Exhibit 10.1
CREDIT AGREEMENT
among
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
TOWN SPORTS INTERNATIONAL, LLC,
VARIOUS LENDERS
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT
 
Dated as of May 11, 2011
 
DEUTSCHE BANK SECURITIES INC.
and
KEYBANK NATIONAL ASSOCIATION,
as JOINT LEAD ARRANGERS and JOINT BOOK RUNNING MANAGERS,
and
KEYBANK NATIONAL ASSOCIATION,
as SYNDICATION AGENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page   SECTION 1. Definitions and Accounting
Terms     1          
 
          1.01    
Defined Terms
    1          
 
        SECTION 2. Amount and Terms of Credit     39          
 
          2.01    
The Commitments
    39     2.02    
Minimum Amount of Each Borrowing
    42     2.03    
Notice of Borrowing
    42     2.04    
Disbursement of Funds
    43     2.05    
Notes
    44     2.06    
Conversions
    44     2.07    
Pro Rata Borrowings
    45     2.08    
Interest
    45     2.09    
Interest Periods
    46     2.10    
Increased Costs, Illegality, etc.
    47     2.11    
Compensation
    49     2.12    
Change of Lending Office
    50     2.13    
Replacement of Lenders
    50     2.14    
Incremental Term Loan Commitments
    51     2.15    
Incremental RL Commitments
    54     2.16    
Extension of Term Loans and Revolving Loan Commitments
    56     2.17    
Reverse Dutch Auction Repurchases
    59     2.18    
Defaulting Lenders
    61          
 
        SECTION 3. Letters of Credit     63          
 
          3.01    
Letters of Credit
    63     3.02    
Maximum Letter of Credit Outstandings; Final Maturities
    63     3.03    
Letter of Credit Requests; Minimum Stated Amount
    64     3.04    
Letter of Credit Participations
    65     3.05    
Agreement to Repay Letter of Credit Drawings
    66     3.06    
Increased Costs
    67     3.07    
Extended Revolving Loan Commitments
    68          
 
        SECTION 4. Commitment Commission; Fees; Reductions of Commitment     68
         
 
          4.01    
Fees
    68     4.02    
Voluntary Termination of Unutilized Revolving Loan Commitments
    70     4.03    
Mandatory Reduction of Commitments
    71          
 
        SECTION 5. Prepayments; Payments; Taxes     72          
 
          5.01    
Voluntary Prepayments
    72  

(i)



--------------------------------------------------------------------------------



 



                                Page     5.02    
Mandatory Repayments
    73     5.03    
Method and Place of Payment
    78     5.04    
Net Payments
    78          
 
        SECTION 6. Conditions Precedent to Credit Events on the Initial
Borrowing Date     80          
 
          6.01    
Effective Date; Notes
    80     6.02    
Officer’s Certificate
    81     6.03    
Opinions of Counsel
    81     6.04    
Corporate Documents; Proceedings; etc.
    81     6.05    
Existing Holdings Notes Redemption and Discharge
    81     6.06    
Refinancing
    82     6.07    
Adverse Change, Approvals
    82     6.08    
Litigation
    82     6.09    
Pledge Agreement
    82     6.10    
Security Agreement
    83     6.11    
Subsidiaries Guaranty
    83     6.12    
Financial Statements; Pro Forma Financials; Projections; etc.
    83     6.13    
Solvency Certificate; Insurance Certificates
    83     6.14    
Fees, etc.
    84     6.15    
Public Debt Ratings
    84     6.16    
PATRIOT Act
    84          
 
        SECTION 7. Conditions Precedent to All Credit Events     84          
 
          7.01    
No Default; Representations and Warranties
    84     7.02    
Notice of Borrowing; Letter of Credit Request
    84          
 
        SECTION 8. Representations, Warranties and Agreements     85          
 
          8.01    
Organizational Status
    85     8.02    
Power and Authority
    86     8.03    
No Violation
    86     8.04    
Approvals
    86     8.05    
Financial Statements; Financial Condition; Undisclosed Liabilities; Holdings’
Projections
    86     8.06    
Litigation
    88     8.07    
True and Complete Disclosure
    88     8.08    
Use of Proceeds; Margin Regulations
    88     8.09    
Tax Returns and Payments
    89     8.10    
Compliance with ERISA
    89     8.11    
The Security Documents
    91     8.12    
Properties
    91     8.13    
Capitalization
    91     8.14    
Subsidiaries
    92     8.15    
Compliance with Statutes, etc.
    92     8.16    
Investment Company Act
    92  

(ii)



--------------------------------------------------------------------------------



 



                                Page     8.17    
Environmental Matters
    92     8.18    
Labor Relations
    93     8.19    
Intellectual Property, etc.
    93     8.20    
Indebtedness
    93     8.21    
Insurance
    94     8.22    
Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
    94          
 
        SECTION 9. Affirmative Covenants     94          
 
          9.01    
Information Covenants
    94          
(a) Quarterly Financial Statements
    94          
(b) Annual Financial Statements
    95          
(c) Management Letters
    95          
(d) Budgets
    95          
(e) Officer’s Certificates
    95          
(f) Notice of Default, Litigation and Material Adverse Effect
    96          
(g) Environmental Matters
    96          
(h) Patriot Act
    97          
(i) Other Information
    97     9.02    
Books, Records and Inspections; Annual Meetings
    97     9.03    
Maintenance of Property; Insurance
    97     9.04    
Existence; Franchises
    98     9.05    
Compliance with Statutes, etc.
    98     9.06    
Compliance with Environmental Laws
    99     9.07    
ERISA
    99     9.08    
End of Fiscal Years; Fiscal Quarters
    100     9.09    
Interest Rate Protection
    100     9.10    
Payment of Taxes
    101     9.11    
Use of Proceeds
    101     9.12    
Additional Security; Further Assurances; etc.
    101     9.13    
Ownership of Subsidiaries; etc.
    102     9.14    
Maintenance of Ratings
    102     9.15    
Permitted Acquisitions
    102     9.16    
Cash on Hand at the Captive Insurance Company and the License Subsidiary
    103     9.17    
Contributions
    104     9.18    
Account Control Agreements
    104          
 
        SECTION 10. Negative Covenants     104          
 
          10.01    
Liens
    104     10.02    
Consolidation, Merger, Purchase or Sale of Assets, etc.
    107     10.03    
Dividends
    109     10.04    
Indebtedness
    111     10.05    
Advances, Investments and Loans
    112     10.06    
Transactions with Affiliates
    115  

(iii)



--------------------------------------------------------------------------------



 



                                Page     10.07    
Interest Expense Coverage Ratio; Total Leverage Ratio
    116     10.08    
Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.
    116     10.09    
Limitation on Certain Restrictions on Subsidiaries
    118     10.10    
Limitation on Issuance of Capital Stock
    119     10.11    
Business, etc.
    119     10.12    
Change of Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization etc.
    120     10.13    
Capital Expenditures
    120          
 
        SECTION 11. Events of Default     121          
 
          11.01    
Payments
    121     11.02    
Representations, etc.
    121     11.03    
Covenants
    121     11.04    
Default Under Other Agreements
    121     11.05    
Bankruptcy, etc.
    122     11.06    
ERISA
    122     11.07    
Security Documents
    123     11.08    
Guaranties
    123     11.09    
Judgments
    123     11.10    
Change of Control
    124          
 
        SECTION 12. The Administrative Agent     124          
 
          12.01    
Appointment
    124     12.02    
Nature of Duties
    124     12.03    
Lack of Reliance on the Administrative Agent
    125     12.04    
Certain Rights of the Administrative Agent
    125     12.05    
Reliance
    126     12.06    
Indemnification
    126     12.07    
The Administrative Agent in its Individual Capacity
    126     12.08    
Holders
    127     12.09    
Resignation by the Administrative Agent
    127          
 
        SECTION 13. Miscellaneous     128          
 
          13.01    
Payment of Expenses, etc.
    128     13.02    
Right of Setoff
    129     13.03    
Notices
    130     13.04    
Benefit of Agreement; Assignments; Participations
    130     13.05    
No Waiver; Remedies Cumulative
    132     13.06    
Payments Pro Rata
    133     13.07    
Calculations; Computations
    133     13.08    
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    134     13.09    
Counterparts
    135  

(iv)



--------------------------------------------------------------------------------



 



                                Page     13.10    
Effectiveness
    135     13.11    
Headings Descriptive
    136     13.12    
Amendment or Waiver; etc.
    136     13.13    
Survival
    138     13.14    
Domicile of Loans
    138     13.15    
Register
    138     13.16    
Confidentiality
    139     13.17    
PATRIOT Act
    140     13.18    
No Advisory or Fiduciary Responsibility
    140     13.19    
Interest Rate Limitation
    141          
 
        SECTION 14. Credit Agreement Parties Guaranty     141          
 
          14.01    
Guaranty
    141     14.02    
Bankruptcy
    141     14.03    
Nature of Liability
    142     14.04    
Independent Obligation
    142     14.05    
Authorization
    142     14.06    
Reliance
    143     14.07    
Subordination
    143     14.08    
Waiver
    144     14.09    
Payments
    145     14.10    
Maximum Liability
    145  

     
SCHEDULES
   
 
   
SCHEDULE I
  Commitments
SCHEDULE II
  Lender Addresses
SCHEDULE III
  Existing Letters of Credit
SCHEDULE IV
  Real Property
SCHEDULE V
  Plans
SCHEDULE VI
  Subsidiaries
SCHEDULE VII
  Existing Indebtedness
SCHEDULE VIII
  Insurance
SCHEDULE IX
  Legal Names, Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
SCHEDULE X
  Existing Liens
SCHEDULE XI
  Existing Investments
SCHEDULE XII
  Reverse Dutch Auction Procedures
 
   
EXHIBITS
   
 
   
EXHIBIT A-1
  Notice of Borrowing
EXHIBIT A-2
  Notice of Conversion/Continuation
EXHIBIT B-1
  Initial Term Note
EXHIBIT B-2
  Revolving Note
EXHIBIT B-3
  Swingline Note

(v)



--------------------------------------------------------------------------------



 



     
EXHIBIT B-4
  Incremental Term Note
EXHIBIT C
  Letter of Credit Request
EXHIBIT D
  Section 5.04(b)(ii) Certificate
EXHIBIT E
  Opinion of Simpson Thacher & Bartlett LLP
EXHIBIT F
  Officers’ Certificate
EXHIBIT G
  Pledge Agreement
EXHIBIT H
  Security Agreement
EXHIBIT I
  Subsidiaries Guaranty
EXHIBIT J
  Solvency Certificate
EXHIBIT K
  Compliance Certificate
EXHIBIT L
  Assignment and Assumption Agreement
EXHIBIT M
  Joinder Agreement
EXHIBIT N
  Subordination Provisions
EXHIBIT O-1
  Incremental Term Loan Commitment Agreement
EXHIBIT O-2
  Incremental RL Commitment Agreement

(vi)



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of May 11, 2011, among TOWN SPORTS
INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“Holdings”), TOWN SPORTS
INTERNATIONAL, LLC, a New York limited liability company (the “Borrower”), the
Lenders party hereto from time to time, and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Lenders are willing to make available to the Borrower the respective
credit facilities provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Definitions and Accounting Terms.
          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Account” shall mean any Deposit Account or Securities Account.
          “Account Control Agreement” shall mean a “control agreement” in form
and substance reasonably acceptable to the Administrative Agent and containing
terms regarding the treatment of all cash, Cash Equivalents and other amounts on
deposit in (or credited to) the respective Account governed by such Account
Control Agreement.
          “Acquired Entity or Business” shall mean either (x) the assets and
liabilities constituting a business, division or product line of any Person not
already a Subsidiary of the Borrower or (y) 100% of the Equity Interests of any
such Person, which Person shall, as a result of such stock acquisition, become a
Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Subsidiary Guarantor, with the Borrower or such
Subsidiary Guarantor being the surviving Person), provided that any foreign
operations of any such Person may be held by one or more Foreign Subsidiaries of
such Person to the extent otherwise permitted under this Agreement.
          “Additional Security Documents” shall have the meaning provided in
Section 9.12.
          “Adjustable Applicable Margins” shall have the meaning provided in the
definition of “Applicable Margin”.
          “Adjusted Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period plus the sum of the amount of all net
non-cash charges (including,

 



--------------------------------------------------------------------------------



 



without limitation, depreciation, amortization, deferred tax expense, non-cash
interest expense and non-cash stock or stock option compensation expense) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period, less the amount of all net non-cash gains and non-cash credits
which were included in arriving at Consolidated Net Income for such period.
          “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Current Liabilities at such time.
          “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 5% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Affiliate thereof shall be
considered an Affiliate of Holdings or any Subsidiary thereof.
          “Agent-Related Person” shall have the meaning provided in
Schedule XII.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.
          “Applicable Excess Cash Flow Repayment Percentage” shall mean 75%;
provided that, so long as no Default or Event of Default exists on the
respective Excess Cash Flow Payment Date, (i) if the Secured Leverage Ratio as
of the last day of the respective Excess Cash Flow Payment Period is less than
or equal to 3.00:1.00 but greater than 2.50:1.00, then the Applicable Excess
Cash Flow Repayment Percentage instead shall be 50%, (ii) if the Secured
Leverage Ratio as of the last day of the respective Excess Cash Flow Payment
Period is less than or equal to 2.50:1.00 but greater than 2.00:1.00, then the
Applicable Excess Cash Flow Repayment Percentage instead shall be 25%, and
(iii) if the Secured Leverage Ratio as of the last day of the respective Excess
Cash Flow Payment Period is less than or equal to 2.00:1.00, then the Applicable
Excess Cash Flow Repayment Percentage instead shall be 0%.
          “Applicable Margin” shall mean a percentage per annum equal to: (i) in
the case of Initial Term Loans maintained as (x) Base Rate Loans, 4.50%, and
(y) Eurodollar Loans, 5.50%; (ii) in the case of Revolving Loans and Swingline
Loans maintained as (x) Base Rate Loans, initially 4.50%, and (y) Eurodollar
Loans, initially 5.50%; (iii) in the case of Swingline Loans, initially 4.50%;
and (iv) in the case of any Type of Incremental Term Loan of a given Tranche
that is not an Initial Term Loan, that percentage per annum set forth in, or
calculated in

-2-



--------------------------------------------------------------------------------



 



accordance with, Section 2.14 and the respective Incremental Term Loan
Commitment Agreement. From and after each day of delivery of any certificate
delivered in accordance with the first sentence of the following paragraph
indicating an entitlement to a different margin for any Revolving Loans or
Swingline Loans than that described in the immediately preceding sentence (each,
a “Start Date”) to and including the applicable End Date described below, the
Applicable Margins for such Tranches of Loans (hereinafter, the “Adjustable
Applicable Margins”) shall be those set forth below opposite the Secured
Leverage Ratio indicated to have been achieved in any certificate delivered in
accordance with the following sentences:

                              Revolving Loan and     Revolving Loan   Swingline
Loan Secured Leverage Ratio   Eurodollar Margin   Base Rate Margin
Greater than 3.00 to 1.00
    5.50 %     4.50 %
 
               
Greater than 2.75 to 1.00 but less than or equal to 3.00 to 1.00
    5.25 %     4.25 %
 
               
Less than or equal to 2.75 to 1.00
    5.00 %     4.00 %

          The Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
Holdings (each, a “Quarterly Pricing Certificate”) by an Authorized Financial
Officer of Holdings to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days after the last day of any
fiscal quarter of Holdings (or within 90 days after the last day of the fourth
fiscal quarter of Holdings). The Quarterly Pricing Certificate shall set forth
the calculation of the Secured Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date and the Adjustable
Applicable Margins which shall be thereafter applicable (until such Adjustable
Applicable Margins are changed or cease to apply in accordance with the
following sentences). The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next Quarterly Pricing
Certificate is delivered to the Administrative Agent or (y) the date which is
45 days (or 90 days in the case of the fourth fiscal quarter of Holdings)
following the last day of the fiscal quarter of Holdings for which the
Adjustable Applicable Margins were most recently determined pursuant to this
definition (such earlier date, the “End Date”), at which time, if no Quarterly
Pricing Certificate has been delivered to the Administrative Agent indicating an
entitlement to new Adjustable Applicable Margins (and thus commencing a new
Start Date), the Adjustable Applicable Margins shall be those set forth in the
first sentence of this definition (such Adjustable Applicable Margins as so
determined, the “Highest Adjustable Applicable Margins”). Notwithstanding
anything to the contrary contained above in this definition, (A) the Adjustable
Applicable Margins for Revolving Loans and Swingline Loans shall be the Highest
Adjustable Applicable Margins (x) at all times during which an Event of Default
shall occur and be continuing and (y) at all times prior to the date of delivery
of the financial statements of Holdings pursuant to Section 9.01(a) for the
fiscal quarter of Holdings ending September 30, 2011, (B) the Applicable Margins
in respect of any Tranche of Term Loans shall be increased as, and to the
extent, necessary to comply with Section 2.14(a), (C) the Applicable Margins and
Adjustable Applicable Margins in respect of Revolving Loans and Swingline Loans
shall be increased as, and to the extent, necessary to comply with
Section 2.15(a), (D) the Applicable Margins in respect of any Tranche of
Revolving Loans and

-3-



--------------------------------------------------------------------------------



 



Swingline Loans made pursuant to any Extended Revolving Loan Commitments shall
be the applicable percentages per annum set forth in the relevant Extension
Offer and (E) the Applicable Margins in respect of any Tranche of Extended Term
Loans shall be the applicable percentages per annum set forth in the relevant
Extension Offer.
          Notwithstanding anything to the contrary contained in this Agreement,
if it is subsequently determined that the Secured Leverage Ratio set forth in
any Quarterly Pricing Certificate delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the RL Lenders received
interest or Letter of Credit Fees for any period at an Applicable Margin that is
less than that which would have been applicable thereto had the Secured Leverage
Ratio been accurately determined, then the Borrower shall pay to the
Administrative Agent for the account of each RL Lender such additional interest
and/or Letter of Credit Fees for such period in an amount equal to the remainder
of (x) the amount of interest and/or Letter of Credit Fees to which such RL
Lenders would have received had the Secured Leverage Ratio been correctly
computed minus (y) the amount of interest and/or Letter of Credit Fees actually
paid to such RL Lenders for such period, together with interest on such
additional amounts (to the extent permitted by law) for such period at a rate
per annum equal to the Base Rate that was in effect from to time during such
period plus the Applicable Margin during such period (reflecting the correct
Secured Leverage Ratio) for Revolving Loans maintained as Base Rate Loans. Such
additional interest and/or Letter of Credit Fees shall be due and payable within
three (3) Business Days after the Borrower obtains knowledge (including by way
of notification thereof from the Administrative Agent or the Required Lenders)
that the Secured Leverage Ratio was inaccurately computed. Upon the payment in
full of any accrued additional interest and/or Letter of Credit Fees pursuant to
this paragraph, any Default or Event of Default that may have arisen solely as a
result of the Quarterly Pricing Certificate miscalculating the Secured Leverage
Ratio for purposes of calculating the Applicable Margin (but not for purposes of
calculating the Secured Leverage Ratio under Section 10.07 or any other Section
of this Agreement or as a result of any other inaccuracy or misrepresentation
set forth in such Quarterly Pricing Certificate) shall be deemed cured.
          “Applicable Threshold Price” shall have the meaning provided in
Schedule XII.
          “Asset Sale” shall mean any sale, transfer or other disposition by
Holdings or any of its Subsidiaries to any Person (including by way of
redemption by such Person) other than to a Credit Party of any asset (including,
without limitation, any capital stock or other securities of, or Equity
Interests in, another Person) other than sales of assets pursuant to Sections
10.02(ii), (vi), (vii), (x), (xi), (xii) and (xiii).
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit L (appropriately
completed).
          “Auction” shall have the meaning provided in Section 2.17.
          “Auction Amount” shall have the meaning provided in Schedule XII.
          “Auction Assignment and Assumption” shall have the meaning provided in
Schedule XII.

-4-



--------------------------------------------------------------------------------



 



          “Auction Manager” shall have the meaning provided in Section 2.17.
          “Auction Notice” shall have the meaning provided in Schedule XII.
          “Authorized Financial Officer” of any Person shall mean the chief
financial officer, the vice-president finance, the treasurer or assistant
treasurer of such Person or, if there is no chief financial officer,
vice-president finance, treasurer or assistant treasurer of such Person, any
other senior executive officer of such Person designated by the president of
such Person as being a financial officer authorized to deliver and certify
financial information under this Agreement.
          “Authorized Officer” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation and similar notices,
any person or persons that has or have been authorized by the board of directors
of the Borrower to deliver such notices pursuant to this Agreement and that has
or have appropriate signature cards on file with the Administrative Agent, the
Swingline Lender or the respective Issuing Lender, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, an Authorized
Financial Officer of Holdings or the Borrower, and (iii) any other matter in
connection with this Agreement or any other Credit Document, any officer (or a
person or persons so designated by any two officers) of Holdings or the
Borrower.
          “Bankruptcy Code” shall have the meaning provided in Section 11.05.
          “Base Rate” shall mean, at any time, the highest of (i) the Prime
Lending Rate at such time, (ii) 1/2 of 1% in excess of the overnight Federal
Funds Rate at such time, (iii) the Eurodollar Rate for a Eurodollar Loan with a
one-month Interest Period commencing on such day plus 1.00%, (iv) with respect
to Initial Term Loans, 2.50%, and (v) with respect to any Tranche of Incremental
Term Loans, such percentage as may be agreed to in the respective Incremental
Term Loan Commitment Agreement. For purposes of this definition, the Eurodollar
Rate shall be determined using the Eurodollar Rate as otherwise determined by
the Administrative Agent in accordance with the definition of Eurodollar Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day. Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Rate or such Eurodollar Rate shall be effective as of the opening
of business on the day of such change in the Prime Lending Rate, the Federal
Funds Rate or such Eurodollar Rate, respectively.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
other Loan designated or deemed designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto as provided herein.
          “Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.

-5-



--------------------------------------------------------------------------------



 



          “Borrowing” shall mean the borrowing of one Type of Loan of a single
Tranche from all the Lenders having Commitments of the respective Tranche (or
from the Swingline Lender in the case of Swingline Loans) on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.
          “BRS” shall mean Bruckmann, Rosser, Sherrill & Co. Management, L.P, a
Delaware limited partnership.
          “BRS Investors” shall mean collectively: BRS; Bruce Bruckmann, an
individual and his family members; Elizabeth McShane, an individual; Beverly
Place, an individual; Kurt Bruckmann, an individual; William Bruckmann, an
individual; BCB Family Partners, L.P.; NAZ Family Partners, L.P.; Bruce C.
Bruckmann Family 1996 Trust; Bruce C. Bruckmann 1999 Gift Trust; Bruce C.
Bruckmann 2007 Gift Trust; Nancy Zweng, an individual; Harold O. Rosser, an
individual, his family members and any trust, the beneficiaries of which include
only him, his spouse, parents, siblings, or direct lineal descendants; Stephen
Sherrill, an individual, his family members and any trust, the beneficiaries of
which include only him, his spouse, parents, siblings, or direct lineal
descendants; Paul D. Kaminski, an individual; and Merrill Lynch Pierce Fenner &
Smith, Custodian for the Benefit of Paul D. Kaminski IRA.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the London interbank Eurodollar
market.
          “Calculation Period” shall mean, with respect to any Permitted
Acquisition, any Significant Asset Sale or any other event expressly required to
be calculated on a Pro Forma Basis pursuant to the terms of this Agreement, the
Test Period most recently ended prior to the date of any such Permitted
Acquisition, Significant Asset Sale or other event for which financial
statements are available.
          “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with
generally accepted accounting principles and, without duplication, the amount of
Capitalized Lease Obligations incurred by such Person.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, all rental obligations of such Person which, under generally accepted
accounting principles, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.
          “Captive Insurance Company” shall mean TSI Insurance, Inc., a New York
captive insurance company and a Wholly-Owned Domestic Subsidiary of the
Borrower.

-6-



--------------------------------------------------------------------------------



 



          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
six months from the date of acquisition, (ii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within six months from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with maturities of not more than six months from the date
of acquisition by such Person, (iv) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person,
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above,
and (vii) in the case of Foreign Subsidiaries of the Borrower only (in addition
to instruments referred to in clauses (i) through (vi) above), instruments
equivalent to those referred to in clauses (i) through (vi) above denominated in
a foreign currency, which are substantially equivalent in credit quality and
tenor to those referred to above and customarily used by businesses for short
term cash management purposes in any jurisdiction outside the United States to
the extent reasonably required in connection with any business conducted by any
Foreign Subsidiary of the Borrower organized in such jurisdiction.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same has been amended and may
hereafter be amended from time to time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean any of (i) from and after the Effective
Date (x) any “Person” or “Group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Effective Date), other than BRS,
the BRS Investors and their Permissible Transferees, (A) is or shall become the
“beneficial owners” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act as in effect on the Effective Date), directly or indirectly, of 35% or more
on a fully diluted basis of the Voting Equity Interests of Holdings, unless BRS,
the BRS Investors and their Permissible Transferees are the “beneficial owners”
(as so defined) of at least a majority of such Voting Equity Interests on a
fully diluted basis, or (B) shall have obtained the power (whether or not
exercised) to elect a majority of Holdings’ directors or (y) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors, (ii) Holdings shall cease to own 100% of the Equity Interests of the
Borrower, or (iii) a “change of control” (or similar term) pursuant to, and as
defined in, any Permitted Unsecured Debt Document shall occur.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the

-7-



--------------------------------------------------------------------------------



 



Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Security Agreement Collateral and all cash and
Cash Equivalents delivered as collateral pursuant to Section 2.18(a), 4.02(c),
5.02 or 11.
          “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.
          “Commitment” shall mean any of the commitments of any Lender, i.e., an
Initial Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving
Loan Commitment.
          “Commitment Commission” shall have the meaning provided in
Section 4.01(a).
          “Consolidated Current Assets” shall mean, at any time, the
consolidated current assets of Holdings and its Subsidiaries at such time.
          “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of Holdings and its Subsidiaries at such time,
but excluding the current portion of any Indebtedness under this Agreement and
the current portion of any other long-term Indebtedness which would otherwise be
included therein.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period (without giving effect to (w) any extraordinary gains,
(x) any non-cash income or gains (other than any non-cash income that may be
recognized over time in accordance with generally accepted accounting principles
in the U.S. in the ordinary course of business of the Borrower and its
Subsidiaries on a basis consistent with past practices where cash payments to
the Borrower and its Subsidiaries are made upfront in respect of initiation
fees, personal training coupons and similar types of programs), (y) any
after-tax effect of income or loss from the early extinguishment of
(i) Indebtedness (including obligations under any Interest Rate Protection
Agreements or Other Hedging Agreements) or (ii) other derivative instruments,
and (z) any gains or losses from sales of assets other than inventory sold in
the ordinary course of business), adjusted by (A) adding thereto (in each case
to the extent deducted in determining Consolidated Net Income for such period
and not otherwise excluded from the calculation of Consolidated EBITDA pursuant
to clauses (w), (x), (y) and (z) above in this definition), without duplication,
the amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of Holdings and
its Subsidiaries determined on a consolidated basis for such period,
(ii) provision for taxes based on income and foreign withholding taxes for
Holdings and its Subsidiaries determined on a consolidated basis for such
period, (iii) all depreciation and amortization expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period, (iv) the amount
of all Transaction Expenses for such period, (v) the amount of all deferred rent
expense of Holdings and its Subsidiaries determined on a

-8-



--------------------------------------------------------------------------------



 



consolidated basis for such period, (vi) the amount of all non-cash deferred
compensation expense of Holdings and its Subsidiaries determined on a
consolidated basis for such period resulting from the issuance of capital stock,
stock options or stock appreciation rights to former or current directors,
officers or employees of Holdings or any Subsidiary of Holdings, or the exercise
of such options or rights, (vii) the amount of all non-cash deferred
compensation expense of Holdings and its Subsidiaries determined on a
consolidated basis for such period resulting from the repurchase of capital
stock, options and rights described in preceding clause (vi), (viii) the amount
of all non-cash charges of Holdings and its Subsidiaries determined on a
consolidated basis for such period resulting from discontinued operations to the
extent otherwise permitted by FAS 141 to the extent that same were deducted in
arriving at Consolidated Net Income for such period, (ix) the amount of all
non-cash charges relating to the impairment or write-down of fixed assets,
intangible assets or goodwill for such period, (x) the amount of all other
non-cash charges of Holdings and its Subsidiaries determined on a consolidated
basis for such period, and (xi) the amount of all prepayment premiums paid in
connection with any retirement of Indebtedness, and (B) subtracting therefrom
(to the extent not otherwise deducted in determining Consolidated Net Income for
such period) (i) the amount of any payment of rent during such period that was
deferred in a previous period and (ii) the amount of all cash payments and cash
charges made during such period relating to any non-cash charges taken in a
previous period pursuant to preceding clause (A)(viii) or (x). For the avoidance
of doubt, it is understood and agreed that, to the extent any amounts are
excluded from Consolidated Net Income by virtue of the proviso to the definition
thereof contained herein, add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of Consolidated Net Income
contained herein.
          “Consolidated Indebtedness” shall mean, at any time, the remainder of
(A) the sum of (without duplication) (i) all Indebtedness of Holdings and its
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of Holdings and its Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of Holdings and its Subsidiaries of the type described in clause
(ii) of the definition of Indebtedness and (iii) all Contingent Obligations of
Holdings and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii); provided that the
aggregate amount available to be drawn (i.e., unfunded amounts) under all
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of Holdings or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Indebtedness” minus
(B) the lesser of (x) the aggregate amount of all Unrestricted cash and Cash
Equivalents on hand of the Borrower and the Subsidiary Guarantors at such time
and (y) $25,000,000.
          “Consolidated Interest Expense” shall mean, for any period, (i) the
total consolidated cash interest expense of Holdings and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements) for such
period (calculated without regard to any limitations on payment thereof),
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in

-9-



--------------------------------------------------------------------------------



 



this clause (i)) the amortization of any deferred financing costs and original
issue discount for such period, plus (ii) without duplication, that portion of
Capitalized Lease Obligations of Holdings and its Subsidiaries on a consolidated
basis representing the interest factor for such period, minus (iii) the
aggregate amount of cash interest income of Holdings and its Subsidiaries during
such period.
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of Holdings and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of Holdings or is accounted for by Holdings by the
equity method of accounting shall be included only to the extent of the payment
of cash dividends or cash distributions by such other Person to Holdings or a
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
Holdings (other than the Borrower) shall be excluded to the extent that the
declaration or payment of cash dividends or similar cash distributions by that
Subsidiary of that net income is not at the date of determination permitted by
operation of its charter or any agreement, instrument or law applicable to such
Subsidiary, (iii) except for determinations expressly required to be made on a
Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or all or substantially all of the
property or assets of such Person are acquired by a Subsidiary of the Borrower
and (iv) for purposes of calculating the Interest Expense Coverage Ratio, cash
interest income of Holdings and its Subsidiaries shall be excluded.
          “Consolidated Secured Indebtedness” shall mean, at any time, the
aggregate amount of all Consolidated Indebtedness of Holdings and its
Subsidiaries at such time that is secured by a Lien on any asset of Holdings
and/or any of its Subsidiaries (including, without limitation, the Obligations).
          “Contingent Obligation” shall mean, as to any Person, without
duplication, any obligation of such Person as a result of such Person being a
general partner of any other Person, unless the underlying obligation is
expressly made non-recourse as to such general partner, and any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

-10-



--------------------------------------------------------------------------------



 



          “Continuing Directors” shall mean the directors of Holdings on the
Effective Date and each other director of Holdings if such director’s nomination
for election to the board of directors of Holdings is recommended by a majority
of the then Continuing Directors.
          “Credit Agreement Party” shall mean and include Holdings and the
Borrower.
          “Credit Agreement Party Guaranty” shall mean the guaranty of the
Credit Agreement Parties pursuant to Section 14.
          “Credit Documents” shall mean this Agreement and, after the execution
and delivery thereof pursuant to the terms of this Agreement, each Note, the
Subsidiaries Guaranty, each Security Document, each Joinder Agreement, each
Incremental Term Loan Commitment Agreement and each Incremental RL Commitment
Agreement.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean Holdings, the Borrower and each Subsidiary
Guarantor.
          “Cumulative Retained Excess Cash Flow Amount” shall mean, initially,
$0, which amount (x) shall be increased on each Excess Cash Flow Payment Date,
so long as any payment required pursuant to Section 5.02(e) has been made on
such date, by an amount equal to the remainder of (A) the amount of Excess Cash
Flow for the respective Excess Cash Flow Payment Period minus (B) the Applicable
Excess Cash Flow Repayment Percentage of Excess Cash Flow for the respective
Excess Cash Flow Payment Period, and (y) shall be reduced by the sum of (I) the
aggregate amount of Dividends theretofore paid or made pursuant to
Section 10.03(vii), (II) the aggregate amount of all Investments theretofore
made pursuant to Section 10.05(xiv) and (III) the aggregate amount of all cash
payments theretofore made pursuant to Section 10.08(i)(z).
          “DBTCA” shall mean Deutsche Bank Trust Company Americas, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization.
          “Designated Insured Risks” shall mean those categories of risks that
are not covered by the Borrower’s and its Subsidiaries third party insurance
coverage required to be maintained pursuant to Section 9.03 (such as, but not
limited to, war, sabotage, terrorism, reputation and deceptive practices and
other coverages in excess of those amounts required to be maintained by such
Section 9.03) and which are not generally available at commercially reasonable
rates as determined in good faith by the Board of Directors of the Borrower.

-11-



--------------------------------------------------------------------------------



 



          “Discount Range” shall have the meaning provided in Schedule XII.
          “Dividend” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than common Equity Interests of
Holdings) with respect to any Equity Interest of Holdings or any of its
Subsidiaries, or any payment (whether in cash, securities or other property
(other than common Equity Interests of Holdings)) including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the stockholders, partners or members (or
the equivalent Person thereof) of Holdings or any of its Subsidiaries.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Domestic Subsidiary” shall mean each Subsidiary of the Borrower
incorporated or organized in the United States or any State thereof.
          “Drawing” shall have the meaning provided in Section 3.05(b).
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but excluding individuals and Holdings and its
Subsidiaries (except to the limited extent permitted by Section 2.17) and
Affiliates; provided, however, notwithstanding the foregoing, one or more
Affiliates of Holdings (including, for the avoidance of doubt, all directors and
officers of Holdings or any of its Subsidiaries) that are neither Holdings nor
any of its Subsidiaries, but may include individuals, may be an Eligible
Transferee for up to $3,000,000 in the aggregate of outstanding Term Loans at
any time for all such Affiliates so long as any such Affiliate shall have waived
its right to (x) receive (and by becoming a Lender hereunder hereby waives its
right to receive) information (other than administrative information such as
notifications under Section 2) not prepared by (or on behalf of) Holdings or any
of its Subsidiaries from the Administrative Agent or any Lender (or any advisor,
agent or counsel thereof) under or in connection with the Credit Documents and
(y) attend (and by becoming a Lender hereunder hereby waives its right to
attend) any meeting or conference call (or any portion thereof) with the
Administrative Agent or any Lender but in which neither Holdings nor any of its
Subsidiaries participates.
          “End Date” shall have the meaning set forth in the definition of
“Applicable Margin”.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any

-12-



--------------------------------------------------------------------------------



 



third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
          “Environmental Law” shall mean any federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.
          “Equity Interests” of any Person shall mean any and all capital stock,
shares, interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, any preferred stock, any limited or general
partnership interest and any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with Holdings or a Subsidiary of Holdings is deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
          “Eurodollar Loan” shall mean each Loan (other than a Swingline Loan)
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.
          “Eurodollar Rate” shall mean, with respect to any Borrowing of
Eurodollar Loans for any Interest Period, the highest of (i) (a) the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
Time) on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the Reuters Screen LIBOR01 for deposits in
Dollar (or such other comparable page as may, in the opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period, divided by
(b) a percentage equal to 100% minus the then stated maximum rate of all

-13-



--------------------------------------------------------------------------------



 



reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), (ii) with respect to Initial Term Loans, 1.50%,
and (iii) with respect to any Tranche of Incremental Term Loans, such percentage
as may be agreed to in the respective Incremental Term Loan Commitment
Agreement.
          “Event of Default” shall have the meaning provided in Section 11.
          “Excess Cash Flow” shall mean, for any period, the remainder of
(a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period (or, in the case of
the Excess Cash Flow Payment Period ending December 31, 2011, from January 1,
2011 to the last day of such period), minus (b) the sum of, without duplication,
(i) the aggregate amount of all Capital Expenditures made by Holdings and its
Subsidiaries during such period (other than Capital Expenditures to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds (other than
sales of inventory in the ordinary course of business), insurance proceeds or
Indebtedness (other than Revolving Loans and Swingline Loans)), (ii) the
aggregate amount of permanent principal payments of Indebtedness for borrowed
money of Holdings and its Subsidiaries and the permanent repayment of the
principal component of Capitalized Lease Obligations of Holdings and its
Subsidiaries during such period (other than (1) repayments made with the
proceeds of asset sales (other than sales of inventory in the ordinary course of
business), sales or issuances of Equity Interests, insurance or Indebtedness,
(2) repayments pursuant to Section 10.08(i)(y) or (z) and (3) payments of Loans
and/or other Obligations, provided that repayments of Loans shall be deducted in
determining Excess Cash Flow to the extent such repayments were required as a
result of a Scheduled Term Loan Repayment pursuant to Section 5.02(b)),
(iii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period (or, in the case of the Excess Cash
Flow Payment Period ending December 31, 2011, from January 1, 2011 to the last
day of such period), and (iv) the aggregate amount of all cash payments made in
respect of all Permitted Acquisitions and all Investments made pursuant to
Section 10.05(xiii) (other than intercompany Investments among or between
Holdings and its Subsidiaries) consummated by Holdings and its Subsidiaries
during such period (other than any such payments to the extent financed with
equity proceeds, asset sale proceeds, insurance proceeds or Indebtedness).
          “Excess Cash Flow Payment Date” shall mean the date occurring 90 days
after the last day of each fiscal year of Holdings (commencing with the fiscal
year of Holdings ending December 31, 2011).
          “Excess Cash Flow Payment Period” shall mean (x) with respect to the
repayment required on the first Excess Cash Flow Payment Date, the period from
April 1, 2011 to the last day of Holdings’ fiscal year ending December 31, 2011
(taken as one accounting period), and (y) with respect to the repayment required
on each successive Excess Cash Flow Payment Date, the immediately preceding
fiscal year of Holdings.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

-14-



--------------------------------------------------------------------------------



 



          “Excluded Taxes” shall mean (i) any Tax imposed on or measured by the
net income or net profits of a Lender pursuant to the laws of the Unites States
of America or the jurisdiction in which such Lender is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein, (ii) any branch profits
Taxes imposed by any jurisdiction described in clause (i), (iii) in the case of
a Foreign Lender, any United States federal withholding Taxes (x) resulting from
a requirement of law on the date such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 5.04(a), or (y) is attributable to such Foreign Lender’s failure to
comply with Section 5.04(b), (iv) any Taxes imposed pursuant to FATCA and
(v) any United States federal backup withholding Taxes.
          “Existing Credit Agreement” shall mean the Credit Agreement, dated as
of February 27, 2007, among Holdings, the Borrower, the lenders party thereto
and DBTCA, as administrative agent (as amended through and including the Initial
Borrowing Date).
          “Existing GAAP” shall have the meaning provided in Section 13.07(a).
          “Existing Holdings Notes” shall mean Holdings’ 11% Senior Discount
Notes due February 4, 2014 issued pursuant to the Existing Holdings Note
Indenture.
          “Existing Holdings Notes Indenture” shall mean the Indenture, dated as
of February 4, 2004, as heretofore amended or supplemented, between Holdings and
the Existing Holdings Notes Trustee, as the trustee thereunder.
          “Existing Holdings Notes Redemption” shall have the meaning provided
in Section 6.05.
          “Existing Holdings Notes Redemption Date” shall have the meaning
provided in Section 6.05.
          “Existing Holdings Notes Trustee” shall mean The Bank of New York
Mellon (as successor to The Bank of New York), as trustee under the Existing
Holdings Notes Indenture.
          “Existing Indebtedness” shall have the meaning provided in
Section 8.20.
          “Expiration Time” shall have the meaning provided in Schedule XII.
          “Extended Revolving Commitment” shall have the meaning provided in
Section 2.16.
          “Extended Term Loans” shall have the meaning provided in Section 2.16.
          “Extending RL Lender” shall have the meaning provided in Section 2.16.
          “Extending Term Lender” shall have the meaning provided in
Section 2.16.

-15-



--------------------------------------------------------------------------------



 



          “Extension” shall have the meaning provided in Section 2.16.
          “Extension Offer” shall have the meaning provided in Section 2.16.
          “Facing Fee” shall have the meaning provided in Section 4.01(c).
          “FATCA” shall mean Sections 1471 through 1474 of the Code (as enacted
on or prior to the Effective Date, and any amended or successor provisions that
are substantially comparable; provided that any such amended or successor
provisions impose criteria that are not materially more onerous than those
contained in such provisions as enacted on or prior to the Effective Date) and
the regulations promulgated thereunder or published administrative guidance
implementing such provisions.
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.
          “Foreign Lender” shall have the meaning provided in Section 5.04(b).
          “Foreign Pension Plan” shall mean any defined benefit plan, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained outside the United States of America by
Holdings or any one or more of its Subsidiaries primarily for the benefit of
employees of Holdings or such Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code, but which is comparable to a Pension Plan.
          “Foreign Subsidiary” shall mean each Subsidiary of Holdings that is
incorporated or organized under the laws of any jurisdiction other than the
United States of America or any State thereof.
          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent, the Collateral Agent, the Issuing Lenders, the Lenders,
the Swingline Lender and each party (other than any Credit Party) party to an
Interest Rate Protection Agreement or Other Hedging Agreement to the extent such
party constitutes a Secured Creditor under the Security Documents.
          “Guaranteed Obligations” shall mean (A) as to Holdings, (i) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the principal, premium and interest on each Note issued by, and
all Loans made to, the Borrower under this Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of

-16-



--------------------------------------------------------------------------------



 



Credit, together with all the other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) thereon) of the Borrower to any Guaranteed
Creditor now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document to which the
Borrower is a party and the due performance and compliance by the Borrower with
all the terms, conditions and agreements contained in the Credit Agreement and
in each such other Credit Document and (ii) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed claim in any such
proceeding) of the Borrower and each other Guaranteed Party owing under any
Interest Rate Protection Agreement or Other Hedging Agreement entered into by
the Borrower or such Guaranteed Party with any Guaranteed Creditor (even if such
Guaranteed Creditor subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Guaranteed Creditor or affiliate participates in
such Interest Rate Protection Agreement or Other Hedging Agreement and their
subsequent assigns, if any, whether now in existence or hereafter arising, and
the due performance and compliance with all terms, conditions and agreements
contained therein and (B) as to the Borrower, the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed claim in any such
proceeding) of each Guaranteed Party owing under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into by such Guaranteed Party with
any Guaranteed Creditor (even if such Guaranteed Creditor subsequently ceases to
be a Lender under this Agreement for any reason) so long as such Guaranteed
Creditor or affiliate participates in such Interest Rate Protection Agreement or
Other Hedging Agreement and their subsequent assigns, if any, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein.
          “Guaranteed Party” shall mean the Borrower and each Subsidiary of the
Borrower party to an Interest Rate Protection Agreement or Other Hedging
Agreement with any Guaranteed Creditor.
          “Guarantor” shall mean each of Holdings, the Borrower and each
Subsidiary Guarantor.
          “Guaranty” shall mean each of the Credit Agreement Parties Guaranty
and the Subsidiaries Guaranty.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde

-17-



--------------------------------------------------------------------------------



 



foam insulation, dielectric fluid containing levels of polychlorinated
biphenyls, and radon gas; (b) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any governmental authority.
          “Highest Adjustable Applicable Margins” shall have the meaning
provided in the definition of “Applicable Margin”.
          “Holdings” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Holdings Common Stock” shall have the meaning provided in
Section 8.13.
          “Immaterial Subsidiary” shall mean Subsidiaries of the Borrower, in
the aggregate, whose revenues at any time are 3% or less of the consolidated
revenues of the Borrower and its Subsidiaries for the twelve month period ending
on the last day of the most recently ended month on or prior to such time.
          “Incremental Commitment” shall mean either an Incremental Term Loan
Commitment or an Incremental RL Commitment.
          “Incremental Commitment Requirements” shall mean, with respect to any
provision of Incremental Term Loan Commitments on an Incremental Term Loan
Borrowing Date or Incremental RL Commitments on any Incremental RL Commitment
Date, the satisfaction of each of the following conditions on any such date:
(i) no Default or Event of Default then exists or would result therefrom (for
purposes of such determination, assuming the relevant Loans in an aggregate
principal amount equal to the full amount of Incremental Term Loan Commitments
and/or Incremental RL Commitments then provided had been incurred, and the
proceeds of such Loans had been applied, on any such date) and all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (it being
understood that (x) any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be required to be true and correct
in all respects and (y) any representation and warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or all respects, as the case may be) as of such earlier
date); (ii) Holdings shall be in compliance with (I) the financial covenants
contained in Section 10.07 and (II) a Secured Leverage Ratio of less than or
equal to 2.75:1.00, in each case for the Calculation Period most recently ended
on or prior to the respective Incremental Term Loan Borrowing Date or
Incremental RL Commitment Date, as the case may be, on a Pro Forma Basis, as if
the relevant Loans to be made pursuant to the Incremental Commitments (assuming
the full utilization thereof), and the proceeds of such Loans had been applied,
on the first day of such Calculation Period; (iii) the delivery by Holdings or
the Borrower to the Administrative Agent on or prior to such date of an
officer’s certificate executed by an Authorized Financial Officer of Holdings or
the Borrower and certifying as to compliance with preceding clauses (i) and
(ii) and containing the calculations (in reasonable detail) required

-18-



--------------------------------------------------------------------------------



 



by preceding clause (ii); (iv) the delivery by Holdings or the Borrower to the
Administrative Agent on or prior to such date of an acknowledgement in form and
substance reasonably satisfactory to the Administrative Agent and executed by
Holdings and each Subsidiary Guarantor, acknowledging that such Incremental
Commitments and all Loans to be incurred pursuant thereto shall constitute (and
be included in the definition of) “Guaranteed Obligations” hereunder and under
the Subsidiaries Guaranty; (v) the delivery by Holdings or the Borrower to the
Administrative Agent of an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Initial Borrowing Date pursuant to Section 6.03
as may be reasonably requested by the Administrative Agent, and such other
matters incident to the transactions contemplated thereby as the Administrative
Agent may reasonably request; (vi) the delivery by Holdings or the Borrower to
the Administrative Agent of such officers’ certificates, board of director
resolutions and, solely with respect to the Borrower, evidence of good standing
as the Administrative Agent shall reasonably request; and (vii) the completion
by the Borrower and the other Credit Parties by such date of such other actions
as the Administrative Agent may reasonably request in connection with such
Incremental Commitments.
          “Incremental RL Commitment” shall mean, for any Lender, any commitment
by such Lender to make Revolving Loans pursuant to Section 2.01(b) as agreed to
by such Lender in the respective Incremental RL Commitment Agreement delivered
pursuant to Section 2.15; it being understood, however, that on each date upon
which an Incremental RL Commitment of any Lender becomes effective, such
Incremental RL Commitment of such Lender shall be added to (and thereafter
become a part of) the Revolving Loan Commitment of such Lender for all purposes
of this Agreement as contemplated by Section 2.15.
          “Incremental RL Commitment Agreement” shall mean each Incremental RL
Commitment Agreement in the form of Exhibit O-2 (appropriately completed)
executed in accordance with Section 2.15.
          “Incremental RL Commitment Date” shall mean each date upon which an
Incremental RL Commitment under an Incremental RL Commitment Agreement becomes
effective as provided in Section 2.15(b).
          “Incremental RL Lender” shall have the meaning specified in
Section 2.15(b).
          “Incremental Term Loan” shall have the meaning provided in
Section 2.01(c).
          “Incremental Term Loan Borrowing Date” shall mean, with respect to
each Tranche of Incremental Term Loans, each date on which Incremental Term
Loans of such Tranche are incurred pursuant to Section 2.01(c) and as otherwise
permitted by Section 2.14.
          “Incremental Term Loan Commitment” shall mean, for each Lender, any
commitment to make Incremental Term Loans provided by such Lender pursuant to
Section 2.14, in such amount as agreed to by such Lender in the respective
Incremental Term Loan Commitment Agreement and as set forth opposite such
Lender’s name in Schedule I (as

-19-



--------------------------------------------------------------------------------



 



modified in accordance with Section 2.14) directly below the column entitled
“Incremental Term Loan Commitment”, as the same may be terminated pursuant to
Section 4.03 or 11.
          “Incremental Term Loan Commitment Agreement” shall mean each
Incremental Term Loan Commitment Agreement in the form of Exhibit O-1
(appropriately completed) executed in accordance with Section 2.14.
          “Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).
          “Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the respective Incremental Term Loan Commitment
Agreement, provided that the final maturity date for all Incremental Term Loans
of a given Tranche shall be the same date.
          “Incremental Term Note” shall have the meaning provided in
Section 2.05(a).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v) or (vi) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all Contingent Obligations of such Person in respect of Indebtedness
of the types described in clauses (i) through (iv) above and clause (vi) below,
and (vi) except for purposes of calculating the Total Leverage Ratio and the
Secured Leverage Ratio, all obligations under any Interest Rate Protection
Agreement, any Other Hedging Agreement or under any similar type of agreement.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in the ordinary course of business of
such Person.
          “Indemnified Taxes” shall mean Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by the Borrower under this
Agreement or any Note.
          “Individual RL Exposure” of any RL Lender shall mean, at any time, the
sum of (x) the aggregate principal amount of all Revolving Loans made by such RL
Lender and then outstanding, (y) such RL Lender’s RL Percentage in each then
outstanding Letter of Credit multiplied by the sum of the Stated Amount of the
respective Letter of Credit and any Unpaid Drawings relating thereto and
(z) such RL Lender’s RL Percentage multiplied by the aggregate principal amount
of all then outstanding Swingline Loans.
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.

-20-



--------------------------------------------------------------------------------



 



          “Initial Revolving Loan Maturity Date” shall mean May 11, 2016.
          “Initial Term Loan” shall have the meaning provided in
Section 2.01(a).
          “Initial Term Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “Initial Term Loan Commitment,” as the same may be terminated pursuant
to Section 4.03 or 11.
          “Initial Term Loan Maturity Date” shall mean May 11, 2018.
          “Initial Term Note” shall have the meaning provided in
Section 2.05(a).
          “Intellectual Property” shall have the meaning provided in
Section 8.19.
          “Intercompany Loan” shall have the meaning provided in
Section 10.05(vii).
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Expense Coverage Ratio” shall mean, for any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period; provided that for purposes of determining the
Incremental Commitment Requirements and any calculation of the Interest Expense
Coverage Ratio pursuant to Sections 2.17(a), 9.15, 10.03(vi), 10.03(vii),
10.04(xi), 10.05(xiv), 10.08(i)(y) and 10.08(i)(z), (i) Consolidated EBITDA
shall be determined on a Pro Forma Basis in accordance with clause (iii) of the
definition of “Pro Forma Basis” contained herein and (ii) Consolidated Interest
Expense shall be determined on a Pro Forma Basis in accordance with the
requirements of the definition of “Pro Forma Basis” contained herein.
          “Interest Period” shall have the meaning provided in Section 2.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Investments” shall have the meaning provided in Section 10.05.
          “Issuing Lender” shall mean each of DBTCA (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender; provided that, if
any Extension or Extensions of Revolving Loan Commitments is or are effected in
accordance with Section 2.16, then upon the occurrence of the Initial Revolving
Loan Maturity Date and on each later date which is or was at any time a
Revolving Loan Maturity Date with respect to Revolving Loan Commitments (each,
an “Issuing Lender Termination Date”), each Issuing Lender (other than the
Administrative Agent except as otherwise provided below) at such time shall have
the right to resign as an Issuing Lender on, or on any date within

-21-



--------------------------------------------------------------------------------



 



20 Business Days after, the respective Issuing Lender Termination Date, in each
case upon not less than 10 days’ prior written notice thereof to the Borrower
and the Administrative Agent and, in the event of any such resignation and upon
the effectiveness thereof, the respective entity so resigning shall retain all
of its rights hereunder and under the other Credit Documents as an Issuing
Lender with respect to all Letters of Credit theretofore issued by it (which
Letters of Credit shall remain outstanding in accordance with the terms hereof
until their respective expirations) but shall not be required to issue any
further Letters of Credit hereunder. If at any time and for any reason
(including as a result of resignations as contemplated by the proviso to the
preceding sentence), each Issuing Lender has resigned in such capacity in
accordance with the preceding sentence, then no Person shall be an Issuing
Lender hereunder obligated to issue Letters of Credit unless and until (and only
for so long as) a Lender (or an affiliate of a Lender) reasonably satisfactory
to the Administrative Agent and the Borrower agrees to act as an Issuing Lender
hereunder. Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Lender
(and such Affiliate shall be deemed to be an “Issuing Lender” for all purposes
of the Credit Documents). Nothing in this definition shall limit the right of
the Administrative Agent to resign hereunder (including in its capacity as an
Issuing Lender) in accordance with the provisions of Section 12.09.
          “Issuing Lender Termination Date” shall have the meaning provided in
the definition of “Issuing Lender” contained herein.
          “Joinder Agreement” shall mean a Joinder Agreement substantially in
the form of Exhibit M (appropriately completed).
          “L/C Supportable Obligations” shall mean (i) obligations of the
Borrower or any of its Subsidiaries with respect to workers’ compensation,
surety bonds and other similar statutory obligations, (ii) rental obligations of
the Borrower or any of its Subsidiaries under Real Property leases to which the
Borrower or any of its Subsidiaries are a party to and (iii) such other
obligations of the Borrower or any of its Subsidiaries as are permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(x) any Permitted Unsecured Debt, (y) any Indebtedness that is subordinated to
any of the Obligations and (z) and any Equity Interests).
          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Lender” shall mean each financial institution or other Person listed
on Schedule I, as well as any Person that becomes a “Lender” hereunder pursuant
to Section 2.13 or 13.04(b).
          “Lender Default” shall mean, as to any Lender, (i) the wrongful
refusal (which has not been retracted) of such Lender or the failure of such
Lender (which has not been cured) to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 3.04(c),
(ii) such Lender having been deemed insolvent or having become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority, or
(iii) such Lender having notified the Administrative Agent, the Swingline
Lender, any Issuing Lender

-22-



--------------------------------------------------------------------------------



 



and/or any Credit Party (x) that it does not intend to comply with its
obligations under Section 2.01(b) or 2.01(e) or Section 3, as the case may be,
in circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (ii); provided that, for purposes of (and only for purposes
of) Section 2.18 and any documentation entered into pursuant to the Letter of
Credit Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender,
(i) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such RL
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swingline Lender, any Issuing Lender or the Administrative
Agent reasonably believes in good faith has occurred and is continuing, and
(iv) the failure of such Lender to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 3.04(c) within
one (1) Business Day of the date (x) the Administrative Agent (in its capacity
as a Lender) or (y) Lenders constituting the Majority Lenders with Revolving
Loan Commitments has or have, as applicable, funded its or their portion
thereof.
          “Letter of Credit” shall have the meaning provided in Section 3.01(a).
          “Letter of Credit Back-Stop Arrangements” shall have the meaning
provided in Section 2.18(a).
          “Letter of Credit Exposure” shall mean, at any time, the aggregate
amount of all Letter of Credit Outstandings at such time in respect of Letters
of Credit. The Letter of Credit Exposure of any RL Lender at any time shall be
its RL Percentage of the aggregate Letter of Credit Exposure at such time.
          “Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit.
          “Letter of Credit Request” shall have the meaning provided in
Section 3.03(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “License Subsidiary” shall mean TSI Holdings (IP), LLC, a Delaware
limited liability company and a Wholly-Owned Domestic Subsidiary of the
Borrower.

-23-



--------------------------------------------------------------------------------



 



          “Loan” shall mean each Term Loan, each Revolving Loan and each
Swingline Loan.
          “Majority Lenders” of any Tranche shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations under the other Tranches under
this Agreement were repaid in full and all Commitments with respect thereto were
terminated.
          “Mandatory Borrowing” shall have the meaning provided in
Section 2.01(e).
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, operations, property, liabilities or condition (financial or
otherwise) of Holdings and its Subsidiaries taken as a whole or (ii) a material
adverse effect (x) on the rights or remedies of the Lenders or the
Administrative Agent hereunder or under any other Credit Document or (y) on the
ability of the Credit Parties taken as a whole to perform their payment
obligations to the Lenders or Administrative Agent hereunder or under any other
Credit Document.
          “Maturity Date” shall mean, with respect to the relevant Tranche of
Loans, the Initial Term Loan Maturity Date, each Incremental Term Loan Maturity
Date, the Revolving Loan Maturity Date or the Swingline Expiry Date, as the case
may be.
          “Maximum Incremental Commitment Amount” shall mean, at any date of
determination, the remainder of (a) $35,000,000 minus (b) the sum of (I) the
aggregate principal amount of all Incremental Term Loans incurred pursuant to
Section 2.14 prior to such date and (II) the aggregate amount of all Incremental
RL Commitments incurred pursuant to Section 2.15 prior to such date.
          “Maximum Permitted Consideration” shall mean, with respect to any
Permitted Acquisition, the sum (without duplication) of (i) the fair market
value of Holdings Common Stock (based on (x) the closing and/or trading price of
Holdings Common Stock on the date of such Permitted Acquisition on the stock
exchange on which Holdings Common Stock is listed or the automated quotation
system on which Holdings Common Stock is quoted, or (y) if Holdings Common Stock
is not listed on an exchange or quoted on a quotation system, the bid and asked
prices of Holdings Common Stock in the over-the-counter market at the close of
trading or (z) if Holdings Common Stock is not so listed, based on a good faith
determination of the Board of Directors of Holdings) issued (or to be issued) as
consideration in connection with such Permitted Acquisition, (ii) the fair
market value of all Qualified Preferred Stock of Holdings (based on a good faith
determination of the Board of Directors of Holdings) issued (or to be issued) as
consideration in connection with such Permitted Acquisition, (iii) the aggregate
principal amount of, and other obligations due under, all Seller Financing and
Permitted Acquired Debt incurred, issued, acquired and/or assumed by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition, (iv) the aggregate amount of all cash paid (or to be paid) by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition (including payments of fees, costs, expenses and taxes in connection
therewith), (v) the aggregate principal amount of, and other obligations due
under, all other Indebtedness

-24-



--------------------------------------------------------------------------------



 



assumed, incurred and/or issued by the Borrower or any of its Subsidiaries in
connection with such Permitted Acquisition to the extent permitted by
Section 10.04, (vi) the aggregate amount that could reasonably be expected to be
paid (based on good faith projections prepared by Holdings) pursuant to any
earn-out, non-compete, consulting or deferred compensation or purchase price
adjustment) for such Permitted Acquisition and (vii) the fair market value
(based on good faith projections prepared by the Borrower) of all other
consideration payable in connection with such Permitted Acquisition.
          “Maximum Rate” shall have the meaning provided in Section 13.19.
          “Maximum Swingline Amount” shall mean $5,000,000.
          “Minimum Borrowing Amount” shall mean (i) for Term Loans, $1,000,000,
(ii) for Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.
          “Minimum Extension Condition” shall mean (x) with respect to any
Extension of any Tranche of Term Loans pursuant to Section 2.16, that Lenders,
the sum of whose aggregate outstanding principal amount of Term Loans of such
Tranche at such time equal 50% or more of the aggregate outstanding principal
amount of all Term Loans of such Tranche at such time, shall have accepted the
respective Extension Offer, and (y) with respect to any Extension of any Tranche
of Revolving Loan Commitments pursuant to Section 2.16, that Lenders, the sum of
whose Revolving Loan Commitments of such Tranche at such time equal 50% or more
of the aggregate Revolving Loan Commitments of such Tranche at such time, shall
have accepted the respective Extension Offer.
          “Minimum Liquidity Condition” shall mean (i) in the case of Sections
10.03(vii), 10.05(xiv) and 10.08(i)(z), that the sum of (I) the aggregate amount
of Unrestricted cash and Cash Equivalents of the Borrower and the Subsidiary
Guarantors at such time plus (II) the Total Unutilized Revolving Loan Commitment
at such time shall equal or exceed $25,000,000, and (ii) in the case of
Section 2.17, that the sum of (I) the aggregate amount of Unrestricted cash and
Cash Equivalents of the Borrower and the Subsidiary Guarantors at such time plus
(II) the Total Unutilized Revolving Loan Commitment at such time shall equal or
exceed $50,000,000. For purposes of this definition only, the amount of the
Total Unutilized Revolving Loan Commitment at any time shall be limited to that
amount thereof (if any) that the Borrower is permitted to incur at such time in
accordance with the terms of this Agreement and any amount in excess thereof
shall not be treated as part of the Total Unutilized Revolving Loan Commitment
at such time.
          “Minimum Tranche Amount” shall have the meaning provided in
Section 2.16.
          “MNPI” shall mean material non-public information with respect to
Holdings or its Subsidiaries, or the respective securities of any of the
foregoing.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean a mortgage, debenture, deed of trust, deed to
secure debt, or similar security instrument.

-25-



--------------------------------------------------------------------------------



 



          “Mortgage Policy” shall mean an ALTA Lender’s Title Insurance Policy
(Form 2006).
          “Mortgaged Property” shall mean any Real Property owned by Holdings or
any of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Holdings, any Subsidiary of Holdings, or
any ERISA Affiliate has, or within the past five years has had, an obligation to
contribute.
          “NAIC” shall mean the National Association of Insurance Commissioners.
          “Net Debt Proceeds” shall mean with respect to any incurrence of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions, fees and other costs associated therewith, including,
without limitation, those of attorneys, accountants and other professionals)
received by the respective Person from the respective incurrence of such
Indebtedness for borrowed money.
          “Net Equity Proceeds” shall mean, with respect to each issuance or
sale of any Holdings Common Stock and/or Qualified Preferred Stock by Holdings
or any capital contribution to Holdings, the cash proceeds (net of underwriting
discounts and commissions, fees and other costs associated therewith, including,
without limitation, those of attorneys, accountants and other professionals)
received by Holdings from the respective sale or issuance of Holdings Common
Stock and/or Qualified Preferred Stock or from the respective capital
contribution (other than from sales or issuances of Holdings Common Stock and/or
Qualified Preferred Stock to, or capital contributions from, employees, officers
and/or directors of Holdings or any of its Subsidiaries).
          “Net Recovery Event Proceeds” shall mean, with respect to any Recovery
Event, the cash proceeds (net of costs, expenses and taxes incurred in
connection with such Recovery Event) received by the respective Person in
connection with such Recovery Event.
          “Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash or
Cash Equivalent proceeds (including any cash or Cash Equivalents received by way
of deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such sale of assets, net of the costs
and expenses of such sale (including fees and commissions, payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were sold), and the
incremental taxes paid or reasonably expected to be payable as a result of such
Asset Sale.
          “Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and
include each Lender or RL Lender, as the case may be, other than a Defaulting
Lender.
          “Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower
that is not a Subsidiary Guarantor.

-26-



--------------------------------------------------------------------------------



 



          “Note” shall mean each Initial Term Note, each Incremental Term Note,
Revolving Note and the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 2.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.
          “Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Carin Keegan, Telephone No.: (212) 250-6083, and Telecopier No.:
(212) 797-5690, and (ii) for operational notices, the office of the
Administrative Agent located at 5022 Gate Parkway, Suite 200, Jacksonville, FL
32256, Attention: Maxeen Jacques, Telephone No.: (904) 380-3355, and Telecopier
No.: (732) 380-3355, or such other office or person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent, any Issuing Lender, the Swingline Lender or any
Lender pursuant to the terms of this Agreement or any other Credit Document,
including, without limitation, all amounts in respect of any principal, premium,
interest (including any interest accruing subsequent to the filing of a petition
in bankruptcy, reorganization or similar proceeding at the rate provided for in
this Agreement, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements (including Unpaid Drawings with
respect to Letters of Credit), damages and other liabilities, and guarantees of
the foregoing amounts.
          “Other Connection Taxes” shall mean, with respect to any Lender,
Issuing Lender or Participant, Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes) imposed as a result of a present or
former connection between such Person and the jurisdiction imposing such Taxes
(other than a connection arising from such Person having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, this Agreement or any Note, or sold or
assigned an interest in this Agreement or any Note).
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
          “Participant” shall have the meaning provided in Section 3.04(a).
          “PATRIOT Act” shall have the meaning provided in Section 13.17.
          “Payment Office” shall mean the office of the Administrative Agent
located at 5022 Gate Parkway, Suite 200, Jacksonville, FL 32256 or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

-27-



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Pension Plan” shall mean a Plan which is subject to Title IV of ERISA
or Sections 412 or 430 of the Code or Section 302 of ERISA.
          “Permissible Transferees” shall mean in the case of BRS or any BRS
Investor, (A) any Affiliate of BRS, (B) any managing director, general partner,
limited partner (but, in the case of any limited partner, only to the extent
that such limited partner receives its shares of equity in Holdings through a
pro rata in-kind distribution from the existing fund through which such limited
partner’s investment in Holdings is held), director, officer or employee of BRS
or any Affiliate thereof (collectively, “BRS Associates”), and his or her
spouse, parents, siblings, members of his or her immediate family (including
adopted children) and/or direct lineal descendants or (C) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any BRS
Associate and (D) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a BRS
Associate, his or her spouse, parents, siblings, or direct lineal descendants.
          “Permitted Acquired Debt” shall have the meaning provided in
Section 10.04(v).
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
a Subsidiary Guarantor of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower (so long
as the Borrower is the surviving Person) or a Subsidiary Guarantor (so long as a
Subsidiary Guarantor is the surviving Person)), provided that (in each case)
(A) the consideration paid or to be paid by the Borrower or such Subsidiary
Guarantor consists solely of the type of consideration set forth in the
definition of “Maximum Permitted Consideration”, (B) in the case of the
acquisition of 100% of the Equity Interests of any Person (including way of
merger), such Person shall own no Equity Interests of any other Person
(excluding de minimis amounts) unless either (x) such Person owns 100% of the
Equity Interests of such other Person or (y) (1) such Person and/or its
Wholly-Owned Subsidiaries own at least 80% of the consolidated assets of such
Person and its Subsidiaries and (2) any non-Wholly Owned Subsidiary of such
Person was non-Wholly Owned prior to the date of such Permitted Acquisition of
such Person, (C) at least 90% of the consolidated assets and consolidated
revenues of the business, division or product line acquired pursuant to the
respective Permitted Acquisition, or of the business of the Person acquired
pursuant to the respective Permitted Acquisition and its Subsidiaries taken as a
whole, is in the United States, (D) the Acquired Entity or Business acquired
pursuant to the respective Permitted Acquisition is in a business permitted by
Section 10.11, (E) such Permitted Acquisition shall not be hostile and shall
have been approved by the board of directors (or similar body) and/or the equity
holders of the Acquired Business, and (F) all requirements of Sections 9.15 and
10.02 applicable to Permitted Acquisitions are satisfied. Notwithstanding
anything to the contrary contained in the immediately preceding sentence, an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.

-28-



--------------------------------------------------------------------------------



 



          “Permitted Acquisition Amount” shall mean, at any date of
determination, an amount such that, after giving effect to the subject Permitted
Acquisition, the aggregate Maximum Permitted Consideration theretofore (and then
being) paid in respect of all Permitted Acquisitions (including the subject
Permitted Acquisition) does not exceed the sum of (I) the fair market value of
Holdings Common Stock on the date of the subject Permitted Acquisition (based on
(x) the closing and/or trading price of Holdings Common Stock on the date of
such Permitted Acquisition on the stock exchange on which Holdings Common Stock
is listed or the automated quotation system on which Holdings Common Stock is
quoted, or (y) if Holdings Common Stock is not listed on an exchange or quoted
on a quotation system, the bid and asked prices of Holdings Common Stock in the
over-the-counter market at the close of trading), (II) the aggregate principal
amount of all Seller Financing and Permitted Acquired Debt then outstanding and
then being incurred or assumed as part of the subject Permitted Acquisition and
(III) the remainder of (a) the aggregate amount of all Unrestricted cash and
Cash Equivalents of the Borrower and the Subsidiary Guarantors on the date of
such Permitted Acquisition minus (b) the aggregate principal amount of all
Revolving Loans and Swingline Loans then outstanding.
          “Permitted Equity Proceeds Basket Amount” shall mean, initially, $0,
which amount (x) shall be increased on each date after the Initial Borrowing
Date on which Holdings receives any Net Equity Proceeds, by an amount equal to
such Net Equity Proceeds received by Holdings on such date and contributed to
the Borrower and (y) shall be reduced by the sum of (I) the aggregate amount of
Dividends theretofore paid or made pursuant to Section 9.03(viii), (II) the
aggregate amount of all Investments theretofore made pursuant to
Section 10.05(xv)(II) and (III) the aggregate amount of all cash payments
theretofore made pursuant to Section 10.08(i)(x).
          “Permitted Liens” shall have the meaning provided in Section 10.01.
          “Permitted Unsecured Debt” shall mean any unsecured Indebtedness of
Holdings or the Borrower, which may be guaranteed on an unsecured basis by the
Borrower or one or more Subsidiary Guarantors, all of the terms and conditions
of which satisfy the requirements of Section 10.04(xi), as such Indebtedness may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Permitted Unsecured Debt Documents” shall mean, on and after the
execution and delivery thereof, each note, instrument, agreement, guaranty and
other document relating to each incurrence of Permitted Unsecured Debt, as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) in respect of which Holdings or a Subsidiary
of Holdings or an ERISA Affiliate is, or in the past five years has been (or if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

-29-



--------------------------------------------------------------------------------



 



          “Pledge Agreement” shall have the meaning provided in Section 6.09.
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Pledgee” shall have the meaning provided in the Pledge Agreement.
          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
          “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent same is
incurred to refinance other outstanding Indebtedness, to finance a Permitted
Acquisition, to finance a Dividend pursuant to Section 10.03(vii) or to finance
an Investment pursuant to Section 10.05(xiv)) after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, (y) the
permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) after the first day of the relevant Test Period or Calculation
Period, as the case may be, as if such Indebtedness had been retired, repaid or
redeemed on the first day of such Test Period or Calculation Period, as the case
may be, and (z) any Permitted Acquisition or any Significant Asset Sale then
being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:
     (i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
Permitted Acquisitions, to finance a Dividend pursuant to Section 10.03(vii) or
to finance an Investment pursuant to Section 10.05(xiv)) incurred or issued
after the first day of the relevant Test Period or Calculation Period (whether
incurred to finance a Permitted Acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired, repaid or
redeemed after the first day of the relevant Test Period or Calculation Period,
as the case may be, shall be deemed to have been retired, repaid or redeemed on
the first day of such Test Period or Calculation Period, as the case may be, and
remain retired through the date of determination;

-30-



--------------------------------------------------------------------------------



 



     (ii) all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and
     (iii) in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Permitted Acquisition or any Significant Asset Sale
effected during the respective Calculation Period or Test Period (or thereafter,
for purposes of determinations of the Applicable Margins and the Incremental
Commitment Requirements and pursuant to Sections 2.17(a), 9.15(a), 10.03(vii),
10.04(xi), 10.05(xiv) and 10.08(i)(z) only) as if same had occurred on the first
day of the respective Calculation Period or Test Period, as the case may be,
taking into account, in the case of any Permitted Acquisition, factually
supportable and identifiable cost savings and expenses which would otherwise be
permitted to be accounted for as an adjustment pursuant to Article 11 of
Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.
          “Projections” shall mean the projections that are contained in the
Confidential Information Memorandum (Public Version) dated April 2011 and that
were prepared by or on behalf of the Borrower in connection with the Transaction
and delivered to the Administrative Agent and the Lenders prior to the Initial
Borrowing Date.
          “Qualified Preferred Stock” shall mean any preferred stock of Holdings
so long as (A) in each case the terms of any such preferred stock (i) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision (other than pursuant to a “change of control” redemption exercisable
contingent only on payment in full of the Obligations and the termination of all
Commitments) prior to six months following the last Maturity Date then in
effect, (ii) do not require the cash payment of dividends prior to the date
occurring six months following the last Maturity Date in effect and (iii) do not
contain any financial performance “maintenance” covenants (whether stated as a
covenant, default or otherwise, although “incurrence based” financial tests may
be included).
          “Qualifying Bid” shall have the meaning provided in Schedule XII.
          “Quarterly Payment Date” shall mean the last Business Day of each
June, September, December and March occurring after the Initial Borrowing Date,
commencing on June 30, 2011.
          “Quarterly Pricing Certificate” shall have the meaning set forth in
the definition of “Applicable Margin”.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

-31-



--------------------------------------------------------------------------------



 



          “Recovery Event” shall mean the receipt by Holdings or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of Holdings or any of its
Subsidiaries and (ii) under any policy of insurance required to be maintained
under Section 9.03 (in either case, excluding any business interruption
insurance proceeds).
          “Refinancing” shall mean the repayment of all outstanding loans and
all other obligations (and the termination of all commitments) under the
Existing Credit Agreement.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Related Parties” shall have the meaning provided in Section 13.01(a).
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Replaced Lender” shall have the meaning provided in Section 2.13.
          “Replacement Lender” shall have the meaning provided in Section 2.13.
          “Reply Amount” shall have the meaning provided in Schedule XII.
          “Reply Price” shall have the meaning provided in Schedule XII.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Pension Plan other than those events as to which the
30-day notice period is waived under subsection .22, .23, .25, .27 or .28 of
PBGC Regulation Section 4043 as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).

-32-



--------------------------------------------------------------------------------



 



          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Term Loans and Revolving Loan Commitments at such time
(or, after the termination thereof, outstanding Revolving Loans and RL
Percentages of (x) outstanding Swingline Loans at such time and (y) Letter of
Credit Outstandings at such time) represents at least a majority of the sum of
(i) all outstanding Term Loans of Non-Defaulting Lenders of such time and
(ii) the Total Revolving Loan Commitment in effect at such time less the
Revolving Loan Commitments of all Defaulting Lenders at such time (or, after the
termination thereof, the sum of then total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).
          “Responsible Officer” shall mean the chief executive officer, the
president, the chief operating officer, any senior vice-president or any
Authorized Financial Officer of Holdings or the Borrower.
          “Restricted” shall mean, when referring to cash or Cash Equivalents of
Holdings or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of Holdings or of any such Subsidiary (unless such appearance is
related to the Credit Documents or Liens created thereunder), (ii) are subject
to any Lien in favor of any Person other than the Collateral Agent for the
benefit of the Secured Creditors or (iii) are not otherwise generally available
for use by Holdings or such Subsidiary.
          “Return Bid” shall have the meaning provided in Schedule XII.
          “Returns” shall have the meaning provided in Section 8.09.
          “Revolving Loan” shall have the meaning provided in Section 2.01(b).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15 or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b). In addition, the Revolving Loan Commitment of each
Lender shall include, subject to the consent of such Lender, any Extended
Revolving Loan Commitment of such Lender.
          “Revolving Loan Maturity Date” shall mean the Initial Revolving Loan
Maturity Date; provided that, with respect to any Tranche of Extended Revolving
Loan Commitments (and related outstandings), the Revolving Loan Maturity Date
with respect thereto shall instead be the final maturity date as specified in
the applicable Extension Offer accepted by the respective Lender.
          “Revolving Note” shall have the meaning provided in Section 2.05(a).

-33-



--------------------------------------------------------------------------------



 



          “RL Lender” shall mean each Lender with a Revolving Loan Commitment or
with outstanding Revolving Loans (or with participations in Letter of Credit
Outstandings or Swingline Loans).
          “RL Percentage” of any RL Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Revolving Loan Commitment at such time, provided that if the RL Percentage of
any RL Lender is to be determined after the Total Revolving Loan Commitment has
been terminated, then the RL Percentage of such RL Lender shall be determined
immediately prior (and without giving effect) to such termination (but otherwise
giving effect to any subsequent assignments of outstanding Revolving Loans and
Letter of Credit Oustandings); provided, further, that in the case of
Section 2.18 when a Defaulting Lender shall exist, “RL Percentage” shall mean
the percentage of the Total Revolving Loan Commitment (disregarding any
Defaulting Lender’s Revolving Loan Commitment) represented by such Lender’s
Revolving Loan Commitment.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.
          “Scheduled Incremental Term Loan Repayment” shall have the meaning
provided in Section 5.02(b)(ii).
          “Scheduled Incremental Term Loan Repayment Date” shall have the
meaning provided in Section 5.02(b)(ii).
          “Scheduled Initial Term Loan Repayment” shall have the meaning
provided in Section 5.02(b)(i).
          “Scheduled Initial Term Loan Repayment Date” shall have the meaning
provided in Section 5.02(b)(i).
          “Scheduled Term Loan Repayment” shall mean each Scheduled Initial Term
Loan Repayment and each Scheduled Incremental Term Loan Repayment of a given
Tranche, as the context may require.
          “Scheduled Term Loan Repayment Date” shall mean each Scheduled Initial
Term Loan Repayment Date and each Scheduled Incremental Term Loan Repayment Date
of a given Tranche, as the context may require.
          “SEC” shall have the meaning provided in Section 9.01(a).
          “Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).
          “Secured Creditors” shall have the meaning assigned that term in the
respective Security Documents.

-34-



--------------------------------------------------------------------------------



 



          “Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Secured Indebtedness on such date to Consolidated EBITDA
for the Test Period last ended on or prior to such date; provided that, for
purposes of any calculation of the Secured Leverage Ratio pursuant to this
Agreement, (i) Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein and (ii) Consolidated Secured Indebtedness shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Securities Account” shall have the meaning provided the term
“securities account” in the UCC as in effect on the date hereof in the State of
New York.
          “Security Agreement” shall have the meaning provided in Section 6.10.
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreement.
          “Security Document” shall mean and include each of the Security
Agreement, the Pledge Agreement and, after the execution and delivery thereof,
each Additional Security Document.
          “Seller Financing” shall mean Indebtedness of the Borrower or a
Subsidiary Guarantor issued as consideration to a seller of assets (including
equity) pursuant to a Permitted Acquisition.
          “Settlement Service” shall have the meaning provided in Section 13.04.
          “Significant Asset Sale” shall mean each Asset Sale (or series of
related Asset Sales) which generates Net Sale Proceeds of at least $5,000,000.
          “Specified Default” shall mean any Default under Section 11.01 or
11.05 (other than with respect to an Immaterial Subsidiary).
          “Start Date” shall have the meaning provided in the definition of
“Applicable Margin”.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 6.11.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the

-35-



--------------------------------------------------------------------------------



 



happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
          “Subsidiary Guarantor” shall mean each Wholly-Owned Domestic
Subsidiary of the Borrower (other than the (x) Captive Insurance Company and
(y) until such time as the License Subsidiary has complied with Section 9.12(e),
the License Subsidiary).
          “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Lender” shall mean DBTCA for so long as DBTCA is the
Administrative Agent hereunder and thereafter shall mean the successor
Administrative Agent in its individual capacity.
          “Swingline Loan” shall have the meaning provided in Section 2.01(d).
          “Swingline Loan Exposure” shall mean, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Loan Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.
          “Swingline Note” shall have the meaning provided in Section 2.05(a).
          “Swiss Clubs Sale” shall mean either (x) the sale of any or all of the
clubs owned by the Swiss Subsidiary on the Effective Date or (y) the sale of all
the capital stock of the Swiss Subsidiary so long as the only clubs included in
such sale are those clubs owned by the Swiss Subsidiary on the Effective Date
(it being understood that, in the case of this clause (y), to the extent that
clubs other than those owned by the Swiss Subsidiary on the Effective date are
included in such sale, the sale of such clubs shall only be permitted to the
extent such clubs could be sold at such time pursuant to (and utilize the basket
under) Section 10.02(iv)).
          “Swiss Subsidiary” shall mean Town Sports, A.G., a corporation
organized under the laws of Switzerland and a Wholly Owned Foreign Subsidiary of
the Borrower.
          “Syndication Agent” shall mean KeyBank National Association, in its
capacity as syndication agent.
          “Tax Benefit” shall have the meaning provided in Section 5.04(c).
          “Taxes” shall mean any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein, including any interest, additions to tax or penalties
applicable thereto.
          “Term Loan” shall mean each Initial Term Loan and each Incremental
Term Loan.

-36-



--------------------------------------------------------------------------------



 



          “Term Loan Commitments” shall mean, collectively, the Initial Term
Loan Commitments and the Incremental Term Loan Commitments.
          “Term Loan Maturity Date” shall mean the Initial Term Loan Maturity
Date; provided that, with respect to any Tranche of Extended Term Loans, the
Term Loan Maturity Date with respect thereto shall instead be the final maturity
date as specified in the applicable Extension Offer accepted by the respective
Lender.
          “Term Loan Percentage” of a Tranche of Term Loans shall mean, at any
time, a fraction (expressed as a percentage), the numerator of which is equal to
the aggregate outstanding principal amount of all Term Loans of such Tranche at
such time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.
          “Test Period” shall mean each period of four consecutive fiscal
quarters of Holdings then last ended (in each case taken as one accounting
period).
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each of the Lenders at such time.
          “Total Incremental Term Loan Commitment” of any Tranche of Incremental
Term Loans shall mean, at any time, the sum of the Incremental Term Loan
Commitments of such Tranche of each of the Lenders at such time.
          “Total Initial Term Loan Commitment” shall mean, at any time, the sum
of the Initial Term Loan Commitments of each of the Lenders at such time.
          “Total Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Indebtedness on such date to Consolidated EBITDA for the
Test Period last ended on or prior to such date; provided that (i) for purposes
of any calculation of the Total Leverage Ratio pursuant to this Agreement,
Consolidated EBITDA shall be determined on a Pro Forma Basis in accordance with
clause (iii) of the definition of “Pro Forma Basis” contained herein and
(ii) for purposes of any calculation of the Total Leverage Ratio in determining
the Incremental Commitment Requirements and pursuant to Sections 2.17(a), 9.15,
10.03(vi), 10.04(xi) and 10.08(i)(y) only, Consolidated Indebtedness shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders at such time.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Revolving Loan Commitment then
in effect less (y) the sum of the aggregate principal amount of all Revolving
Loans and Swingline Loans then outstanding plus the aggregate amount of all
Letter of Credit Outstandings.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being three separate Tranches on the
Effective Date, i.e., Initial Term Loans, Revolving Loans and Swingline Loans;
provided that, for purposes of Sections

-37-



--------------------------------------------------------------------------------



 



2.13, 13.04(b) and 13.12(a) and (b) and the definition of “Majority Lenders”,
Revolving Loans and Swingline Loans shall be deemed to constitute part of a
single “Tranche”. In addition, and notwithstanding the foregoing, any
Incremental Term Loans extended after the Initial Borrowing Date shall, except
to the extent provided in Section 2.14(c), be made pursuant to one or more
additional Tranches of Term Loans which shall be designated pursuant to the
respective Incremental Term Loan Commitment Agreement in accordance with the
relevant requirements specified in Section 2.14. Furthermore, after giving
effect to an Extension pursuant to Section 2.16, (x) any Revolving Loans
pursuant to Extended Revolving Loan Commitments shall constitute a separate
Tranche of Revolving Loans from the Tranche of Revolving Loans from which they
were converted and (y) any Extended Term Loans shall constitute a separate
Tranche of Term Loans from the Tranche of Term Loans from which they were
converted.
          “Transaction” shall mean, collectively, (i) the consummation of the
Refinancing, (ii) the consummation of the Existing Holdings Notes Redemption,
(iii) the entering into of the Credit Documents on the Initial Borrowing Date
and the incurrence of Initial Term Loans on such date and (iv) the payment of
all fees and expenses in connection with the foregoing.
          “Transaction Expenses” shall mean all fees and expenses incurred in
connection with, and payable prior to or in connection with the closing of, the
Transaction and the transactions contemplated in connection with the
Transaction, including all closing fees paid to any of the Lenders and the
Administrative Agent hereunder, attorney’s fees, accountants’ fees, placement
agents’ fees, discounts, commissions and brokerage fees and consultant fees.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” of any Pension Plan shall mean the
amount, if any, by which the actuarial present value of the accumulated benefits
under the Plan as of the close of its most recent plan year exceeds the fair
market value of the assets allocable thereto, each determined in accordance with
Statement of Financial Accounting Standards No. 87, based upon the actuarial
assumptions used by the Pension Plan’s actuary in the most recent annual
valuation of the Pension Plan.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
          “Unrestricted” shall mean, when referring to cash or Cash Equivalents
of the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
are not Restricted.
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Lender at such time and (ii) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time.

-38-



--------------------------------------------------------------------------------



 



          “Voting Equity Interests” shall mean, as to any Person, any class or
classes of outstanding Equity Interests of such Person pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors of such Person.
          “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the then
outstanding principal amount of such Indebtedness into (ii) the product obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.
          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Foreign Subsidiary of
such Person.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose Equity Interests (other than, in the case of a Foreign
Subsidiary, director’s qualifying shares and nominal amount of shares held by
local nationals, in each case to the extent required by applicable law) is at
the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time. Unless otherwise indicated herein, or the context otherwise requires, all
references herein to any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
shall mean and be deemed to be references to a Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries, as the case may be, of the Borrower.
          SECTION 2. Amount and Terms of Credit.
          2.01 The Commitments. (a) Subject to and upon the terms and conditions
set forth herein, each Lender with an Initial Term Loan Commitment severally
agrees to make a term loan or term loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that, except as otherwise specifically provided in Section 2.10(b), all
Initial Term Loans comprising the same Borrowing shall at all times be of the
same Type, and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Initial Term Loan Commitment of such
Lender on the Initial Borrowing Date. Once repaid, Initial Term Loans incurred
hereunder may not be reborrowed.
          (b) Subject to and upon the terms and conditions set forth herein,
each Lender with a Revolving Loan Commitment severally agrees to make, at any
time and from time to time on or after the Initial Borrowing Date and prior to
the Revolving Loan Maturity Date, a

-39-



--------------------------------------------------------------------------------



 



revolving loan or revolving loans (each a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that, except as otherwise specifically provided in Section 2.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, and (iv) shall not exceed for any such Lender at any time outstanding
that aggregate principal amount which, when added to the product of (x) such
Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of all Letter
of Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time.
          (c) Subject to and upon the terms and conditions set forth herein,
each Lender with an Incremental Term Loan Commitment for a given Tranche of
Incremental Term Loans severally agrees to make a term loan or term loans (each,
an “Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to
the Borrower, which Incremental Term Loans (i) shall be incurred pursuant to a
single drawing of such Tranche on the applicable Incremental Term Loan Borrowing
Date, (ii) shall be denominated in Dollars, (iii) except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, provided that,
except as otherwise specifically provided in Section 2.10(b), all Incremental
Term Loans of a given Tranche made as part of the same Borrowing shall at all
times consist of Incremental Term Loans of the same Type, and (iv) shall not
exceed for any such Incremental Term Loan Lender at any time of any incurrence
thereof, the Incremental Term Loan Commitment of such Incremental Term Loan
Lender for such Tranche on the respective Incremental Term Loan Borrowing Date.
Once repaid, Incremental Term Loans incurred hereunder may not be reborrowed.
          (d) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Swingline
Loans) at such time, an amount equal to the Total Revolving Loan Commitment at
such time, and (v) shall not exceed in aggregate principal amount at any time
outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 2.01(d), the Swingline Lender shall not make
any Swingline Loan after it has received written notice from the Borrower, any
other Credit Party, the Required Lenders or the Majority Lenders with Revolving
Loans and/or Revolving Loan Commitments stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have

-40-



--------------------------------------------------------------------------------



 



received written notice (A) of rescission of all such notices from the party or
parties originally delivering such notice or notices or (B) of the waiver of
such Default or Event of Default by the Required Lenders.
          (e) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice by 3:00 P.M. (New York time) to the RL Lenders that the
Swingline Lender’s outstanding Swingline Loans shall be funded with one or more
Borrowings of Revolving Loans (provided that such notice shall be deemed to have
been automatically given upon the occurrence of a Default or an Event of Default
under Section 11.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of Revolving
Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day (or on the
second succeeding Business Day to the extent that the aforementioned notice is
delivered (the to the extent required to be delivered) after 3:00 P.M. (New York
time) on a Business Day) by all RL Lenders pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans. Each RL Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.
          (f) If the Initial Revolving Loan Maturity Date shall have occurred at
a time when Extended Revolving Loan Commitments are in effect, then on the
Initial Revolving Loan

-41-



--------------------------------------------------------------------------------



 



Maturity Date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of the Initial Revolving Loan
Maturity Date); provided that, if on the occurrence of the Initial Revolving
Loan Maturity Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in
Section 3.07), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to Extended Revolving Loan Commitments, which will remain in effect
after the occurrence of the Initial Revolving Loan Maturity Date, then there
shall be an automatic adjustment on such date of the participations in such
Swingline Loans and same shall be deemed to have been incurred solely pursuant
to the Extended Revolving Loan Commitments and such Swingline Loans shall not be
so required to be repaid in full on the Initial Revolving Loan Maturity Date.
          2.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than 15
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(unless a greater number of such Borrowings is agreed to by the Administrative
Agent).
          2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, it shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior notice of each Eurodollar Loan
to be incurred hereunder or (y) Base Rate Loans hereunder (excluding Swingline
Loans and Revolving Loans made pursuant to a Mandatory Borrowing), it shall give
the Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 12:00 Noon (New York time) on such day. Each such notice (each a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit A-1, appropriately completed to specify: (i)
the aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the Loans being incurred pursuant to such Borrowing shall
constitute Initial Term Loans, Revolving Loans or Incremental Term Loans and, if
Incremental Term Loans, the specific Tranche thereof, and (iv) whether the Loans
being incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and, if
Eurodollar Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, written
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.
          (b) (i) Whenever the Borrower desires to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 1:00 P.M.
(New York time) on the date that a Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each Swingline Loan
to be incurred hereunder. Each such notice shall be irrevocable and specify in
each case (A) the date of Borrowing (which shall be a Business Day)

-42-



--------------------------------------------------------------------------------



 



and (B) the aggregate principal amount of the Swingline Loans to be incurred
pursuant to such Borrowing.
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(e).
          (c) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
          2.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on
the date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 3:00 P.M. (New York time) on the date specified pursuant to
Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 2.01(e)), each Lender
with a Commitment of the respective Tranche will make available its pro rata
portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof). All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this

-43-



--------------------------------------------------------------------------------



 



Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
          2.05 Notes. (a) The Borrower’s obligations to pay the principal of,
and interest on, the Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 13.15 and
shall, if requested by such Lender, also be evidenced (i) in the case of Initial
Term Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each an “Initial Term Note” and, collectively, the “Initial
Term Notes”), (ii) in the case of Revolving Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-2,
with blanks appropriately completed in conformity herewith (each a “Revolving
Note” and, collectively, the “Revolving Notes”), (iii) in the case of Swingline
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-3, with blanks appropriately completed in
conformity herewith (the “Swingline Note”), and (iv) in the case of Incremental
Term Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-4, with blanks appropriately completed in
conformity herewith (each, an “Incremental Term Note” and, collectively, the
“Incremental Term Notes”).
          (b) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.
          (c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.
          2.06 Conversions. The Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans (other than Swingline Loans
which may not be converted pursuant to this Section 2.06) made pursuant to one
or more Borrowings (so long as of the same Tranche) of one or more Types of
Loans into a Borrowing (of the same Tranche) of another Type of Loan, provided
that, (i) except as otherwise provided in Section 2.10(b), Eurodollar Loans may
be converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall

-44-



--------------------------------------------------------------------------------



 



reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount applicable
thereto, (ii) Base Rate Loans may not be converted into Eurodollar Loans if
(x) any Event of Default under Section 11.05 with respect any Credit Party
(other than an Immaterial Subsidiary) is in existence on the proposed date of
conversion or (y) any other Event of Default or any Specified Default is in
existence on the proposed date of the conversion and (in the case of this
sub-clause (y) only) the Required Lenders determine (in their sole discretion)
that such conversion would be disadvantageous to the Lenders at such time, and
(iii) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of Eurodollar Loans than is permitted under Section 2.02.
Each such conversion shall be effected by the Borrower by giving the
Administrative Agent at the Notice Office prior to 12:00 Noon (New York time)
(x) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) in the case of a conversion into Eurodollar Loans
and (y) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) in the case of a conversion into Base Rate Loans
(in each case, a “Notice of Conversion/Continuation”) in the form of
Exhibit A-2, appropriately completed to specify the Loans to be so converted,
the Borrowing or Borrowings pursuant to which such Loans were incurred and, if
to be converted into Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Loans.
          2.07 Pro Rata Borrowings. All Borrowings of Initial Term Loans,
Incremental Term Loans and Revolving Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Initial Term Loan
Commitments, applicable Incremental Term Loan Commitments or Revolving Loan
Commitments, as the case may be, provided that all Mandatory Borrowings shall be
incurred from the RL Lenders pro rata on the basis of their RL Percentages. It
is understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
          2.08 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall be equal to the sum of the relevant Applicable Margin plus the Base Rate,
each as in effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the Eurodollar Rate for such Interest Period.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the greater of

-45-



--------------------------------------------------------------------------------



 



(x) the rate which is 2% in excess of the rate then borne by such Loans and
(y) the rate which is 2% in excess of the rate otherwise applicable to Base Rate
Loans of the respective Tranche from time to time, and all other overdue amounts
payable hereunder and under any other Credit Document shall bear interest at a
rate per annum equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans that are maintained as Base Rate Loans from time to time.
Interest that accrues under this Section 2.08(c) shall be payable on demand.
          (d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, (x) quarterly in arrears on each Quarterly
Payment Date, (y) on the date of (A) any repayment or prepayment in full of all
outstanding Term Loans of any Tranche and (B) in the case of Revolving Loans,
any termination of the Total Revolving Loan Commitment, and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, and
(ii) in respect of each Eurodollar Loan, (x) on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period, (y) on the date of any repayment or prepayment (on
the amount repaid or prepaid), and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          2.09 Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to such Eurodollar
Loan (in the case of any subsequent Interest Period), the Borrower shall have
the right to elect the interest period (each, an “Interest Period”) applicable
to such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one, two, three or six month period, or, to the extent agreed to
by all Lenders with Commitments and/or Loans under the relevant Tranche, a nine
or twelve month period, provided that (in each case):
     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period for a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

-46-



--------------------------------------------------------------------------------



 



     (iv) if any Interest Period for a Eurodollar Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period may be selected at any time if (x) an Event of
Default under Section 11.05 with respect to any Credit Party (other than an
Immaterial Subsidiary) is then in existence or (y) any other Event of Default or
any Specified Default is then in existence and (in the case of this sub-clause
(y) only) the Required Lenders determine (in their sole discretion) that such
conversion would be disadvantageous to the Lenders at such time;
     (vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and
     (vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond any date upon which a mandatory
repayment of such Tranche of Term Loans will be required to be made under
Section 5.02(b) if the aggregate principal amount of such Tranche of Term Loans
which have Interest Periods which will expire after such date will be in excess
of the aggregate principal amount of such Tranche of Term Loans then outstanding
less the aggregate amount of such required repayment.
If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.
          2.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to

-47-



--------------------------------------------------------------------------------



 



(A) a change that shall subject any Lender to any Taxes (other than
(1) Indemnified Taxes covered in Section 5.04(a), (2) Excluded Taxes and
(3) Other Connection Taxes) on its Loans, loan principal, Letters of Credit,
Commitments or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or (B) a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate and/or
(y) other circumstances arising since the Effective Date affecting such Lender,
the interbank Eurodollar market or the position of such Lender in such market;
or
     (iii) at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in
Section 2.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.10(b).

-48-



--------------------------------------------------------------------------------



 



          (c) If any Lender determines that after the Effective Date the
introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrower agrees to
pay to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.
          (d) Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Effective Date in a requirement of law or
governmental rule, regulation or order, regardless of the date enacted, adopted,
issued or implemented for all purposes under or in connection with this
Agreement (including this Section 2.10 and Section 3.06).
          (e) Notwithstanding anything to the contrary in this Section 2.10, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.10 for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect.
          2.11 Compensation. The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the

-49-



--------------------------------------------------------------------------------



 



Loans pursuant to Section 11) or conversion of any of its Eurodollar Loans, or
assignment of any of its Eurodollar Loans pursuant to Section 2.13, occurs on a
date which is not the last day of an Interest Period with respect thereto;
(iii) if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay Eurodollar Loans
when required by the terms of this Agreement or any Note held by such Lender or
(y) any election made pursuant to Section 2.10(b).
          2.12 Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 2.10, 3.06 and 5.04.
          2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs under any such Section or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, if no Default or Event of Default then exists
(or, in the case of preceding clause (z), will exist immediately after giving
effect to such replacement), to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent and, in the case of a replacement of
Revolving Loan Commitments, each Issuing Lender and the Swingline Lender or, in
the case of a replacement as provided in Section 13.12(b) where the consent of
the respective Lender is required with respect to less than all Tranches of its
Loans or Commitments, to replace the Commitments and/or outstanding Loans of
such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender, provided that:
     (a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall be obligated to enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and with all fees payable
pursuant to said Section 13.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans (or, in the case of the replacement of only (a) the Revolving
Loan Commitment, the Revolving Loan Commitment and outstanding Revolving Loans
and participations in Letter of Credit Outstandings and/or (b) the outstanding
Term Loans of a Tranche or Tranches, the outstanding Term Loans of such Tranche
or Tranches with respect to which such Lender

-50-



--------------------------------------------------------------------------------



 



is being replaced) of, and in each case (except for the replacement of only the
outstanding Term Loans of the respective Lender) all participations in Letters
of Credit by, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof an amount equal to the sum of (I) an
amount equal to the principal of, and all accrued and unpaid interest on, all
outstanding Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced, (II) an amount equal to
all Unpaid Drawings (unless there are no Unpaid Drawings with respect to the
Tranche being replaced) that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then accrued and unpaid interest with respect
thereto at such time and (III) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender (but only with respect to the relevant
Tranche, in the case of the replacement of less than all Tranches of Loans then
held by the respective Replaced Lender) pursuant to Section 4.01 (other than
pursuant to Section 4.01(h)), (y) except in the case of the replacement of only
the outstanding Term Loans of a Replaced Lender, each Issuing Lender an amount
equal to such Replaced Lender’s RL Percentage of any Unpaid Drawing relating to
Letters of Credit issued by such Issuing Lender (which at such time remains an
Unpaid Drawing) to the extent such amount was not theretofore funded by such
Replaced Lender to such Issuing Lender, together with all then accrued and
unpaid interest with respect thereto at such time, and (z) in the case of any
replacement of Revolving Loan Commitments, the Swingline Lender an amount equal
to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the extent
such amount was not theretofore funded by such Replaced Lender to the Swingline
Lender, together with all then accrued and unpaid interest thereon at such time;
and
     (b) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those (x) specifically described in clause (a) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid, but including all amounts, if any, owing under Sections 2.11 and
4.01(h) or (y) relating to any Tranche of Loans and/or Commitments of the
respective Replaced Lender which will remain outstanding after giving effect to
the respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (a) and (b) above and,
if so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Note or Notes executed by the Borrower, (x) the Replacement
Lender shall become a Lender hereunder and, unless the respective Replaced
Lender continues to have outstanding Term Loans and/or a Revolving Loan
Commitment hereunder, the Replaced Lender shall cease to constitute a Lender
hereunder and, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06
and 13.01), which shall survive as to such Replaced Lender and (y) except in the
case of the replacement of only outstanding Term Loans pursuant to this
Section 2.13, the RL Percentages of the Lenders shall be automatically adjusted
at such time to give effect to such replacement.
          2.14 Incremental Term Loan Commitments. (a) The Borrower shall have
the right to request, at any time after the Initial Borrowing Date, that one or
more Lenders (and/or

-51-



--------------------------------------------------------------------------------



 



one or more other Persons which are Eligible Transferees and which will become
Lenders) provide Incremental Term Loan Commitments to the Borrower and, subject
to the terms and conditions contained in this Agreement and in the respective
Incremental Term Loan Commitment Agreement, make Incremental Term Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental Term Loan Commitment as a result of any such
request by the Borrower, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental Term Loan Commitment and
executed and delivered to the Administrative Agent and the Borrower an
Incremental Term Loan Commitment Agreement as provided in clause (b) of this
Section 2.14, such Lender shall not be obligated to fund any Incremental Term
Loans, (ii) any Lender (including any Eligible Transferee who will become a
Lender) may so provide an Incremental Term Loan Commitment without the consent
of any other Lender, (iii) each Tranche of Incremental Term Loan Commitments,
and all Incremental Term Loans to be made pursuant thereto, shall be denominated
in Dollars, (iv) the amount of each Tranche of Incremental Term Loan Commitments
(whether constituting a new Tranche of Incremental Term Loans or being added to
(and thereafter constituting a part of) a then outstanding Tranche of Term
Loans) shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Term Loan Commitment under such Tranche of Incremental Term Loans
(including Eligible Transferees who will become Lenders) of at least $25,000,000
(or such lower amount as may be acceptable to the Administrative Agent) and in
integral multiples of $5,000,000 in excess thereof (or such other integral
multiple as may be acceptable to the Administrative Agent), (v) the aggregate
amount of all Incremental Term Loan Commitments provided pursuant to this
Section 2.14 and the aggregate principal amount of all Incremental Term Loans to
be made pursuant thereto shall not exceed the Maximum Incremental Commitment
Amount at such time, (vi) the up-front fees and, if applicable, any unutilized
commitment fees and/or other fees, payable to each Incremental Term Loan Lender
in respect of each Incremental Term Loan Commitment shall be separately agreed
to by the Borrower and each such Incremental Term Loan Lender, (vii) each
Tranche of Incremental Term Loans shall (A) have an Incremental Term Loan
Maturity Date of no earlier than the Initial Term Loan Maturity Date, (B) have a
Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity as then in effect for the Initial Term Loans and (C) be subject to the
Applicable Margins as are set forth in the Incremental Term Loan Commitment
Agreement governing such Tranche of Incremental Term Loans; provided that, if
the Applicable Margins for such Tranche of Incremental Term Loans (which, for
such purposes only, shall be deemed to include all up-front or similar fees or
original issue discount (amortized over the shorter of (x) the life of such
Tranche of Incremental Term Loans and (y) four years) payable to all Incremental
Term Loan Lenders providing such Tranche of Incremental Term Loans and any
Eurodollar Rate floor or Base Rate floor applicable to such Incremental Term
Loans, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Incremental Term Loan Lenders
providing such Tranche of Incremental Term Loans) determined as of the initial
funding date for such Tranche of Incremental Term Loans exceeds the Applicable
Margins (which, for such purposes only, shall be deemed to include all up-front
or similar fees or original issue discount originally payable to all Lenders
providing the Initial Term Loans or any Incremental Term Loans theretofore
incurred and any Eurodollar Rate floor or Base Rate floor applicable to the
Initial Term Loans or such Incremental Term Loans) relating to the Initial Term
Loans or such Incremental Term Loans immediately prior to the effectiveness of
the respective Incremental Term Loan Commitment

-52-



--------------------------------------------------------------------------------



 



Agreement by more than 0.50%, then the Applicable Margins relating to the
Initial Term Loans and any Incremental Term Loans thereto incurred shall be
adjusted to be equal to the Applicable Margins (determined as provided above)
relating to such Tranche of Incremental Term Loans minus 0.50%, (viii) the
proceeds of all Incremental Term Loans shall be used only for the purposes
permitted by Section 8.08(c), (ix) each Incremental Term Loan Commitment
Agreement shall specifically designate the Tranche or Tranches of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche (i.e., not the same as the Initial Term Loans or any other then
existing Tranche of Term Loans) unless the requirements of Section 2.14(c) are
satisfied), (x) all Incremental Term Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Guaranties, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Guaranties, and (xi) each Lender (including any Eligible Transferee who will
become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental Term Loan
Commitment Agreement as provided in Section 2.01(c) and such Incremental Term
Loans shall thereafter be deemed to be Incremental Term Loans under such Tranche
for all purposes of this Agreement and the other applicable Credit Documents.
          (b) At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 2.14, the Borrower, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with the effectiveness of the Incremental Term Loan Commitment
provided therein (and the making of the respective Incremental Term Loans
thereunder) to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent (or
any affiliate thereof)), (x) all Incremental Commitment Requirements are
satisfied, (y) all other conditions set forth in this Section 2.14 shall have
been satisfied, and (z) all other conditions precedent that may be set forth in
such Incremental Term Loan Commitment Agreement shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time, (i)
Schedule I shall be deemed modified to reflect the Incremental Term Loan
Commitments of the affected Lenders and (ii) to the extent requested by any
Incremental Term Loan Lender, Incremental Term Notes will be issued, at the
Borrower’s expense, to such Incremental Term Loan Lender in conformity with the
requirements of Section 2.05.
          (c) Notwithstanding anything to the contrary contained above in this
Section 2.14, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made

-53-



--------------------------------------------------------------------------------



 



in letters (i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination
thereof (i.e., A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided
that, with the consent of the Administrative Agent, the parties to a given
Incremental Term Loan Commitment Agreement may specify therein that the
respective Incremental Term Loans made pursuant thereto shall constitute part
of, and be added to, a then outstanding Tranche of Term Loans so long as the
following requirements are satisfied:
     (i) the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Maturity Date and shall have the
same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;
     (ii) the new Incremental Term Loans to be made pursuant to such Incremental
Term Loan Commitment Agreement shall have the same Scheduled Term Loan Repayment
Dates as then remain with respect to the Tranche of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Tranche of Term Loans
to which such new Incremental Term Loans are being added, thereby increasing the
amount of each then remaining Scheduled Term Loan Repayments of the respective
Tranche of Term Loans proportionately); and
     (iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche.
          To the extent the provisions of preceding clause (iii) require that
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding Borrowings of Eurodollar Loans of the respective Tranche of
Term Loans, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Tranche and which will end on the last day of such
Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be agreed by the Borrower and the respective Lender or Lenders as
may be provided in the respective Incremental Term Loan Commitment Agreement.
          2.15 Incremental RL Commitments. (a) The Borrower shall have the right
to request, at any time after the Initial Borrowing Date, that one or more
Lenders (and/or one or more other Persons which are Eligible Transferees and
which will become Lenders) provide Incremental RL Commitments and, subject to
the terms and conditions contained in this Agreement and in the respective
Incremental RL Commitment Agreement, make Revolving Loans pursuant thereto; it
being understood and agreed, however, that (i) no Lender shall be

-54-



--------------------------------------------------------------------------------



 



obligated to provide an Incremental RL Commitment as a result of any such
request by the Borrower, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental RL Commitment and executed and
delivered to the Administrative Agent an Incremental RL Commitment Agreement as
provided in clause (b) of this Section 2.15, such Lender shall not be obligated
to fund any Revolving Loans in excess of its Revolving Loan Commitment as in
effect prior to giving effect to such Incremental RL Commitment incurred
pursuant to this Section 2.15, (ii) any Lender (including any Eligible
Transferee who will become a Lender) may so provide an Incremental RL Commitment
without the consent of any other Lender, (iii) each incurrence of Incremental RL
Commitments on a given Incremental RL Commitment Date pursuant to this
Section 2.15 shall be in a minimum aggregate amount for all Lenders which
provide an Incremental RL Commitment (including any Eligible Transferee who will
become Lenders) of at least $25,000,000 (or such lower amount as may be
acceptable to the Administrative Agent) and in integral multiples of $5,000,000
in excess thereof (or such other integral multiple as may be acceptable to the
Administrative Agent, (iv) the aggregate amount of Incremental RL Commitments to
be incurred pursuant to this Section 2.15 at any time shall not exceed the
Maximum Incremental Commitment Amount at such time, (v) the up-front fees and,
if applicable, any unutilized commitment fees and/or other fees, payable to each
Incremental RL Lender in respect of each Incremental RL Commitment shall be
separately agreed to by the Borrower and each such Incremental RL Lender,
(vi) if the Applicable Margins and/or Adjustable Applicable Margins with respect
to Revolving Loans to be incurred pursuant to an Incremental RL Commitment shall
be higher in any respect than those applicable to any other Revolving Loans, the
Applicable Margins and/or Adjustable Applicable Margins for such other Revolving
Loans and extension of credit hereunder shall be automatically increased as and
to the extent needed to eliminate any deficiencies in accordance with the
definition of “Applicable Margin” contained herein, (vii) the proceeds of all
Revolving Loans to be made pursuant to any Incremental RL Commitments shall be
used only for the purposes permitted by Section 8.08(b), and (viii) all Loans
subsequently incurred pursuant to such Incremental RL Commitment (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the Security Documents, and guaranteed under the Guaranties, on a pari passu
basis with all other Obligations secured by the Security Documents and
guaranteed under the Guaranties.
          (b) At the time of the provision of Incremental RL Commitments
pursuant to this Section 2.15, the Borrower, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
RL Commitment (each, an “Incremental RL Lender”) shall execute and deliver to
the Administrative Agent an Incremental RL Commitment Agreement, with the
effectiveness of such Incremental RL Lender’s Incremental RL Commitment to occur
on the date set forth in such Incremental RL Commitment Agreement, which date in
any event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Commitment Requirements are satisfied, (y) all other conditions set
forth in this Section 2.15 shall have been satisfied, and (z) all other
conditions precedent that may be set forth in such Incremental RL Commitment
Agreement shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental RL Commitment
Agreement, and at such time (A) the Total Revolving Loan

-55-



--------------------------------------------------------------------------------



 



Commitment under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Incremental RL Commitments, (B) Schedule I shall be
deemed modified to reflect the revised Revolving Loan Commitments of the
affected Lenders and (C) to the extent requested by any Incremental RL Lender,
Revolving Notes will be issued, at the Borrower’s expense, to such Incremental
RL Lender in conformity with the requirements of Section 2.05.
          (c) At the time of any provision of Incremental RL Commitments
pursuant to this Section 2.15, the Borrower shall, in coordination with the
Administrative Agent, repay outstanding Revolving Loans of certain of the RL
Lenders, and incur additional Revolving Loans from certain other RL Lenders
(including the Incremental RL Lenders), in each case to the extent necessary so
that all of the RL Lenders participate in each outstanding Borrowing of
Revolving Loans pro rata on the basis of their respective Revolving Loan
Commitments (after giving effect to any increase in the Total Revolving Loan
Commitment pursuant to this Section 2.15) and with the Borrower being obligated
to pay to the respective RL Lenders any costs of the type referred to in
Section 2.11 in connection with any such repayment and/or Borrowing.
          2.16 Extension of Term Loans and Revolving Loan Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.16, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the Borrower to all Lenders of Term Loans with
a like Maturity Date or Revolving Loan Commitments with a like Maturity Date, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans with a like Maturity Date or Revolving Loan
Commitments with a like Maturity Date, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time following the Initial Borrowing Date transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the Maturity
Date of each such Lender’s Term Loans and/or Revolving Loan Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Loan Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Loan Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans))
(each, an “Extension”, any Extended Term Loans shall constitute a separate
Tranche of Term Loans from the Tranche of Term Loans from which they were
converted, and any Extended Revolving Commitments shall constitute a separate
Tranche of Revolving Loan Commitments from the Tranche of Revolving Loan
Commitments from which they were converted), so long as the following terms are
satisfied:
     (i) no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders;
     (ii) except as to interest rates, fees and final maturity, the Revolving
Loan Commitment of any RL Lender (an “Extending RL Lender”) extended pursuant to
an Extension (an “Extended Revolving Loan Commitment”), and the related
outstandings, shall be a Revolving Loan Commitment (or related outstandings, as
the case may be) with the same terms as the original Revolving Loan Commitments
(and related outstandings) (except for covenants or other provisions contained
herein applicable only

-56-



--------------------------------------------------------------------------------



 



to periods after the then latest Maturity Date then in effect); provided that
(x) subject to the provisions of Sections 2.01(f) and 3.07 to the extent dealing
with Swingline Loans and Letters of Credit which mature or expire after the
Initial Revolving Loan Maturity Date, all Swingline Loans and Letters of Credit
shall be participated in on a pro rata basis by all Lenders with Revolving Loan
Commitments in accordance with their RL Percentages (and, except as provided in
Sections 2.01(f) and 3.07, without giving effect to changes thereto on the
Initial Revolving Loan Maturity Date, with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued) and all borrowings and
commitment reductions under Revolving Loan Commitments and repayments thereunder
shall be made on a pro rata basis (except for (A) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (B) repayments required upon the Revolving Loan Maturity Date
of the non-extending Revolving Loan Commitments) and (y) at no time shall there
be Revolving Loan Commitments hereunder (including extended Revolving Loan
Commitments and any original Revolving Loan Commitments) which have more than
two different Revolving Loan Maturity Dates;
     (iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Tranche of Term Loans subject to
such Extension Offer (except for covenants or other provisions contained herein
applicable only to periods after the then latest Maturity Date then in effect);
     (iv) the final maturity date of any Extended Term Loans shall be no earlier
than the latest Maturity Date then in effect hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 5.02(b) for periods prior
to the Initial Term Loan Maturity Date may not be increased;
     (v) the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;
     (vi) any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;
     (vii) if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Loan Commitments, as the case may be, in
respect of which Lenders with Term Loans or Revolving Loan Commitments, as the
case may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Loan Commitments,
as the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term

-57-



--------------------------------------------------------------------------------



 



Loans or Revolving Loan Commitments, as the case may be, of such Lenders with
Term Loans or Revolving Loan Commitments, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders with
Term Loans or Revolving Loan Commitments, as the case may be, have accepted such
Extension Offer;
     (viii) all documentation in respect of such Extension shall be consistent
with the foregoing, and all written communications by the Borrower generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;
     (ix) the applicable Minimum Extension Condition shall be satisfied;
     (x) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent;
     (xi) no more than one Extension may be effected in respect of Revolving
Loan Commitments and no more than one Extension may be effected in respect of
Term Loans; and
     (xii) the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of each Credit Party
dated the applicable date of the Extension and executed by an Authorized Officer
of such Credit Party certifying and attaching the resolutions adopted by such
Credit Party approving or consenting to such Extension and (y) the conditions
set forth in Section 7 shall be satisfied (with all references in such Section
to any Credit Event being deemed to be references to the Extension on the
applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by an Authorized Officer of the Borrower. In connection with each
Extension Offer, each relevant Lender, acting in its sole and individual
discretion, shall determine whether it wishes to participate in the respective
Extension contemplated by such Extension Offer. Any relevant Lender that does
not respond to an Extension Offer within the time period contemplated by the
applicable Extension Offer shall be deemed to have rejected such Extension
Offer. The election of any relevant Lender to agree to an Extension shall not
obligate any other Lender to so agree.
          (b) With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.16, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 5.01,
5.02, 13.02 or 13.06 and (ii) no Tranche of Extended Term Loans shall be in an
amount of less than $25,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.16 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (but otherwise subject to

-58-



--------------------------------------------------------------------------------



 



Section 13.12(a)) or any other Credit Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.16,
provided that such consent shall not be deemed to be an acceptance of an
Extension Offer.
          (c) The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Credit Documents with
the Borrower (and the other applicable Credit Parties) as (and to the extent)
may be necessary in order establish new Tranches in respect of Revolving Loan
Commitments or Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches, in each
case on terms consistent with this Section 2.16. Without limiting the foregoing,
in connection with any Extensions the respective Credit Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a Maturity Date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).
          (d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 15 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16.
          2.17 Reverse Dutch Auction Repurchases. (a) Notwithstanding anything
to the contrary contained in this Agreement or any other Credit Document, the
Borrower may, at any time and from time to time after the occurrence of the
Initial Borrowing Date, conduct reverse Dutch auctions in order to purchase Term
Loans (each, an “Auction” and each such Auction to be managed exclusively by an
investment bank of recognized standing selected by the Borrower following
consultation with the Administrative Agent, such investment bank in such
capacity, the “Auction Manager”), so long as the following conditions are
satisfied:
     (i) each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.17 and Schedule XII;
     (ii) no Default or Event of Default shall have occurred and be continuing
on the date of the delivery of each Auction Notice and at the time of purchase
of any Term Loans in connection with any Auction;
     (iii) the minimum principal amount (calculated on the face amount thereof)
of all Term Loans that the Borrower offers to purchase in any such Auction shall
be no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent);
     (iv) the Minimum Liquidity Condition has been satisfied at such time and
immediately after giving effect to the purchase of Term Loans pursuant to such
Auction;
     (v) the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants in Section 10.07 for the Calculation Period most recently
ended on or prior to the date of the respective purchase of Term Loans pursuant
to such Auction;

-59-



--------------------------------------------------------------------------------



 



     (vi) the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant purchase (and
may not be resold);
     (vii) no more than one Auction may be ongoing at any one time;
     (viii) no more than three Auctions may be effected in any twelve month
period unless otherwise agreed by the Administrative Agent;
     (ix) each Auction shall be open and offered to all Lenders of the relevant
Tranche of Term Loans on a pro rata basis;
     (x) the Borrower represents and warrants that, as of the date of the
delivery of each Auction Notice and at the time of purchase of any Term Loans in
connection with any Auction, no Credit Party shall have any MNPI that both
(A) has not been previously disclosed in writing to the Administrative Agent and
the Lenders (other than because such Lender does not wish to receive such MNPI)
prior to such time and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to participate in
the Auction; and
     (xi) at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of an Authorized Officer of the Borrower
certifying as to compliance with preceding clauses (ii), (iv), (v) and (x) (and
containing the calculations (in reasonable detail) required by preceding clauses
(iv) and (v)).
          (b) The Borrower must terminate an Auction if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to the respective Auction. If the Borrower commences any Auction (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of the respective Auction have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the purchase of Term Loans pursuant to such Auction shall be satisfied,
then the Borrower shall have no liability to any Lender for any termination of
the respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans made by
the Borrower pursuant to this Section 2.17, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 5.01,
5.02 or 13.06 (although the par principal amount of Term Loans of the respective
Tranche so purchased pursuant to this Section 2.17 shall be applied

-60-



--------------------------------------------------------------------------------



 



to reduce the remaining Scheduled Repayments of such Tranche of Term Loans of
the applicable Lenders being repaid in inverse order of maturity).
          (c) The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.17 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.01, 5.02 and 13.06 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.17 shall not constitute Investments by the Borrower)) or any
other Credit Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.17. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Section 12 and Section 13.01 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
          2.18 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any RL Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such RL Lender is a
Defaulting Lender:
     (a) if any Swingline Loan Exposure or Letter of Credit Exposure exists at
the time an RL Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the RL Lenders that are Non-Defaulting RL
Lenders in accordance with their respective RL Percentages but only to the
extent (x) the sum of all RL Lenders’ that are Non-Defaulting RL Lenders
Individual RL Exposures plus such Defaulting Lender’s Swingline Loan Exposure
and Letter of Credit Exposure does not exceed the aggregate amount of all
Non-Defaulting RL Lenders’ Revolving Loan Commitments and (y) immediately
following the reallocation to an RL Lender that is a Non-Defaulting Lender, the
Individual RL Exposure of such RL Lender does not exceed its Revolving Loan
Commitment at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Loan Exposure and (y) second, cash collateralize in a manner reasonably
satisfactory to the applicable Issuing Lender such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in aggregate amount equal to 100% of such Defaulting Lender’s
Letter of Credit Exposure for so long as such Letter of Credit Exposure is
outstanding (the “Letter of Credit Back-Stop Arrangements”);

-61-



--------------------------------------------------------------------------------



 



     (iii) the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 4.01(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure;
     (iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.18(a), then the fees payable to the RL
Lenders pursuant to Section 4.01(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ RL Percentages; and
     (v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.18(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any RL Lender
hereunder, all letter of credit fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to each
Issuing Lender until such Letter of Credit Exposure is cash collateralized
and/or reallocated; and
     (b) notwithstanding anything to the contrary contained in Section 2.01(d)
or Section 3, so long as any RL Lender is a Defaulting Lender (i) the Swingline
Lender shall not fund any Swingline Loan and no Issuing Lender shall issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Loan Commitments of the
Non-Defaulting Lenders and/or cash collateral has been provided by the Borrower
in accordance with Section 2.18(a), and (ii) participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among RL Lenders that are Non-Defaulting Lenders in a manner
consistent with Section 2.18(a)(i) (and Defaulting Lenders shall not participate
therein).
          In the event that the Administrative Agent, the Borrower, each Issuing
Lender and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such RL Lender to be a Defaulting
Lender, then (i) the Swingline Loan Exposure and Letter of Credit Exposure of
the RL Lenders shall be readjusted to reflect the inclusion of such RL Lender’s
Revolving Loan Commitments and on such date such RL Lender shall purchase at par
such of the Revolving Loans of the other RL Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
RL Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Default or Event of Default then exists, all funds held as
cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower. If the Revolving Loan
Commitments have been terminated, all Obligations in respect of the Total
Revolving Loan Commitment (or related outstandings) have been paid in full and
no Letters of Credit are outstanding, then, so long as no Default or Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements shall thereafter be promptly returned to the
Borrower.

-62-



--------------------------------------------------------------------------------



 



          SECTION 3. Letters of Credit.
          3.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the 15th day prior to the Revolving Loan Maturity Date, for the
account of the Borrower and for the benefit of (x) any holder (or any trustee,
agent or other similar representative for any such holders) of L/C Supportable
Obligations, an irrevocable standby letter of credit, in a form customarily used
by such Issuing Lender or in such other form as is reasonably acceptable to such
Issuing Lender, and (y) sellers of goods to the Borrower or any of its
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”). All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.
          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the 15th day prior to the
Revolving Loan Maturity Date, following its receipt of the respective Letter of
Credit Request, issue for account of the Borrower, one or more Letters of Credit
as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default, provided that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
     (ii) such Issuing Lender shall have received from the Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of Section 3.03(b).
          3.02 Maximum Letter of Credit Outstandings; Final Maturities.
(a) Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) $25,000,000 or (y) when added to the sum of
(I) the aggregate principal amount of all Revolving Loans then outstanding and
(II) the aggregate principal amount of all Swingline Loans then outstanding, an
amount equal to the

-63-



--------------------------------------------------------------------------------



 



Total Revolving Loan Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate (x) in the case of standby Letters of Credit, on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit shall be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
fifth Business Day prior to the Revolving Loan Maturity Date) and (B) five
Business Days prior to the Revolving Loan Maturity Date, and (y) in the case of
trade Letters of Credit, on or before the earlier of (A) the date which occurs
180 days after the date of issuance thereof and (B) 15 days prior to the
Revolving Loan Maturity Date.
          (b) Schedule III contains a description of all letters of credit
issued by each Issuing Lender pursuant to the Existing Credit Agreement and
which are to remain outstanding on the Initial Borrowing Date and sets forth,
with respect to each such letter of credit, (i) the name of the issuing lender,
(ii) the letter of credit number, (iii) the stated amount, (iv) the name of the
beneficiary and (v) the expiry date. Each such letter of credit, including any
extension thereof, shall constitute a “Letter of Credit” under, as defined in,
and for all purposes of, this Agreement and shall be deemed issued on the
Initial Borrowing Date.
          3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least four Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile). Each
notice shall be in the form of Exhibit C, appropriately completed (each a
“Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written report (which may be transmitted via
facsimile) of the daily aggregate outstandings of trade Letters of Credit issued
by such Issuing Lender for the immediately preceding week.
          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $20,000 or such lesser amount as is acceptable to the respective
Issuing Lender.

-64-



--------------------------------------------------------------------------------



 



          3.04 Letter of Credit Participations. (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each RL Lender, and each such RL
Lender (in its capacity under this Section 3.04, a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto. Upon any change in the Revolving Loan Commitments
or RL Percentages of the Lenders pursuant to Section 2.13 or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.
          (b) In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, on or prior to 1:00 P.M. (New York time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day (or to the extent that the Administrative Agent so notifies
such Participant after 1:00 P.M. (New York time) on such Business Day, on the
immediately succeeding Business Day, in either case) in same day funds. If and
to the extent such Participant shall not have so made its RL Percentage of the
amount of such payment available to the respective Issuing Lender, such
Participant agrees to pay to such Issuing Lender, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to such Issuing Lender at the overnight Federal Funds
Rate for the first three days and at the interest rate applicable to Revolving
Loans that are maintained as Base Rate Loans for each day thereafter. The
failure of any Participant to make available to an Issuing Lender its RL
Percentage of any payment under any Letter of Credit issued by such Issuing
Lender shall not relieve any other Participant of its obligation hereunder to
make available to such Issuing Lender its RL Percentage of any payment under any
Letter of Credit on the date required, as specified above, but no Participant
shall be responsible for the failure of any

-65-



--------------------------------------------------------------------------------



 



other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.
          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.
          (e) Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.
          (f) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever (except in the case of an
Issuing Lender’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision)) and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which
Holdings or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Holdings or any
Subsidiary of Holdings and the beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          3.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following

-66-



--------------------------------------------------------------------------------



 



receipt by the Borrower of notice of such payment or disbursement (provided that
no such notice shall be required to be given if a Default or an Event of Default
under Section 11.05 with respect to the Borrower shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrower)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 1:00
P.M. (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate in effect from time to time plus the Applicable Margin as in effect
from time to time for Revolving Loans that are maintained as Base Rate Loans;
provided, however, to the extent such amounts are not reimbursed prior to 1:00
P.M. (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 11.05 with respect to the
Borrower, interest shall thereafter accrue on the amounts so paid or disbursed
by such Issuing Lender (and until reimbursed by the Borrower) at a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are maintained as Base Rate Loans as in effect
from time to time plus 2%, with such interest to be payable on demand. Each
Issuing Lender shall give the Borrower prompt written notice of each Drawing
under any Letter of Credit issued by it, provided that the failure to give any
such notice shall in no way affect, impair or diminish the Borrower’s
obligations hereunder.
          (b) The obligations of the Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which Holdings or any Subsidiary of Holdings
may have or have had against any Lender (including in its capacity as an Issuing
Lender or as a Participant), including, without limitation, any defense based
upon the failure of any drawing under a Letter of Credit to conform to the terms
of the Letter of Credit or any nonapplication or misapplication by the
beneficiary of the proceeds of such Drawing; provided, however, that the
Borrower shall not be obligated to reimburse any Issuing Lender for any wrongful
payment made by such Issuing Lender under a Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such Issuing Lender (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          3.06 Increased Costs. If at any time after the Effective Date, the
introduction or effectiveness of or any change in any applicable law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any governmental authority charged with
the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by the NAIC or by any
such governmental authority (whether or not having the force of law), shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any Issuing
Lender or participated in by any Participant, or (ii) impose on any Issuing
Lender or any Participant any other conditions relating, directly or indirectly,
to this Agreement or any Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Issuing Lender or any Participant of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce

-67-



--------------------------------------------------------------------------------



 



the rate of return on its capital with respect to Letters of Credit (other than
(1) Indemnified Taxes covered in Section 5.04(a), (2) Excluded Taxes and
(3) Other Connection Taxes), then, upon the delivery of the certificate referred
to below to the Borrower by any Issuing Lender or any Participant (a copy of
which certificate shall be sent by such Issuing Lender or such Participant to
the Administrative Agent), the Borrower agrees to pay to such Issuing Lender or
such Participant such additional amount or amounts as will compensate such
Issuing Lender or such Participant for such increased cost or reduction in the
amount receivable or reduction on the rate of return on its capital. Any Issuing
Lender or any Participant, upon determining that any additional amounts will be
payable pursuant to this Section 3.06, will give prompt written notice thereof
to the Borrower, which notice shall include a certificate submitted to the
Borrower by such Issuing Lender or such Participant (a copy of which certificate
shall be sent by such Issuing Lender or such Participant to the Administrative
Agent), setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 3.06 shall, absent manifest error, be final and conclusive and binding
on the Borrower. Notwithstanding anything to the contrary in this Section 3.06,
the Borrower shall not be required to compensate any Issuing Lender or
Participant pursuant to this Section 3.06 for any amounts incurred more than
180 days prior to the date that such Person notifies the Borrower of such
Person’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
180-day period shall be extended to include the period of such retroactive
effect.
          3.07 Extended Revolving Loan Commitments. If the Initial Revolving
Loan Maturity Date shall have occurred at a time when Extended Revolving Loan
Commitments are in effect, then such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the RL
Lenders under the applicable Tranche to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Sections 3.04
and 3.05) under (and ratably participated in by Lenders under the applicable
Tranche pursuant to) the Extended Revolving Loan Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
Revolving Loan Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to the prior sentence,
the occurrence of the Initial Revolving Loan Maturity Date with respect to a
given Tranche of Revolving Loan Commitments shall have no effect upon (and shall
not diminish) the percentage participations of the Lenders under a Tranche in
any Letter of Credit under such Tranche issued before the Initial Revolving Loan
Maturity Date.
          SECTION 4. Commitment Commission; Fees; Reductions of Commitment.
          4.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to 0.50% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan

-68-



--------------------------------------------------------------------------------



 



Commitment is terminated. Notwithstanding the foregoing, Commitment Commission
in respect of any Extended Revolving Loan Commitments shall be the rate set
forth in the relevant Extension Offer.
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each RL Lender (based on such RL Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin as in effect
from time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding. Notwithstanding the foregoing, the Letter of Credit
Fee in respect of any Extended Revolving Loan Commitments shall be the rate set
forth in the relevant Extension Offer.
          (c) The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/4 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.
          (d) The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
          (e) The Borrower agrees to pay to the Administrative Agent for
distribution to the respective Incremental Term Loan Lenders such fees as may be
agreed to as provided in Section 2.14(a).
          (f) The Borrower agrees to pay to the Administrative Agent for
distribution to the respective Incremental RL Lenders such fees as may be agreed
to as provided in Section 2.15(a).

-69-



--------------------------------------------------------------------------------



 



          (g) The Borrower agrees to pay to the Administrative Agent and its
Affiliates such fees as may be agreed to in writing from time to time by
Holdings and/or any of its Subsidiaries and the Administrative Agent and such
Affiliates.
          (h) All voluntary prepayments of principal of Initial Term Loans
pursuant to Sections 5.01(a) and (b) and all mandatory repayments of principal
of Initial Term Loans pursuant to Sections 5.02(c) and (d) (other than, in each
case, any such prepayment or repayment made in connection with a Change of
Control, but only so long as all outstanding Loans are repaid in full and the
Total Revolving Loan Commitment is terminated at the time of such Change of
Control) will be subject to payment by the Borrower to the Administrative Agent,
for the ratable account of each Lender with outstanding Initial Term Loans, of a
fee as follows: (x) if payable prior to May 11, 2012, an amount equal to 2.0% of
the aggregate principal amount of such prepayment or repayment, as the case may
be, and (y) if payable on or after May 11, 2012 and prior to May 11, 2013, an
amount equal to 1.0% of the aggregate principal amount of such prepayment or
repayment, as the case may be. Such fees shall be earned, due and payable by the
Borrower upon the date of any such prepayment or repayment, as the case may be.
It being understood that any Lender with outstanding Initial Term Loans that is
replaced as a Replaced Lender pursuant to clause (z) of Section 2.13 prior to
the second anniversary of the Initial Borrowing Date shall be treated as having
its Initial Term Loans prepaid by the Borrower and shall be entitled to receive
from the Borrower the applicable fee set forth above at the time of such
replacement.
          4.02 Voluntary Termination of Unutilized Revolving Loan Commitments.
(a) Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $1,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each RL Lender.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination pursuant to Section 5.01(b) (at which time Schedule I shall be
deemed modified to reflect such changed amounts) and such Lender’s RL Percentage
of all outstanding Letters of Credit is reallocated and/or cash collateralized
in the manner set forth in clause (c) below, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder,

-70-



--------------------------------------------------------------------------------



 



such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06 and
13.01), which shall survive as to such repaid Lender.
          (c) If any Letter of Credit Exposure exists at the time that an RL
Lender’s Revolving Loan Commitment is terminated as provided in Section 4.02(b),
becomes a Defaulting Lender then:
     (i) all or any part of such Letter of Credit Exposure shall be reallocated
among the RL Lenders that are Non-Defaulting RL Lenders in accordance with their
respective RL Percentages but only to the extent (x) the sum of the individual
RL Exposures of all RL Lenders that are Non-Defaulting RL Lenders plus such
terminated RL Lender’s Letter of Credit Exposure that is to be reallocated does
not exceed the aggregate amount of all Non-Defaulting RL Lenders’ Revolving Loan
Commitments and (y) immediately following the reallocation to an RL Lender that
is a Non-Defaulting Lender, the Individual RL Exposure of such RL Lender does
not exceed its Revolving Loan Commitment at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent cash collateralize in a manner
reasonably satisfactory to the applicable Issuing Lender such terminated RL
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in an aggregate amount equal to 100%
of such terminated RL Lender’s Letter of Credit Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such
Letter of Credit Exposure is outstanding.
          4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Commitment of each Lender) shall terminate in its entirety on May 31, 2011,
unless the Initial Borrowing Date has occurred on or prior to such date.
          (b) In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Initial Term Loan Commitment (and the Initial
Term Loan Commitment of each Lender) shall terminate in its entirety on the
Initial Borrowing Date (after giving effect to the incurrence of Initial Term
Loans on such date).
          (c) In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Incremental Term Loan Commitment under a given
Tranche shall terminate in its entirety on the Incremental Term Loan Borrowing
Date for such Tranche of Incremental Term Loans (after giving effect to the
incurrence of Incremental Term Loans of such Tranche on such date).
          (d) In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, (i) the Total Revolving Loan Commitment (and the Revolving
Loan Commitment of each RL Lender) (other than Extended Revolving Loan
Commitments) shall terminate in its entirety upon the Initial Revolving Loan
Maturity Date and (ii) the Total Revolving Loan Commitment remaining in effect
after the Initial Revolving Loan Maturity Date

-71-



--------------------------------------------------------------------------------



 



shall terminate in its entirety upon the Revolving Loan Maturity Date applicable
to any Extended Revolving Loan Commitments.
          SECTION 5. Prepayments; Payments; Taxes.
          5.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty (except as set forth in clause
(vi) of this Section 5.01(a)), in whole or in part at any time and from time to
time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at the Notice Office
(x) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans (or same
day notice in the case of a prepayment of Swingline Loans) and (y) at least two
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay Eurodollar Loans, which notice (in each case)
shall specify (I) whether Initial Term Loans, Incremental Term Loans under a
given Tranche, Revolving Loans or Swingline Loans shall be prepaid, (II) the
amount of such prepayment, (III) the Types of Loans to be prepaid, and (IV) in
the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to
which such Eurodollar Loans were made, and which notice the Administrative Agent
shall, except in the case of a prepayment of Swingline Loans, promptly transmit
to each of the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant
to this Section 5.01(a) shall be in an aggregate principal amount of at least
$500,000 (or such lesser amount as is acceptable to the Administrative Agent),
(y) each partial prepayment of Revolving Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $500,000 (or such lesser
amount as is acceptable to the Administrative Agent) and (z) each partial
prepayment of Swingline Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $50,000 (or such lesser amount as is
acceptable to the Administrative Agent), provided that if any partial prepayment
of Eurodollar Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of Eurodollar Loans (and same
shall automatically be converted into a Borrowing of Base Rate Loans) and any
election of an Interest Period with respect thereto given by the Borrower shall
have no force or effect; (iii) each prepayment pursuant to this Section 5.01(a)
in respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans, provided that at the Borrower’s election in connection with
any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender; (iv) each prepayment in
respect of any Tranche of Term Loans made pursuant to this Section 5.01(a) shall
be allocated among each of the outstanding Tranches of Term Loans on a pro rata
basis, with each Tranche of Term Loans to be allocated its Term Loan Percentage
of the amount of such prepayment; (v) each prepayment of any Tranche of Term
Loans pursuant to this Section 5.01(a) shall reduce the then remaining Scheduled
Term Loan Repayments of such Tranche of Term Loans in the order designated in
writing by the Borrower to the Administrative Agent at the time that the
Borrower delivers its respective notice of prepayment or, in the absence of such
designation, in direct order of maturity; and (vi) any prepayment of Initial
Term Loans made prior to the two year anniversary date of the Initial Borrowing
Date shall be accompanied by the payment of the fee described in
Section 4.01(h).

-72-



--------------------------------------------------------------------------------



 



          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, upon
five Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), to repay all Loans of such Lender, together with accrued
and unpaid interest, Fees, and all other amounts (including all amounts, if any,
owing under Section 2.11) then owing to such Lender (or owing to such Lender
with respect to each Tranche which gave rise to the need to obtain such Lender’s
individual consent) in accordance with, and subject to the requirements of, said
Section 13.12(b), so long as (A) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (x) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule I shall be deemed modified to reflect
the changed Revolving Loan Commitments), and (y) such Lender’s RL Percentage of
all outstanding Letters of Credit is reallocated and/or cash collateralized in
the manner provided in Section 4.02(c) and (B) the consents, if any, required by
Section 13.12(b) in connection with the repayment pursuant to this clause (b)
shall have been obtained. Each prepayment of any Tranche of Term Loans pursuant
to this Section 5.01(b) shall reduce the then remaining Scheduled Term Loan
Repayments of such Tranche of Term Loans on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Term Loan Repayment of
such Tranche of Term Loans after giving effect to all prior reductions thereto).
          5.02 Mandatory Repayments. (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all Obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established and controlled by the Administrative Agent.
          (b) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
the immediately succeeding paragraph and in Section 2.14(c), a “Scheduled
Initial Term Loan Repayment”):

-73-



--------------------------------------------------------------------------------



 



          Scheduled Initial Term Loan Repayment Date   Amount
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2011
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2011
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2011
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2012
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2012
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2012
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2012
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2013
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2013
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2013
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2013
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2014
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2014
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2014
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2014
  $ 750,000  

-74-



--------------------------------------------------------------------------------



 



          Scheduled Initial Term Loan Repayment Date   Amount
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2015
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2015
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2015
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2015
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2016
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2016
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2016
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2016
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2017
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2017
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2017
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2017
  $ 750,000  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2018
  $ 750,000  
Initial Term Loan Maturity Date
  $279,000,000 (or, if less, the then remaining aggregate outstanding principal
amount of Initial Term Loans)

-75-



--------------------------------------------------------------------------------



 



If, as of the last day of any fiscal quarter of Holdings (commencing with the
fiscal quarter ending June 30, 2011), the Secured Leverage Ratio for the Test
Period ended on such day is greater than 2.75:1.00, then the Scheduled Initial
Term Loan Repayment required to be made on the immediately succeeding Scheduled
Initial Term Loan Repayment Date (excluding the Initial Term Loan Maturity Date)
shall be deemed to be $3,750,000 (with such amount to be adjusted to give effect
to any voluntary prepayments theretofore made pursuant to Sections 5.01(a) and
(b) and any mandatory repayments theretofore made pursuant to Sections 5.02(c),
(d), (e) and (f) such that any such prepayments or repayments, the application
of which was respectively determined prior to the relevant Secured Leverage
Ratio calculation and the payment of which was theretofore scheduled to be
applied on the relevant Scheduled Initial Term Loan Repayment Date, shall reduce
such amount by the same percentage by which the Scheduled Initial Term Loan
Repayment set forth in the preceding table would otherwise have been reduced by
the application of the previously determined prepayment or repayment to arrive
at the Scheduled Initial Term Loan Repayment had the Secured Leverage Ratio
remained below 2.75 to 1.00, but only to the extent of the amount of any
prepayment or repayment, as applicable, that has not yet been theretofore
applied to any other Scheduled Initial Term Loan Repayment; it being understood
and agreed, however, to the extent that any future Scheduled Initial Term Loan
Repayments had theretofore been reduced as a result of any such voluntary
prepayments or mandatory repayments, such future Scheduled Initial Term Loan
Repayments may be readjusted (and thereby increased) to reflect the adjustment
made above in this parenthetical).
          (ii) In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date”, and each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
Section 2.14(c), a “Scheduled Incremental Term Loan Repayment”).
          (c) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date on or after the Initial Borrowing Date upon which
Holdings or any of its Subsidiaries receives any cash proceeds from any issuance
or incurrence by Holdings or any of its Subsidiaries of Indebtedness for
borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 10.04), an amount equal to 100% of the Net Debt
Proceeds of the respective incurrence of Indebtedness shall be applied on such
date as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h).
          (d) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date on or after the Initial Borrowing Date upon which
Holdings or any of its Subsidiaries receives any cash proceeds from any Asset
Sale, an amount equal to 100% of the Net Sale Proceeds therefrom shall be
applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h); provided, however, that with respect
to no more than $30,000,000 in the aggregate of such Net Sale Proceeds received
by Holdings or its Subsidiaries in any fiscal year of Holdings, such Net Sale
Proceeds shall not be required to be so applied on such date so long as no
Default or Event of Default then exists and such Net Sale Proceeds shall be used
to purchase assets used or to be used in the businesses

-76-



--------------------------------------------------------------------------------



 



permitted pursuant to Section 10.11 within 365 days following the date of such
Asset Sale; and provided further, however, that if all or any portion of such
Net Sale Proceeds not required to be so applied as provided above in this
Section 5.02(d) are not so reinvested within such 365-day period (or such
earlier date, if any, as Holdings or the relevant Subsidiary determines not to
reinvest the Net Sale Proceeds from such Asset Sale as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 5.02(d)
without regard to the preceding proviso.
          (e) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each Excess Cash Flow Payment Date, an amount equal to
remainder (if positive) of (A) the Applicable Excess Cash Flow Repayment
Percentage of the Excess Cash Flow for the related Excess Cash Flow Payment
Period minus (B) the aggregate amount of principal repayments of Loans (other
than any Term Loans (calculated at the face amount thereof) purchased or repaid
pursuant to an Auction) to the extent (and only to the extent) that such
repayments were made as a voluntary prepayment pursuant to Section 5.01 with
internally generated funds (but in a case of a voluntary prepayment of Revolving
Loans or Swingline Loans, only to the extent accompanied by a voluntary
reduction to the Total Revolving Loan Commitment in an amount equal to such
prepayment) during the relevant Excess Cash Flow Payment Period, shall be
applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h).
          (f) In addition to any other mandatory repayments pursuant to this
Section 5.02, within 30 days following each date on or after the Initial
Borrowing Date upon which Holdings or any of its Subsidiaries receives any cash
proceeds from any Recovery Event (other than Recovery Events where the Net
Recovery Event Proceeds therefrom do not exceed $500,000), an amount equal to
100% of the Net Recovery Event Proceeds from such Recovery Event shall be
applied within such 30 day period as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h); provided, however that, so long as
no Default or Event of Default then exists, such Net Recovery Event Proceeds
shall not be required to be so applied within such 30 day period to the extent
that such Net Recovery Event Proceeds shall be used to purchase assets used or
to be used in the businesses permitted pursuant to Section 10.11 within 365 days
following the date of the receipt of such Net Recovery Event Proceeds; and
provided further, that if all or any portion of such Net Recovery Event Proceeds
not required to be so applied pursuant to the preceding proviso are not so used
within 365 days after the date of the receipt of such Net Recovery Event
Proceeds (or such earlier date, if any, as Holdings or the relevant Subsidiary
determines not to reinvest the Net Recovery Event Proceeds relating to such
Recovery Event as set forth above), such remaining portion shall be applied on
the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 5.02(f) without regard to the immediately
preceding proviso.
          (g) Each amount required to be applied pursuant to Sections 5.02(c),
(d), (e) and (f) in accordance with this Section 5.02(g) shall be applied to
repay the outstanding principal amount of Term Loans and shall be allocated
among each Tranche of outstanding Term Loans on a pro rata basis, with each
Tranche of Term Loans to be allocated its Term Loan Percentage of the amount of
the respective repayment. The amount of each principal repayment of each Tranche
of Term Loans made as required by Sections 5.02(c), 5.02(d), 5.02(e) and 5.02(f)
shall be applied to reduce the then remaining Scheduled Term Loan Repayments on
a pro rata basis

-77-



--------------------------------------------------------------------------------



 



(based upon the then remaining principal amounts of such Scheduled Term Loan
Repayments of such Tranche of Term Loans after giving effect to all prior
reductions thereto).
          (h) With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the Types of Loans of the respective
Tranche which are to be repaid and, in the case of Eurodollar Loans, the
specific Borrowing or Borrowings of the respective Tranche pursuant to which
such Eurodollar Loans were made, provided that: (i) repayments of Eurodollar
Loans pursuant to this Section 5.02 may only be made on the last day of an
Interest Period applicable thereto unless all Eurodollar Loans of the respective
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Loans of the respective Tranche have been paid in full; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, such Borrowing shall
be automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but not an obligation,
to minimize breakage cost owing under Section 2.11.
          (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, (i) notwithstanding anything to the contrary contained herein, all
then outstanding Loans of a respective Tranche (other than Swingline Loans)
shall be repaid in full on the respective Maturity Date for such Tranche of
Loans, and (ii) outstanding Swingline Loans shall be repaid in full on the
earlier of (x) the fifth Business Day following the date of the incurrence of
such Swingline Loans and (y) the Swingline Expiry Date.
          5.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 1:00 P.M. (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office; provided that, written notice by the Borrower to the Administrative
Agent regarding the making of any payment from the Borrower’s account at the
Payment Office shall be deemed the making of such payment to the extent that a
sufficient amount of funds are available to be withdrawn from such account and
such funds are in fact transferred to the Payment Office. Any payments under
this Agreement or under any Note which are made later than 1:00 P.M. (New York
time) on any day shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder or under any Note shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.
          5.04 Net Payments. (a) All payments made by the Borrower hereunder and
under any Note will be made without setoff, counterclaim or other defense. All
such payments will be made free and clear of, and without deduction or
withholding for Taxes, unless such deduction or withholding is required by any
law. If any such Taxes are Indemnified Taxes, the Borrower agrees to pay the
full amount of such Indemnified Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under

-78-



--------------------------------------------------------------------------------



 



any Note, after withholding or deduction for or on account of any such
Indemnified Taxes, will not be less than the amount provided for herein or in
such Note had no such withholding or deduction been made. The Borrower will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts (or
such other evidence reasonably satisfactory to the Administrative Agent)
evidencing such payment by the Borrower (to the extent Borrower is responsible
for making such withholding or deduction). The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Indemnified Taxes so levied or imposed and paid by such
Lender.
          (b) Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
(other than a Lender that may be treated as an exempt recipient under Treasury
Regulations Section 1.6049-4(c)(1)(ii), subject to the provisions of Treasury
Regulations Section 1.1441-1(d)(4)) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, an Internal Revenue Service Form
W-9. Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes (“Foreign
Lender”) and not described in the succeeding sentence (regarding Internal
Revenue Service Form W-8IMY) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption or reduction under an income tax treaty)
(or successor forms) certifying to such Lender’s entitlement as of such date to
a complete exemption or reduction in from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or any
successor forms) pursuant to clause (i) above, (x) a certificate substantially
in the form of Exhibit D (any such certificate, a “Section 5.04(b)(ii)
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note.) In the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement or any Note (including a partnership or a
participating Lender), such Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8IMY on behalf of
itself and (ii) the relevant forms prescribed in the preceding two sentences as
applicable that would be required of each such

-79-



--------------------------------------------------------------------------------



 



beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender. In addition, each Foreign Lender shall, in the case of
any payment made after December 31, 2012 in respect of any Loan, Letters of
Credit, Note or Obligation that was not treated as outstanding for purposes of
FATCA on March 18, 2012, provide any forms, documentation, or other information
as shall be prescribed by the Internal Revenue Service to demonstrate that the
relevant Foreign Lender has complied with the applicable reporting requirements
of FATCA. In addition, each Foreign Lender agrees that from time to time after
the Effective Date, when a lapse in time or change in circumstances renders the
certification or forms in the second and third preceding sentences obsolete or
inaccurate in any material respect, such Foreign Lender will deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 5.04(b)(ii) Certificate or Internal
Revenue Service Form W-8IMY (together with all underlying forms), as the case
may be, and such other forms as may be required in order to confirm or establish
the entitlement of such Foreign Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any Note, or such Foreign Lender shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such Form
or Certificate, in which case such Foreign Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 5.04(b).
          (c) If the Borrower pays any additional amount under this Section 5.04
to a Lender and such Lender determines in its sole discretion that it has
actually received in connection therewith any refund of its Tax liabilities in
or with respect to the taxable year in which the additional amount is paid (a
“Tax Benefit”), such Lender shall pay to the Borrower an amount that the Lender
shall, in its sole discretion, determine is equal to the net benefit, after tax,
which was obtained by such Lender in such year as a consequence of such Tax
Benefit; provided, however, that (i) any Lender may determine, in its sole
discretion consistent with the policies of such Lender, whether to seek a Tax
Benefit, (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction of any Tax Benefit with respect to which such Lender
has made a payment to the Borrower pursuant to this Section 5.04(c) shall be
treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 5.04 without any exclusions or defenses, (iii) nothing
in this Section 5.04(c) shall require any Lender to disclose any confidential
information to the Borrower (including, without limitation, its tax returns),
and (iv) no Lender shall be required to pay any amounts pursuant to this
Section 5.04(c) at any time when a Default or an Event of Default exists.
          SECTION 6. Conditions Precedent to Credit Events on the Initial
Borrowing Date. The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, are subject at the time of the making of such Loans or the issuance of
such Letters of Credit to the satisfaction of the following conditions:
          6.01 Effective Date; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 13.10 and
(ii) there shall have been delivered to the Administrative Agent for the account
of each of the Lenders that has requested same the appropriate Initial Term Note
and/or Revolving Note executed by the Borrower and, if

-80-



--------------------------------------------------------------------------------



 



requested by the Swingline Lender, the Swingline Note executed by the Borrower,
in each case in the amount, maturity and as otherwise provided herein.
          6.02 Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date and signed on behalf of the Borrower by the chairman of the
board, the chief executive officer, the president, the chief financial officer
or any vice president of the Borrower, certifying on behalf of the Borrower that
all of the conditions in Sections 6.05, 6.06, 6.07, 6.08 and 7.01 have been
satisfied on such date.
          6.03 Opinions of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received from Simpson Thacher & Bartlett LLP,
special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date covering the matters set forth in Exhibit E.
          6.04 Corporate Documents; Proceedings; etc. (a) On the Initial
Borrowing Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Initial Borrowing Date, signed by the chairman of
the board, the chief executive officer, the president, the chief financial
officer or any vice president of such Credit Party, and attested to by the
secretary or any assistant secretary of such Credit Party, in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
or articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.
          (b) On the Initial Borrowing Date, all corporate, limited liability
company, partnership and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates,
which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate, limited liability company, partnership or governmental authorities.
          6.05 Existing Holdings Notes Redemption and Discharge. On or prior to
the Initial Borrowing Date, (i) Holdings shall have delivered to the Existing
Holdings Notes Trustee an irrevocable notice of redemption for all outstanding
Existing Holdings Notes, which redemption (the “Existing Holdings Notes
Redemption”) shall be effected on or about June 10, 2011 (the “Existing Holdings
Notes Redemption Date”) in accordance with the optional redemption provisions
set forth in Article Three of the Existing Holdings Notes Indenture,
(ii) concurrently with the funding of the Initial Term Loans hereunder,
(I) Holdings shall have irrevocably deposited with the Existing Holdings Notes
Trustee cash in an amount sufficient to pay and discharge, or defease, the
entire Indebtedness on the outstanding Existing Holdings Notes for principal of,
and premium and interest on, such Existing Holdings Notes to, but not including,
the Existing Holdings Notes Redemption Date, (II) Holdings shall have paid all
other sums that are then payable by Holdings under the Existing Holdings Notes
Indenture and (III) Holdings shall have irrevocably instructed the Existing
Holdings Notes Trustee in writing to

-81-



--------------------------------------------------------------------------------



 



apply the funds referred to in preceding sub-clause (I) to the payment of the
Existing Holdings Notes on the Existing Holdings Notes Redemption Date and
(iii) the Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to it, that the matters set forth in preceding
clauses (i) and (ii) have been satisfied.
          6.06 Refinancing. On the Initial Borrowing Date and concurrently with
the funding of the Initial Term Loans hereunder, all Indebtedness under the
Existing Credit Agreement shall have been repaid in full (other than the
Existing Letters of Credit that are incorporated herein as Letters of Credit)
and all commitments in respect thereof shall have been terminated and all Liens
and guaranties in connection therewith shall have been terminated (and all
appropriate releases, termination statements or other instruments of assignment
with respect thereto shall have been obtained) to the reasonable satisfaction of
the Administrative Agent. The Administrative Agent shall have received
satisfactory evidence (including satisfactory pay-off letters, mortgage
releases, Intellectual Property releases and UCC-3 termination statements) that
the matters set forth in the immediately preceding sentence have been satisfied
as of the Initial Borrowing Date.
          6.07 Adverse Change, Approvals. (a) Since December 31, 2010 (but for
this purpose assuming that the Transaction had occurred prior to December 31,
2010), nothing shall have occurred which has had, or could reasonably be
expected to have, a Material Adverse Effect.
          (b) On or prior to the Initial Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Transaction, the other transactions contemplated
hereby and the granting of Liens under the Credit Documents shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of the Transaction or the other transactions contemplated
by the Credit Documents or otherwise referred to herein or therein. On the
Initial Borrowing Date, there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.
          6.08 Litigation. On the Initial Borrowing Date, there shall be no
actions, suits, investigations or proceedings pending or threatened (i) with
respect to the Transaction, this Agreement or any other Credit Document or
(ii) which has had, or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
          6.09 Pledge Agreement. On the Initial Borrowing Date, each Credit
Party shall have duly authorized, executed and delivered the Pledge Agreement in
the form of Exhibit G (as amended, modified or supplemented from time to time,
the (“Pledge Agreement”) and shall have delivered to the Collateral Agent, as
pledgee thereunder, all of the Pledge Agreement Collateral, if any, referred to
therein and then owned by such Credit Party, (x) endorsed in blank in the case
of promissory notes constituting Pledge Agreement Collateral and (y) together
with executed and undated endorsements for transfer in the case of Equity
Interests constituting certificated Pledge

-82-



--------------------------------------------------------------------------------



 



Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent desirable, to perfect the
security interests purported to be created by the Pledge Agreement have been
taken and the Pledge Agreement shall be in full force and effect.
          6.10 Security Agreement. On the Initial Borrowing Date, each Credit
Party shall have duly authorized, executed and delivered the Security Agreement
in the form of Exhibit H (as amended, modified or supplemented from time to
time, the “Security Agreement”) covering all of such Credit Party’s Security
Agreement Collateral, together with:
     (i) proper financing statements (Form UCC-1 or the equivalent) fully
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent desirable, to perfect the security interests purported to be created by
the Security Agreement;
     (ii) certified copies of requests for information or copies (Form UCC-11),
or equivalent reports as of a recent date, listing all effective financing
statements that name Holdings or any of its Subsidiaries as debtor and that are
filed in the jurisdictions referred to in clause (i) above, together with copies
of such other financing statements that name Holdings or any of its Subsidiaries
as debtor (none of which shall cover any of the Collateral except (x) to the
extent evidencing Permitted Liens or (y) those in respect of which the
Collateral Agent shall have received termination statements (Form UCC-3) or such
other termination statements as shall be required by local law fully executed
for filing);
     (iii) evidence of the completion of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent desirable, to perfect the security
interests intended to be created by the Security Agreement; and
     (iv) evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent desirable to perfect and protect the security
interests purported to be created by the Security Agreement have been taken, and
the Security Agreement shall be in full force and effect.
          6.11 Subsidiaries Guaranty. On the Initial Borrowing Date, each
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiaries Guaranty in the form of Exhibit I (as amended, modified or
supplemented from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.
          6.12 Financial Statements; Pro Forma Financials; Projections; etc. On
or prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 8.05(a)
and (d).
          6.13 Solvency Certificate; Insurance Certificates. On the Initial
Borrowing Date, the Administrative Agent shall have received:

-83-



--------------------------------------------------------------------------------



 



     (i) a solvency certificate from the chief financial officer of Holdings in
the form of Exhibit J hereto; and
     (ii) certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of the Holdings and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and naming the Collateral Agent as an additional insured
and/or as loss payee.
          6.14 Fees, etc. On the Initial Borrowing Date, the Borrower shall have
paid to (i) each Lender with an Initial Term Loan Commitment on the Initial
Borrowing Date an initial yield payment equal to 1.00% of its Initial Term Loan
Commitment in effect on such date (immediately before giving effect to the
termination thereof pursuant to Section 4.03(b)) and (ii) the Administrative
Agent all costs, fees and expenses (including, without limitation, reasonable
legal fees and expenses) and other compensation contemplated hereby payable to
the Administrative Agent to the extent then due.
          6.15 Public Debt Ratings. On or prior to the Initial Borrowing Date,
the Borrower shall have obtained (i) debt ratings (of any level) from S&P and
Moody’s in respect of each Tranche of Loans existing on the Initial Borrowing
Date and (ii) corporate credit and corporate family ratings (of any level) from
S&P and Moody’s, each of which ratings shall be in effect on the Initial
Borrowing Date.
          6.16 PATRIOT Act. On or prior to the Initial Borrowing Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, in each case to the extent requested in writing at least five Business Days
prior to the Initial Borrowing Date.
          SECTION 7. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Initial Borrowing
Date), and the obligation of each Issuing Lender to issue Letters of Credit
(including Letters of Credit issued on the Initial Borrowing Date), are subject,
at the time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:
          7.01 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be required to be true and correct
in all respects and (y) any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or all respects, as the case may be) only as of such
specified date).
          7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Loan (other than a Swingline Loan or Revolving Loan made pursuant
to a Mandatory

-84-



--------------------------------------------------------------------------------



 



Borrowing), the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03(a). Prior to the making of each
Swingline Loan, the Swingline Lender shall have received the notice referred to
in Section 2.03(b)(i).
          (b) Prior to the issuance of each Letter of Credit (other than the
Existing Letters of Credit), the Administrative Agent and the respective Issuing
Lender shall have received a Letter of Credit Request meeting the requirements
of Section 3.03(a).
          The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 7 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7 unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent.
          SECTION 8. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, each of Holdings
and the Borrower makes the following representations, warranties and agreements,
in each case after giving effect to the Transaction, all of which shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that (x) any representation and warranty that is qualified by materiality
or Material Adverse Effect shall be required to be true and correct in all
respects and (y) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects (or all respects, as the case may be) only as of such specified date).
          8.01 Organizational Status. Each of Holdings and each of its
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage, and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications, except (x) in the case of preceding clauses
(i) and (ii), for Immaterial Subsidiaries, and (y) in the case of preceding
clause (iii), for failures to be so qualified or authorized which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

-85-



--------------------------------------------------------------------------------



 



          8.02 Power and Authority. Each Credit Party has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is a party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
          8.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene in any material
respect any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any
Credit Party or any of its Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, partnership agreement or by-laws
(or equivalent organizational documents), as applicable, of any Credit Party or
any of its Subsidiaries.
          8.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of any
Credit Document or (ii) the legality, validity, binding effect or enforceability
of any such Credit Document (except (in each case) for (x) those that have
otherwise been obtained or made and (y) filings which are necessary to perfect
the security interests created under the Security Documents, which filings, in
the case of security interests created on the Initial Borrowing Date, will be
made within ten days following the Initial Borrowing Date).
          8.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Holdings’ Projections. (a) (i) The consolidated balance sheets of
Holdings and its Subsidiaries for Holdings’ fiscal years ended on December 31,
2009 and December 31, 2010, respectively, and (in each case) the related
consolidated statements of income, cash flows and shareholders’ equity (or
deficit, as the case may be) of Holdings and its Subsidiaries for such fiscal
years ended on such dates, copies of which have been furnished to the Lenders
prior to the Initial Borrowing Date, present fairly in all material respects the
consolidated financial position of Holdings and its Subsidiaries at the dates of
such balance sheets and the consolidated results of the operations of

-86-



--------------------------------------------------------------------------------



 



Holdings and its Subsidiaries for the periods covered thereby. All of the
foregoing historical financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied.
          (ii) The pro forma consolidated financial statements of Holdings and
its Subsidiaries at December 31, 2010 after giving effect to the Transaction and
the financing therefor, copies of which have been furnished to the Lenders prior
to the Initial Borrowing Date, present fairly in all material respects the pro
forma consolidated financial position of Holdings and its Subsidiaries as of
December 31, 2010 and the pro forma consolidated results of operations of
Holdings and its Subsidiaries for the twelve-month period ended on December 31,
2010. Such pro forma financial statements have been prepared on a basis
consistent with the historical financial statements set forth in clause (i) of
this Section 8.05(a).
          (b) On and as of the Initial Borrowing Date, and after giving effect
to the Transaction and to all Indebtedness (including the Loans) being incurred
or assumed and Liens created by the Credit Parties in connection therewith,
(i) the sum of the assets, at a fair valuation, of the Borrower on a stand-alone
basis, of Holdings and its Subsidiaries taken as a whole and of the Borrower and
its Subsidiaries taken as a whole will exceed its or their respective debts,
(ii) the Borrower on a stand-alone basis, Holdings and its Subsidiaries taken as
a whole and the Borrower and its Subsidiaries taken as a whole has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iii) the Borrower on a stand-alone basis,
Holdings and its Subsidiaries taken as a whole and the Borrower and its
Subsidiaries taken as a whole will have sufficient capital with which to conduct
their respective businesses. For purposes of this Section 8.05(b), “debt” means
any liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          (c) Except (i) as fully disclosed in the financial statements referred
to in Section 8.05(a) and (ii) for the Obligations, there were as of the Initial
Borrowing Date no liabilities or obligations with respect to Holdings or any of
its Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent
or otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. As of
the Initial Borrowing Date and except for the Obligations, neither Holdings nor
the Borrower knows of no reasonable basis for the assertion against it or any of
its Subsidiaries of any liability or obligation of any nature whatsoever that is
not fully disclosed in the financial statements or referred to in
Section 8.05(a) which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
          (d) The Projections delivered to the Administrative Agent and the
Lenders prior to the Initial Borrowing Date represent estimates of the
performance of the Borrower and

-87-



--------------------------------------------------------------------------------



 



its Subsidiaries for the periods stated therein based upon assumptions which
were believed by the Borrower in good faith to be reasonable when made and
continue to be reasonable as of the Initial Borrowing Date; provided, however,
that the foregoing is not a guarantee that such projections will be achieved.
The Projections are based upon estimates and assumptions stated therein, all of
which the Borrower believes in good faith to be reasonable and fair in light of
current conditions and current facts known to the Borrower and, as of the
Initial Borrowing Date, reflect the Borrower’s good faith and reasonable
estimates of the future financial performance of the Borrower and its
Subsidiaries and of the other information projected therein for the periods set
forth therein; it being understood that the Projections are subject to
significant risks and uncertainties, many of which are beyond the Borrower’s
control.
          (e) After giving effect to the Transaction (but for this purpose
assuming that the Transaction and the related financing had occurred prior to
December 31, 2010), since December 31, 2010, there has been no change in the
condition (financial or otherwise), business, operations, assets or liabilities
of Holdings or any of its Subsidiaries that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          8.06 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of Holdings and the Borrower, threatened (i) with respect
to the Transaction or any Credit Document or (ii) that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
          8.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent or any Lender (through the Administrative Agent)
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Holdings or the Borrower in writing to the Administrative Agent or any
Lender is (taken as a whole), true and accurate in all material respects and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect.
          8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Initial Term Loans will be used by the Borrower to (i) finance the Refinancing,
(ii) finance the Existing Holdings Notes Redemption (including, without
limitation, the principal of, and premium and interest on, the outstanding
Existing Holdings Notes to, but not including, the Existing Holdings Notes
Redemption Date and (iii) pay the fees and expenses incurred in connection with
the Transaction.
          (b) All proceeds of the Revolving Loans and the Swingline Loans will
be used for the working capital, capital expenditures and other general
corporate purposes of Holdings and its Subsidiaries; provided that (i) no
proceeds of Revolving Loans or Swingline Loans may be used to effect the
Transaction or to pay any fees and expenses incurred in connection therewith and
(ii) no proceeds of Swingline Loans will be used to refinance then outstanding
Swingline Loans.

-88-



--------------------------------------------------------------------------------



 



          (c) All proceeds of Incremental Term Loans will be used for the
working capital, capital expenditures and other general corporate purposes of
Holdings and its Subsidiaries.
          (d) Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will be used (a) for “buying” or
“carrying” any Margin Stock (within the meaning of Regulation U) for any purpose
which violates or is inconsistent with Regulation U or (b) for any purpose that
will violate or be inconsistent with the provisions of Regulation T, U or X. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and such Lender a statement to the foregoing effect
in conformity with the requirements of FR Form U-1 or FR Form G-3, as
applicable, referred to in Regulation U.
          (e) At the time of each Credit Event, not more than 25% of the value
of the assets of Holdings and its Subsidiaries taken as a whole (including all
Equity Interests of Holdings held in treasury) will constitute Margin Stock.
          8.09 Tax Returns and Payments. Each of Holdings and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material tax returns (the “Returns”) required to be filed
by, or with respect to the income, properties or operations of, Holdings and/or
any of its Subsidiaries. The Returns accurately reflect in all material respects
all liability for taxes of Holdings and its Subsidiaries for the periods covered
thereby. Each of Holdings and each of its Subsidiaries has paid all taxes and
assessments due and payable by it, other than those that are immaterial and
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of Holdings and its Subsidiaries in
accordance with generally accepted accounting principles. There is no action,
suit, proceeding, investigation, audit or claim now pending or, to the best
knowledge of Holdings or any of its Subsidiaries, threatened by any authority
regarding any taxes relating to Holdings or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to result in a
material liability to Holdings and its Subsidiaries taken as a whole.
          8.10 Compliance with ERISA. (a) Schedule V sets forth, as of the
Initial Borrowing Date, the name of each Plan and Multiemployer Plan. Except to
the extent that a breach of any of the following representations or warranties
in this clause (a), either individually or (to the extent any such breach has
not been satisfied and is outstanding) in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (i) each Plan is in compliance with
its terms and with all applicable laws, including, without limitation, ERISA and
the Code; (ii) each Plan (and each related trust, if any) that is intended to be
qualified under Section 401(a) of the Code has received a determination letter
from the Internal Revenue Service, or has submitted or is within the remedial
amendment period for submitting an application for a determination letter with
the Internal Revenue Service, or is a prototype plan that has received an
Internal Revenue Service opinion letter with respect to the prototype plan
document, to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code, and, to Holdings’ and the Borrower’s knowledge, no event has
occurred and no condition or circumstance has existed that has resulted, or
would be likely to result, in the revocation of any such determination or
opinion, rejection of such an application or the failure to issue such a
favorable determination letter; (iii) no Reportable Event has occurred; (iv) no
Pension Plan has

-89-



--------------------------------------------------------------------------------



 



an Unfunded Current Liability; (v) no Pension Plan has failed to satisfy the
minimum funding standard within the meaning of, and no Pension Plan has applied
for or received a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of, Section 412 of the Code or
Section 302 or 304 of ERISA; (vi) no determination has been received that any
Pension Plan is, or is expected to be, considered an “at-risk” plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (vii) all
contributions required to be made with respect to a Pension Plan or
Multiemployer Plan have been timely made; (viii) neither Holdings nor any
Subsidiary of Holdings nor any ERISA Affiliate has incurred (or, to Holdings’
and the Borrower’s knowledge, reasonably expects to incur) any liability to or
on account of a Pension Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, or 4069 of ERISA or Section 436(f), 4971 or 4975 of the Code;
(ix) no proceedings have been instituted to terminate or appoint a trustee to
administer any Pension Plan; (x) no lien imposed under the Code or ERISA on the
assets of Holdings or any Subsidiary of Holdings or any ERISA Affiliate exists
or is reasonably likely to arise on account of any Pension Plan; (xi) no action,
suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Pension Plan (other
than routine claims for benefits) is pending, or, to Holdings’ and the
Borrower’s knowledge, expected or threatened; (xiii) neither Holdings nor any
Subsidiary of Holdings nor any ERISA Affiliate has incurred (or, to Holdings’
and the Borrower’s knowledge, reasonably expects to incur) any liability to or
on account of a Multiemployer Plan pursuant to Sections 4201, 4204 or 4212 of
ERISA; (xiv) neither Holdings nor any Subsidiary of Holdings nor any ERISA
Affiliate has received any notice, and no Multiemployer Plan has received from
Holdings, any Subsidiary of Holdings or any ERISA Affiliate any notice, that a
Multiemployer Plan is “insolvent” or in “reorganization” (as such terms are
defined in Title IV of ERISA) or in “endangered” or “critical” status under
Section 305 of ERISA; (xv) all amounts required by applicable law or by the
terms of any welfare benefit plan (as defined in Section 3(1) of ERISA)
maintained by Holdings or any of its Subsidiaries with respect to, or for the
provision of, post-retirement health benefits have been accrued in accordance
with Statement of Financial Accounting Standards No. 106 and Holdings or any of
its Subsidiaries may cease contributions to or terminate such plans without
incurring any material liability; and (xvi) each group health plan (as defined
in Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of Holdings, any Subsidiary of Holdings, or any ERISA Affiliate
has at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code.
          (b) Except to the extent that a breach of any of the following
representations or warranties in this clause (b), either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(i) each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities; (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made; neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan and
(iii) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of Holdings’
most recently ended fiscal year on the basis of actuarial assumptions used to
fund such Foreign Pension Plan, did not exceed the current value of the assets
of such Foreign Pension Plan allocable to such benefit liabilities.

-90-



--------------------------------------------------------------------------------



 



          8.11 The Security Documents. (a) The provisions of the Security
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the respective Credit Parties in
the Security Agreement Collateral described therein, and, in the case of
security interests created on the Initial Borrowing Date, the Collateral Agent,
for the benefit of the Secured Creditors, has (or within 10 days (or 30 days in
the case of filings to be made with the United States Copyright Office or
90 days in the case of filings to be made with the United States Patent and
Trademark Office) following the Initial Borrowing Date will have) a fully
perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, subject to no other Liens other
than Permitted Liens. The recordation of (x) the Grant of Security Interest in
U.S. Patents, if applicable, and (y) the Grant of Security Interest in U.S.
Trademarks, if applicable, in the respective form attached to the Security
Agreement, in each case in the United States Patent and Trademark Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States registered trademarks and patents (and
applications therefor) covered by the Security Agreement, and the recordation of
the Grant of Security Interest in U.S. Copyrights, if applicable, in the form
attached to the Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States registered copyrights (and applications
therefor) covered by the Security Agreement.
          (b) The security interests created under the Pledge Agreement in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person, other than non-consensual Permitted Liens of the type permitted under
Section 10.01(i). No filings or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interests created in the
Pledge Agreement Collateral under either Pledge Agreement other than with
respect to that portion of the Pledge Agreement Collateral constituting a
“general intangible” under the UCC which is not also a “certificated security”
(as defined in the UCC as in effect with New York).
          8.12 Properties. All Real Property owned by Holdings or any of its
Subsidiaries as of the Initial Borrowing Date, and the nature of the interest
therein, is set forth in Schedule IV. Each of Holdings and each of its
Subsidiaries has good and marketable title to all material properties owned by
it, and a valid leasehold interest in all property leased by it, including (in
each case) all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except (x) as sold or otherwise disposed
of since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement and (y) in the case of leasehold
interests, to the extent that the failure to have a valid leasehold interest,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect), free and clear of all Liens, other than
Permitted Liens.
          8.13 Capitalization. On the Initial Borrowing Date, the authorized
capital stock of Holdings consists of (i) 100,000,000 shares of common stock,
par value $.001 per share (the “Holdings Common Stock”), and (ii) 5,000,000
shares of preferred stock, par value $0.001 per share, no shares of which
preferred stock are issued or outstanding. All outstanding shares of

-91-



--------------------------------------------------------------------------------



 



capital stock of Holdings have been duly and validly issued and are fully paid
and non-assessable. As of the Initial Borrowing Date, Holdings does not have
outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock, except for options and warrants to
purchase shares of Holdings common stock and/or Qualified Preferred Stock which
may be issued from time to time.
          8.14 Subsidiaries. Holdings has no Subsidiaries other than (i) those
Subsidiaries listed on Schedule VI (which Schedule identifies the direct owner
of each such Subsidiary on the Initial Borrowing Date and their percentage
ownership interest therein) and (ii) new Subsidiaries created in compliance with
this Agreement.
          8.15 Compliance with Statutes, etc. Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.16 Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          8.17 Environmental Matters. (a) Each of Holdings and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of Holdings and the Borrower, threatened
Environmental Claims against Holdings or any of its Subsidiaries or any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries
(including, to the knowledge of Holdings and the Borrower, any such claim
arising out of the ownership, lease or operation by Holdings or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by Holdings
or any of its Subsidiaries but no longer owned, leased or operated by Holdings
or any of its Subsidiaries). There are no facts, circumstances, conditions or
occurrences with respect to the business or operations of Holdings or any of its
Subsidiaries, or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries (including, to the knowledge of Holdings and the Borrower,
any Real Property formerly owned, leased or operated by Holdings or any of its
Subsidiaries but no longer owned, leased or operated by Holdings or any of its
Subsidiaries) or, to the knowledge of Holdings and the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against Holdings or any
of its Subsidiaries or any Real Property owned, leased or operated by Holdings
or any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by Holdings or any of its Subsidiaries under any applicable
Environmental Law.

-92-



--------------------------------------------------------------------------------



 



          (b) Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property owned, leased or operated by Holdings or any of its Subsidiaries
or, to the knowledge of Holdings and the Borrower, any property adjoining or
adjacent to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim
against Holdings or any of its Subsidiaries.
          (c) Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.18 Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to the knowledge of Holdings and the Borrower, threatened
against any of them, before the National Labor Relations Board, and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against Holdings or any of its Subsidiaries or, to the
knowledge of Holdings and the Borrower, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against Holdings or any of
its Subsidiaries or, to the knowledge of Holdings and the Borrower, threatened
against Holdings or any of its Subsidiaries, (iii) no union representation
question exists with respect to the employees of Holdings or any of its
Subsidiaries, and (iv) no violation of the Fair Labor Standards Act or any other
applicable federal, state or foreign wage and hour laws, except (with respect to
any matter specified in clause (i), (ii), (iii) or (iv) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.
          8.19 Intellectual Property, etc. Except as, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, each of Holdings and each of its Subsidiaries owns or has the right to
use all the domestic and foreign patents, trademarks, domain names, service
marks, trade names, copyrights, inventions, trade secrets, proprietary
information, know-how and other intellectual property of any type, whether or
not written (including, but not limited to, rights in computer programs,
databases and data collections) and formulas, or has rights with respect to the
foregoing (collectively “Intellectual Property”) necessary for the present
conduct of its business, without any known conflict with the rights of others.
The conduct of the business of Holdings and its Subsidiaries does not infringe
the intellectual property rights of others, except for such infringements which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
          8.20 Indebtedness. Schedule VII sets forth a true and complete list of
all Indebtedness of Holdings and its Subsidiaries as of the Initial Borrowing
Date (excluding the Obligations, the “Existing Indebtedness”) and which is to
remain outstanding after giving effect to the Transaction, in each case showing
the aggregate principal amount thereof and the name of

-93-



--------------------------------------------------------------------------------



 



the respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guarantees such debt.
          8.21 Insurance. Schedule VIII sets forth a true and complete listing
of all insurance maintained by Holdings and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.
          8.22 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule IX sets forth, as of
the Initial Borrowing Date, the legal name of each Credit Party, the type of
organization of each Credit Party, whether or not each Credit Party is a
registered organization (within the meaning of the New York UCC), the
jurisdiction of organization of each Credit Party, the location (within the
meaning of the New York UCC) of each Credit Party, and the organizational
identification number (if any) of each of Credit Party.
          SECTION 9. Affirmative Covenants. Each of Holdings and the Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment and all Letters of Credit have terminated and the Loans, Notes
and Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities described in Section 13.13 which are
not then due and payable) incurred hereunder and thereunder, are paid in full:
          9.01 Information Covenants. Holdings will furnish to each Lender:
          (a) Quarterly Financial Statements. Within 45 days after the close of
each of the first three quarterly accounting periods in each fiscal year of
Holdings (commencing with its fiscal quarter ended on March 31, 2011), (i) the
consolidated balance sheet of Holdings and its Subsidiaries at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings (or accumulated deficit, as the case may be) and statement
of cash flows for such quarterly accounting period and for the elapsed portion
of the fiscal year ended with the last day of such quarterly accounting period,
in each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year and comparable budgeted figures for
such quarterly accounting period as set forth in the respective budget delivered
pursuant to Section 9.01(d), all of which shall be certified by an Authorized
Financial Officer of Holdings that they fairly present in all material respects
in accordance with generally accepted accounting principles the financial
condition of Holdings and its Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes (it being understood and
agreed that the filing of Holdings’ Report on Form 10-Q with the Securities and
Exchange Commission or any successor thereto (the “SEC”) within the time period
otherwise required above in this Section 9.01(a) (to the extent containing the
information required above in this clause (i)) shall satisfy the financial
statement delivery requirements under this clause (i)), and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period (it being understood and agreed that any
such management’s discussion and analysis set forth in Holdings’ Form 10-Q filed
with the SEC for the respective quarterly accounting period shall satisfy the
requirements of this clause (ii).

-94-



--------------------------------------------------------------------------------



 



          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of Holdings, (i) the consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings (or accumulated deficit, as the case
may be) and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing, together with a report of such accounting firm
(which report shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to scope of audit)
stating that (unless it is such accounting firm’s policy not to issue such
statements) in the course of its regular audit of the financial statements of
Holdings and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Event of Default under Section 10.07 which has occurred and is
continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof (it
being understood and agreed that the filing of Holdings’ Report on Form 10-K
with the SEC within the time period otherwise required above in this
Section 9.01(b) (to the extent containing the information required above in this
clause (i)) shall satisfy the financial statement delivery requirements under
this clause (i)), and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year (it being
understood and agreed that any such management’s discussion and analysis set
forth in Holdings’ Form 10-K filed with the SEC for the respective fiscal year
shall satisfy the requirements of this clause (ii).
          (c) Management Letters. Promptly after Holdings’ or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
          (d) Budgets. No later than 60 days following the first day of each
fiscal year of Holdings, a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income, sources and uses
of cash and balance sheets for Holdings and its Subsidiaries on a consolidated
basis) for each of the twelve months of such fiscal year prepared in detail
setting forth, with appropriate discussion, the principal assumptions upon which
such budget is based.
          (e) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from an Authorized Financial Officer of Holdings in the form of
Exhibit K certifying on behalf of Holdings that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish (x) whether Holdings
and its Subsidiaries were in compliance with the provisions of
Sections 10.01(x), 10.01(xvi), 10.02(iv), 10.03(iii), 10.03(v), 10.03(vi),
10.03(vii), 10.03(viii), 10.04(iii), 10.04(v), 10.04(x), 10.05(vii) (in respect
of Intercompany Loans outstanding to Non-Guarantor Subsidiaries of the Borrower
and to the Captive Insurance Company), 10.05(viii) (in respect of cash capital
contributions to Non-Guarantor Subsidiaries of the Borrower and to the Captive
Insurance Company, in each case to be made by a Credit Party), 10.05(xiii),
10.05(xiv), 10.05(xv), 10.07, 10.08(i) and 10.13 at the end of such fiscal
quarter or year, as the case may be, and (y) the Secured Leverage Ratio at the
end of such fiscal quarter or

-95-



--------------------------------------------------------------------------------



 



year, as the case may be, (ii) if delivered with the financial statements
required by Section 9.01(b), set forth in reasonable detail the amount of (and
the calculations required to establish the amount of) (x) Excess Cash Flow for
the respective Excess Cash Flow Payment Period as well as the Applicable Excess
Cash Flow Repayment Percentage and (y) the Cumulative Retained Excess Cash Flow
Amount as of the Excess Cash Flow Payment Date in respect of the respective
Excess Cash Flow Payment Period, and (iii) certify that there have been no
changes to Annexes B through G, inclusive, of the Security Agreement and Annexes
A through F of the Pledge Agreement, in each case since the Initial Borrowing
Date or, if later, since the date of the most recent certificate delivered
pursuant to this Section 9.01(e), or if there have been any such changes, a list
in reasonable detail of such changes (but, in each case with respect to this
clause (iii), only to the extent that such changes are required to be reported
to the Collateral Agent pursuant to the terms of such Security Documents).
          (f) Notice of Default, Litigation and Material Adverse Effect.
Promptly, and in any event within three Business Days after any Responsible
Officer of Holdings or the Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default,
(ii) any litigation or governmental investigation (including, without
limitation, by the New York Insurance Department) or proceeding pending against
Holdings or any of its Subsidiaries (x) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(y) with respect to any Credit Document, or (iii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (g) Environmental Matters. Promptly after any Responsible Officer of
Holdings or the Borrower obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:
     (i) any pending or threatened Environmental Claim against Holdings or any
of its Subsidiaries or any Real Property owned, leased or operated by Holdings
or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries that
(a) results in noncompliance by Holdings or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries or
any such Real Property;
     (iii) any condition or occurrence on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Holdings or any of its
Subsidiaries of such Real Property under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or

-96-



--------------------------------------------------------------------------------



 



operated by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency; provided that in any
event Holdings shall deliver to each Lender all notices received by Holdings or
any of its Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA which identify Holdings or any of its Subsidiaries as
potentially responsible parties for remediation costs or which otherwise notify
Holdings or any of its Subsidiaries of potential liability under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto.
          (h) Patriot Act. Promptly following the Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that the
Administrative Agent or such Lender (through the Administrative Agent)
reasonably requests in order to comply with its ongoing obligations under the
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
          (i) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Holdings or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
          9.02 Books, Records and Inspections; Annual Meetings. (a) Holdings
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in which full, true and correct entries in all material respects in
conformity in all material respects with (and to the extent required by)
generally accepted accounting principles and all applicable requirements of law
shall be made in relation to its business and activities. Holdings will, and
will cause each of its Subsidiaries to, permit, upon reasonable notice to
Holdings, officers and designated representatives of the Administrative Agent or
the Required Lenders to visit and inspect, under guidance of officers of
Holdings or such Subsidiary, any of the properties of Holdings or such
Subsidiary, and to examine the books of account of Holdings or such Subsidiary
and discuss the affairs, finances and accounts of Holdings or such Subsidiary
with, and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may reasonably request; provided that only one such inspection
may be conducted in any fiscal year of Holdings unless an Event of Default is in
existence.
          (b) At a date to be mutually agreed upon between the Administrative
Agent and the Borrower occurring on or prior to the 150th day after the close of
each fiscal year of the Borrower (commencing with Borrower’s fiscal year ending
December 31, 2011), the Borrower will, at the request of the Administrative
Agent, hold a meeting with all of the Lenders at which meeting will be reviewed
the financial results of Holdings and its Subsidiaries for the previous fiscal
year and the budgets presented for the current fiscal year of the Borrower.
          9.03 Maintenance of Property; Insurance. (a) Holdings will, and will
cause each of its Subsidiaries to, (i) keep, in all material respects, all
material property necessary to the

-97-



--------------------------------------------------------------------------------



 



business of Holdings and its Subsidiaries in good working order and condition,
ordinary wear and tear excepted, (ii) maintain with financially sound and
reputable third party insurance companies insurance (except to the extent of any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings and its Subsidiaries) on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as Holdings and its Subsidiaries, and
(iii) furnish to the Administrative Agent, upon its written request therefor,
full information as to the insurance carried. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.
          (b) Holdings will, and will cause each of its Subsidiaries to, at all
times keep its property constituting Collateral insured in favor of the
Collateral Agent as loss payee and/or additional insured, as applicable, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by Holdings and/or such
Subsidiaries) (i) shall be endorsed to the Collateral Agent’s satisfaction for
the benefit of the Collateral Agent (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured, as applicable),
(ii) shall state that such insurance policies shall not be canceled without at
least 30 days’ prior written notice thereof by the respective insurer to the
Collateral Agent (unless it is such insurer’s policy not to provide such a
statement) and (iii) shall be deposited with the Collateral Agent.
          (c) If Holdings or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or if Holdings or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation), on or after the date that is 20 days after Holdings or
the Borrower has received written notice from the Administrative Agent of its
intention to do so, to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.
          9.04 Existence; Franchises. Holdings will, and will cause each of its
Subsidiaries to, take or cause to be taken, (A) all actions necessary to
preserve and keep in full force and effect its existence and (B) all reasonable
actions necessary to maintain its material franchises, privileges, copyrights,
trademarks and patents; provided, however, that nothing in this Section 9.04
shall (i) prevent (x) sales of assets and other transactions by Holdings or any
of its Subsidiaries in accordance with Section 10.02, or (y) the withdrawal by
Holdings or any of its Subsidiaries of its qualification as a foreign
corporation, partnership or limited liability company, as the case may be, in
any jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or
(ii) require Holdings or any of its Subsidiaries to preserve or keep in full
force and effect any franchises, privileges, copyrights, trademarks or patents
if Holdings or such Subsidiary shall determine that the preservation or
continued effectiveness thereof is no longer desirable in the conduct of the
business of Holdings or such Subsidiary and that the loss thereof, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
          9.05 Compliance with Statutes, etc. Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable

-98-



--------------------------------------------------------------------------------



 



restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property, except
such noncompliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.06 Compliance with Environmental Laws. (a) Holdings will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by Holdings or any of its
Subsidiaries, except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance. Neither Holdings nor any of its Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by Holdings or
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at any such Real
Properties in compliance in all material respects with all applicable
Environmental Laws.
          (b) (i) After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 9.01(g), (ii) at any time that
Holdings or any of its Subsidiaries are not in compliance with Section 9.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11,
Holdings and the Borrower will (in each case) provide, at the sole expense of
Holdings and the Borrower and at the request of the Administrative Agent, an
environmental site assessment report concerning any Mortgaged Property, prepared
by an environmental consulting firm reasonably approved by the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Mortgaged Property. If Holdings or the Borrower
fails to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by
Holdings and the Borrower, and Holdings and the Borrower shall grant and hereby
grant to the Administrative Agent and the Lenders and their respective agents
access to such Mortgaged Property and specifically grant the Administrative
Agent and the Lenders an irrevocable non-exclusive license, subject to the
rights of tenants, to undertake such an assessment at any reasonable time upon
reasonable notice to Holdings or the Borrower, all at the sole expense of the
Borrower.
          9.07 ERISA. As soon as possible and, in any event, within fifteen
(15) Business Days after Holdings, any Subsidiary of Holdings or any ERISA
Affiliate knows of the occurrence of any of the following, to the extent that
same, either individually or (to the extent such occurrence is ongoing and has
not been satisfied) in the aggregate, could reasonably be expected to have a
Material Adverse Effect, Holdings will deliver to each of the Lenders a
certificate of an Authorized Financial Officer of Holdings setting forth the
full details as to such occurrence and the action, if any, that Holdings, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given or filed by Holdings, such
Subsidiary, the Plan administrator or such ERISA Affiliate to or with the PBGC
or any other governmental agency and any notices received by Holdings, such
Subsidiary or such ERISA Affiliate from the PBGC or any other government agency
with respect thereto:

-99-



--------------------------------------------------------------------------------



 



(a) that a Reportable Event has occurred; that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA of a Pension Plan is subject to the
advance reporting requirement of PBGC Regulation Section 4043.61 (without regard
to subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Pension Plan within the following 30 days;
(b) that a Pension Plan has failed to satisfy the minimum funding standard,
within the meaning of Section 412 of the Code or Section 302 of ERISA; (c) that
a determination has been received that any Pension Plan is, or is expected to
be, considered an “at-risk” plan within the meaning of Section 430 of the Code
or Section 303 of ERISA; (d) that a Pension Plan has an Unfunded Current
Liability; (e) that proceedings have been or are reasonably expected to be
instituted to terminate or appoint a trustee to administer a Pension Plan;
(f) that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Pension Plan; (g) that any contribution
required to be made with respect to a Pension Plan, a Multiemployer Plan or a
Foreign Pension Plan has not been timely made; (h) that notice has been received
that a Multiemployer Plan has been “terminated”, or is in “reorganization” or
“insolvent” (all within the meaning of Title IV of ERISA) or is in “endangered”
or “critical” status (within the meaning of Section 305 of ERISA); or (i) that
Holdings, any Subsidiary of Holdings or any ERISA Affiliate will or is
reasonably likely to incur (A) any liability with respect to a Pension Plan
under Sections 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or
Sections 436(f), 4971, 4975 or 4980 of the Code; (B) any liability under
Sections 4201, 4204 or 4212 of ERISA with respect to a Multiemployer Plan;
(C) any liability with respect to a group health plan (as defined in
Section 4980B(g)(2) of the Code) under Section 4980B of the Code and/or the
Health Insurance Portability and Accountability Act of 1996; or (D) liability
for post-retirement health benefits under any welfare benefit plan (within the
meaning of Section 3(1) of ERISA). In addition, at the request of any Lender(s),
within thirty (30) days following the later of the date of the request or the
date of filing or receipt (as applicable), Holdings will deliver to the
Administrative Agent for delivery to such Lenders (i) a complete copy of the
most recent annual report (on Internal Revenue Service Form 5500-series) of each
Plan specified (including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) any material notices furnished or received by
Holdings, any Subsidiary of Holdings or any ERISA Affiliate to or from, as
applicable, either the plan administrator or an applicable governmental agency
with respect to a Pension Plan, Multiemployer Plan or Foreign Pension Plan.
          9.08 End of Fiscal Years; Fiscal Quarters. Holdings will cause
(i) each of its fiscal years to end on December 31 of each year and (ii) each of
its fiscal quarters to end on March 31, June 30, September 30 and December 31,
of each fiscal year.
          9.09 Interest Rate Protection. No later than 120 days following the
Initial Borrowing Date, the Borrower will enter into (and thereafter maintain)
Interest Rate Protection Agreements mutually acceptable to the Borrower and the
Administrative Agent, having a term of at least three years from the date of
such Interest Rate Protection Agreements, establishing a fixed or maximum
interest rate for an aggregate notional principal amount equal to at least 50%
of the aggregate principal amount of all Initial Term Loans then outstanding.

-100-



--------------------------------------------------------------------------------



 



          9.10 Payment of Taxes. Holdings will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of Holdings or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with generally accepted
accounting principles.
          9.11 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.
          9.12 Additional Security; Further Assurances; etc. (a) Holdings will,
and will cause each of the other Credit Parties to, grant to the Collateral
Agent for the benefit of the Secured Creditors security interests in such assets
and properties (leased or owned) of the Borrower and the other Credit Parties as
are not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent but otherwise subject to
any limitations set forth in the Security Documents as to “excluded assets”
(collectively, the “Additional Security Documents”). All such security interests
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and shall constitute valid and enforceable
perfected security interests superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Notwithstanding the foregoing, this Section 9.12(a) shall not apply to
(and Holdings and its Subsidiaries shall not be required to grant a Mortgage in)
(x)(I) the Real Property at 151 East 86th Street, New York, NY 10028 and
(II) any owned Real Property the fair market value of which (as determined in
good faith by the Borrower) is less than $5,000,000 or (y) any Leasehold.
          (b) Holdings and the Borrower will, and the Borrower will cause each
of the other Credit Parties to, at the expense of Holdings and the Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral Agent
from time to time such schedules, financing statements, transfer endorsements,
powers of attorney and other assurances or instruments and take such further
steps relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require pursuant to this Section 9.12 to perfect
(and maintain the perfection and priority) of the security interests in the
Collateral (but otherwise subject to any limitations set forth in the Security
Documents). With respect to any Mortgage, Holdings will cause to be delivered to
the Collateral Agent such opinions of counsel, title insurance, surveys, and, if
applicable, flood certifications as may be reasonably requested by the
Collateral Agent to assure itself that this Section 9.12 has been complied with.
          (c) Except as otherwise provided in clause (d) of this Section 9.12,
Holdings and the Borrower agree that each action required above by this
Section 9.12 shall be completed

-101-



--------------------------------------------------------------------------------



 



as soon as reasonably practicable, but in no event later than 30 days after such
action is requested to be taken by the Administrative Agent (as such date may be
extended by the Administrative Agent in its sole discretion).
          (d) Within 15 Business Days (as such date may be extended by the
Administrative Agent in its sole discretion) (i) after the establishment,
creation or acquisition of a Wholly-Owned Domestic Subsidiary, Holdings and the
Borrower will cause such Wholly-Owned Domestic Subsidiary (x) to execute and
deliver to the Administrative Agent a Joinder Agreement and (y) to deliver to
the Administrative Agent such other relevant documentation of the type described
in Section 6 as such Wholly-Owned Domestic Subsidiary would have had to deliver
on the Initial Borrowing Date if it were a Credit Party on such date to the
extent requested by the Administrative Agent and (ii) after any Credit Party
acquires any additional Equity Interests of any Subsidiary, such Equity
Interests shall be pledged and delivered pursuant to (and to the extent required
by) the Pledge Agreement.
          (e) Within 90 days after the Initial Borrowing Date (as such date may
be extended by the Administrative Agent in its sole discretion), Holdings and
the Borrower will cause the License Subsidiary (x) to execute and deliver to the
Administrative Agent a Joinder Agreement (with such changes thereto as may be
approved by the Administrative Agent in connection with any requirements that
may be imposed by the applicable governmental authority approving the License
Subsidiary entering into the Subsidiaries Guaranty, the Pledge Agreement and the
Security Agreement pursuant to the Joinder Agreement) and (y) to deliver to the
Administrative Agent such other relevant documentation of the type described in
Section 6 as the License Subsidiary would have had to deliver on the Initial
Borrowing Date if it were a Credit Party on such date to the extent requested by
the Administrative Agent.
          9.13 Ownership of Subsidiaries; etc. Except as otherwise permitted by
Sections 10.05(xiii), (xiv), (xv) and (xviii) and the definition of “Permitted
Acquisition”, Holdings will, and will cause each of its Subsidiaries to, own
100% of the Equity Interests of each of their Subsidiaries (other than, in the
case of Foreign Subsidiaries, directors’ qualifying shares and other nominal
amounts held by local nationals, in each case to the extent required by
applicable law).
          9.14 Maintenance of Ratings. The Borrower will use its commercially
reasonable efforts to maintain at all times (i) monitored public debt ratings
(of any level) from S&P and Moody’s in respect of each Tranche of Loans and
(ii) a monitored public corporate rating and a monitored public corporate family
rating (in each case, of any level) from S&P and Moody’s.
          9.15 Permitted Acquisitions. Subject to the provisions of this
Section 9.15 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and the Subsidiary Guarantors may from time to time
effect Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the
Borrower shall have given to the Administrative Agent at least 10 Business Days’
(or such shorter period of time as may be reasonably acceptable

-102-



--------------------------------------------------------------------------------



 



to the Administrative Agent) prior written notice of any Permitted Acquisition,
which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (iii) the Administrative Agent shall
have received (x) in the case of a proposed Permitted Acquisition in which the
aggregate Maximum Permitted Consideration is at least $25,000,000, audited year
end financial statements for at least the most recent fiscal year (for which
such financial statements are available) and, to the extent available, interim
unaudited quarterly financial statements for the then current fiscal year of the
Acquired Entity or Business being acquired pursuant to such proposed Permitted
Acquisition and (y) in the case of each proposed Permitted Acquisition, a pro
forma consolidated balance sheet of Holdings and its Subsidiaries as of the last
day of the most recently ended fiscal quarter of Holdings and a pro forma
consolidated statement of income of Holdings and its Subsidiaries for the most
recently ended four fiscal quarter period, in each case on a Pro Forma Basis
after giving effect to such proposed Permitted Acquisition;, (iv) Holdings shall
be in compliance with (x) the financial covenants contained in Section 10.07 and
(y) a Total Leverage Ratio of less than 4.75:1.00, in each case for the
respective Calculation Period on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period; (v) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of the respective Permitted
Acquisition (both before and after giving effect thereto) (it being understood
that any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be required to be true and correct in all
respects), unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or all respects, or as the case may be) as of such earlier date;
(vi) the Maximum Permitted Consideration for the respective Permitted
Acquisition, when added to the aggregate Maximum Permitted Consideration paid
for all other Permitted Acquisitions theretofore or then being consummated, does
not exceed the Permitted Acquisition Amount at such time; (vii) after giving
effect to such proposed Permitted Acquisition and the payment of all amounts
(including fees and expenses) owing in connection therewith, the sum of (I) the
Total Unutilized Revolving Loan Commitment plus (II) the aggregate amount of
Unrestricted cash and Cash Equivalents of the Borrower and the Subsidiary
Guarantors shall equal or exceed the sum of (x) $15,000,000 plus (y) an amount
equal to the aggregate amount reasonably likely to be payable in respect of all
post-closing purchase price adjustments required or which will be required in
connection with such Permitted Acquisition (and all other Permitted Acquisitions
for which such purchase price adjustments may be required to be made) as
determined by the Borrower in good faith; and (viii) the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Financial Officer thereof, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vii),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (iv), (vi) and (vii).
          9.16 Cash on Hand at the Captive Insurance Company and the License
Subsidiary. (a) If at any time the Captive Insurance Company holds cash or Cash
Equivalents in excess of $2,000,000 in the aggregate for a period of more than
five consecutive Business Days, the Borrower will cause the Captive Insurance
Company to immediately pay a cash Dividend up to the Borrower in an amount equal
to such excess.

-103-



--------------------------------------------------------------------------------



 



          (b) If at any time the License Subsidiary (to the extent that it is a
Non-Guarantor Subsidiary) holds cash or Cash Equivalents in excess of $500,000
in the aggregate for a period of more than five consecutive Business Days, the
Borrower will cause the License Subsidiary to immediately pay a cash Dividend up
to the Borrower in an amount equal to such excess.
          9.17 Contributions. Holdings will contribute as a common equity
contribution to the capital of the Borrower upon Holdings’ receipt thereof, any
net cash proceeds received by Holdings from any asset sale, any incurrence of
Indebtedness, any Recovery Event, any issuance or sale of its equity, any cash
capital contributions or any tax refunds (other than any tax refunds that are
repaid to the Borrower pursuant to any tax sharing agreement with Holdings).
          9.18 Account Control Agreements. At all times from and after the 90th
day after the Initial Borrowing Date during which the Credit Parties
collectively hold more than $10,000,000 of cash or Cash Equivalents in (or
credited to) Accounts (other than Accounts used exclusively for payroll
obligations), Holdings will, and will cause the other Credit Parties to, ensure
that at least 75% of the aggregate cash and Cash Equivalents of the Credit
Parties are held in (or credited to) such Accounts over which an Account Control
Agreement is in full force and effect (it being understood and agreed, however,
that an Account Control Agreement shall not be required for any Deposit Account
that is used exclusively for payroll obligations).
          SECTION 10. Negative Covenants. Each of Holdings and the Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment and all Letters of Credit have terminated and the Loans, Notes
and Unpaid Drawings (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities described in Section 13.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
          10.01 Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to Holdings or any of its Subsidiaries), or
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
     (i) Liens for taxes, assessments or governmental charges or levies which
are not overdue for a period of more than 30 days or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with generally accepted accounting principles;
     (ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not

-104-



--------------------------------------------------------------------------------



 



secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of Holdings’ or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of Holdings
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;
     (iii) Liens in existence on the Initial Borrowing Date which are listed,
and the property subject thereto described, in Schedule X, but only to the
respective date, if any, set forth in such Schedule X for the removal,
replacement and termination of any such Liens, plus renewals, replacements and
extensions of such Liens to the extent set forth on such Schedule X, provided
that (x) the aggregate principal amount of the Indebtedness, if any, secured by
such Liens does not increase from that amount outstanding at the time of any
such renewal, replacement or extension, plus accrued and unpaid interest and
cash fees and expenses (including premium) incurred in connection with such
renewal, replacement or extension and (y) any such renewal, replacement or
extension does not encumber any additional assets or properties of Holdings or
any of its Subsidiaries;
     (iv) Liens created pursuant to the Security Documents;
     (v) licenses (including of Intellectual Property), sublicenses (including
of Intellectual Property), leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Holdings and its
Subsidiaries taken as a whole;
     (vi) Liens upon assets of the Borrower or any of its Subsidiaries subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 10.04(iii), provided that (x) such Liens
only serve to secure the payment of Indebtedness arising under such Capitalized
Lease Obligation and (y) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any asset of Holdings or any
other asset of the Borrower or any Subsidiary of the Borrower;
     (vii) Liens placed upon equipment, machinery or fixed or capital assets
acquired after the Initial Borrowing Date and placed at the time of the
acquisition thereof by the Borrower or such Subsidiary or within 120 days
thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such equipment, machinery, fixed or capital
assets or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iii) and (y) in all events, the Lien
encumbering the equipment, machinery or fixed or capital assets so acquired does
not encumber any asset of Holdings or any other asset of the Borrower or any
Subsidiary of the Borrower;

-105-



--------------------------------------------------------------------------------



 



     (viii) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness;
     (ix) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
     (x) Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 11.09;
     (xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
     (xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of appeal bonds and obligations in respect of the
payment for borrowed money);
     (xiii) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04(v), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any asset of Holdings or any other asset of the
Borrower or any of its Subsidiaries;
     (xiv) Liens on property or assets acquired pursuant to a Permitted
Acquisition or an Investment (other than the Equity Interests of any Subsidiary
of the Borrower) securing any Seller Financing incurred by the Borrower or a
Subsidiary thereof to finance (in whole or in part) the respective Permitted
Acquisition or Investment, provided that (x) such Liens only serve to secure the
Seller Financing incurred as part of such Permitted Acquisition or Investment,
(y) any Seller Financing that is secured by such Liens is permitted to exist
under Section 10.04(iii), and (z) such Liens do not attach to any asset of
Holdings or any other asset of the Borrower or any of its Subsidiaries;
     (xv) to the extent constituting a Lien, sale-leaseback transactions
consummated pursuant to Section 10.02(iv), provided that (x) such Liens only
serve to secure the obligations in respect of such sale-leaseback transaction
and (y) the Lien encumbering such asset does not encumber any asset of Holdings
or any other asset of the Borrower or any Subsidiary of the Borrower;
     (xvi) Liens not otherwise permitted pursuant to this Section 10.01 which
secure obligations of the Borrower or any of its Subsidiaries permitted under
this Agreement not exceeding $20,000,000 in the aggregate at any time
outstanding.

-106-



--------------------------------------------------------------------------------



 



In connection with the granting of Liens of the type described in clauses (vi),
(vii), (xiii) and (xiv) of this Section 10.01 by the Borrower or any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the assets subject to such Liens).
          10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. Holdings
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials, equipment and
Intellectual Property in the ordinary course of business) of any Person (or
agree to do any of the foregoing at any future time), except that:
     (i) Capital Expenditures by the Borrower and its Subsidiaries shall be
permitted to the extent not in violation of Section 10.13;
     (ii) each of the Borrower and its Subsidiaries may make sales of inventory
in the ordinary course of business;
     (iii) Investments may be made to the extent permitted by Section 10.05;
     (iv) the Borrower and its Subsidiaries may consummate the Swiss Clubs Sale
and may sell other assets (including Equity Interests of any Subsidiary but
otherwise subject to the proviso to this clause (iv) in the case of a Subsidiary
Guarantor and the License Subsidiary), so long as (v) no Default or Event of
Default then exists or would result therefrom, (w) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least fair market value (as determined in good faith by the Borrower or such
Subsidiary, as the case may be), (x) the consideration received by the Borrower
or such Subsidiary consists of at least 75% cash or Cash Equivalents and is paid
at the time of the closing of such sale, (y) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 5.02(d) and
(z) the aggregate amount of the proceeds received from all assets sold pursuant
to this clause (iv) (exclusive of any proceeds received from the Swiss Clubs
Sale) shall not exceed $30,000,000 in any fiscal year of Holdings, provided that
the sale of the Equity Interests of any Subsidiary Guarantor or the License
Subsidiary shall not be permitted pursuant to this clause (iv) unless such sale
is for all of the outstanding Equity Interests of such Subsidiary Guarantor;
     (v) each of the Borrower and its Subsidiaries may lease (as lessee) or
license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));

-107-



--------------------------------------------------------------------------------



 



     (vi) each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
     (vii) each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower and its Subsidiaries taken as a
whole, in each case so long as no such grant otherwise prohibits the Collateral
Agent’s security interest in the asset or property subject thereto;
     (viii) (A) any Subsidiary of the Borrower (other than the Captive Insurance
Company) may merge with and into, or be dissolved or liquidated into, the
Borrower or any Subsidiary Guarantor so long as (i) in the case of any such
merger, dissolution or liquidation involving the Borrower, the Borrower is the
surviving Person of any such merger, dissolution or liquidation, (ii) in all
other cases, a Subsidiary Guarantor is the surviving Person of any such merger,
dissolution or liquidation, and (iii) in all cases, the security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets of such Subsidiary shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation), and (B) any
Non-Guarantor Subsidiary (other than the Captive Insurance Company and, to the
extent that it is a Non-Guarantor Subsidiary, the License Subsidiary) may merge
with and into, or be dissolved or liquidated into, any other Non-Guarantor
Subsidiary;
     (ix) Permitted Acquisitions may be made to the extent permitted by Section
9.15;
     (x) the Borrower and its Subsidiaries may sell or exchange specific items
of equipment (including pursuant to trade up/trade in transactions), so long as
the purpose of each such sale or exchange is to acquire (and results within
120 days of such sale or exchange in the acquisition of) replacement items of
equipment;
     (xi) (A) the Borrower may transfer assets to any Subsidiary Guarantor and
any Subsidiary of the Borrower may transfer assets to the Borrower or to any
Subsidiary Guarantor, in each case so long as the security interests granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer) and (B) any Non-Guarantor Subsidiary (other than the License
Subsidiary, to the extent that it is a Non-Guarantor Subsidiary) may transfer
assets to any other Non-Guarantor Subsidiary (other than to the Captive
Insurance Company);
     (xii) the Captive Insurance Company and any Immaterial Subsidiary may be
dissolved or liquidated, if Holdings determines that it is in the best interests
of the Credit Parties to do so; and

-108-



--------------------------------------------------------------------------------



 



     (xiii) the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of Intellectual Property which, in the reasonable judgment of the
Borrower or such Subsidiary, are determined to be uneconomical, negligible or
obsolete in the conduct of its business.
To the extent the Required Lenders (or all of the Lenders, as the case may be)
waive the provisions of this Section 10.02 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 10.02 (other
than to Holdings or another Credit Party), such Collateral shall be sold free
and clear of the Liens created by the Security Documents, and the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
          10.03 Dividends. Holdings will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to
Holdings or any of its Subsidiaries, except that:
     (i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower
or to any Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign
Subsidiary of the Borrower also may pay cash Dividends to any Wholly-Owned
Foreign Subsidiary of the Borrower;
     (ii) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends
to its shareholders, partners or members generally so long as the Borrower or
its respective Subsidiary which owns the Equity Interest in the Subsidiary
paying such Dividends receives at least its proportionate share thereof (based
upon its relative holding of the Equity Interest in the Subsidiary paying such
Dividends and taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Subsidiary;
     (iii) the Borrower may pay cash Dividends to Holdings so long as Holdings
promptly uses such proceeds solely to (and Holdings may) redeem or repurchase
outstanding shares of Holdings’ common stock (or options to purchase such common
stock) following the death, disability, retirement or termination of employment
of officers, directors or employees of Holdings or any of its Subsidiaries,
provided that (x) the aggregate amount of Dividends pursuant to this
Section 10.03(iii) shall not exceed (I) $750,000 in any fiscal year of Holdings
plus (II) the aggregate amount of cash proceeds received by Holdings after the
Initial Borrowing Date in connection with the issuance of Holdings’ common stock
(or options to purchase such common stock) to officers, directors or employees
of Holdings and its Subsidiaries plus (III) any cash proceeds received by
Holdings or the Borrower from key man life insurance policies obtained solely
for the purpose of making such redemptions or repurchases and (y) at the time of
any Dividend (including any such redemption or repurchase) permitted to be made
pursuant to this Section 10.03(iii), no Default or Event of Default shall then
exist or result therefrom;
     (iv) Holdings may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock rather than in cash;

-109-



--------------------------------------------------------------------------------



 



     (v) the Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings solely to pay operating expenses incurred
in the ordinary course of business (including, without limitation, professional
fees and expenses) and other similar corporate overhead costs and expenses,
provided that the aggregate amount of all cash Dividends paid pursuant to this
clause (v) shall not exceed $3,000,000 in any fiscal year of Holdings;
     (vi) the Borrower may pay cash Dividends to Holdings, and Holdings may use
such proceeds to pay or make cash Dividends, in an aggregate amount not to
exceed, when added to the aggregate amount of cash payments made pursuant to
Section 10.08(i)(y), $25,000,000, so long as (i) no Default or Event of Default
then exists or would result therefrom, (ii) at the time that any such Dividend
is paid or made (and immediately after giving effect thereto), Holdings shall be
in compliance, on a Pro Forma Basis, with the financial covenants contained in
Section 10.07 for the Calculation Period most recently ended on or prior to the
date of the respective Dividend, and (iii) prior to the payment or making of
such cash Dividend, Holdings or the Borrower shall have delivered to the
Administrative Agent a certificate executed by an Authorized Financial Officer,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) and (ii), and containing the calculations
(in reasonable detail) required by preceding clause (ii);
     (vii) the Borrower may pay additional cash Dividends to Holdings, and
Holdings may use such proceeds to pay or make additional cash Dividends, in an
aggregate amount not to exceed the Cumulative Retained Excess Cash Flow Amount
as in effect immediately before the respective Dividend, so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) at the
time that any such Dividend is paid or made (and immediately after giving effect
thereto), Holdings shall be in compliance, on a Pro Forma Basis, with (x) a
Secured Leverage Ratio of less than 2.75:1.00 and (y) the financial covenant
contained in Section 10.07(a), in each case for the Calculation Period most
recently ended on or prior to the date of the respective Dividend, (iii) the
Minimum Liquidity Condition is satisfied at such time and immediately after
giving effect to the payment of the respective Dividend, and (iv) prior to the
payment or making of such cash Dividend, Holdings or the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Financial Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i), (ii) and (iii), and
containing the calculations (in reasonable detail) required by preceding clauses
(ii) and (iii);
     (viii) the Borrower may pay additional cash Dividends to Holdings, and
Holdings may use such proceeds to pay or make additional cash Dividends, in an
aggregate amount not to exceed the lesser of (I) the Permitted Equity Proceeds
Basket Amount as in effect immediately before the respective Dividend and (II)
$20,000,000, in each case, so long as no Default or Event of Default then exists
or would result therefrom; and
     (ix) the Borrower may pay cash Dividends to Holdings (including through
payments under any tax sharing agreement with Holdings) in amounts required for

-110-



--------------------------------------------------------------------------------



 



Holdings to pay, in each case without duplication, (x) franchise taxes and other
similar taxes required to maintain Holdings’ corporate existence, and
(y) foreign, federal, state and/or local income taxes, to the extent such income
taxes are attributable to the income of the Borrower and its Subsidiaries.
          10.04 Indebtedness. Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Indebtedness of the Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 10.04 so long as the entering into of such Interest Rate Protection
Agreements are bona fide hedging activities and are not for speculative
purposes;
     (iii) Indebtedness of the Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations (to the extent permitted by Section 10.13),
purchase money Indebtedness described in Section 10.01(vii) and Seller
Financing, provided that in no event shall the sum of the aggregate principal
amount of all Capitalized Lease Obligations, purchase money Indebtedness and
Seller Financing permitted by this clause (iii) exceed $20,000,000 at any time
outstanding;
     (iv) Existing Indebtedness outstanding on the Initial Borrowing Date and
listed on Schedule VII (as reduced by any repayments thereof on or after the
Initial Borrowing Date), without giving effect to any subsequent extension,
renewal or refinancing thereof except to the extent set forth on Schedule VIII,
provided that the aggregate principal amount of the Indebtedness to be extended,
renewed or refinanced does not increase from that amount outstanding at the time
of any such extension, renewal or refinancing (provided that the Existing
Holdings Notes shall only be permitted to remain outstanding through the
Existing Holdings Notes Redemption Date and may not be extended, renewed or
refinanced);
     (v) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or an Investment or Indebtedness of the Borrower or a
Subsidiary assumed at the time of a Permitted Acquisition or an Investment
involving the purchase of an asset or assets securing such Indebtedness) (such
Indebtedness, in either case, “Permitted Acquired Debt”), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or Investment and (y) the aggregate
principal amount of all Indebtedness permitted by this clause (v) shall not
exceed $10,000,000 at any one time outstanding;
     (vi) intercompany Indebtedness among the Borrower and its Subsidiaries to
the extent permitted by Sections 10.05(vii), (xiii), (xiv) and (xv);
     (vii) Indebtedness consisting of guaranties by the Borrower of lease
obligations of Wholly-Owned Subsidiaries of the Borrower;

-111-



--------------------------------------------------------------------------------



 



     (viii) (A) Contingent Obligations of the Borrower or any Subsidiary
Guarantor with respect to Indebtedness and lease obligations of the Borrower or
any Subsidiary Guarantor otherwise permitted under this Agreement and
(B) Contingent Obligations of any Non-Guarantor Subsidiary with respect to
Indebtedness and lease obligations of any other Non-Guarantor Subsidiary;
     (ix) Indebtedness of the Borrower or any of its Subsidiaries under any
foreign exchange contracts or currency swap agreements constituting Other
Hedging Agreements entered into in connection with the Borrower’s or any of its
Subsidiaries foreign operations so long as entering into of such Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;
     (x) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $10,000,000 at any
one time outstanding; and
     (xi) additional unsecured Indebtedness incurred by Holdings or the Borrower
constituting Permitted Unsecured Debt, and unsecured guaranties thereof by the
Borrower or the Subsidiary Guarantors, so long as (I) no Default or Event of
Default exists at the time of incurrence thereof or would result therefrom,
(II) Holdings shall be in compliance, on a Pro Forma Basis, with (x) the
financial covenants contained in Section 10.07 and (y) a Total Leverage Ratio of
less than 4.75:1.00, in each case for the Calculation Period most recently ended
on or prior to the date of the respective incurrence of such Permitted Unsecured
Debt (determined after giving effect to the incurrence of such Permitted
Unsecured Debt), (III) such Indebtedness is not subject to any scheduled
amortization, mandatory redemption, mandatory repayment or mandatory prepayment,
sinking fund or similar payment (other than, in each case, offers to repurchase
upon a change of control, asset sale or event of loss and acceleration rights
after an event of default) or have a final maturity date, in either case prior
to the date occurring six months following the latest Maturity Date then in
effect, (IV) the indenture or other applicable agreement governing such
Indebtedness (including any related guaranties and collateral) shall not include
any financial performance “maintenance” covenants (whether stated as a covenant,
default or otherwise, although “incurrence-based” financial tests may be
included), and (V) Holdings or the Borrower shall have furnished to the
Administrative Agent a certificate from an Authorized Officer of the Borrower
certifying as to compliance with the requirements of preceding clauses
(I) through (IV) and containing the calculations (in reasonable detail) required
by preceding clause (II).
          10.05 Advances, Investments and Loans. Holdings will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or make any capital contribution to, any other Person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, or hold any cash or Cash Equivalents (each of the foregoing an
“Investment” and, collectively, “Investments”), except that the following shall
be permitted:

-112-



--------------------------------------------------------------------------------



 



     (i) the Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business;
     (ii) Holdings and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
     (iii) Holdings and its Subsidiaries may hold the Investments held by them
on the Initial Borrowing Date and described on Schedule XI, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;
     (iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers;
     (v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $500,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);
     (vi) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 10.04(ii);
     (vii) (A) the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances (I) between and among one another and (II) to Non-Guarantor
Subsidiaries in an aggregate amount not to exceed, when added to the aggregate
amount of all capital contributions made to Non-Guarantor Subsidiaries pursuant
to clause (viii)(II), $5,000,000 at any time (determined without regard to any
write-downs or write-offs of such loans and advances) and (B) Non-Guarantor
Subsidiaries may make intercompany loans and advances between and among one
another (all such intercompany loans and advances referred to in preceding
clauses (A) and (B), collectively, the “Intercompany Loans”), so long as (x) any
note held by a Credit Party and evidencing any such Intercompany Loan is pledged
to the Collateral Agent pursuant to, and to the extent required by, the Pledge
Agreement, (y) the aggregate outstanding principal amount of all Intercompany
Loans made pursuant to this clause (vii) to the Captive Insurance Company, when
added to the aggregate amount of all capital contributions made to the Captive
Insurance Company pursuant to clause (viii) of this Section 10.05, shall not
exceed $2,500,000 at any time outstanding (determined without regard to any
write-downs or write-offs of any such Investments), and (z) any Intercompany
Loans made by the Captive Insurance Company to any other Credit Party shall be
subject to the subordination provisions set forth in Exhibit N;
     (viii) (I) the Borrower and the Subsidiary Guarantors may make capital
contributions to their respective Subsidiaries that are also Subsidiary
Guarantors, (II) the

-113-



--------------------------------------------------------------------------------



 



Borrower and the Subsidiary Guarantors may make capital contributions to
Non-Guarantor Subsidiaries in an aggregate amount not to exceed, when added to
the aggregate outstanding principal amount of all Intercompany Loans made to
Non-Guarantor Subsidiaries pursuant to clause (vii)(II) of Section 10.05, shall
not exceed $5,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of any such Investments, and (III) Non-Guarantor
Subsidiaries of the Borrower may make capital contributions to or other
Investments in other Non-Guarantor Subsidiaries, provided that the aggregate
amount of all capital contributions made to the Captive Insurance Company
pursuant to this clause (viii), when added to the aggregate outstanding
principal amount of all Intercompany Loans made to the Captive Insurance Company
pursuant to clause (vii) of this Section 10.05, shall not exceed $2,500,000 at
any time outstanding (determined without regard to any write-downs or write-offs
of any such Investments);
     (ix) Permitted Acquisitions shall be permitted in accordance with
Section 9.15;
     (x) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration received from Asset Sales to the extent permitted pursuant to
Section 10.02(iv);
     (xi) Holdings may acquire and hold obligations of one or more officers,
directors or employees of Holdings or any of its Subsidiaries in connection with
such officers’, directors’ or employees’ acquisition of shares of capital stock
of Holdings so long as no cash is paid by Holdings or any of its Subsidiaries to
such officers, directors or employees in connection with the acquisition of any
such obligations;
     (xii) the Borrower and its Subsidiaries may enter into Other Hedging
Agreements to the extent permitted by Section 10.04(ix);
     (xiii) the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 10.05 (other than Investments in or to Holdings) in an
aggregate amount not to exceed $10,000,000 (determined without regard to any
write-downs or write-offs thereof), net of cash payments of principal in the
case of loans and cash equity returns (whether as a dividend or redemption) in
the case of equity investments;
     (xiv) the Borrower and its Subsidiaries may make additional Investments not
otherwise permitted by this Section 10.05 in an aggregate amount not to exceed
the Cumulative Retained Excess Cash Flow Amount as in effect immediately before
the respective Investment, so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) at the time that any such Investment is
made (and immediately after giving effect thereto), Holdings shall be in
compliance, on a Pro Forma Basis, with (x) a Secured Leverage Ratio of less than
2.75:1.00 and (y) the financial covenant contained in Section 10.07(a), in each
case for the Calculation Period most recently ended on or prior to the date of
the respective Investment, (iii) the Minimum Liquidity Condition is satisfied at
such time and immediately after giving effect to the making of the respective
Investment, and (iv) prior to the making of such Investment, Holdings or the
Borrower shall have delivered to the Administrative Agent a certificate executed
by an Authorized

-114-



--------------------------------------------------------------------------------



 



Financial Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i), (ii) and (iii), and
containing the calculations (in reasonable detail) required by preceding clauses
(ii) and (iii);
     (xv) the Borrower and its Subsidiaries may make additional Investments not
otherwise permitted by this Section 10.05 in an aggregate amount not to exceed
the Permitted Equity Proceeds Basket Amount as in effect immediately before the
respective Investment, so long as no Default or Event of Default then exists or
would result therefrom;
     (xvi) Holdings may make Investments in the Borrower;
     (xvii) Contingent Obligations of Holdings and its Subsidiaries permitted by
Section 10.04, to the extent constituting an Investment, shall be permitted; and
     (xviii) Investments by the Borrower and its Subsidiaries to the extent
acquired with common Equity Interests of Holdings shall be permitted.
          10.06 Transactions with Affiliates. Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of Holdings or any of its Subsidiaries,
other than on terms and conditions substantially as favorable to Holdings or
such Subsidiary as would reasonably be obtained by Holdings or such Subsidiary
at that time in a comparable arm’s-length transaction with a Person other than
an Affiliate, except that the following in any event shall be permitted:
     (i) Dividends may be paid to the extent provided in Section 10.03;
     (ii) loans may be made and repaid and other transactions may be entered
into by Holdings and its Subsidiaries to the extent permitted by Sections 10.02,
10.04 and 10.05;
     (iii) customary fees may be paid to non-officer directors of Holdings and
its Subsidiaries;
     (iv) Holdings and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business;
     (v) (A) the Borrower and its Subsidiaries may make payments to (x) the
Captive Insurance Company for the sole purpose of paying insurance premiums owed
to the Captive Insurance Company and (y) the License Subsidiary for the sole
purpose of paying any license fees owed to the License Subsidiary on a basis
consistent with past practices and (B) the Captive Insurance Company may pay out
claims to (or on behalf of) the Borrower and its Subsidiaries in respect of the
Designated Insured Risks and (y) the License Subsidiary may pay intellectual
property maintenance fees to the Borrower and its other Subsidiaries on a basis
consistent with past practices;

-115-



--------------------------------------------------------------------------------



 



     (vi) subject to the limitations set forth in Section 10.03(ix), the
Borrower may enter into, and may make payments under any tax sharing agreement
with Holdings;
     (vii) Holdings may issue shares of its Equity Interests otherwise permitted
to be issued by it under this Agreement;
     (viii) transactions between or among Holdings and any one or more of its
Wholly-Owned Subsidiaries (other than the Captive Insurance Company) to the
extent that such transactions are not otherwise prohibited under this Agreement;
and
     (ix) Subsidiaries of the Borrower may pay fees to the Borrower or any
Subsidiary Guarantor in exchange for management or other services provided to
such Subsidiaries.
Notwithstanding anything to the contrary contained above in this Section 10.06,
neither the Borrower nor any Subsidiary of the Borrower shall make any payments
to the Captive Insurance Company and the License Subsidiary (to the extent that
it is a Non-Subsidiary Guarantor) except as specifically provided in clause
(v) of this Section 10.06 and, in the case of the Captive Insurance Company, as
otherwise permitted by Section 10.05.
          10.07 Interest Expense Coverage Ratio; Total Leverage Ratio.
(a) Holdings will not permit the Interest Expense Coverage Ratio for any Test
Period ending on the last day of any fiscal quarter of Holdings to be less than
2.00:1.00.
          (b) Holdings will not permit the Total Leverage Ratio on the last day
of any fiscal quarter of Holdings set forth below to be greater than the ratio
set forth opposite such fiscal quarter below:

         
Fiscal Quarter Ending
  Ratio
June 30, 2011
    5.25:1.00   
September 30, 2011
    5.00:1.00   
December 31, 2011
    4.75:1.00   
March 31, 2012 and the last day of each fiscal quarter of Holdings thereafter
    4.50:1.00.  

          10.08 Limitations on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements, etc. Holdings will not, and will not
permit any of its Subsidiaries to:
     (i) on and after the execution and delivery of any Permitted Unsecured Debt
Document, make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), any Permitted
Unsecured Debt; provided that:

-116-



--------------------------------------------------------------------------------



 



     (w) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may prepay, redeem, repurchase or acquire any then
outstanding Permitted Unsecured Debt with the Net Debt Proceeds received by
Holdings or the Borrower from a new issuance of Permitted Unsecured Debt after
the Initial Borrowing Date to the extent issued in accordance with the terms of
this Agreement;
     (x) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may prepay any then outstanding Permitted Unsecured Debt
with the Permitted Equity Proceeds Basket Amount as in effect immediately before
the respective payment;
     (y) the Borrower may prepay any then outstanding Permitted Unsecured Debt
in an aggregate amount not to exceed, when added to the aggregate amount of cash
Dividends paid or made pursuant to Section 10.03(vi), $25,000,000, so long as
(i) no Default or Event of Default then exists or would result therefrom,
(ii) at the time that any such prepayment is paid or made (and immediately after
giving effect thereto), Holdings shall be in compliance, on a Pro Forma Basis,
with the financial covenants contained in Section 10.07 for the Calculation
Period most recently ended on or prior to the date of the respective prepayment,
and (iii) prior to such prepayment, Holdings or the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Financial Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) and (ii), and
containing the calculations (in reasonable detail) required by preceding clause
(ii) and (ii); and
     (z) the Borrower may prepay, redeem, repurchase or acquire any then
outstanding Permitted Unsecured Debt in an aggregate amount not to exceed the
Cumulative Retained Excess Cash Flow Amount as in effect immediately before the
respective prepayment, redemption, repurchase and acquisition, so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) at the
time that any such prepayment, redemption, repurchase or acquisition is made
(and immediately after giving effect thereto), Holdings shall be in compliance,
on a Pro Forma Basis, with (x) a Secured Leverage Ratio of less than 2.75:1.00
and (y) the financial covenant contained in Section 10.07(a), in each case for
the Calculation Period most recently ended on or prior to the date of the
respective prepayment, redemption, repurchase or acquisition, (iii) the Minimum
Liquidity Condition is satisfied at such time and immediately after giving
effect to the making of the respective prepayment, redemption, repurchase or
acquisition, and (iv) prior to the making of such prepayment, Holdings or the
Borrower shall have delivered to the Administrative Agent a certificate executed
by an Authorized Financial Officer, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i), (ii) and
(iii), and containing the calculations (in reasonable detail) required by
preceding clauses (ii) and (iii);

-117-



--------------------------------------------------------------------------------



 



     (ii) on and after the execution and delivery of any Permitted Unsecured
Debt Document, amend, modify or change, or permit the amendment, modification or
change of, any provision of any Permitted Unsecured Debt Document to the extent
that the Permitted Unsecured Debt Document in the amended, modified or changed
form would not be able to be incurred at such in accordance with the terms of
Section 10.04(xi);
     (iii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, in any manner that could reasonably be expected to be materially
adverse to the interests of the Lenders;
     (iv) repay any Intercompany Loan owed to the Captive Insurance Company or
the License Subsidiary (to the extent that it is a Non-Guarantor Subsidiary) at
any time that a Default or an Event of Default exists; or
     (v) increase in any material respect the basis on which the insurance
premiums and licensing fees paid to the Captive Insurance Company and the
License Subsidiary (to the extent that it is a Non-Guarantor Subsidiary) are
calculated, as the case may be.
To the extent that any Permitted Unsecured Debt is prepaid, redeemed,
repurchased, or acquired as otherwise permitted by clause (i) of this
Section 10.08, such Permitted Unsecured Debt shall be immediately cancelled by
the Borrower and shall no longer be outstanding.
          10.09 Limitation on Certain Restrictions on Subsidiaries. Holdings
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Holdings or any of its
Subsidiaries, or pay any Indebtedness owed to Holdings or any of its
Subsidiaries, (b) make loans or advances to Holdings or any of its Subsidiaries
or (c) transfer any of its properties or assets to Holdings or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law (including, in the case of the Captive Insurance
Company, the New York Insurance Law and the regulations promulgated thereunder),
(ii) this Agreement and the other Credit Documents, (iii) on and after the
execution and delivery thereof, the Permitted Unsecured Debt Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Holdings or any of its Subsidiaries,
(v) customary provisions restricting assignment of any licensing agreement (in
which Holdings or any of its Subsidiaries is the licensee) or other contract
entered into by Holdings or any of its Subsidiaries in the ordinary course of
business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, (vii) restrictions on the transfer of any asset subject
to a Lien permitted by Section 10.01(iii), (vi), (vii), (xiii), (xiv) or
(xv) and (viii) restrictions or encumbrances with respect to a Subsidiary of the
Borrower imposed pursuant to an agreement that has been entered into for the
sale or disposition of all or substantially all of the Equity Interests or all
or substantially all of the assets of such Subsidiary, so long as such sale or
disposition is permitted under this Agreement and the other Credit Documents.

-118-



--------------------------------------------------------------------------------



 



          10.10 Limitation on Issuance of Capital Stock. (a) Holdings will not,
and will not permit any of its Subsidiaries to, issue (i) any preferred stock or
other preferred Equity Interests other than (x) Qualified Preferred Stock,
(y) preferred Equity Interests issued by a Subsidiary of the Borrower to the
Borrower or a Subsidiary Guarantor and (z) preferred Equity Interests issued by
a Non-Guarantor Subsidiary to another Non-Guarantor Subsidiary, or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
common stock or other common Equity Interests that are redeemable at the sole
option of Holdings or such Subsidiary, as the case may be or that are not
mandatorily redeemable prior to the date occurring six months following the
latest Maturity Date then in effect.
          (b) Holdings will not permit any of its Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of Holdings or any of its Subsidiaries in
any class of the capital stock or other equity interests of the Borrower or such
Subsidiary, (iii) in the case of Foreign Subsidiaries of the Borrower, to
qualify directors and for nominal shares required to be held by local nationals,
in each case to the extent required by applicable law or (iv) for issuances by
Subsidiaries of the Borrower which are newly created or acquired in accordance
with the terms of this Agreement.
          10.11 Business, etc. (a) Holdings will not, and will not permit any of
its Subsidiaries to, engage in any business other than the businesses engaged in
by Holdings and its Subsidiaries as of the Initial Borrowing Date and other
businesses reasonably related thereto.
          (b) Notwithstanding the foregoing or anything else in this Agreement
to the contrary, (i) Holdings will not engage in any business or own any
significant assets or have any material liabilities other than (x) its ownership
of the Equity Interests of the Borrower, (y) its ownership of those Investments
permitted to be held by it under Section 10.05, and (z) those liabilities which
it is responsible for under this Agreement, the other Credit Documents and
Permitted Unsecured Debt Documents to which it is a party, provided that
Holdings may engage in those activities that are incidental to the maintenance
of its existence in compliance with applicable law and legal, tax and accounting
matters in connection with any of the foregoing activities, and (ii) Holdings
will not permit the Captive Insurance Company to engage in any business or own
any significant assets or have any material liabilities other than (x) its
ownership of the Equity Interests of the License Subsidiary and its holding of
any Intercompany Loans owed to it as permitted by this Agreement, (y) having
those liabilities which it is responsible for in respect of any Intercompany
Loans owed by it as permitted by this Agreement and (z) providing insurance only
to, and collecting related premiums only from, the Borrower and its Subsidiaries
with respect to the Designated Insured Risks (it being understood that in no
event shall Holdings permit the Captive Insurance Company to assume any
reinsurance from any other insurance company, including any reinsurance of the
Borrower’s and its Subsidiaries’ risks that are directly insured by any other
insurance company), provided that, in addition to the foregoing, the Captive
Insurance Company may engage in those activities that are incidental to the
maintenance of its existence in compliance with applicable law and legal, tax
and accounting matters in connection with any of the foregoing activities.

-119-



--------------------------------------------------------------------------------



 



          10.12 Change of Legal Names; Type of Organization (and Whether a
Registered Organization); Jurisdiction of Organization etc. Holdings will not,
and will not permit the Borrower or any Subsidiary Guarantor to, change its
legal name, its type of organization, its status as a registered organization
(in the case of a registered organization), its jurisdiction of organization, or
its organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Security Documents and so long as same do not involve (x) a registered
organization ceasing to constitute the same or (y) a Credit Party changing its
jurisdiction of organization from the United States or a State thereof to a
jurisdiction of organization outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not more than 5 Business Days’
written notice (or such later notice as is acceptable to the Collateral Agent)
after each change to the information listed on Schedule IX (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Schedule IX which shall correct all information
contained therein for the respective Credit Party, and (ii) in connection with
the respective such change or changes, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect.
          10.13 Capital Expenditures. (a) If, as of the last day of any fiscal
quarter of Holdings (commencing with the fiscal quarter ending June 30, 2011),
the Secured Leverage Ratio for the Test Period ended on such day (i) is greater
than 3.00:1.00, then Holdings will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures in excess of $40,000,000 in the
aggregate for Holdings and its Subsidiaries for such Test Period, (ii) is less
than or equal to 3.00:1.00 but greater than 2.50:1.00, then Holdings will not,
and will not permit any of its Subsidiaries to, make any Capital Expenditures in
excess of $50,000,000 in the aggregate for Holdings and its Subsidiaries for
such Test Period, or (iii) is less than or equal to 2.50:1.00, then there shall
be no limitation on Capital Expenditures pursuant to this Section 10.13(a)
(other than Capital Expenditures constituting Permitted Acquisitions unless same
are independently permitted by Section 9.15) for Holdings and its Subsidiaries
for the Test Period ended on such day (it being understood and agreed that no
Default or Event of Default shall arise under this Section 10.13(a) in the event
that Holdings and its Subsidiaries made Capital Expenditures in any Test Period
in excess of those amounts permitted above in this Section 10.13(a) for such
Test Period to the extent (but only to the extent) that such Capital
Expenditures were otherwise permitted to be made by Holdings and its
Subsidiaries under this Section 10.13(a) at the time such Capital Expenditures
were actually made).
          (b) In addition to the foregoing, Holdings and its Subsidiaries may
make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 10.13(a)) with the amount of Net
Sale Proceeds received by Holdings or any of its Subsidiaries from any Asset
Sale so long as such Net Sale Proceeds are reinvested within 365 days following
the date of such Asset Sale, but only to the extent that such Net Sale Proceeds
are not otherwise required to be applied as a mandatory repayment pursuant to
Section 5.02(d).
          (c) In addition to the foregoing, Holdings and its Subsidiaries may
make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 10.13(a)) with the amount of Net
Recovery Event Proceeds received by

-120-



--------------------------------------------------------------------------------



 



Holdings or any of its Subsidiaries from any Recovery Event so long as such Net
Recovery Event Proceeds are reinvested within 365 days following the date of
receipt of such Net Recovery Event Proceeds from such Recovery Event, but only
to the extent that such Net Recovery Event Proceeds are not otherwise required
to be applied as a mandatory repayment pursuant to Section 5.02(f).
          (d) In addition to the foregoing, the Borrower and its Subsidiaries
may make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 10.13(a)) constituting Permitted
Acquisitions effected in accordance with the requirements of Section 9.15.
          (e) In addition to the foregoing, the Borrower and its Subsidiaries
may make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 10.13(a)) constituting Investments
effected in accordance with the requirements of Section 10.05.
          SECTION 11. Events of Default. Upon the occurrence of any of the
following specified events (each, an “Event of Default”):
          11.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or any Unpaid Drawing or (ii) default,
and such default shall continue unremedied for three or more Business Days, in
the payment when due of any interest on any Loan, Note or Unpaid Drawing or any
Fees or any other amounts owing hereunder or under any other Credit Document; or
          11.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect (or
in any respect to the extent qualified by materiality or Material Adverse
Effect) on the date as of which made or deemed made; or
          11.03 Covenants. Holdings or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.08, 9.11, 9.12(d), 9.15, 9.17 or Section 10
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02) and such
default shall continue unremedied for a period of 30 days after written notice
thereof to Holdings or the Borrower by the Administrative Agent or the Required
Lenders; or
          11.04 Default Under Other Agreements. (i) Holdings or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause

-121-



--------------------------------------------------------------------------------



 



(determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of Holdings or any of its Subsidiaries
shall be declared to be (or shall become) due and payable prior to the stated
maturity thereof (other than, in the case of this clause (ii), any secured
Indebtedness that is required to be prepaid as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness), provided that it
shall not be a Default or an Event of Default under this Section 11.04 unless
the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $10,000,000; or
          11.05 Bankruptcy, etc. Holdings or any of its Subsidiaries (other than
an Immaterial Subsidiary) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against Holdings or any of its Subsidiaries (other
than an Immaterial Subsidiary), and the petition is not dismissed within
60 days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary), or Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary) commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary) (including, but not limited to, in the case of the Captive Insurance
Company, Article 74 of the New York Insurance Law), or there is commenced
against Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary) any such proceeding which remains undismissed for a period of
60 days, or Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary) is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or Holdings or any
of its Subsidiaries (other than an Immaterial Subsidiary) suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries (other than an Immaterial Subsidiary) makes
a general assignment for the benefit of creditors; or any corporate, limited
liability company or similar action is taken by Holdings or any of its
Subsidiaries (other than an Immaterial Subsidiary) for the purpose of effecting
any of the foregoing; or
          11.06 ERISA. (a) (i) Any Pension Plan shall have failed to satisfy the
minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code or Section 302 or 304 of ERISA, (ii) a determination shall have been
made that any Pension Plan is, or is expected to be, considered an “at-risk”
plan within the meaning of Section 430 of the Code or Section 303 of ERISA,
(iii) a Reportable Event shall have occurred, (iv) a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Pension Plan shall be subject to
the advance reporting requirement of PBGB Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof) and an event described in subsection .62,
.63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 shall be
reasonably expected to occur with respect to such Pension Plan within the
following 30 days,(v)any Pension Plan shall have had or is likely to have a
trustee appointed to administer such Pension Plan, (vi) any Pension Plan is,
shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, (vii) any Pension Plan shall have an

-122-



--------------------------------------------------------------------------------



 



Unfunded Current Liability, (viii) a contribution required to be made with
respect to a Pension Plan, a Multiemployer Plan or a Foreign Pension Plan shall
not have been timely made, (ix) Holdings, any Subsidiary of Holdings or any
ERISA Affiliate shall have received a notice that a Multiemployer Plan has been
terminated (within the meaning of Title IV of ERISA) or is in “endangered” or
“critical” status (under Section 305 of ERISA), (x) Holdings or any Subsidiary
of Holdings or any ERISA Affiliate shall have incurred or shall be reasonably
likely to incur (A) liability to or on account of a Pension Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, or 4069 of ERISA or
Section 436(f), 4971 or 4975 of the Code, (B) liability under Sections 4201,
4204 or 4212 of ERISA with respect to a Multiemployer Plan, (C) liability under
Section 4980B of the Code on account of a group health plan (as defined in
Section 4980B(g)(2) of the Code), or (D) liability for post-retirement health
benefits under a welfare benefit plan (within the meaning of Section 3(1) of
ERISA), or (xi) a “default” within the meaning of Section 4219(c)(5) of ERISA
shall have occurred with respect to any Multiemployer Plan; (b) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (c) such lien, security interest or liability individually has had, or could
reasonably be expected to have, a Material Adverse Effect, or to the extent any
such lien, security interest or liability has not been satisfied and remains
outstanding, when aggregated with all such other liens, security interests or
liabilities that have not been satisfied and remain outstanding, could
reasonably be expected to have a Material Adverse Effect; or
          11.07 Security Documents. Any of the Security Documents shall cease to
be in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral (other than immaterial
portions of the Collateral), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 10.01),
and subject to no other Liens (except as permitted by Section 10.01)), or any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document or, if no such period of grace is provided in such Security
Document, such default shall continue unremedied for a period of 30 days after
written notice to the Borrower by the Administrative Agent or the Required
Lenders; or
          11.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force or effect as to any Guarantor, or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under its Guaranty or any Guarantor shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to its Guaranty; or
          11.09 Judgments. One or more judgments or decrees shall be entered
against Holdings or any Subsidiary (other than an Immaterial Subsidiary) of
Holdings involving in the aggregate for Holdings and its Subsidiaries (other
than an Immaterial Subsidiary) a liability (to the extent not paid or fully
covered by a reputable and solvent third party insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated,

-123-



--------------------------------------------------------------------------------



 



discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments or decrees equals or
exceeds $10,000,000; or
          11.10 Change of Control. A Change of Control shall occur;
          then, and in any such event, and at any time thereafter, if any Event
of Default shall then be continuing, the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to the Borrower, the result which would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Commitment terminated, whereupon the
Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (vi) apply any cash collateral held by the
Administrative Agent pursuant to Sections 2.18 and/or 5.02 to the repayment of
the Obligations.
          SECTION 12. The Administrative Agent.
          12.01 Appointment. The Lenders hereby irrevocably designate and
appoint DBTCA as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include DBTCA in its
capacity as Collateral Agent pursuant to the Security Documents to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.
          12.02 Nature of Duties. (a) The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents,

-124-



--------------------------------------------------------------------------------



 



employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, each of the Syndication Agent and each
Lead Arranger is named as such for recognition purposes only, and in its
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that each of the
Syndication Agent and each Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, neither the Syndication Agent nor any Lead Arranger
shall, solely by reason of this Agreement or any other Credit Documents, have
any fiduciary relationship in respect of any Lender or any other Person.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of Holdings or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and

-125-



--------------------------------------------------------------------------------



 



the Administrative Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, neither any Lender nor the holder of
any Note shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature (including, without limitation, any customary indemnifications
provided to a deposit account bank pursuant to a “control agreement” referred to
in the Security Agreement) which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document (including with respect to any
agreements or other instruments referred to herein or therein) or in any way
relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “Majority Lenders” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

-126-



--------------------------------------------------------------------------------



 



          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 11.05 with respect to the Borrower then exists,
the Borrower. Any such resignation by an Administrative Agent hereunder shall
also constitute its resignation as an Issuing Lender and the Swingline Lender,
in which case the resigning Administrative Agent (x) shall not be required to
issue any further Letters of Credit or make any additional Swingline Loans
hereunder and (y) shall maintain all of its rights as Issuing Lender or
Swingline Lender, as the case may be, with respect to any Letters of Credit
issued by it, or Swingline Loans made by it, in either case, prior to the date
of such resignation. Such resignation shall take effect upon the appointment of
a successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

-127-



--------------------------------------------------------------------------------



 



          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. (a) The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and one local counsel to the Administrative Agent in each relevant
jurisdiction) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent in connection with its
syndication efforts and administration functions with respect to this Agreement
and of the Administrative Agent and, after the occurrence of an Event of
Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, one
additional firm of counsel for the Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (collectively, as to the
Administrative Agent, such Issuing Lender or such Lender, its “Related Parties”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements (limited, in the
case of any Event of Default, to one counsel to the Administrative Agent, one
additional counsel for all Issuing Lenders and Lenders, taken as a whole, one
local counsel for the Administrative Agent and the Lenders, taken as a whole, in
each relevant jurisdiction, and, solely in the case of an actual or perceived
conflict of interests, one additional counsel in each relevant jurisdiction to
each group of affected Lenders similarly situated, taken as a whole)) incurred
by, imposed on or assessed against any of them as a result of, or arising out
of, or in any way related to, or by reason of, (a) any investigation, litigation
or other proceeding (whether or not the Administrative Agent, any Issuing Lender
or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document (b) the entering into and/or performance of this Agreement or
any other Credit Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (c) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by Holdings or any of its
Subsidiaries, the generation, storage, transportation, handling

-128-



--------------------------------------------------------------------------------



 



or disposal of Hazardous Materials by Holdings or any of its Subsidiaries at any
location, whether or not owned, leased or operated by Holdings or any of its
Subsidiaries, the non-compliance by Holdings or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property, or any Environmental Claim asserted against Holdings, any of its
Subsidiaries or any Real Property at any time owned, leased or operated by
Holdings or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified or its Related Parties (as determined
by a court of competent jurisdiction in a final and non-appealable decision)).
To the extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Issuing Lender or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.
          (b) To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Person entitled to
indemnification pursuant to Section 13.01(a), on any theory of liability, for
special, indirect, consequential or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Letter
of Credit, any Loan or the use of the proceeds thereof. No Person entitled to
indemnification pursuant to Section 13.01(a) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such indemnified Person results from such
indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
          13.02 Right of Setoff. In addition to any rights and remedies now or
hereafter granted under applicable law, the Security Documents or otherwise, and
not by way of limitation of any such rights or remedies, upon any Obligation
becoming due and payable by the Borrower (whether at the stated maturity, by
acceleration or otherwise), the Administrative Agent, each Issuing Lender and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by the Administrative Agent, such
Issuing Lender or such Lender (including, without limitation, by branches and
agencies of the Administrative Agent, such Issuing Lender or such Lender
wherever located) to or for the credit or the account of the Borrower or any of
its Subsidiaries against and on account of the Obligations and liabilities of
the Credit Parties to the Administrative Agent, such Issuing Lender or such
Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of

-129-



--------------------------------------------------------------------------------



 



whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to (x) each Lender in the case of Sections 2.01(d), 2.03(a) and
3.04(c) and (y) the Administrative Agent and the Borrower (in either case) shall
not be effective until received by such Lender, the Administrative Agent or the
Borrower, as the case may be.
          13.04 Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Holdings nor the Borrower may assign or transfer any of its
rights, obligations or interest hereunder or under the other Credit Documents
without the prior written consent of the Lenders and, provided further, that,
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments and outstanding
Loans hereunder except as provided in Sections 2.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided further, that no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Revolving Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Holdings or
the Borrower of any of its rights and obligations under this Agreement,
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the

-130-



--------------------------------------------------------------------------------



 



Loans or Letters of Credit hereunder in which such participant is participating
or (iv) release all or substantially all of the Subsidiary Guarantors under the
Subsidiaries Guaranty (except as expressly provided in the Credit Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to (i)(A) its parent company and/or any affiliate of such Lender which
is at least 50% owned by such Lender or its parent company or (B) to one or more
other Lenders or any affiliate of any such other Lender which is at least 50%
owned by such other Lender or its parent company (provided that any fund that
invests in loans and is managed or advised by the same investment advisor of
another fund which is a Lender (or by an Affiliate of such investment advisor)
shall be treated as an affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund that
invests in loans, any other fund that invests in loans and is managed or advised
by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $1,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrower for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Event of Default under Section 11.01
or 11.05 then exists (other than with respect to an Immaterial Subsidiary), the
consent of the Borrower in each case shall be required in connection with any
such assignment pursuant to clause (y) above (each of which consents shall not
be unreasonably withheld or delayed), provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 5 Business Days after having
received notice thereof, (iv) the consent of each Issuing Lender and the
Swingline Lender shall be required in connection with any assignment of
Revolving Loan Commitments (and related Obligations) pursuant to clause
(y) above (such consent not to be unreasonably withheld or delayed), (v) unless
waived by the

-131-



--------------------------------------------------------------------------------



 



Administrative Agent, the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (vi) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 5.04(b)(ii)
Certificate) described in Section 5.04(b). To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 2.10, 3.06 or 5.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment). Notwithstanding the foregoing provisions of this Section 13.04(b)
or any other provision of this Agreement, if the Borrower shall have consented
thereto in writing, the Administrative Agent shall have the right, but not the
obligation, to effectuate assignments of Commitments and/or related outstanding
Obligations via an electronic settlement system acceptable to Administrative
Agent and the Borrower as designated in writing from time to time to the Lenders
by the Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this Section 13.04(b). Each assigning Lender and proposed assignee shall comply
with the requirements of the Settlement Service in connection with effecting any
assignment of Commitments and/or related outstanding Obligations pursuant to the
Settlement Service. Assignments and assumptions of Commitments and/or related
outstanding Obligations shall be effected by the provisions otherwise set forth
herein until the Administrative Agent notifies the Borrower and the Lenders of
the Settlement Service as set forth herein.
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing

-132-



--------------------------------------------------------------------------------



 



between the Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent,
any Issuing Lender or any Lender would otherwise have. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent, the Collateral Agent, any
Issuing Lender or any Lender to any other or further action in any circumstances
without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Holdings to the Lenders);
provided that, (i) except as otherwise specifically provided herein, all
accounting and financial terms used herein shall utilize generally accepted
accounting principles and policies in conformity with those used to prepare the
December 31, 2010 year-end historical financial

-133-



--------------------------------------------------------------------------------



 



statements of Holdings and its Subsidiaries referred to in Section 8.05(a)
(“Existing GAAP”) (ii) notwithstanding anything to the contrary contained
herein, all such financial statements shall be prepared, and all financial
covenants contained herein or in any other Credit Document shall be calculated,
in each case, without giving effect to any election under FASB ASC 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof, (iii) to the extent expressly provided
herein, certain calculations shall be made on a Pro Forma Basis, (iv) for the
period from the Initial Borrowing Date through and including the Existing
Holdings Notes Redemption Date, all computations and all definitions (including
accounting terms) used in determining the Applicable Margins and the Incremental
Commitment Requirements and compliance with Sections 2.17(a), 9.15, 10.03(vi),
10.03(vii), 10.04(xi), 10.05(xiv), 10.08(i)(y), 10.08(i)(z) and 10.07 shall be
calculated as if the Existing Holdings Notes were not outstanding and as if
there was no interest expense associated therewith, and (v) for the avoidance of
doubt, all operating lease expense and other liabilities with respect to leases
of Holdings and its Subsidiaries that would constitute operating leases under
Existing GAAP shall not be included in the calculations of Indebtedness, Capital
Expenditures or Consolidated Interest Expense hereunder.
          (b) All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to the Prime Lending Rate, which shall be based on a
year of 365 or 366 days, as applicable) for the actual number of days (including
the first day but excluding the last day; except that in the case of Letter of
Credit Fees and Facing Fees, the last day shall be included) occurring in the
period for which such interest, Commitment Commission or Fees are payable.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF HOLDINGS AND THE
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER. EACH OF
HOLDINGS AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE

-134-



--------------------------------------------------------------------------------



 



MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
HOLDINGS OR THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF HOLDINGS
AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER
IN ANY OTHER JURISDICTION.
          (b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which Holdings, the Borrower, the Administrative Agent
and each of the Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give Holdings, the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.

-135-



--------------------------------------------------------------------------------



 



          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties (other than foreign borrowers)
may be added to (and annexes may be modified to reflect such additions), and
Subsidiaries of the Borrower may be released from the Subsidiaries Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than, except with respect to following
clause (i), a Defaulting Lender) (with Obligations being directly affected in
the case of following clause (i) or whose Obligations are being extended in the
case of following clause (i)(x)), (i)(x) extend the final scheduled maturity of
any Loan or Note or extend the stated expiration date of any Letter of Credit
beyond the Revolving Loan Maturity Date, (y) reduce the amount of, or extend the
date of, any Scheduled Term Loan Repayment in respect of the applicable Tranche
of Term Loans, or (z) reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof (it being understood that any amendment or modification to the
financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under all the Security Documents,
(iii) release all or substantially all of the Guarantors (except as expressly
provided in the Credit Documents) from the Guaranties, (iv) amend, modify or
waive any provision of this Section 13.12(a) (except for technical amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Term Loans and the Revolving Loan Commitments on the Effective
Date), (v) reduce the “majority” voting threshold specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date), or (vi) consent to the assignment or transfer
by Holdings or the Borrower of any of its rights and obligations under this
Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) except in cases where additional extensions of term loans and/or
revolving loans are being afforded substantially the same treatment afforded to
the Term Loans and Revolving Loans pursuant to this Agreement on the Effective
Date, (x) with out the consent of the Majority Lenders of each Tranche which is
being allocated a lesser prepayment, repayment or commitment reduction as a
result of the actions

-136-



--------------------------------------------------------------------------------



 



described below in this sub-clause (x), alter the required application of any
prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 5.01(a) or 5.02(g) (it being understood, however,
that (a) the Required Lenders may waive, in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (b) any
conversion of any Tranche of Loans into another Tranche of Loans hereunder in
like principal amount shall not be considered a “prepayment” or “repayment” for
purposes of this clause (2)), (3) without the consent of the Majority Lenders of
each Tranche which is adversely affected by such amendment, amend the definition
of Majority Lenders (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Majority Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date), (4) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (5) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (6) without the written consent of the Majority
Lenders with Revolving Loans and/or Revolving Commitments, amend, modify or
waive any condition precedent set forth in Section 7 with respect to the making
of Revolving Loans, Swingline Loans or the issuance of Letters of Credit,
(7) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 or any other provision as same relates to the rights or
obligations of the Administrative Agent, (8) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, or (9) except as otherwise provided in this
Agreement (including, without limitation, pursuant to Sections 2.16, 2.17, 2.18,
4.02(b), 4.02(c), and 5.01(b)), with respect to any voluntary or mandatory
prepayment or repayment of the Loans of any Tranche pursuant to Section 5.01,
5.02(c), 5.02(d), 5.02(e) or 5.02(f), effect a non-pro rata prepayment or
repayment of such Loans of any Lender under such Tranche which would result in
any such Lender receiving less than its pro rata share thereof without the
consent of such Lender.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower, if the respective Lender’s consent is required
with respect to less than all Tranches of Loans (or related Commitments), to
replace only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings in accordance
with Sections 4.02(b) and/or 5.01(b), provided that, unless the

-137-



--------------------------------------------------------------------------------



 



Commitments which are terminated and Loans which are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the further
proviso to Section 13.12(a).
          (c) Notwithstanding anything to the contrary contained in this
Section 13.12, (x) Security Documents and the Subsidiaries Guaranty, but only to
the extent relating to the License Subsidiary, may be modified with only the
consent of the Administrative Agent and the Borrower as contemplated by
Section 9.12(e); (y) Security Documents (including any Additional Security
Documents) and related documents executed by Subsidiaries of the Borrower in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any other Person if such amendment, supplement or waiver is
delivered in order (i) to comply with local law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Security Document or other document to be consistent with this Agreement and the
other Credit Documents and (z) if following the Effective Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents
(other than the Security Documents), then the Administrative Agent and the
Credit Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Credit Documents if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15 Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of

-138-



--------------------------------------------------------------------------------



 



the Loans of each Lender. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15, provided that the Borrower will not be liable for any
portion of such losses, claims, damages or liabilities to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
          13.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will not disclose without the
prior consent of Holdings and the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 13.16(a) by the respective Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the extent such information is received by the
Administrative Agent or Lender from a third party that is not known by the
Administrative Agent or such Lender to be subject to confidentiality
arrangements to Holders or any of its Subsidiaries, (vi) to the Administrative
Agent or the Collateral Agent, (vii) to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 13.16, (viii) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender

-139-



--------------------------------------------------------------------------------



 



otherwise permitted by this Agreement, provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16, (ix) for purposes of establishing a “due diligence” defense and
(x) solely to the extent that such information is independently developed by the
Administrative Agent or such Lender.
          (b) Each of Holdings and the Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender, any information related to Holdings or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.
          13.17 PATRIOT Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 109-177 (signed into law March 9, 2009) (as amended from time to
time)) (the “PATRIOT Act”) hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Credit Parties and other
information that will allow such Lender to identify the Borrower and the other
Credit Parties in accordance with the Patriot Act.
          13.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and Lead
Arrangers are arms-length commercial transactions between the Borrower, each
other Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers on the other hand, (B) each of the
Borrower and each other Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (ii) (A) the Administrative Agent and
the Lead Arrangers are, and have been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower, any
other Credit Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Lead Arranger has any
obligation to the Borrower, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Credit Parties and
their respective Affiliates, and neither the Administrative Agent nor any Lead
Arranger has any obligation to disclose any of such interests to the Borrower,
any other Credit Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Credit Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or finducary duty in connection with any aspect of any
transaction contemplated hereby.

-140-



--------------------------------------------------------------------------------



 



          13.19 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     SECTION 14. Credit Agreement Parties Guaranty.
     14.01 Guaranty. In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and to induce the other Guaranteed Creditors to enter
into Interest Rate Protection Agreements and Other Hedging Agreements and in
recognition of the direct benefits to be received by each Credit Agreement Party
from the proceeds of the Loans, the issuance of the Letters of Credit and the
entering into of such Interest Rate Protection Agreements and Other Hedging
Agreements, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors as follows: each Credit Agreement Party hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations to the Guaranteed Creditors. If any or
all of the Guaranteed Obligations to the Guaranteed Creditors becomes due and
payable hereunder, each Credit Agreement Party, unconditionally and irrevocably,
promises to pay such indebtedness to the Administrative Agent and/or the other
Guaranteed Creditors, or order, on demand, together with any and all expenses
which may be incurred by the Administrative Agent and the other Guaranteed
Creditors in collecting any of the Guaranteed Obligations. If claim is ever made
upon any Guaranteed Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations and any
of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Guaranteed Party), then and in such event each Credit Agreement
Party agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Credit Agreement Party, notwithstanding any
revocation of this Credit Agreement Party Guaranty or other instrument
evidencing any liability of any other Guaranteed Party, and such Credit
Agreement Party shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
          14.02 Bankruptcy. Additionally, each Credit Agreement Party
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by any Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally

-141-



--------------------------------------------------------------------------------



 



promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, in lawful money of the United States.
          14.03 Nature of Liability. The liability of each Credit Agreement
Party hereunder is primary, absolute and unconditional, exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations,
whether executed by such Credit Agreement Party, any other guarantor or by any
other party, and the liability of each Credit Agreement Party hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
any Guaranteed Party or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Guaranteed Obligations which any
such Guaranteed Creditor repays to any Guaranteed Party pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Credit Agreement Party waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 14.05, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.
          14.04 Independent Obligation. The obligations of each Credit Agreement
Party hereunder are independent of the obligations of any Guaranteed Party, any
other guarantor, any other guarantor or any other Person, and a separate action
or actions may be brought and prosecuted against either Credit Agreement Party
whether or not action is brought against any Guaranteed Party, any other
guarantor or any other Person and whether or not any Guaranteed Party, any other
guarantor or any other Person be joined in any such action or actions. Each
Credit Agreement Party waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Guaranteed Party with respect to any
Guaranteed Obligations or other circumstance which operates to toll any statute
of limitations as to such Guaranteed Party shall operate to toll the statute of
limitations as to the relevant Credit Agreement Party.
          14.05 Authorization. Each Credit Agreement Party authorizes the
Guaranteed Creditors without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Agreement Party Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including

-142-



--------------------------------------------------------------------------------



 



any of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset thereagainst;
     (c) exercise or refrain from exercising any rights against any Guaranteed
Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, any
Guaranteed Party or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Guaranteed Party to their respective creditors other than the Guaranteed
Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Guaranteed Party remain
unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of such
Credit Agreement Party from its liabilities under this Credit Agreement Party
Guaranty.
          14.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of any Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder by the relevant Credit
Agreement Party.
          14.07 Subordination. Any indebtedness of any Guaranteed Party now or
hereafter owing to either Credit Agreement Party is hereby subordinated to the
Guaranteed Obligations of such Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Guaranteed Party to such Credit
Agreement Party shall be collected, enforced and received by such Credit
Agreement Party for the benefit of the Guaranteed Creditors and be paid over to
the Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations of such Guaranteed Party to the Guaranteed Creditors, but
without affecting or impairing in any manner the liability of either Credit
Agreement Party under the other provisions of this Credit Agreement Party
Guaranty. Prior to the transfer by either Credit Agreement Party to any Person
(other than a Subsidiary Guarantor) of any note or negotiable instrument
evidencing any such indebtedness of any Guaranteed Party to such Credit

-143-



--------------------------------------------------------------------------------



 



Agreement Party, such Credit Agreement Party shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each Credit Agreement Party hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Credit
Agreement Party Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
          14.08 Waiver. (a) Each Credit Agreement Party waives any right (except
as shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense based on or arising out of any
defense of the any Guaranteed Party, any other guarantor or any other party,
other than payment of the Guaranteed Obligations to the extent of such payment,
based on or arising out of the disability of any Guaranteed Party, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the any Guaranteed Party other than payment
of the Guaranteed Obligations to the extent of such payment. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Guaranteed Party or any other party, or any security,
without affecting or impairing in any way the liability of either Credit Party
hereunder except to the extent the Guaranteed Obligations of each Credit
Agreement Party have been paid. Each Credit Agreement Party waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of such Credit Agreement Party against any
Guaranteed Party or any other party or any security.
          (b) Each Credit Agreement Party waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Credit Agreement Party Guaranty, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations. Each Credit Agreement
Party assumes all responsibility for being and keeping itself informed of the
each Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which each Credit Agreement Party
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any of the other Guaranteed Creditors shall have any duty to advise such
Credit Agreement Party of information known to them regarding such circumstances
or risks.
          (c) Until such time as the Guaranteed Obligations have been paid in
full in cash, each Credit Agreement Party hereby waives all rights of
subrogation which it may at any time otherwise have as a result of this Credit
Agreement Party Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Guaranteed

-144-



--------------------------------------------------------------------------------



 



Creditors against any other guarantor of the Guaranteed Obligations and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Guaranteed Party or any other guarantor which it may at any
time otherwise have as a result of this Credit Agreement Party Guaranty.
          14.09 Payments. All payments made by either Credit Agreement Party
pursuant to this Section 14 shall be made in Dollars and will be made without
setoff, counterclaim or other defense, and shall be subject to the provisions of
Sections 5.03 and 5.04.
          14.10 Maximum Liability. It is the desire and intent of the Credit
Agreement Parties and the Guaranteed Creditors that this Credit Agreement Party
Guaranty shall be enforced against each Credit Agreement Party to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of the Credit Agreement Parties under this Credit
Agreement Party Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the amount of
such Credit Agreement Party’s obligations under this Credit Agreement Party
Guaranty shall be deemed to be reduced and such Credit Agreement Party shall pay
the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.
*     *     *

-145-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.
Address:

          5 Penn Plaza   TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
4th Floor
       
New York, New York 10001
  By:   /s/ Daniel G. Gallagher
 
       
Attention: Dan Gallagher
      Name: Daniel G. Gallagher
Tel. No.: (212) 246-6700
      Title: Chief Financial Officer
Fax No.: (212) 246-8422
       
 
        5 Penn Plaza   TOWN SPORTS INTERNATIONAL, LLC
4th Floor
       
New York, New York 10001
  By:   /s/ Daniel G. Gallagher
 
       
Attention: Dan Gallagher
      Name: Daniel G. Gallagher
Tel. No.: (212) 246-6700
      Title: Chief Financial Officer
Fax No.: (212) 246-8422
       

Signature page to Town Sports Credit Agreement — 2011

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as
Administrative Agent
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:  
Director              By:   /s/ Enrique Landaeta         Name:   Enrique
Landaeta        Title:   Vice President     

Signature page to Town Sports Credit Agreement — 2011

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:           Name:           Title:        

Signature page to Town Sports Credit Agreement — 2011

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG TOWN SPORTS
INTERNATIONAL HOLDINGS, INC., TOWN
SPORTS INTERNATIONAL, LLC, THE LENDERS
PARTY HERETO FROM TIME TO TIME, AND
DEUTSCHE BANK TRUST COMPANY
AMERICAS, AS ADMINISTRATIVE AGENT
              By:           Name:           Title:        

Signature page to Town Sports Credit Agreement — 2011

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

                      Initial Term Loan     Lenders   Commitment   Revolving
Loan Commitment
Deutsche Bank Trust Company Americas
  $ 300,000,000     $ 22,500,000  
KeyBank National Association
  $ 0     $ 22,500,000  
Bank of America, N.A.
  $ 0     $ 5,000,000    
Total
  $ 300,000,000     $ 50,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES

      Lenders   Addresses
Deutsche Bank Trust Company Americas
  60 Wall Street
 
  New York, NY 10005
 
  Attn: Carin Keegan
 
  Tel: 212-250-6083
 
  Fax: 212-797-5690
 
  e-mail: carin.keegan@db.com
 
   
KeyBank National Association
  127 Public Square
 
  Cleveland, Ohio 44114
 
  Attn: Shibani Faehnle
 
  Tel: 216-689-0459
 
  Fax: 216-689-4981
 
  e-mail: Shibani_Faehnle@KeyBank.com  
Bank of America, N.A.
  One Bryant Park
 
  32nd Floor
 
  New York, NY 10036
 
  Tel: 646-855-2332
 
  Fax: 646-855-1545
 
  E-mail: jana.l.baker@baml.com

 



--------------------------------------------------------------------------------



 



SCHEDULE III
EXISTING LETTERS OF CREDIT

                          Town Sports International, LLC   As of:              
  Standby Letters of Credit   May 11, 2011                                    
Deutsche  
Beneficiary
  ($) Amount     Expiration Date     Bank Ref No.    
117 Seventh Ave South Property Co.
    50,000.00       1/6/12       s-11684  
ZKZ Assoc Ltd.
    100,000.00       8/31/11       s-11801  
Lowell Street Investments LLC
    131,250.00       7/12/11       s-13745  
Three Park Ave Bldg Co., LP
    200,000.00       8/7/11       s-14234  
President & Fellows of Harvard College
    221,000.00       8/12/11       s-15980  
4830 Realty Associates
    31,898.79       9/17/11       s-16056  
Zurich American Insurance Co.
    750,000.00       5/31/11       s-17112  
Well-Prop (Multi) LLC
    159,746.45       7/31/11       s-17178  
202 Main Ave LLC
    43,425.00       7/31/11       s-17181  
Zurich American Insurance Company
    2,000,000.00       6/13/11       s-17575  
Madison 1657 Realty Inc.
    119,387.00       7/8/11       s-17576  
Zurich American Insurance Company
    2,250,000.00       7/29/11       s-17985  
TIAA-CREF
    300,000.00       1/8/12       s-18128  
RLI Insurance Company
    1,300,000.00       2/17/12       s-18240  
400 Metronorth Corporate Center LLC
    893,753.00       1/15/12       s-18499  
Commonwealth of Virginia, Dept of Agric.
    300,000.00       7/1/11       s-18786  
State of Maryland, Consumer Protection Div.
    200,000.00       9/1/11       s-18875  
State of Maryland, Consumer Protection Div.
    200,000.00       9/1/11       s-18876  
State of Maryland, Consumer Protection Div.
    200,000.00       9/1/11       s-18877  
State of Maryland, Consumer Protection Div.
    200,000.00       9/1/11       s-18878  
 
                     
Total
  $ 9,650,460.24                  
 
                     

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
SCHEDULE OF OWNED REAL PROPERTY

     
Entity
  Location
TSI East 86, LLC
  151 East 86th Street
 
  New York, NY 10028

 



--------------------------------------------------------------------------------



 



SCHEDULE V
PLANS
Town Sports International 401(K) Plan

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
SUBSIDIARIES

                      Percentage of
Legal Entity Name
  Owner   Ownership
Town Sports International, LLC
  Town Sports International Holdings, Inc.     100 %
TSI 217 Broadway, LLC
  Town Sports International, LLC     100 %
TSI Alexandria West, LLC
  Town Sports International, LLC     100 %
TSI Allston, LLC
  Town Sports International, LLC     100 %
TSI Arthro-Fitness Services, LLC
  Town Sports International, LLC     100 %
TSI Astoria, LLC
  Town Sports International, LLC     100 %
TSI Battery Park, LLC
  Town Sports International, LLC     100 %
TSI Bay Ridge 86th Street, LLC
  Town Sports International, LLC     100 %
TSI Bayridge, LLC
  Town Sports International, LLC     100 %
TSI Bensonhurst, LLC
  Town Sports International, LLC     100 %
TSI Boylston, LLC
  Town Sports International, LLC     100 %
TSI Broadway, LLC
  Town Sports International, LLC     100 %
TSI Brooklyn Belt, LLC
  Town Sports International, LLC     100 %
TSI Brunswick, LLC
  Town Sports International, LLC     100 %
TSI Bulfinch, LLC
  Town Sports International, LLC     100 %
TSI Carmel, LLC
  Town Sports International, LLC     100 %
TSI Cash Management, LLC
  Town Sports International, LLC     100 %
TSI Central Square, LLC
  Town Sports International, LLC     100 %
TSI Cobble Hill, LLC
  Town Sports International, LLC     100 %
TSI Commack, LLC
  Town Sports International, LLC     100 %
TSI Court Street, LLC
  Town Sports International, LLC     100 %
TSI Croton, LLC
  Town Sports International, LLC     100 %
TSI Danbury, LLC
  Town Sports International, LLC     100 %
TSI Deer Park, LLC
  Town Sports International, LLC     100 %
TSI Dobbs Ferry, LLC
  Town Sports International, LLC     100 %
TSI Downtown Crossing, LLC
  Town Sports International, LLC     100 %
TSI East 23, LLC
  Town Sports International, LLC     100 %
TSI East 31, LLC
  Town Sports International, LLC     100 %
TSI East 34, LLC
  Town Sports International, LLC     100 %
TSI East 36, LLC
  Town Sports International, LLC     100 %
TSI East 41, LLC
  Town Sports International, LLC     100 %
TSI East 48, LLC
  Town Sports International, LLC     100 %

 



--------------------------------------------------------------------------------



 



Page 2

                      Percentage of
Legal Entity Name
 
Owner
  Ownership
TSI East 51, LLC
  Town Sports International, LLC     100 %
TSI East 59, LLC
  Town Sports International, LLC     100 %
TSI East 76, LLC
  Town Sports International, LLC     100 %
TSI East 86, LLC
  Town Sports International, LLC     100 %
TSI East 91, LLC
  Town Sports International, LLC     100 %
TSI East Brunswick, LLC
  Town Sports International, LLC     100 %
TSI East Meadow, LLC
  Town Sports International, LLC     100 %
TSI Fenway, LLC
  Town Sports International, LLC     100 %
TSI First Avenue, LLC
  Town Sports International, LLC     100 %
TSI Forest Hills, LLC
  Town Sports International, LLC     100 %
TSI Garden City, LLC
  Town Sports International, LLC     100 %
TSI Garnerville, LLC
  Town Sports International, LLC     100 %
TSI Glendale, LLC
  Town Sports International, LLC     100 %
TSI Grand Central, LLC
  Town Sports International, LLC     100 %
TSI Great Neck, LLC
  Town Sports International, LLC     100 %
TSI Greenwich, LLC
  Town Sports International, LLC     100 %
TSI Hartsdale, LLC
  Town Sports International, LLC     100 %
TSI Hawthorne, LLC
  Town Sports International, LLC     100 %
TSI Herald, LLC
  Town Sports International, LLC     100 %
TSI Hicksville, LLC
  Town Sports International, LLC     100 %
TSI Holdings (CIP), LLC
  Town Sports International, LLC     100 %
TSI Holdings (DC), LLC
  Town Sports International, LLC     100 %
TSI Holdings (MA), LLC
  Town Sports International, LLC     100 %
TSI Holdings (MD), LLC
  Town Sports International, LLC     100 %
TSI Holdings (NJ), LLC
  Town Sports International, LLC     100 %
TSI Holdings (PA), LLC
  Town Sports International, LLC     100 %
TSI Holdings (VA), LLC
  Town Sports International, LLC     100 %
TSI Huntington, LLC
  Town Sports International, LLC     100 %
TSI Insurance, Inc.
  Town Sports International, LLC     100 %
TSI International, Inc.
  Town Sports International, LLC     100 %
TSI Irving Place, LLC
  Town Sports International, LLC     100 %
TSI Jamaica Estates, LLC
  Town Sports International, LLC     100 %
TSI Larchmont, LLC
  Town Sports International, LLC     100 %
TSI Lincoln, LLC
  Town Sports International, LLC     100 %
TSI Long Beach, LLC
  Town Sports International, LLC     100 %
TSI Mamaroneck, LLC
  Town Sports International, LLC     100 %

 



--------------------------------------------------------------------------------



 



Page 3

                      Percentage of
Legal Entity Name
 
Owner
  Ownership
TSI Mercer Street, LLC
  Town Sports International, LLC     100 %
TSI Midwood, LLC
  Town Sports International, LLC     100 %
TSI Morris Park, LLC
  Town Sports International, LLC     100 %
TSI Murray Hill, LLC
  Town Sports International, LLC     100 %
TSI Nanuet, LLC
  Town Sports International, LLC     100 %
TSI Natick, LLC
  Town Sports International, LLC     100 %
TSI New Rochelle, LLC
  Town Sports International, LLC     100 %
TSI Newbury Street, LLC
  Town Sports International, LLC     100 %
TSI Norwalk, LLC
  Town Sports International, LLC     100 %
TSI Oceanside, LLC
  Town Sports International, LLC     100 %
TSI Port Jefferson, LLC
  Town Sports International, LLC     100 %
TSI Providence Downtown, LLC
  Town Sports International, LLC     100 %
TSI Providence Eastside, LLC
  Town Sports International, LLC     100 %
TSI Reade Street, LLC
  Town Sports International, LLC     100 %
TSI Rego Park, LLC
  Town Sports International, LLC     100 %
TSI Scarsdale, LLC
  Town Sports International, LLC     100 %
TSI Seaport, LLC
  Town Sports International, LLC     100 %
TSI Sheridan, LLC
  Town Sports International, LLC     100 %
TSI Smithtown, LLC
  Town Sports International, LLC     100 %
TSI Soho, LLC
  Town Sports International, LLC     100 %
TSI Somers, LLC
  Town Sports International, LLC     100 %
TSI South Park Slope, LLC
  Town Sports International, LLC     100 %
TSI Stamford Downtown, LLC
  Town Sports International, LLC     100 %
TSI Stamford Post, LLC
  Town Sports International, LLC     100 %
TSI Stamford Rinks, LLC
  Town Sports International, LLC     100 %
TSI Staten Island, LLC
  Town Sports International, LLC     100 %
TSI Sunnyside, LLC
  Town Sports International, LLC     100 %
TSI Syosset, LLC
  Town Sports International, LLC     100 %
TSI Varick Street, LLC
  Town Sports International, LLC     100 %
TSI Wall Street, LLC
  Town Sports International, LLC     100 %
TSI Water Street, LLC
  Town Sports International, LLC     100 %
TSI West 14, LLC
  Town Sports International, LLC     100 %
TSI West 16, LLC
  Town Sports International, LLC     100 %
TSI West 23, LLC
  Town Sports International, LLC     100 %
TSI West 38, LLC
  Town Sports International, LLC     100 %
TSI West 41, LLC
  Town Sports International, LLC     100 %

 



--------------------------------------------------------------------------------



 



Page 4

                      Percentage of
Legal Entity Name
 
Owner
  Ownership
TSI West 44, LLC
  Town Sports International, LLC     100 %
TSI West 48, LLC
  Town Sports International, LLC     100 %
TSI West 52, LLC
  Town Sports International, LLC     100 %
TSI West 73, LLC
  Town Sports International, LLC     100 %
TSI West 76, LLC
  Town Sports International, LLC     100 %
TSI West 80, LLC
  Town Sports International, LLC     100 %
TSI West 94, LLC
  Town Sports International, LLC     100 %
TSI West 115th Street, LLC
  Town Sports International, LLC     100 %
TSI West 125, LLC
  Town Sports International, LLC     100 %
TSI West 145th Street, LLC
  Town Sports International, LLC     100 %
TSI West Hartford, LLC
  Town Sports International, LLC     100 %
TSI West Newton, LLC
  Town Sports International, LLC     100 %
TSI West Nyack, LLC
  Town Sports International, LLC     100 %
TSI Westborough, LLC
  Town Sports International, LLC     100 %
TSI Westport, LLC
  Town Sports International, LLC     100 %
TSI Weymouth, LLC
  Town Sports International, LLC     100 %
TSI White Plains City Center, LLC
  Town Sports International, LLC     100 %
TSI White Plains, LLC
  Town Sports International, LLC     100 %
TSI Whitestone, LLC
  Town Sports International, LLC     100 %
TSI Woodmere, LLC
  Town Sports International, LLC     100 %
TSI Princeton, LLC
  TSI Brunswick, LLC     100 %
TSI Chevy Chase, LLC
  TSI Holdings (DC), LLC     100 %
TSI Columbia Heights, LLC
  TSI Holdings (DC), LLC     100 %
TSI Connecticut Avenue, LLC
  TSI Holdings (DC), LLC     100 %
TSI Dupont Circle, Inc.
  TSI Holdings (DC), LLC     100 %
TSI Dupont II, INC
  TSI Holdings (DC), LLC     100 %
TSI F Street, LLC
  TSI Holdings (DC), LLC     100 %
TSI Gallery Place, LLC
  TSI Holdings (DC), LLC     100 %
TSI Georgetown, LLC
  TSI Holdings (DC), LLC     100 %
TSI Glover, LLC
  TSI Holdings (DC), LLC     100 %
TSI K Street, LLC
  TSI Holdings (DC), LLC     100 %
TSI M Street, LLC
  TSI Holdings (DC), LLC     100 %
TSI University Management, LLC
  TSI Holdings (DC), LLC     100 %
TSI Washington, Inc.
  TSI Holdings (DC), LLC     100 %
TSI Andover, LLC
  TSI Holdings (MA), LLC     100 %
TSI Davis Square, LLC
  TSI Holdings (MA), LLC     100 %

 



--------------------------------------------------------------------------------



 



Page 5

                      Percentage of
Legal Entity Name
 
Owner
  Ownership
TSI Dedham, LLC
  TSI Holdings (MA), LLC     100 %
TSI Framingham, LLC
  TSI Holdings (MA), LLC     100 %
TSI Franklin (MA), LLC
  TSI Holdings (MA), LLC     100 %
TSI Lexington (MA), LLC
  TSI Holdings (MA), LLC     100 %
TSI Lynnfield, LLC
  TSI Holdings (MA), LLC     100 %
TSI Newton, LLC
  TSI Holdings (MA), LLC     100 %
TSI South End, LLC
  TSI Holdings (MA), LLC     100 %
TSI South Station, LLC
  TSI Holdings (MA), LLC     100 %
TSI Waltham, LLC
  TSI Holdings (MA), LLC     100 %
TSI Watertown, LLC
  TSI Holdings (MA), LLC     100 %
TSI Wayland, LLC
  TSI Holdings (MA), LLC     100 %
TSI Wellesley, LLC
  TSI Holdings (MA), LLC     100 %
TSI Wellington Circle, LLC
  TSI Holdings (MA), LLC     100 %
TSI Woburn, LLC
  TSI Holdings (MA), LLC     100 %
TSI Bethesda, LLC
  TSI Holdings (MD), LLC     100 %
TSI Germantown, LLC
  TSI Holdings (MD), LLC     100 %
TSI North Bethesda, LLC
  TSI Holdings (MD), LLC     100 %
TSI Silver Spring, LLC
  TSI Holdings (MD), LLC     100 %
TSI South Bethesda, LLC
  TSI Holdings (MD), LLC     100 %
TSI Bayonne, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Butler, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Cherry Hill, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Clifton, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Colonia, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Englewood, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Fort Lee, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Franklin Park, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Freehold, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Hoboken, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Hoboken North, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Jersey City, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Livingston, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Mahwah, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Marlboro, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Matawan, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Montclair, LLC
  TSI Holdings (NJ), LLC     100 %

 



--------------------------------------------------------------------------------



 



Page 6

                      Percentage of
Legal Entity Name
 
Owner
  Ownership
TSI Newark, LLC
  TSI Holdings (NJ), LLC     100 %
TSI No Sweat, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Old Bridge, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Parsippany, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Plainsboro, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Princeton North, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Ramsey, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Ridgewood, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Somerset, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Springfield, LLC
  TSI Holdings (NJ), LLC     100 %
TSI West Caldwell, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Westwood, LLC
  TSI Holdings (NJ), LLC     100 %
TSI Ardmore, LLC
  TSI Holdings (PA), LLC     100 %
TSI Highpoint, LLC
  TSI Holdings (PA), LLC     100 %
TSI Market Street, LLC
  TSI Holdings (PA), LLC     100 %
TSI Radnor, LLC
  TSI Holdings (PA), LLC     100 %
TSI Rodin Place, LLC
  TSI Holdings (PA), LLC     100 %
TSI Society Hill, LLC
  TSI Holdings (PA), LLC     100 %
TSI Alexandria, LLC
  TSI Holdings (VA), LLC     100 %
TSI Clarendon, LLC
  TSI Holdings (VA), LLC     100 %
TSI Fairfax, LLC
  TSI Holdings (VA), LLC     100 %
TSI Sterling, LLC
  TSI Holdings (VA), LLC     100 %
TSI West Springfield, LLC
  TSI Holdings (VA), LLC     100 %
TSI Holdings (IP), LLC
  TSI Insurance, Inc.     100 %
Town Sports AG
  TSI International, Inc.     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
EXISTING INDEBTEDNESS
     None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
INSURANCE

                  Coverage   Limit   Deductible
Workers Compensation
  Coverage A            
 
  Statutory   WC                     o   Guaranteed Cost
 
  Coverage D   EL        
 
  o   $1,000,000   per accident        
 
  o   $1,000,000   policy limit disease        
 
  o   $1,000,000   each employee
disease        
 
  Included   Stop Gap        
 
               
General Liability
  o   $500,000
  Each Occurrence
  o   $500,000 SIR per Occurrence
 
  o   $2,000,000
o   $20,000,000
o   500,000 Om /
       2,000,000 Agg.


o   $500,000   General Agg. Per Location
General Agg. Limit
Products & Completed Operations


Personal / Adv. lnj.  

o   ALAE erodes retention / does not
erode the policy limit

o   $50,000 Deductible per Occurrence for
Professional Liability
$200,000 Aggregate Stop Loss
 
  o   $500,000   Fire Damage        
 
  o   $2,500   Medical Expense        
 
  o   $500,000   Employee Benefits
Liability Occ & Agg
(Claims Made)        
 
  o   $500,000   Rented Property Premises        
 
  o   $500,000   Contractual Indemnification Policy        
 
               
Auto Liability
  o   $1,000,000   CSL          Liability    
 
  o   $1,000,000   UMIUIM   o   Nil    
 
  o   $10,000   Med Pay        
 
  o   Statutory   PIP          Physical Damage
     
 
          o   Autos under $40K:    
 
                 $500    Comp
 
                 $500    Coll
 
          o   Autos over $40K:    
 
                 $1,500    Comp
 
                 $1,500    Coll
 
               
Umbrella
  $10,000,000    occlagg   o   $10,000   SIR
 
               
Foreign Liability DIC
  o   $1,000,000   GL Occ/Agg.   o   $1,000   EBL
 
  o   $1,000,000   Auto DIC   o   $1,000   Money/ Securities
 
  o   $25,000   Auto PD/each acc   o   $50   Medical Expense
 
  o   State of hire   WC        
 
  o   $1,000,000   Employers Liability        
 
  o   $1,000,000   Repatriation        
 
  o   $1,500,000   AD&D        
 
  o   $1,000,000   K&R        
 
               
Property
         All Risk / BI / EE       All Risk / BliEE    
 
  o   $25,000,000       o   $25,000    
 
         Major Sublimits              Earthquake    
 
          o   $25,000    
 
         Earthquake              CA Earthquake    
 
  o   $25,000,000   EQ Ann/Agg except   o   N/A    
 
  o   Excluded   CA Earthquake          Transit    
 
          o   $25,000    
 
         Flood              Named Windstorm    
 
                 3% TIV 100k    
 
  o    $25,000,000   Flood Ann/Agg except   o   min    

 



--------------------------------------------------------------------------------



 



                  Coverage   Limit   Deductible
 
  o   $2,500,000   Flood Zone AN Agg.        
 
         Named Windstorm       Flood    
 
  o   $25,000,000   Windstorm Agg   o   $25,000   Except
 
               
 
         Terrorism-Sabotage       Flood Zone AN    
 
  o   $75,000,000   Each Occurrence-Property Coverage   o   5% TIV 250k min    
 
  o   200,000,000   Sabotage and Terrorism   Terrorism-Sabotage    
 
          o   $25,000   Each Occurrence
 
         Other Major Sublimits            
 
  o   $750,000   Transit        
 
  o   $10,000,000   Automatic Acquisition        
 
  o   $5,000,000   Unnamed Locations        
 
  o   $5,000,000   E&O        
 
  o   $10,000,000   Contingent BVEE        
 
               
Boiler & Machinery
  o   $25,000,000   Combined PD/BVEE   o   $25,000   PD/BVEE
 
               
 
  Sublimits            
 
               
 
  o   $1,000,000   Ammonia Cont        
 
  o   $5,000,000   Water Damage        
 
  o   $1,000,000   Spoilage        
 
  o   $1,000,000   Haz Subs        
 
  o   $5,000,000   Ordinance or Law        
 
  o   $5,000,000   Media        
 
  o   $5,000,000   Brands & Labels        
 
               
Directors and Officers
  o   $25,000,000   Traditional D&O   o   $500,000   Securities
 
  o   $10,000,000   Side A DC Only   o   $250,000   All other claims
 
               
Employment Practices Liability
  o   $10,000,000       o   $250,000   SIR
 
               
Fiduciary
  o   $3,000,000       o   $10,000    
 
               
Crime
  o   $5,000,000       o   $50,000    

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
Town Sports International Holdings, Inc.
  Corporation   Yes   Delaware   Delaware   3754592   No
Town Sports International, LLC
  Limited Liability Company   Yes   New York   New York   None   No
TSI 217 Broadway, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268991   No
TSI Alexandria, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2901743   No
TSI Alexandria West, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4330291   No
TSI Allston, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3899539   No
TSI Andover, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269134   No
TSI Ardmore, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3387908   No
TSI Arthro-Fitness Services, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268994   No
TSI Astoria, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268995   No
TSI Battery Park, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268998   No

 



--------------------------------------------------------------------------------



 



Page 2

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269108   No
TSI Bayonne, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4536496   No
TSI Bayridge, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269001   No
TSI Bensonhurst, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4416091   No
TSI Bethesda, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3018449   No
TSI Boylston, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269330   No
TSI Broadway, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269002   No
TSI Brooklyn Belt, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269004   No
TSI Brunswick, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4282150   No
TSI Bulfinch, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3899536   No
TSI Butler, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4239615   No
TSI Carmel, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269111   No
TSI Cash Management, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269009   No
TSI Central Square, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3899543   No

 



--------------------------------------------------------------------------------



 



Page 3

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Cherry Hill, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3040637   No
TSI Chevy Chase, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269632   No
TSI Clarendon, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3317876   No
TSI Clifton, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4195613   No
TSI Cobble Hill, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269013   No
TSI Colonia, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928572   No
TSI Columbia Heights, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269691   No
TSI Commack, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269015   No
TSI Connecticut Avenue, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269736   No
TSI Court Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269017   No
TSI Croton, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269019   No
TSI Danbury, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269758   No
TSI Davis Square, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4160261   No
TSI Dedham, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4510871   No

 



--------------------------------------------------------------------------------



 



Page 4

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Deer Park, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4364946   No
TSI Dobbs Ferry, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269114   No
TSI Downtown Crossing, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269741   No
TSI Dupont Circle, Inc.
  Corporation   Yes   Delaware   Delaware   2220114   No
TSI Dupont II, Inc.
  Corporation   Yes   Delaware   Delaware   2439444   No
TSI East 23, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269027   No
TSI East 31, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269030   No
TSI East 34, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269032   No
TSI East 36, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269035   No
TSI East 41, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269039   No
TSI East 48, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269115   No
TSI East 51, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269041   No
TSI East 59, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269047   No
TSI East 76, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269049   No

 



--------------------------------------------------------------------------------



 



Page 5

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI East 86, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269119   No
TSI East 91, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269051   No
TSI East Brunswick, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4343405   No
TSI East Meadow, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269024   No
TSI Englewood, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4099792    
TSI F Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269753   No
TSI Fairfax, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2951887   No
TSI Fenway, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3899546   No
TSI First Avenue, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269053   No
TSI Forest Hills, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269055   No
TSI Fort Lee, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2900457   No
TSI Framingham, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269136   No
TSI Franklin (MA), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269138   No

 



--------------------------------------------------------------------------------



 



Page 6

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Franklin Park, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928574   No
TSI Freehold, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3057259   No
TSI Gallery Place, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269770   No
TSI Garden City, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269057   No
TSI Garnerville, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4376082   No
TSI Georgetown, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269763   No
TSI Germantown, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2916539   No
TSI Glendale, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269128   No
TSI Glover, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269240   No
TSI Grand Central, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269060   No
TSI Great Neck, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269061   No
TSI Greenwich, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269761   No
TSI Hartsdale, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269062   No
TSI Hawthorne, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269066   No

 



--------------------------------------------------------------------------------



 



Page 7

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Herald, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269068   No
TSI Hicksville, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4257117   No
TSI Highpoint, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3140945   No
TSI Hoboken, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3057253   No
TSI Hoboken North, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3773429   No
TSI Holdings (CIP), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269773   No
TSI Holdings (DC), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268598   No
TSI Holdings (MA), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268036   No
TSI Holdings (MD), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268623   No
TSI Holdings (NJ), LLC
  Limited Liability Company   Yes   Delaware   Delaware   3744923   No
TSI Holdings (PA), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268627   No
TSI Holdings (VA), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268618   No
TSI Huntington, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268974   No
TSI International, Inc.
  Corporation   Yes   Delaware   Delaware   2141083   No
TSI Irving Place, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268978   No

 



--------------------------------------------------------------------------------



 



Page 8

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Jamaica Estates, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4402223   No
TSI Jersey City, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3525625   No
TSI K Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269781   No
TSI Larchmont, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268983   No
TSI Lexington (MA), LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269142   No
TSI Lincoln, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268985   No
TSI Livingston, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3305800   No
TSI Long Beach, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268987   No
TSI Lynnfield, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269143   No
TSI M Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269776   No
TSI Mahwah, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2905457   No
TSI Mamaroneck, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268989   No
TSI Market Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3123380   No
TSI Marlboro, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3057264   No

 



--------------------------------------------------------------------------------



 



Schedule IX
Page 9

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Matawan, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3057208   No
TSI Mercer Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268990   No
TSI Midwood, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4268993   No
TSI Montclair, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3235308   No
TSI Morris Park, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269130   No
TSI Murray Hill, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269000   No
TSI Nanuet, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269005   No
TSI Natick, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269786   No
TSI New Rochelle, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4290057   No
TSI Newark, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3548397   No
TSI Newbury Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269793   No

 



--------------------------------------------------------------------------------



 



Page 10

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Newton, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4188428   No
TSI No Sweat, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4071998   No
TSI North Bethesda, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3018427   No
TSI Norwalk, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269791   No
TSI Oceanside, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269012   No
TSI Old Bridge, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3057213   No
TSI Parsippany, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928568   No
TSI Plainsboro, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928573   No
TSI Port Jefferson, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269018   No
TSI Princeton, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2750867   No
TSI Princeton North, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3946066   No
TSI Providence Downtown, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4411647   No
TSI Providence Eastside, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4411648   No
TSI Radnor, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4034032   No

 



--------------------------------------------------------------------------------



 



Page 11

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Ramsey, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3138497   No
TSI Reade Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269021   No
TSI Rego Park, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269031   No
TSI Ridgewood, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3386883   No
TSI Rodin Place, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3026591   No
TSI Scarsdale, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269037   No
TSI Seaport, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269040   No
TSI Sheridan, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269043   No
TSI Silver Spring, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3296686   No
TSI Smithtown, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269048   No
TSI Society Hill, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3026597   No
TSI Soho, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269052   No

 



--------------------------------------------------------------------------------



 



Page 12

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI Somers, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269058   No
TSI Somerset, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928575   No
TSI South Bethesda, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3854033   No
TSI South End, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269795   No
TSI South Park Slope, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269064   No
TSI South Station, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269797   No
TSI Springfield, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928570   No
TSI Stamford Downtown, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269799   No
TSI Stamford Post, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269803   No
TSI Stamford Rinks, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269807   No
TSI Staten Island, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269070   No
TSI Sterling, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2978316   No
TSI Sunnyside, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4324681   No
TSI Syosset, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269074   No

 



--------------------------------------------------------------------------------



 



Page 13

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI University Management, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269811   No
TSI Varick Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269076   No
TSI Wall Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269078   No
TSI Waltham, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3584187   No
TSI Washington, Inc.
  Corporation   Yes   Delaware   Delaware   2195425   No
TSI Water Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269087   No
TSI Watertown, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269336   No
TSI Wayland, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4554568   No
TSI Wellesley, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269148   No
TSI Wellington Circle, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4160262   No
TSI West 14, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269093   No
TSI West 16, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269096   No
TSI West 23, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269098   No
TSI West 38, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269038   No

 



--------------------------------------------------------------------------------



 



Page 14

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI West 41, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269045   No
TSI West 44, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269054   No
TSI West 48, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269067   No
TSI West 52, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269073   No
TSI West 73, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269077   No
TSI West 76, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269080   No
TSI West 80, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269085   No
TSI West 94, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269086   No
TSI West 115th Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269131   No
TSI West 125, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269090   No
TSI West 145th Street, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4239620   No
TSI West Caldwell, LLC
  Limited Liability Company   Yes   Delaware   Delaware   2928566   No
TSI West Hartford, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4411640   No
TSI West Newton, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269593   No

 



--------------------------------------------------------------------------------



 



Page 15

                              Type of Organization   Registered          
Entity’s Organization   Transmitting Exact Legal Name of Each   (or, if the
Entity is an   Organization?   Jurisdiction of   Entity’s Location (for purposes
  Identification Number   Utility? Entity   Individual, so indicate)   (Yes/No)
  Organization   of NY UCC § 9-307)   (or, if none, so indicate)   (Yes/No)
TSI West Nyack, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269089   No
TSI West Springfield, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3131927   No
TSI Westborough, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4311117   No
TSI Westport, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269809   No
TSI Westwood, LLC
  Limited Liability Company   Yes   Delaware   Delaware   3478988   No
TSI Weymouth, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269814   No
TSI White Plains City Center, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269095   No
TSI White Plains, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269100   No
TSI Whitestone, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269102   No
TSI Woburn, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4411649   No
TSI Woodmere, LLC
  Limited Liability Company   Yes   Delaware   Delaware   4269106   No

 



--------------------------------------------------------------------------------



 



SCHEDULE X
EXISTING LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
EXISTING INVESTMENTS
The Borrower, through its subsidiary, TSI Washington, Inc., has an investment in
Capital Hill Squash Club Associates (“CHSA”). The Borrower also has an
investment in Kalorama Sports Management Associates (“KSMA”) through its
indirect subsidiary TSI Dupont Circle, Inc. CHSA and KSMA are health clubs in
Washington, D.C. that operate under the Borrower’s “Washington Sports Club”
brand name. CHSA and KSMA have operations, which are similar, or related to,
those of the Borrower.
TSI Washington, Inc. has a limited partnership interest in CHSA, which provides
TSI Washington, Inc. with approximately 20% of the profits of CHSA, as defined
in the limited partnership agreement governing TSI Washington, Inc.’s investment
in CHSA. TSI Dupont Circle, Inc. has a co-general partnership and limited
partnership interest in KSMA, which entitles TSI Dupont Circle, Inc. to receive
approximately 45% of the profits of KSMA, as defined in the limited partnership
agreement governing TSI Dupont Circle, Inc.’s investment in KSMA.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
REVERSE DUTCH AUCTION PROCEDURES
This Schedule XII is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.17 of the Credit Agreement, of which this Schedule XII
is a part. It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document. Any of the
terms set forth below may be modified solely with the consent of the
Administrative Agent and the Borrower to the extent not otherwise inconsistent
with the provisions of Section 2.17 of the Credit Agreement. None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Person”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell its Term
Loans to the Borrower be deemed to constitute such a recommendation. Each Lender
should make its own decision on whether to sell any of its Term Loans and, if it
decides to do so, the principal amount of and price to be sought for such Term
Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction and the relevant offering documents. Capitalized terms not
otherwise defined in this Schedule XII have the meanings assigned to them in the
Credit Agreement.
          (a) Notice Procedures. In connection with each Auction, the Borrower
will provide notification to the Auction Manager for distribution to the Lenders
of the relevant Tranche of Term Loans (each, an “Auction Notice”). Each Auction
Notice shall contain (i) the maximum principal amount (calculated on the face
amount thereof) of Term Loans that the Borrower offers to purchase in such
Auction (the “Auction Amount”), which shall be no less than $25,000,000 (unless
another amount is agreed to by the Administrative Agent); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Borrower would be willing to purchase
Term Loans in such Auction; and (iii) the date on which such Auction will
conclude, on which date Return Bids (as defined below) will be due by 1:00 p.m.
(New York time) (as such date and time may be extended by the Auction Manager,
such time the “Expiration Time”). Such Expiration Time may be extended for a
period not exceeding three (3) Business Days upon notice by the Borrower to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided that only one extension per offer shall be permitted. An Auction
shall be regarded as a “failed auction” in the event that either (x) the
Borrower withdraws such Auction in accordance with the terms hereof or (y) the
Expiration Time occurs with no Qualifying Bids (as defined below) having been
received. In the event of a failed auction, the Borrower shall not be permitted
to deliver a new Auction Notice prior to the date occurring three (3) Business
Days after such withdrawal or Expiration Time, as the case may be.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not initiate any Auction by delivering an Auction Notice to the Auction Manager
until after the conclusion (whether successful or failed) of the previous
Auction (if any), whether such conclusion occurs by withdrawal of such previous
Auction or the occurrence of the Expiration Time of such previous Auction.

 



--------------------------------------------------------------------------------



 



Page 2
          (b) Reply Procedures. In connection with any Auction, each Lender of
Term Loans of the applicable Tranche wishing to participate in such Auction
shall, prior to the Expiration Time, provide the Auction Manager with a notice
of participation, in the form included in the respective offering document
(each, a “Return Bid”) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 (in increments of $5) in principal amount of
Term Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Term Loans, in an amount not less than $1,000,000 or an integral
multiple of $1,000 in excess thereof, that such Lender offers for sale at its
Reply Price (the “Reply Amount”). A Lender may submit a Reply Amount that is
less than the minimum amount and incremental amount requirements described above
only if the Reply Amount comprises the entire amount of the Term Loans of such
Tranche held by such Lender. Lenders may only submit one Return Bid per Auction
but each Return Bid may contain up to three (3) component bids, each of which
may result in a separate Qualifying Bid and each of which will not be contingent
on any other component bid submitted by such Lender resulting in a Qualifying
Bid. In addition to the Return Bid, the participating Lender must execute and
deliver, to be held by the Auction Manager, an assignment and acceptance in the
form included in the offering document (each, an “Auction Assignment and
Assumption”). The Borrower will not purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price.
          (c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Auction within the Discount Range for such Auction that will
allow the Borrower to complete the Auction by purchasing the full Auction Amount
(or such lesser amount of Term Loans for which the Borrower has received
Qualifying Bids). The Borrower shall purchase Term Loans from each Lender whose
Return Bid is within the Discount Range and contains a Reply Price that is equal
to or less than the Applicable Threshold Price (each, a “Qualifying Bid”). All
Term Loans included in Qualifying Bids (including multiple component Qualifying
Bids contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration.
          (d) Proration Procedures. All Term Loans offered in Return Bids (or,
if applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), the Borrower shall purchase the
Term Loans for which the Qualifying Bids submitted were at the Applicable
Threshold Price ratably based on the respective principal amounts offered and in
an aggregate amount equal to the amount necessary to complete the purchase of
the Auction Amount. No Return Bids or any component thereof will be accepted
above the Applicable Threshold Price.

 



--------------------------------------------------------------------------------



 



Page 3
          (e) Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Schedule XII). The Auction Manager will insert the
principal amount of Term Loans to be assigned and the applicable settlement date
into each applicable Auction Assignment and Assumption received in connection
with a Qualifying Bid. Upon the request of the submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.
          (f) Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by the Borrower:
     (i) The conditions set forth in Section 2.17 of the Credit Agreement have
each been satisfied on and as of the date hereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the Borrower must terminate any Auction if it fails to satisfy one of
more of the conditions which are required to be met at the time which otherwise
would have been the time of purchase of Term Loans pursuant to an Auction.
     (ii) The representations and warranties of the Borrower and each other
Credit Party contained in Section 8 of the Credit Agreement or any other Credit
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (other than any representation or warranty that is qualified by
materiality or reference to Material Adverse Effect, which shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that for purposes hereof, the representations and warranties contained in
Section 8.05(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (b) and (c) of Section 9.01 of
the Credit Agreement.
          (g) Additional Procedures. Once initiated by an Auction Notice, the
Borrower may withdraw an Auction only in the event that, (i) as of such time, no
Qualifying Bid has been received by the Auction Manager or (ii) the Borrower has
failed to meet a condition set forth in Section 2.17 of the Credit Agreement.
Furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will not have any withdrawal rights. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled by a Lender. However, an Auction
may become void if the conditions to the purchase of Term Loans by the Borrower
required by the terms and conditions of Section 2.17 of the Credit Agreement are
not met. The purchase price in respect of each Qualifying Bid for which purchase
by the Borrower is required in accordance with the foregoing provisions shall be
paid directly by the Borrower to the respective assigning Lender on

 



--------------------------------------------------------------------------------



 



Page 4
a settlement date as determined jointly by the Borrower and the Auction Manager
(which shall be not later than ten (10) Business Days after the date Return Bids
are due). The Borrower shall execute each applicable Auction Assignment and
Assumption received in connection with a Qualifying Bid. All questions as to the
form of documents and validity and eligibility of Term Loans that are the
subject of an Auction will be determined by the Auction Manager, in consultation
with the Borrower, and their determination will be final and binding so long as
such determination is not inconsistent with the terms of Section 2.17 of the
Credit Agreement or this Schedule XII. The Auction Manager’s interpretation of
the terms and conditions of the offering document, in consultation with the
Borrower, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.17 of the Credit Agreement or this
Schedule XII. None of the Administrative Agent, the Auction Manager, any other
Agent-Related Person or any of their respective affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrower, the Credit Parties, or any of their affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. This Schedule XII shall not require the Borrower to initiate any
Auction.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF NOTICE OF BORROWING
[Date]
Deutsche Bank Trust Company Americas,
as Administrative Agent for the Lenders party
to the Credit Agreement
referred to below
5022 Gate Parkway
Suite 200
Jacksonville, FL 32256
Attention: [__________]
Ladies and Gentlemen:
          The undersigned, Town Sports International, LLC (the “Borrower”),
refers to the Credit Agreement, dated as of May [__], 2011 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Town Sports International Holdings, Inc., the Borrower, the lenders from
time to time party thereto (the “Lenders”), and you, as Administrative Agent for
such Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.03[(a)][(b)(i)] of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03[(a)][(b)(i)] of the Credit Agreement:
          (i) The Business Day of the Proposed Borrowing is ___________.1
          (ii) The Loans to be made pursuant to the Proposed Borrowing shall
consist of [Initial Term Loans] [Incremental Term Loans]2 [Revolving Loans]
[Swingline Loans].
 

1   Shall be a Business Day at least one Business Day in the case of Base Rate
Loans (or same day in the case of Swingline Loans) and at least three Business
Days in the case of Eurodollar Loans, in each case, after the date hereof,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 12:00 Noon (New York time) (or 1:00 p.m.
(New York time) in the case of Swingline Loans) on such day.   2   For
Incremental Term Loans, designate the Tranche.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Page 2
          (iii) The aggregate principal amount of the Proposed Borrowing is
$___________.
          (iv) The Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].
          [(v) The initial Interest Period for the Proposed Borrowing is [one
month] [two months] [three months] [six months] [, to the extent agreed to by
all Lenders with Commitments and/or Loans under the relevant Tranche, [nine]
[twelve] months and, if such Interest Period is unavailable, [specify
alternative desired].]3
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
          (A) the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are and will be true and correct in
all material respects, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds thereof, as though made on such date (it
being understood and agreed that any representation and warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects), unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or all respects, as the case may be) as of such earlier date; and
          (B) no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.

            Very truly yours,

TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 

3   To be included for a Proposed Borrowing of Eurodollar Loans.

 



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
Deutsche Bank Trust Company Americas,
as Administrative Agent for the Lenders party
to the Credit Agreement
referred to below
5022 Gate Parkway
Suite 200
Jacksonville, FL 32256
Attention: [__________]
Ladies and Gentlemen:
          The undersigned, Town Sports International, LLC (the “Borrower”),
refers to the Credit Agreement, dated as of May [__], 2011 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Town Sports International Holdings, Inc., the Borrower, the lenders from
time to time party thereto (the “Lenders”), and you, as Administrative Agent for
such Lenders, and hereby give you notice, irrevocably, pursuant to Section
[2.06][2.09] of the Credit Agreement, that the undersigned hereby requests to
[convert] [continue] the Borrowing of [Initial Term Loans] [Incremental Term
Loans]4 [Revolving Loans] referred to below, and in that connection sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section [2.06][2.09] of
the Credit Agreement:
          (i) The Proposed [Conversion] [Continuation] relates to the Borrowing
of [Initial Term Loans] [Incremental Term Loans] [Revolving Loans]originally
made on _____ __, 20__ (the “Outstanding Borrowing”) in the principal amount of
$________ and currently maintained as a Borrowing of [Base Rate Loans]
[Eurodollar Loans with an Interest Period ending on _____ __, ____].
          (ii) The Business Day of the Proposed [Conversion] [Continuation] is
___________.5
 

4   For Incremental Term Loans, designate the Tranche.   5   Shall be a Business
Day at least three Business Days (or one Business Day in the case of a
conversion into Base Rate Loans) after the date hereof, provided that such
notice shall be deemed to have been given on a certain day only if given before
12:00 Noon (New York time) on such day.

 



--------------------------------------------------------------------------------



 



Page 2
          (iii) The Outstanding Borrowing shall be [continued as a Borrowing of
Eurodollar Loans with an Interest Period of _______] [converted into a Borrowing
of [Base Rate Loans] [Eurodollar Loans with an Interest Period of ___]].6

            Very truly yours,

TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 

6   If either (x) only a portion of the Outstanding Borrowing is to be so
converted or continued or (y) the Outstanding Borrowing is to be divided into
separate Borrowings with different Interest Periods, the Borrower should make
appropriate modifications to this clause to reflect same.

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF INITIAL TERM NOTE

      $__________   New York, New York
_________ __, ____

          FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited
liability company (the “Borrower”), hereby promises to pay to [______] or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at 5022 Gate Parkway, Suite 200,
Jacksonville, FL 32256 on the Initial Term Loan Maturity Date (as defined in the
Agreement) the principal sum of __________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Initial Term Loans (as defined in the
Agreement) made by the Lender pursuant to the Agreement, payable at such times
and in such amounts as are specified in the Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of each Initial Term Loan made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Agreement.
          This Note is one of the Initial Term Notes referred to in the Credit
Agreement, dated as of May [__], 2011, among Town Sports International Holdings,
Inc., the Borrower, the lenders from time to time party thereto (including the
Lender) and Deutsche Bank Trust Company Americas, as Administrative Agent (as
amended, restated, modified and/or supplemented from time to time, the
“Agreement”), and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Agreement). This Note is secured by the Security
Documents (as defined in the Agreement) and is entitled to the benefits of the
Guaranties (as defined in the Agreement). As provided in the Agreement, this
Note is subject to voluntary prepayment and mandatory repayment prior to the
Initial Term Loan Maturity Date, in whole or in part, and Initial Term Loans may
be converted from one Type (as defined in the Agreement) into another Type to
the extent provided in the Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may become
or be declared to be due and payable in the manner and with the effect provided
in the Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF REVOLVING NOTE

      $__________   New York, New York
[Date]

          FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited
liability company (the “Borrower”), hereby promises to pay to [____________] or
its registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at 5022 Gate Parkway, Suite 200,
Jacksonville, FL 32256 on the Revolving Loan Maturity Date (as defined in the
Agreement) the principal sum of _____________ DOLLARS ($_____) or, if less, the
unpaid principal amount of all Revolving Loans (as defined in the Agreement)
made by the Lender pursuant to the Agreement, payable at such times and in such
amounts as are specified in the Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of each Revolving Loan made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Agreement.
          This Note is one of the Revolving Notes referred to in the Credit
Agreement, dated as of May [__], 2011, among Town Sports International Holdings,
Inc., the Borrower, the lenders from time to time party thereto (including the
Lender), and the Administrative Agent (as amended, restated, modified and/or
supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof and of the other Credit Documents (as defined in the
Agreement). This Note is secured by the Security Documents (as defined in the
Agreement) and is entitled to the benefits of the Guaranties (as defined in the
Agreement). As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Revolving Loan Maturity Date, in
whole or in part, and Revolving Loans may be converted from one Type (as defined
in the Agreement) into another Type to the extent provided in the Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may become
or be declared to be due and payable in the manner and with the effect provided
in the Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF SWINGLINE NOTE

      $5,000,000   New York, New York     [Date]

          FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited
liability company (the “Borrower”), hereby promises to pay to DEUTSCHE BANK
TRUST COMPANY AMERICAS or its registered assigns (the “Lender”), in lawful money
of the United States of America in immediately available funds, at the Payment
Office (as defined in the Agreement referred to below) initially located at 5022
Gate Parkway, Suite 200, Jacksonville, FL 32256 on the Swingline Expiry Date (as
defined in the Agreement) the principal sum of FIVE MILLION DOLLARS ($5,000,000)
or, if less, the unpaid principal amount of all Swingline Loans (as defined in
the Agreement) made by the Lender pursuant to the Agreement, payable at such
times and in such amounts as are specified in the Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of each Swingline Loan made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Agreement.
          This Note is the Swingline Note referred to in the Credit Agreement,
dated as of May [__], 2011, among Town Sports International Holdings, Inc., the
Borrower, the lenders from time to time party thereto (including the Lender),
and the Administrative Agent (as amended, restated, modified and/or supplemented
from time to time, the “Agreement”), and is entitled to the benefits thereof and
of the other Credit Documents (as defined in the Agreement). This Note is
secured by the Security Documents (as defined in the Agreement) and is entitled
to the benefits of the Guaranties (as defined in the Agreement). As provided in
the Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the Swingline Expiry Date, in whole or in part.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may become
or be declared to be due and payable in the manner and with the effect provided
in the Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4
FORM OF INCREMENTAL TERM NOTE

      $__________   New York, New York     _________ __, ____

          FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited
liability company (the “Borrower”), hereby promises to pay to [______] or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at 5022 Gate Parkway, Suite 200,
Jacksonville, FL 32256 on [Insert the applicable Incremental Term Loan Maturity
Date] (the “Incremental Term Loan Maturity Date”) the principal sum of
__________ DOLLARS ($__________) or, if less, the unpaid principal amount of all
[Insert the applicable description of the respective Tranche of Incremental Term
Loans] (as defined in the Agreement) made by the Lender pursuant to the
Agreement, payable at such times and in such amounts as are specified in the
Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of each [Incremental Term Loan] made by the Lender in like money at said
office from the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Agreement.
          This Note is one of the Incremental Term Notes referred to in the
Credit Agreement, dated as of May [__], 2011, among Town Sports International
Holdings, Inc., the Borrower, the lenders from time to time party thereto
(including the Lender) and Deutsche Bank Trust Company Americas, as
Administrative Agent (as amended, restated, modified and/or supplemented from
time to time, the “Agreement”), and is entitled to the benefits thereof and of
the other Credit Documents (as defined in the Agreement). This Note is secured
by the Security Documents (as defined in the Agreement) and is entitled to the
benefits of the Guaranties (as defined in the Agreement). As provided in the
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Incremental Term Loan Maturity Date, in whole or in part, and
Incremental Term Loans may be converted from one Type (as defined in the
Agreement) into another Type to the extent provided in the Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may become
or be declared to be due and payable in the manner and with the effect provided
in the Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LETTER OF CREDIT REQUEST
Dated 7
Deutsche Bank Trust Company Americas, as Administrative Agent, under the Credit
Agreement, dated as of May [__], 2011 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), among Town Sports
International Holdings, Inc., Town Sports International, LLC (the “Borrower”),
the lenders from time to time party thereto and Deutsche Bank Trust Company
Americas, as Administrative Agent
60 Wall Street
New York, New York 10005
Attention: [                    ]
[[____8_____], as Issuing Lender
under the Credit Agreement
 

 

                                                    ]
Attention: [                    ]
Ladies and Gentlemen:
     Pursuant to Section 3.03 of the Credit Agreement, we hereby request that
the Issuing Lender, in its individual capacity, issue a [standby] [trade] Letter
of Credit for the account of the undersigned on 9 (the “Date of Issuance”),
which Letter of Credit shall be denominated in United States dollars and shall
be in the initial aggregate Stated Amount of 10.
 

7   Date of Letter of Credit Request.   8   Insert name and address of Issuing
Lender. For standby Letters of Credit issued by Deutsche Bank Trust Company
Americas insert: Deutsche Bank Trust Company Americas, 60 Wall Street, New York,
NY 10005-MS NYC 60-2708, Attention: Global Loan Operations, Standby Letter of
Credit Unit. For trade Letters of Credit issued by Deutsche Bank Trust Company
Americas, insert: Deutsche Bank Trust Company Americas, 60 Wall Street, New
York, NY 10005, Attention: Trade and Risk Services, Import LC. For Letters of
Credit issued by another Issuing Lender, insert the correct notice information
for that Issuing Lender.   9   Date of Issuance which shall be (x) a Business
Day and (y) at least 4 Business Days after the date hereof (or such earlier date
as is acceptable to the respective Issuing Lender in any given case).   10  
Aggregate initial Stated Amount of the Letter of Credit which shall not be less
than $20,000 (or such lesser amount as is acceptable to the respective Issuing
Lender).

 



--------------------------------------------------------------------------------



 



     For purposes of this Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respective meaning provided therein.
     The beneficiary of the requested Letter of Credit will be 11, and such
Letter of Credit will be in support of 12 and will have a stated expiration date
of 13.
     We hereby certify that:

  (A)   the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the issuance of the Letter of
Credit requested hereby, on the Date of Issuance (it being understood and agreed
that (x) any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date; and     (B)   no
Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the Letter of Credit requested hereby, would such a
Default or Event of Default occur.

     Copies of all documentation with respect to the supported transaction are
attached hereto.

            TOWN SPORTS INTERNATIONAL, LLC
      By:           Name:           Title:        

 

11   Insert name and address of beneficiary.   12   Insert a description of L/C
Supportable Obligations (in the case of standby Letters of Credit) and insert
description of permitted trade obligations of the Borrower and its Subsidiaries
(in the case of trade Letters of Credit).   13   Insert the last date upon which
drafts may be presented which may not be later than (i) in the case of standby
Letters of Credit, the earlier of (x) twelve months after the Date of Issuance
and (y) the 5th Business Day prior to the Revolving Loan Maturity Date and (ii)
in the case of trade Letters of Credit, the earlier of (x) 180 days after the
Date of Issuance and (y) 15 days prior to the Revolving Loan Maturity Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SECTION 5.04(b)(ii) CERTIFICATE
     Reference is hereby made to the Credit Agreement, dated as of May [__],
2011, among Town Sports International Holdings, Inc., Town Sports International,
LLC, the lenders from time to time party thereto, and Deutsche Bank Trust
Company Americas, as Administrative Agent (the “Administrative Agent”) (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”). Pursuant to the provisions of Section 5.04(b)(ii) of the Credit
Agreement, the undersigned hereby certifies that it is not a “bank” as such term
is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended.

            [NAME OF LENDER]
      By:           Name:           Title:        

Date: _______________ ___, _______

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Opinion of Simpson Thacher & Bartlett LLP
May 11, 2011
Deutsche Bank Trust Company Americas, as Administrative Agent under the Credit
Agreement, as hereinafter defined (in such capacity, the “Administrative Agent”)
and as Collateral Agent under the Security Documents, as hereinafter defined (in
such capacity, the “Collateral Agent”)
     and
The Lenders listed on Schedule I hereto

     Re:   Credit Agreement, dated as of May 11, 2011 (the “Credit Agreement”),
among Town Sports International, LLC, a New York limited liability company (the
“Borrower”), Town Sports International Holdings, Inc., a Delaware corporation
(“Holdings”), the lending institutions identified in the Credit Agreement (the
“Lenders”), certain other parties and the Administrative Agent

Ladies and Gentlemen:
     We have acted as counsel to the Borrower, Holdings and the subsidiaries of
the Borrower named on Schedule II attached hereto (each, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Borrower,
Holdings and the Subsidiary Guarantors being referred to herein collectively as
the “Credit Parties”) in connection with the preparation, execution and delivery
of the following documents:
(i) the Credit Agreement;
(ii) the Notes delivered to the Lenders on the date hereof;
(iii) the Subsidiaries Guaranty;
(iv) the Security Agreement; and
(v) the Pledge Agreement.
The documents described in the foregoing clauses (i) through (v) are
collectively referred to herein as the “Credit Documents,” and the documents
described in the foregoing clauses (iv) and (v) are collectively referred to
herein as the “Security Documents.” Unless otherwise indicated,

 



--------------------------------------------------------------------------------



 



         
 
  -3-  

capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. This opinion letter is furnished to you
pursuant to Section 6.03 of the Credit Agreement.
     We have examined the following:

(i)   the Credit Agreement, signed by each Credit Party that is a party thereto
and by the Administrative Agent and certain of the Lenders;   (ii)   each other
Credit Document, signed by each Credit Party that is a party thereto;   (iii)  
unfiled copies of the financing statements listed on Schedule III hereto and
denominated as “New York Financing Statements” (the “New York Financing
Statements”), naming the Credit Parties indicated on such Schedule III as
debtors and the Administrative Agent as secured party, which we understand will
be filed in the Office of the Secretary of State of the State of New York (the
“New York Filing Office”); and   (iv)   unfiled copies of the financing
statements listed on Schedule IV hereto (the “Delaware Financing Statements”),
among the Credit Parties indicated on such Schedule IV as debtors and the
Administrative Agent as secured party, which we understand will be filed in the
Office of the Secretary of State of the State of Delaware (the “Delaware Filing
Office”).

          In addition, we have examined, and have relied as to matters of fact
upon, the documents delivered to you at the closing, and upon originals, or
duplicates or certified or conformed copies, of such corporate and limited
liability company records, agreements, documents and other instruments and such
certificates or comparable documents of public officials and of officers and
representatives of the Credit Parties, and have made such other investigations,
as we have deemed relevant and necessary in connection with the opinions
hereinafter set forth. In such examination, we have assumed the genuineness of
all signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies and
the authenticity of the originals of such latter documents. In addition, we have
relied as to certain matters of fact upon the representations made in the Credit
Documents.

 



--------------------------------------------------------------------------------



 



         
 
  -4-  

     In addition, we have assumed that (1) the Credit Parties have rights in the
Collateral referred to in the Security Documents that is existing on the date
hereof and will have rights in property that becomes such Collateral after the
date hereof, (2) “value” (as defined in Section 1- 201(44) of the Uniform
Commercial Code as in effect in the State of New York (the “New York UCC”)) has
been given by the Lenders to the Credit Parties for the security interests and
other rights in such Collateral and (3) to the extent our opinion in paragraph
12 relates to securities purportedly represented by a certificate and issued by
an issuer not organized under the laws of one of the states of the United
States, such securities are “certificated securities” within the meaning of New
York UCC Section 8-102(a)(4).
     In rendering the opinion set forth in paragraph 4 below with respect to the
Notes, we have assumed that at the time of any execution and delivery of Notes
after the date hereof, the board of directors of the Borrower (or any committee
thereof acting pursuant to authority properly delegated to such committee by
such board of directors) has not taken any action to rescind or otherwise reduce
the prior authorization of the issuance of such Notes.
     Based upon and subject to the foregoing, and subject to the qualifications
and limitations set forth herein, we are of the opinion that:
     1. Each of the Credit Parties (a) is validly existing and in good standing
as a corporation or a limited liability company, as applicable, under the law of
the State of New York or Delaware, as applicable, (b) has the corporate or
limited liability company power and authority, as applicable, to execute and
deliver each of the Credit Documents to which it is a party, to perform its
obligations thereunder and to grant the security interests to be granted by it
pursuant to the Security Documents and, in the case of the Borrower, to borrow
thereunder, and (c) has duly authorized, executed and delivered each Credit
Document to which it is a party.
     2. The execution and delivery by each Credit Party of the Credit Documents
to which it is a party, the Borrower’s borrowings in accordance with the terms
of the Credit Documents, the performance of such Credit Party’s payment
obligations thereunder and the granting of the security interests to be granted
by such Credit Party pursuant to the Security Documents will not result in any
violation of (a) the certificate of incorporation or the certificate of
formation, as applicable, or the by-laws or limited liability company agreement,
as applicable, of such Credit Party or (b) assuming that proceeds of borrowings
will

 



--------------------------------------------------------------------------------



 



         
 
  -5-  

be used in accordance with the terms of the Credit Agreement, any federal or New
York statute, the Delaware General Corporation Law or the Delaware Limited
Liability Company Act or any rule or regulation issued pursuant to any federal
or New York statute, the Delaware General Corporation Law or the Delaware
Limited Liability Company Act or any order known to us issued by any court or
governmental agency or body.
     3. No consent, approval, authorization, order, filing, registration or
qualification of or with any federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law or the Delaware Limited Liability Company Act is required for
the execution and delivery by any Credit Party of the Credit Documents to which
it is a party, the borrowings by the Borrower in accordance with the terms of
the Credit Documents, the performance by any Credit Party of its payment
obligations under the Credit Documents to which it is a party or the granting of
any security interests under the Security Documents, except filings required for
the perfection of security interests granted pursuant to the Security Documents.
     4. Assuming that each of the Credit Documents is a valid and legally
binding obligation of each of the parties thereto (other than the Credit
Parties) and assuming that (a) execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party do not violate the
laws of the jurisdiction in which it is organized or any other applicable laws
(excepting the federal laws of the United States, the law of the State of New
York, the Delaware General Corporation Law and the Delaware Limited Liability
Company Act) and (b) execution, delivery and performance by each Credit Party of
the Credit Documents to which it is a party do not constitute a breach of or
default under any agreement or instrument which is binding upon such Credit
Party, each Credit Document constitutes the valid and legally binding obligation
of each Credit Party that is a party thereto, enforceable against such Credit
Party in accordance with its terms.
     5. To our knowledge there is no action, suit or proceeding now pending
before or by any court, arbitrator or governmental agency, body or official to
which any Credit Party is a party or to which the business, assets or property
of any Credit Party is subject, and no such action, suit or proceeding is
threatened to which any Credit Party would be a party or to which the business,
assets or property of any Credit Party would be subject, that in either case
questions the validity of the Credit Documents.
     6. No Credit Party is an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.

 



--------------------------------------------------------------------------------



 



         
 
  -6-  

     7. Assuming that the Borrower will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the execution and delivery of the
Credit Agreement by the Borrower and the making of the Loans under the Credit
Agreement will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
     8. Each of the New York Financing Statements is in appropriate form for
filing in the New York Filing Office.
     9. The Security Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Creditors (as defined in the Security Agreement) a
security interest in the Collateral as defined and described therein in which a
security interest may be created under Article 9 of the New York UCC (the
“Security Agreement Article 9 Collateral”).
     10. Upon the filing in the New York Filing Office of the New York Financing
Statements, the Collateral Agent will have a perfected security interest for the
benefit of the Secured Creditors in that portion of the Security Agreement
Article 9 Collateral in which a security interest is perfected by filing a
financing statement in the New York Filing Office.
     11. The Pledge Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Creditors a security interest under the New York UCC in
the investment property identified on Annex C to the Pledge Agreement (the
“Pledged Investment Property”).
     12. The Collateral Agent will have a perfected security interest in the
Pledged Investment Property for the benefit of the Secured Creditors under the
New York UCC: (a) in the case of Pledged Investment Property constituting
certificated securities, upon delivery to the Collateral Agent for the benefit
of the Secured Creditors in the State of New York of the certificates
representing such Pledged Investment Property in registered form, indorsed in
blank by an effective indorsement or accompanied by undated stock powers with
respect thereto duly indorsed in blank by an effective indorsement and (b) in
the case of Pledged Investment Property constituting uncertificated securities,
when the issuer has agreed that it will comply with instructions originated by
the Collateral Agent without further consent by the registered owner of the
Pledged Investment Property. Assuming neither the Collateral Agent nor any of
the Secured Creditors has notice of any adverse claims to the Pledged Investment
Property, the Collateral Agent will acquire the security interest in the Pledged
Investment Property for the benefit of the Secured Creditors free of any adverse
claim.
     Although we express no opinion as to the law of the State of Delaware
(other than the Delaware General Corporation Law and the Delaware Limited
Liability Company Act), we have

 



--------------------------------------------------------------------------------



 



         
 
  -7-  

reviewed Article 9 of the Uniform Commercial Code in effect in the State of
Delaware as set forth in the Commerce Clearing House, Inc. Secured Transactions
Guide as supplemented through April 26, 2011 (the “Delaware UCC”) and, based
solely on such review, we advise you that (a) the Delaware Financing Statements
are in appropriate form for filing in the Delaware Filing Office and (b) upon
the filing of the Delaware Financing Statements in the Delaware Filing Office,
the Collateral Agent will have a perfected security interest for the benefit of
the Secured Creditors in that portion of the Security Agreement Article 9
Collateral in which a security interest is perfected by filing a financing
statement in the Delaware Filing Office.
     Our opinions in paragraphs 4, 9 and 11 above are subject to (i) the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law) and (iii) an implied covenant of good faith and fair dealing. Our
opinion in paragraph 4 above also is subject to the qualification that certain
provisions of the Security Documents may not be enforceable in whole or in part,
although the inclusion of such provisions does not render the Security Documents
invalid, and the Security Documents and the law of the State of New York contain
adequate remedial provisions for the practical realization of the rights and
benefits afforded thereby.
     Our opinions in paragraphs 8 through 11 and our advice in the second
preceding paragraph above, are limited to Article 9 of the New York UCC or the
Delaware UCC, as the case may be, and our opinion in paragraph 12 is limited to
Articles 8 and 9 of the New York UCC, and, therefore, those opinion and advice
paragraphs do not address collateral of a type not subject to Article 8 or 9, as
the case may be, of the New York UCC or the Delaware UCC. In addition we express
no opinion as to what law governs perfection of the security interests granted
in the collateral covered by this opinion letter.
     We express no opinion and render no advice with respect to:
     (i) perfection of any security interest in (1) any collateral of a type
represented by a certificate of title, (2) any proceeds and (3) any collateral
consisting of money or Cash Equivalents;

 



--------------------------------------------------------------------------------



 



         
 
  -8-  

     (ii) perfection of any security interest the priority of which is subject
to Section 9-334 of the New York UCC;
     (iii) the priority of any security interest;
     (iv) the effect of Section 552 of the Bankruptcy Code (11 U.S.C.
Section 552) (relating to property acquired by a pledgor after the commencement
of a case under the United States Bankruptcy Code with respect to such pledgor)
and Section 506(c) of the Bankruptcy Code (11 U.S.C. Section 506(c)) (relating
to certain costs and expenses of a trustee in preserving or disposing of
collateral);
     (v) the effect of any provision of the Credit Documents that is intended to
establish any standard other than a standard set forth in the New York UCC as
the measure of the performance by any party thereto of such party’s obligations
of good faith, diligence, reasonableness or care or of the fulfillment of the
duties imposed on any secured party with respect to the maintenance, disposition
or redemption of collateral, accounting for surplus proceeds of collateral or
accepting collateral in discharge of liabilities;
     (vi) the effect of any provision of the Credit Documents that is intended
to permit modification thereof only by means of an agreement in writing signed
by the parties thereto;
     (vii) the effect of any provision of the Credit Documents insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;
     (viii) the effect of any provision of the Credit Documents imposing
penalties or forfeitures;
     (ix) the enforceability of any provision of the Credit Documents to the
extent that such provision constitutes a waiver of illegality as a defense to
the performance of contract obligations; and
     (x) the effect of any provision of the Credit Documents relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.
     In connection with the provisions of the Credit Documents whereby the
parties submit to the jurisdiction of the courts of the United States of America
located in the State and County of New York, we note the limitations of 28
U.S.C. Sections 1331 and 1332 on subject matter jurisdiction of the federal
courts. In connection with the provisions of the Credit Documents that relate to
forum selection (including, without limitation, any waiver of any objection to
venue or

 



--------------------------------------------------------------------------------



 



         
 
  -9-  

any objection that a court is an inconvenient forum), we note that under NYCPLR
Section 510 a New York State court may have discretion to transfer the place of
trial, and under 28 U.S.C. Section 1404(a) a United States district court has
discretion to transfer an action from one federal court to another.
     We do not express any opinion herein concerning any law other than the
federal law of the United States, the law of the State of New York, the Delaware
General Corporation Law, and the Delaware Limited Liability Company Act.
     This opinion letter is rendered to you in connection with the above
described transactions. This opinion letter may not be relied upon by you for
any other purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent, except that this opinion letter
may be furnished to, but may not be relied upon by, any person, firm or
corporation that purchases an interest in or participation in the Credit
Agreement, accountants and counsel for any Lender or the Administrative Agent or
Collateral Agent, on the basis that they make no further disclosure, bank and
insurance company examiners, and to any other person pursuant to court order or
judicial process.

     
 
  Very truly yours,
 
   
 
  /s/ Simpson Thacher & Bartlett LLP
 
   
 
  SIMPSON THACHER & BARTLETT LLP

 



--------------------------------------------------------------------------------



 



Schedule I
The Lenders

 



--------------------------------------------------------------------------------



 



Schedule II
Subsidiary Guarantors
TSI 217 Broadway, LLC
TSI Alexandria West, LLC
TSI Allston, LLC
TSI Arthro-Fitness Services, LLC
TSI Astoria, LLC
TSI Battery Park, LLC
TSI Bay Ridge 86th Street, LLC
TSI Bayridge, LLC
TSI Bensonhurst, LLC
TSI Boylston, LLC
TSI Broadway, LLC
TSI Brooklyn Belt, LLC
TSI Brunswick, LLC
TSI Bulfinch, LLC
TSI Carmel, LLC
TSI Cash Management, LLC
TSI Central Square, LLC
TSI Cobble Hill, LLC
TSI Commack, LLC
TSI Court Street, LLC
TSI Croton, LLC
TSI Danbury, LLC
TSI Deer Park, LLC
TSI Dobbs Ferry, LLC
TSI Downtown Crossing, LLC
TSI East 23, LLC
TSI East 31, LLC
TSI East 34, LLC
TSI East 36, LLC
TSI East 41, LLC
TSI East 48, LLC
TSI East 51, LLC
TSI East 59, LLC
TSI East 76, LLC
TSI East 86, LLC
TSI East 91, LLC

 



--------------------------------------------------------------------------------



 



TSI East Brunswick, LLC
TSI East Meadow, LLC
TSI Fenway, LLC
TSI First Avenue, LLC
TSI Forest Hills, LLC
TSI Garden City, LLC
TSI Garnerville, LLC
TSI Glendale, LLC
TSI Grand Central, LLC
TSI Great Neck, LLC
TSI Greenwich, LLC
TSI Hartsdale, LLC
TSI Hawthorne, LLC
TSI Herald, LLC
TSI Hicksville, LLC
TSI Holdings (CIP), LLC
TSI Holdings (DC), LLC
TSI Holdings (MA), LLC
TSI Holdings (MD), LLC
TSI Holdings (NJ), LLC
TSI Holdings (PA), LLC
TSI Holdings (VA), LLC
TSI Huntington, LLC
TSI International, Inc.
TSI Irving Place, LLC
TSI Jamaica Estates, LLC
TSI Larchmont, LLC
TSI Lincoln, LLC
TSI Long Beach, LLC
TSI Mamaroneck, LLC
TSI Mercer Street, LLC
TSI Midwood, LLC
TSI Morris Park, LLC
TSI Murray Hill, LLC
TSI Nanuet, LLC
TSI Natick, LLC
TSI New Rochelle, LLC
TSI Newbury Street, LLC
TSI Norwalk, LLC
TSI Oceanside, LLC
TSI Port Jefferson, LLC

 



--------------------------------------------------------------------------------



 



TSI Providence Downtown, LLC
TSI Providence Eastside, LLC
TSI Reade Street, LLC
TSI Rego Park, LLC
TSI Scarsdale, LLC
TSI Seaport, LLC
TSI Sheridan, LLC
TSI Smithtown, LLC
TSI Soho, LLC
TSI Somers, LLC
TSI South Park Slope, LLC
TSI Stamford Downtown, LLC
TSI Stamford Post, LLC
TSI Stamford Rinks, LLC
TSI Staten Island, LLC
TSI Sunnyside, LLC
TSI Syosset, LLC
TSI Varick Street, LLC
TSI Wall Street, LLC
TSI Water Street, LLC
TSI West 14, LLC
TSI West 16, LLC
TSI West 23, LLC
TSI West 38, LLC
TSI West 41, LLC
TSI West 44, LLC
TSI West 48, LLC
TSI West 52, LLC
TSI West 73, LLC
TSI West 76, LLC
TSI West 80, LLC
TSI West 94, LLC
TSI West 115th Street, LLC
TSI West 125, LLC
TSI West 145th Street, LLC
TSI West Hartford, LLC
TSI West Newton, LLC
TSI West Nyack, LLC
TSI Westborough, LLC
TSI Westport, LLC
TSI Weymouth, LLC

 



--------------------------------------------------------------------------------



 



TSI White Plains City Center, LLC
TSI White Plains, LLC
TSI Whitestone, LLC
TSI Woodmere, LLC
TSI Princeton, LLC
TSI Chevy Chase, LLC
TSI Columbia Heights, LLC
TSI Connecticut Avenue, LLC
TSI Dupont Circle, Inc.
TSI Dupont II, Inc.
TSI F Street, LLC
TSI Gallery Place, LLC
TSI Georgetown, LLC
TSI Glover, LLC
TSI K Street, LLC
TSI M Street, LLC
TSI University Management, LLC
TSI Washington, Inc.
TSI Andover, LLC
TSI Davis Square, LLC
TSI Dedham, LLC
TSI Framingham, LLC
TSI Franklin (MA), LLC
TSI Lexington (MA), LLC
TSI Lynnfield, LLC
TSI Newton, LLC
TSI South End, LLC
TSI South Station, LLC
TSI Waltham, LLC
TSI Watertown, LLC
TSI Wayland, LLC
TSI Wellesley, LLC
TSI Wellington Circle, LLC
TSI Woburn, LLC
TSI Bethesda, LLC
TSI Germantown, LLC
TSI North Bethesda, LLC
TSI Silver Spring, LLC
TSI South Bethesda, LLC
TSI Bayonne, LLC
TSI Butler, LLC

 



--------------------------------------------------------------------------------



 



TSI Cherry Hill, LLC
TSI Clifton, LLC
TSI Colonia, LLC
TSI Englewood, LLC
TSI Fort Lee, LLC
TSI Franklin Park, LLC
TSI Freehold, LLC
TSI Hoboken, LLC
TSI Hoboken North, LLC
TSI Jersey City, LLC
TSI Livingston, LLC
TSI Mahwah, LLC
TSI Marlboro, LLC
TSI Matawan, LLC
TSI Montclair, LLC
TSI Newark, LLC
TSI No Sweat, LLC
TSI Old Bridge, LLC
TSI Parsippany, LLC
TSI Plainsboro, LLC
TSI Princeton North, LLC
TSI Ramsey, LLC
TSI Ridgewood, LLC
TSI Somerset, LLC
TSI Springfield, LLC
TSI West Caldwell, LLC
TSI Westwood, LLC
TSI Ardmore, LLC
TSI Highpoint, LLC
TSI Market Street, LLC
TSI Radnor, LLC
TSI Rodin Place, LLC
TSI Society Hill, LLC
TSI Alexandria, LLC
TSI Clarendon, LLC
TSI Fairfax, LLC
TSI Sterling, LLC
TSI West Springfield, LLC

 



--------------------------------------------------------------------------------



 



Schedule III
New York Financing Statements
     The following financing statements on form UCC-1, naming the Person listed
below as debtor and the Administrative Agent as secured party for the benefit of
the Secured Creditors, to be filed in the offices listed opposite the name of
such party:

      Debtor                   Filing Office
Town Sports International, LLC
  Office of the Secretary of State of the State of New York

 



--------------------------------------------------------------------------------



 



Schedule IV
Delaware Financing Statements
     The following financing statements on form UCC-1, naming the Person listed
below as debtor and the Administrative Agent as secured party for the benefit of
the Secured Creditors, to be filed in the offices listed opposite the name of
such party:

      Debtor               Filing Office
Town Sports International Holdings, Inc.
  Office of the Secretary of State of the State of Delaware
TSI 217 Broadway, LLC
  Office of the Secretary of State of the State of Delaware
TSI Alexandria West, LLC
  Office of the Secretary of State of the State of Delaware
TSI Allston, LLC
  Office of the Secretary of State of the State of Delaware
TSI Arthro Fitness Services, LLC
  Office of the Secretary of State of the State of Delaware
TSI Astoria, LLC
  Office of the Secretary of State of the State of Delaware
TSI Battery Park, LLC
  Office of the Secretary of State of the State of Delaware
TSI Bay Ridge 86th Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Bayridge, LLC
  Office of the Secretary of State of the State of Delaware
TSI Bensonhurst, LLC
  Office of the Secretary of State of the State of Delaware
TSI Boylston, LLC
  Office of the Secretary of State of the State of Delaware
TSI Broadway, LLC
  Office of the Secretary of State of the State of Delaware
TSI Brooklyn Belt, LLC
  Office of the Secretary of State of the State of Delaware
TSI Brunswick, LLC
  Office of the Secretary of State of the State of Delaware
TSI Bulfinch, LLC
  Office of the Secretary of State of the State of Delaware
TSI Carmel, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor                                      Filing Office
TSI Cash Management, LLC
  Office of the Secretary of State of the State of Delaware
TSI Central Square, LLC
  Office of the Secretary of State of the State of Delaware
TSI Cobble Hill, LLC
  Office of the Secretary of State of the State of Delaware
TSI Commack, LLC
  Office of the Secretary of State of the State of Delaware
TSI Court Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Croton, LLC
  Office of the Secretary of State of the State of Delaware
TSI Danbury, LLC
  Office of the Secretary of State of the State of Delaware
TSI Deer Park, LLC
  Office of the Secretary of State of the State of Delaware
TSI Dobbs Ferry, LLC
  Office of the Secretary of State of the State of Delaware
TSI Downtown Crossing, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 23, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 31, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 34, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 36, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 41, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 48, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 51, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 59, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 76, LLC
  Office of the Secretary of State of the State of Delaware
TSI East 86, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor                           Filing Office
TSI East 91, LLC
  Office of the Secretary of State of the State of Delaware
TSI East Brunswick, LLC
  Office of the Secretary of State of the State of Delaware
TSI East Meadow, LLC
  Office of the Secretary of State of the State of Delaware
TSI Fenway, LLC
  Office of the Secretary of State of the State of Delaware
TSI First Avenue, LLC
  Office of the Secretary of State of the State of Delaware
TSI Forest Hills, LLC
  Office of the Secretary of State of the State of Delaware
TSI Garden City, LLC
  Office of the Secretary of State of the State of Delaware
TSI Garnerville, LLC
  Office of the Secretary of State of the State of Delaware
TSI Glendale, LLC
  Office of the Secretary of State of the State of Delaware
TSI Grand Central, LLC
  Office of the Secretary of State of the State of Delaware
TSI Great Neck, LLC
  Office of the Secretary of State of the State of Delaware
TSI Greenwich, LLC
  Office of the Secretary of State of the State of Delaware
TSI Hartsdale, LLC
  Office of the Secretary of State of the State of Delaware
TSI Hawthorne, LLC
  Office of the Secretary of State of the State of Delaware
TSI Herald, LLC
  Office of the Secretary of State of the State of Delaware
TSI Hicksville, LLC
  Office of the Secretary of State of the State of Delaware
TSI Holdings (CIP), LLC
  Office of the Secretary of State of the State of Delaware
TSI Holdings (DC), LLC
  Office of the Secretary of State of the State of Delaware
TSI Holdings (MA), LLC
  Office of the Secretary of State of the State of Delaware
TSI Holdings (MD), LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Holdings (NJ), LLC
  Office of the Secretary of State of the State of Delaware
TSI Holdings (PA), LLC
  Office of the Secretary of State of the State of Delaware
TSI Holdings (VA), LLC
  Office of the Secretary of State of the State of Delaware
TSI Huntington, LLC
  Office of the Secretary of State of the State of Delaware
TSI International, Inc.
  Office of the Secretary of State of the State of Delaware
TSI Irving Place, LLC
  Office of the Secretary of State of the State of Delaware
TSI Jamaica Estates, LLC
  Office of the Secretary of State of the State of Delaware
TSI Larchmont, LLC
  Office of the Secretary of State of the State of Delaware
TSI Lincoln, LLC
  Office of the Secretary of State of the State of Delaware
TSI Long Beach, LLC
  Office of the Secretary of State of the State of Delaware
TSI Mamaroneck, LLC
  Office of the Secretary of State of the State of Delaware
TSI Mercer Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Midwood, LLC
  Office of the Secretary of State of the State of Delaware
TSI Morris Park, LLC
  Office of the Secretary of State of the State of Delaware
TSI Murray Hill, LLC
  Office of the Secretary of State of the State of Delaware
TSI Nanuet, LLC
  Office of the Secretary of State of the State of Delaware
TSI Natick, LLC
  Office of the Secretary of State of the State of Delaware
TSI New Rochelle, LLC
  Office of the Secretary of State of the State of Delaware
TSI Newbury Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Norwalk, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Oceanside, LLC
  Office of the Secretary of State of the State of Delaware
TSI Port Jefferson, LLC
  Office of the Secretary of State of the State of Delaware
TSI Providence Downtown, LLC
  Office of the Secretary of State of the State of Delaware
TSI Providence Eastside, LLC
  Office of the Secretary of State of the State of Delaware
TSI Reade Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Rego Park, LLC
  Office of the Secretary of State of the State of Delaware
TSI Scarsdale, LLC
  Office of the Secretary of State of the State of Delaware
TSI Seaport, LLC
  Office of the Secretary of State of the State of Delaware
TSI Sheridan, LLC
  Office of the Secretary of State of the State of Delaware
TSI Smithtown, LLC
  Office of the Secretary of State of the State of Delaware
TSI Soho, LLC
  Office of the Secretary of State of the State of Delaware
TSI Somers, LLC
  Office of the Secretary of State of the State of Delaware
TSI South Park Slope, LLC
  Office of the Secretary of State of the State of Delaware
TSI Stamford Downtown, LLC
  Office of the Secretary of State of the State of Delaware
TSI Stamford Post, LLC
  Office of the Secretary of State of the State of Delaware
TSI Stamford Rinks, LLC
  Office of the Secretary of State of the State of Delaware
TSI Staten Island, LLC
  Office of the Secretary of State of the State of Delaware
TSI Sunnyside, LLC
  Office of the Secretary of State of the State of Delaware
TSI Syosset, LLC
  Office of the Secretary of State of the State of Delaware
TSI Varick Street, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Wall Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Water Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 14, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 16, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 23, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 38, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 41, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 44, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 48, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 52, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 73, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 76, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 80, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 94, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 115th Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 125, LLC
  Office of the Secretary of State of the State of Delaware
TSI West 145th Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI West Hartford, LLC
  Office of the Secretary of State of the State of Delaware
TSI West Newton, LLC
  Office of the Secretary of State of the State of Delaware
TSI West Nyack, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Westborough, LLC
  Office of the Secretary of State of the State of Delaware
TSI Westport, LLC
  Office of the Secretary of State of the State of Delaware
TSI Weymouth, LLC
  Office of the Secretary of State of the State of Delaware
TSI White Plains City Center, LLC
  Office of the Secretary of State of the State of Delaware
TSI White Plains, LLC
  Office of the Secretary of State of the State of Delaware
TSI Whitestone, LLC
  Office of the Secretary of State of the State of Delaware
TSI Woodmere, LLC
  Office of the Secretary of State of the State of Delaware
TSI Princeton, LLC
  Office of the Secretary of State of the State of Delaware
TSI Chevy Chase, LLC
  Office of the Secretary of State of the State of Delaware
TSI Columbia Heights, LLC
  Office of the Secretary of State of the State of Delaware
TSI Connecticut Avenue, LLC
  Office of the Secretary of State of the State of Delaware
TSI Dupont Circle, Inc.
  Office of the Secretary of State of the State of Delaware
TSI Dupont II, Inc.
  Office of the Secretary of State of the State of Delaware
TSI F Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Gallery Place, LLC
  Office of the Secretary of State of the State of Delaware
TSI Georgetown, LLC
  Office of the Secretary of State of the State of Delaware
TSI Glover, LLC
  Office of the Secretary of State of the State of Delaware
TSI K Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI M Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI University Management, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Washington, Inc.
  Office of the Secretary of State of the State of Delaware
TSI Andover, LLC
  Office of the Secretary of State of the State of Delaware
TSI Davis Square, LLC
  Office of the Secretary of State of the State of Delaware
TSI Dedham, LLC
  Office of the Secretary of State of the State of Delaware
TSI Framingham, LLC
  Office of the Secretary of State of the State of Delaware
TSI Franklin (MA), LLC
  Office of the Secretary of State of the State of Delaware
TSI Lexington (MA), LLC
  Office of the Secretary of State of the State of Delaware
TSI Lynnfield, LLC
  Office of the Secretary of State of the State of Delaware
TSI Newton, LLC
  Office of the Secretary of State of the State of Delaware
TSI South End, LLC
  Office of the Secretary of State of the State of Delaware
TSI South Station, LLC
  Office of the Secretary of State of the State of Delaware
TSI Waltham, LLC
  Office of the Secretary of State of the State of Delaware
TSI Watertown, LLC
  Office of the Secretary of State of the State of Delaware
TSI Wayland, LLC
  Office of the Secretary of State of the State of Delaware
TSI Wellesley, LLC
  Office of the Secretary of State of the State of Delaware
TSI Wellington Circle, LLC
  Office of the Secretary of State of the State of Delaware
TSI Woburn, LLC
  Office of the Secretary of State of the State of Delaware
TSI Bethesda, LLC
  Office of the Secretary of State of the State of Delaware
TSI Germantown, LLC
  Office of the Secretary of State of the State of Delaware
TSI North Bethesda, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Silver Spring, LLC
  Office of the Secretary of State of the State of Delaware
TSI South Bethesda, LLC
  Office of the Secretary of State of the State of Delaware
TSI Bayonne, LLC
  Office of the Secretary of State of the State of Delaware
TSI Butler, LLC
  Office of the Secretary of State of the State of Delaware
TSI Cherry Hill, LLC
  Office of the Secretary of State of the State of Delaware
TSI Clifton, LLC
  Office of the Secretary of State of the State of Delaware
TSI Colonia, LLC
  Office of the Secretary of State of the State of Delaware
TSI Englewood, LLC
  Office of the Secretary of State of the State of Delaware
TSI Fort Lee, LLC
  Office of the Secretary of State of the State of Delaware
TSI Franklin Park, LLC
  Office of the Secretary of State of the State of Delaware
TSI Freehold, LLC
  Office of the Secretary of State of the State of Delaware
TSI Hoboken, LLC
  Office of the Secretary of State of the State of Delaware
TSI Hoboken North, LLC
  Office of the Secretary of State of the State of Delaware
TSI Jersey City, LLC
  Office of the Secretary of State of the State of Delaware
TSI Livingston, LLC
  Office of the Secretary of State of the State of Delaware
TSI Mahwah, LLC
  Office of the Secretary of State of the State of Delaware
TSI Marlboro, LLC
  Office of the Secretary of State of the State of Delaware
TSI Matawan, LLC
  Office of the Secretary of State of the State of Delaware
TSI Montclair, LLC
  Office of the Secretary of State of the State of Delaware
TSI Newark, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI No Sweat, LLC
  Office of the Secretary of State of the State of Delaware
TSI Old Bridge, LLC
  Office of the Secretary of State of the State of Delaware
TSI Parsippany, LLC
  Office of the Secretary of State of the State of Delaware
TSI Plainsboro, LLC
  Office of the Secretary of State of the State of Delaware
TSI Princeton North, LLC
  Office of the Secretary of State of the State of Delaware
TSI Ramsey, LLC
  Office of the Secretary of State of the State of Delaware
TSI Ridgewood, LLC
  Office of the Secretary of State of the State of Delaware
TSI Somerset, LLC
  Office of the Secretary of State of the State of Delaware
TSI Springfield, LLC
  Office of the Secretary of State of the State of Delaware
TSI West Caldwell, LLC
  Office of the Secretary of State of the State of Delaware
TSI Westwood, LLC
  Office of the Secretary of State of the State of Delaware
TSI Ardmore, LLC
  Office of the Secretary of State of the State of Delaware
TSI Highpoint, LLC
  Office of the Secretary of State of the State of Delaware
TSI Market Street, LLC
  Office of the Secretary of State of the State of Delaware
TSI Radnor, LLC
  Office of the Secretary of State of the State of Delaware
TSI Rodin Place, LLC
  Office of the Secretary of State of the State of Delaware
TSI Society Hill, LLC
  Office of the Secretary of State of the State of Delaware
TSI Alexandria, LLC
  Office of the Secretary of State of the State of Delaware
TSI Clarendon, LLC
  Office of the Secretary of State of the State of Delaware
TSI Fairfax, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



      Debtor   Filing Office
TSI Sterling, LLC
  Office of the Secretary of State of the State of Delaware
TSI West Springfield, LLC
  Office of the Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OFFICER’S CERTIFICATE
               I, the undersigned, [Chairman of the Board/Chief Executive
Officer/President/Chief Financial Officer/Vice President] of [NAME OF COMPANY],
a __________ organized and existing under the laws of the State of ________ (the
“Company”), do hereby certify on behalf of the Company that:
               1. This Certificate is furnished pursuant to Section 6 of the
Credit Agreement, dated as of May [__], 2011, among [the Company,] [Town Sports
International Holdings, Inc.,] [Town Sports International, LLC,] the lenders
from time to time party thereto and Deutsche Bank Trust Company Americas, as
Administrative Agent (such Credit Agreement, as in effect on the date of this
Certificate, being herein called the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.
               1. 2. The persons named in Exhibit A attached hereto have been
duly elected, have duly qualified as, and at all times since ___________ __,
20__14 (to and including the date hereof) have been officers of the Company,
holding the respective offices in such Exhibit A set forth opposite their names,
and the signatures on such Exhibit A set forth opposite their names are their
genuine signatures.
               3. Attached hereto as Exhibit B is a true and correct copy of the
[Certificate of Incorporation] [Articles of Incorporation] [Certificate of
Formation] of the Company, as filed in the Office of the Secretary of State of
the State of _________ on ___________, ____, together with all amendments
thereto adopted through the date hereof.
               4. Attached hereto as Exhibit C is a true and correct copy of the
[By-Laws] [Limited Liability Company Agreement] [Partnership Agreement] of the
Company which [were] [was] duly adopted, [are] [is] in full force and effect on
the date hereof.
               5. Attached hereto as Exhibit D is a true and correct copy of
resolutions which were duly adopted on __________, 2011 [by unanimous written
consent of the Board of Directors of the Company] [by a meeting of the Board of
Directors of the Company at which a quorum was present and acting throughout],
and said resolutions have not been rescinded, amended or modified. Except as
attached hereto as Exhibit D, no resolutions have been adopted by the Board of
Directors of the Company which authorize the execution, delivery or performance
of any of the Credit Documents to which the Company is a party.
               [6. On the date hereof, all of the conditions set forth in
Sections 6.05, 6.06, 6.07, 6.08 and 7.01 of the Credit Agreement have been
satisfied.]15
 

14   Insert a date prior to the time of any corporate action relating to any
Credit Document.   15   Insert in Officers’ Certificate for the Borrower only.

 



--------------------------------------------------------------------------------



 



               [6][7]. On the date hereof, the representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, both before and
after giving effect to each Credit Event to occur on the date hereof and the
application of the proceeds thereof (it being understood and agreed that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects), unless stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects (or all respects, as the case may be)
as of such earlier date.
               [7][8]. On the date hereof, no Default or Event of Default has
occurred and is continuing or would result from any Credit Event to occur on the
date hereof or from the application of the proceeds thereof.
               [8][9]. There is no pending proceeding for the dissolution or
liquidation of the Company or, to the knowledge of the undersigned, threatening
its existence.
               IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of
____, 20_.

            [NAME OF COMPANY]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

               I, the undersigned, [Secretary/Assistant Secretary] of the
Company, do hereby certify, solely in my capacity as an officer of the Company
and not in my individual capacity, on behalf of the Company that:
               1. [Name of Person making above certifications] is the duly
elected and qualified [Chairman of the Board/Chief Executive
Officer/President/Chief Financial Officer/Vice President] of the Company and the
signature above is [his] [her] genuine signature.
               2. The certifications made by [name of Person making above
certifications] on behalf of the Company in Items 2, 3, 4, 5 and [8] [9] above
are true and correct.
               IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of
_____, 20_.

            [NAME OF COMPANY]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          Name16   Office   Signature                       
                                                                  
                                                                  
                                           

 

16   Include name, office and signature of each officer who will sign any Credit
Document on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
 
FORM OF
PLEDGE AGREEMENT
among
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
TOWN SPORTS INTERNATIONAL, LLC,
VARIOUS OTHER SUBSIDIARIES OF TOWN SPORTS INTERNATIONAL HOLDINGS,
INC.
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
Dated as of May [__], 2011
 

 



--------------------------------------------------------------------------------



 



FORM OF PLEDGE AGREEMENT
               PLEDGE AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”), dated as of May [__], 2011, among each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 29 hereof, the “Pledgors”) and
Deutsche Bank Trust Company Americas, as collateral agent (together with any
successor collateral agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H :
               WHEREAS, Town Sports International Holdings, Inc. (“Holdings”),
Town Sports International, LLC (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of May
[__], 2011 (as amended, modified, restated, extended, restructured and/or
supplemented from time to time, together with any agreement refinancing in full
the Indebtedness under such agreement or successor agreements to the extent such
agreement provides that it is to be the “Credit Agreement” hereunder, the
“Credit Agreement”), providing for the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account, of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Pledgee are herein called the “Lender Creditors”);
               WHEREAS, pursuant to the Credit Agreement Party Guaranty, each
Credit Agreement Party has guaranteed to the Secured Creditors the payment when
due of all Guaranteed Obligations as described (and defined) therein;
               WHEREAS, pursuant to the Subsidiaries Guaranty, each Pledgor
(other than Holdings and the Borrower) has jointly and severally guaranteed the
payment and performance when due of all Guaranteed Obligations as described (and
defined) therein;
               WHEREAS, the Borrower and/or one or more of its Subsidiaries may
at any time and from time to time enter into one or more Interest Rate
Protection Agreements or Other Hedging Agreements with one or more Lender
Creditors or any affiliate thereof (each such Lender Creditor or affiliate, even
if the respective Lender Creditor subsequently ceases to be a Lender under the
Credit Agreement for any reason, together with such Lender Creditor’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”);
               WHEREAS, it is a condition precedent to the making of Loans to
the Borrower and the issuance of, and participation in, Letters of Credit for
the account of the Borrower under the Credit Agreement and to the Other
Creditors entering into Interest Rate Protection

 



--------------------------------------------------------------------------------



 



Page 2
Agreements and Other Hedging Agreements that each Pledgor shall have executed
and delivered to the Pledgee this Agreement; and
               WHEREAS, each Pledgor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to enter into this Agreement in order to satisfy the conditions described in the
preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;
               NOW, THEREFORE, in consideration of the foregoing and other
benefits accruing to each Pledgor, the receipt and sufficiency of which are
hereby acknowledged, each Pledgor hereby makes the following representations and
warranties to the Pledgee for the benefit of the Secured Creditors and hereby
covenants and agrees with the Pledgee for the benefit of the Secured Creditors
as follows:
               • SECURITY FOR OBLIGATIONS. This Agreement is made by each
Pledgor for the benefit of the Secured Creditors to secure:
          • the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest,
reimbursement obligations (both actual and contingent) under Letters of Credit,
fees, costs, and indemnities (including in each case, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor or any Subsidiary thereof at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) of such Pledgor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Pledgor is a party (including, in the case of each Pledgor that is a
Guarantor, all such obligations, liabilities and indebtedness of such Pledgor
under its Guaranty) and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained in the Credit Agreement
and in such other Credit Documents (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, being herein collectively
called the “Credit Document Obligations”);
          • the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Pledgor or any of its Subsidiaries at the rate provided for

 



--------------------------------------------------------------------------------



 



Page 3
in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding) owing by such Pledgor to the Other
Creditors under, or with respect to (including, in the case of each Pledgor that
is a Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under its Guaranty), each Interest Rate Protection Agreement and Other
Hedging Agreement, whether such Interest Rate Protection Agreement or Other
Hedging Agreement is now in existence or hereafter arising and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained therein (all such obligations, liabilities and indebtedness
described in this clause (ii) being herein collectively called the “Other
Obligations”);
          • any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;
          • in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and
          • all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (v) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
               • DEFINITIONS. • Reference to singular terms shall include the
plural and vice versa.
               • The following capitalized terms used herein shall have the
definitions specified below:
               “Administrative Agent” shall have the meaning set forth in the
recitals hereto.
               “Adverse Claim” shall have the meaning given such term in
Section 8-102(a)(1) of the UCC.
               “Agreement” shall have the meaning set forth in the first
paragraph hereof.
               “Borrower” shall have the meaning set forth in the recitals
hereto.

 



--------------------------------------------------------------------------------



 



Page 4
               “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
               “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
               “Collateral” shall have the meaning set forth in Section 3.1
hereof.
               “Collateral Accounts” shall mean any and all accounts established
and maintained by the Pledgee in the name of any Pledgor at any time while an
Event of Default shall have occurred and be continuing to which Collateral may
be credited after the occurrence and during the continuance of an Event of
Default.
               “Credit Agreement” shall have the meaning set forth in the
recitals hereto.
               “Credit Document Obligations” shall have the meaning set forth in
Section 1(i) hereof.
               “Credit Documents” shall have the meaning provided in the Credit
Agreement, as such documents may be amended, modified, restated and/or
supplemented from time to time in connection with the Credit Agreement.
               “Equity Interest” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.
               “Event of Default” shall mean any Event of Default under, and as
defined in, the Credit Agreement or, after the Credit Document Obligations have
been paid in full and all Letters of Credit and Commitments have terminated, an
Event of Default (or similar term) under any Interest Rate Protection Agreement
or Other Hedging Agreement entered into with an Other Creditor.
               “Exempted Foreign Entity” shall mean any Foreign Subsidiary of
the Borrower that is treated as a corporation or an association taxable as a
corporation for U.S. Federal income tax purposes.
               “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.
               “Foreign Subsidiary” shall have the meaning given such term the
Credit Agreement.
               “Holdings” shall have the meaning set forth in the recitals
hereto.
               “Indemnitees” shall have the meaning set forth in Section 11
hereof.

 



--------------------------------------------------------------------------------



 



Page 5
               “Instrument” shall have the meaning given such term in
Section 9-102(a)(47) of the UCC.
               “Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
               “Lender Creditors” shall have the meaning set forth in the
recitals hereto.
               “Lenders” shall have the meaning set forth in the recitals
hereto.
               “Limited Liability Company Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interest in other limited
liability companies), at any time owned by any Pledgor or represented by any
Limited Liability Company Interest.
               “Limited Liability Company Interests” shall mean the entire
limited liability company membership interest at any time owned by any Pledgor
in any limited liability company.
               “Non-Voting Equity Interests” shall mean all Equity Interests of
any Foreign Subsidiary of the Borrower which are not Voting Equity Interests.
               “Notes” shall mean (x) all intercompany notes at any time issued
to each Pledgor and (y) all other promissory notes from time to time issued to,
or held by, each Pledgor.
               “Obligations” shall have the meaning set forth in Section 1
hereof.
               “Other Creditors” shall have the meaning set forth in the
recitals hereto.
               “Other Hedging Agreements” shall have the meaning given such term
the Credit Agreement.
               “Other Obligations” shall have the meaning set forth in
Section 1(ii) hereof.
               “Partnership Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all partnership capital and interest in other partnerships), at any time owned
or represented by any Partnership Interest.
               “Partnership Interest” shall mean the entire general partnership
interest or limited partnership interest at any time owned by any Pledgor in any
general partnership or limited partnership.
               “Person” shall have the meaning given such term the Credit
Agreement.
               “Pledged Notes” shall have the meaning set forth in Section 3.5
hereof.
               “Pledgee” shall have the meaning set forth in the first paragraph
hereof.

 



--------------------------------------------------------------------------------



 



Page 6
               “Pledgor” shall have the meaning set forth in the first paragraph
hereof.
               “Proceeds” shall have the meaning given such term in
Section 9-102(a)(64) of the UCC and, in any event, shall also include, but not
be limited to, (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Pledgee or any Pledgor from time to time with respect to
any of the Collateral, (ii) any and all payments (in any form whatsoever) made
or due and payable to any Pledgor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental authority (or any Person acting under
color of governmental authority), and (iii) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.
               “Registered Organization” shall mean a “registered organization”
as such term is defined in Section 9-102 (a) (70) of the UCC.
               “Required Lenders” shall have the meaning given such term in the
Credit Agreement.
               “Required Secured Creditors” shall have the meaning given such
term in the Security Agreement.
               “Secured Creditors” shall have the meaning set forth in the
recitals hereto.
               “Secured Debt Agreements” shall mean and include (x) this
Agreement, (y) the other Credit Documents, and (z) the Interest Rate Protection
Agreements and Other Hedging Agreements entered into with any Other Creditor.
               “Securities Account” shall have the meaning given such term in
Section 8-501(a) of the UCC.
               “Securities Act” shall mean the Securities Act of 1933, as
amended, as in effect from time to time.
               “Securities Intermediary” shall have the meaning given such term
in Section 8-102(14) of the UCC.
               “Security” and “Securities” shall have the meaning given such
term in Section 8-102(a)(15) of the UCC and shall in any event also include all
Stock and all Notes.
               “Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
               “Stock” shall mean all of the issued and outstanding shares of
capital stock at any time owned by any Pledgor of any corporation.
               “Subsidiary” shall have the meaning given such term in the Credit
Agreement.
               “Termination Date” shall have the meaning set forth in the
Security Agreement.

 



--------------------------------------------------------------------------------



 



Page 7
               “Transmitting Utility” shall mean a “transmitting utility” as
such term is defined in Section 9-102(a)(80) of the UCC.
               “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York from time to time; provided that all references herein to
specific sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
               “Uncertificated Security” shall have the meaning given such term
in Section 8-102(a)(18) of the UCC.
               “Voting Equity Interests” of any Foreign Subsidiary of the
Borrower shall mean all classes of Equity Interests of such Foreign Subsidiary
entitled to vote.
               • PLEDGE OF SECURITIES, ETC.
               • Pledge. To secure the Obligations now or hereafter owed or to
be performed by such Pledgor, each Pledgor does hereby grant, pledge and assign
to the Pledgee for the benefit of the Secured Creditors, and does hereby create
a continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
               • each of the Collateral Accounts, including any and all assets
of whatever type or kind deposited by such Pledgor in each such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Credit Agreement or any other Secured
Debt Agreement to be deposited in each such Collateral Account, and all
investments and all certificates and other Instruments (including depository
receipts, if any) from time to time representing or evidencing the same, and all
dividends, interest, distributions, cash and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing;
               • all Securities owned or held by such Pledgor from time to time
and all options and warrants owned by such Pledgor from time to time to purchase
Securities;
               • all Limited Liability Company Interests owned by such Pledgor
from time to time and all of its right, title and interest in each limited
liability company to which each such Limited Liability Company Interest relates,
whether now existing or hereafter acquired, including, without limitation, to
the fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
          • all the capital thereof and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to

 



--------------------------------------------------------------------------------



 



Page 8
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
          • all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
          • all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
          • all present and future claims, if any, of such Pledgor against any
such limited liability company for monies loaned or advanced, for services
rendered or otherwise;
          • all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and
          • all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
               • all Partnership Interests owned by such Pledgor from time to
time and all of its right, title and interest in each partnership to which each
such Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
          • all the capital thereof and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;

 



--------------------------------------------------------------------------------



 



Page 9
          • all other payments due or to become due to such Pledgor in respect
of Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
          • all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
          • all present and future claims, if any, of such Pledgor against any
such partnership for monies loaned or advanced, for services rendered or
otherwise;
          • all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and
          • all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
               • all Security Entitlements owned by such Pledgor from time to
time in any and all of the foregoing;
               • all Financial Assets and Investment Property owned by such
Pledgor from time to time; and
               • all Proceeds of any and all of the foregoing;
provided that (A)(x) until a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder (in which case this clause (x) shall no longer be
applicable), no Pledgor shall be required at any time to pledge hereunder more
than 65% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity, and (y) each Pledgor shall be required
to pledge hereunder 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at

 



--------------------------------------------------------------------------------



 



Page 10
any time and from time to time acquired by such Pledgor, which Non-Voting Equity
Interests shall not be subject to the limitations described in preceding clause
(x) and (B) no Pledgor shall be required to grant a security interest hereunder
in (and the term “Collateral” shall not include) the Equity Interests in Persons
that are not Wholly-Owned Subsidiaries of Holdings but only to the extent that
the pledge of such Equity Interests is not permitted hereunder by the terms of
any agreement or organizational document of such Person and only so long as such
contractual prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC, the Bankruptcy Code or any other requirement of
law.
               Notwithstanding anything to the contrary contained in this
Agreement, the Pledgors shall not be required to take any actions to perfect the
Collateral Agent’s security interest hereunder except to the extent that a
security interest in such types of Collateral can be perfected (i) by the
filings of a UCC-1 (or similar) financing statement under the applicable UCC,
(ii) possession of certificated Securities evidencing Equity Interests,
(iii) possession of Instruments constituting Notes, (iv) as provided in
Section 3.2(a)(ii) hereof and (v) as provided in Section 3.2(a)(v) hereof and
the representations, warranties and covenants contained in this Agreement with
respect to a perfected security interest in such Collateral shall be qualified
to the extent provided in this paragraph.
               • Procedures. (a) To the extent that any Pledgor at any time or
from time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by the respective Pledgor) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, the respective Pledgor shall (to the extent
provided below) take the following actions as set forth below (as promptly as
practicable and, in any event, within 10 Business Days after it obtains such
Collateral (as such period may be extended by the Collateral Agent in its sole
discretion)) for the benefit of the Pledgee and the other Secured Creditors:
          • with respect to a Certificated Security representing an Equity
Interest (other than a Certificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the respective Pledgor shall physically
deliver such Certificated Security to the Pledgee, endorsed to the Pledgee or
endorsed in blank;
          • with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), the respective Pledgor shall cause the issuer of such
Uncertificated Security (unless the issuer of such Uncertificated Security is
not a Subsidiary of such Pledgor) to duly authorize and execute, and deliver to
the Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex H hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

 



--------------------------------------------------------------------------------



 



Page 11
          • with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof;
          • with respect to any Intercompany Note and any other Note in a
principal amount in excess of $1,000,000, physical delivery of such Note to the
Pledgee, endorsed to the Pledgee or endorsed in blank; and
          • with respect to cash proceeds from any of the Collateral described
in Section 3.1 hereof which the Pledgee is entitled to retain pursuant to the
terms of this Agreement, establishment by the Pledgee of a Collateral Account.
In addition to the foregoing, in the event that any Partnership Interests or
Limited Liability Company Interests of any Pledgor which were not previously
Securities become (A) Certificated Securities, such Pledgor shall follow the
procedure set forth in Section 3.2(a)(i), or (B) Uncertificated Securities, such
Pledgor shall follow the procedure set forth in Section 3.2(a)(ii), in either
case, within 10 Business Days after the date that such Partnership Interests or
Limited Liability Company Interests become Securities (as such period may be
extended by the Collateral Agent in its sole discretion).
               (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall from time to time cause appropriate
financing statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Investment Property and
other Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant States, including, without limitation, Section 9-312(a)
of the UCC).
               • Subsequently Acquired Collateral. If any Pledgor shall acquire
(by purchase, stock dividend or similar distribution or otherwise) any
additional Collateral at any time or from time to time after the date hereof,
such Collateral shall automatically (and without any further action being
required to be taken) be subject to the pledge and security interests created
pursuant to Section 3.1 hereof and, furthermore, the respective Pledgor will
promptly thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee such supplements to Annexes
A through G hereto as are reasonably necessary to cause such annexes to be
complete and accurate at such time. Without limiting the foregoing, each Pledgor
shall be required to pledge hereunder the Equity Interests of any Exempted
Foreign Entity at any time and from time to time after the date hereof acquired
by such Pledgor, provided that (x) a change in the relevant sections of the Code
or the regulations, rules, rulings, notices or other official pronouncements
issued or promulgated thereunder, no Pledgor shall be required at any

 



--------------------------------------------------------------------------------



 



Page 12
time to pledge hereunder more than 65% of the total combined voting power of all
classes of Voting Equity Interests of any Exempted Foreign Entity and (y) each
Pledgor shall be required to pledge hereunder 100% of the Non-Voting Equity
Interests of each Exempted Foreign Entity at any time and from time to time
acquired by such Pledgor.
               • Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
               • Definition of Pledged Notes. All Notes at any time pledged or
required to be pledged hereunder are hereinafter called the “Pledged Notes.”
               • Certain Representations and Warranties Regarding the
Collateral. Each Pledgor represents and warrants that on the date hereof:
(i) the exact legal name of such Pledgor, the type of organization of such
Pledgor, whether or not such Pledgor is a Registered Organization, the
jurisdiction of organization of such Pledgor, the organizational identification
number (if any) of such Pledgor, and whether or not such Pledgor is a
Transmitting Utility, is listed on Annex A hereto; (ii) each Subsidiary of such
Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(iii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iv) such Stock constitutes that percentage of the issued and
outstanding capital stock of the issuing corporation as is set forth in Annex C
hereto; (v) the Notes held by such Pledgor consist of the promissory notes
described in Annex D hereto where such Pledgor is listed as the lender; (vi) the
Limited Liability Company Interests held by such Pledgor consist of the number
and type of interests of the Persons described in Annex E hereto; (vii) each
such Limited Liability Company Interest constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (viii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(ix) each such Partnership Interest constitutes that percentage or portion of
the entire partnership interest of the Partnership as set forth in Annex F
hereto; (x) the exact address of the chief executive office of such Pledgor is
listed on Annex G hereto; (xi) the Pledgor has complied with the respective
procedure set forth in Section 3.2(a) hereof with respect to each item of
Collateral described in Annexes B through F hereto; and (xi) on the date hereof,
such Pledgor owns no other Securities, Stock, Notes, Limited Liability Company
Interests or Partnership Interests.
               • APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the
extent necessary to enable the Pledgee to perfect its security interest in any
of the Collateral or to exercise any of its remedies hereunder, the Pledgee
shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Collateral, which may be held (in the
discretion of the Pledgee) in the name of the relevant Pledgor, endorsed or
assigned in blank or in favor of the Pledgee or any nominee or nominees of the
Pledgee or a sub-agent appointed by the Pledgee.
               • VOTING, ETC., WHILE NO EVENT OF DEFAULT. Each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral

 



--------------------------------------------------------------------------------



 



Page 13
owned by it, and to give consents, waivers or ratifications in respect thereof;
provided that, in each case, no vote shall be cast or any consent, waiver or
ratification given or any action taken or omitted to be taken which would
violate, result in a breach of any covenant contained in, or be inconsistent
with any of the terms of any Secured Debt Agreement, or which could reasonably
be expected to have the effect of impairing the value of the Collateral or any
part thereof or the position or interests of the Pledgee or any other Secured
Creditor in the Collateral, unless expressly permitted by the terms of the
Secured Debt Agreements. Notwithstanding the foregoing, all such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case either (x) an Event of Default under Section 11.05 of the Credit Agreement
has occurred and is continuing or (y) any other Event of Default has occurred
and is continuing and the Pledgee has otherwise notified Holdings or the
Borrower, and Section 7 hereof shall become applicable.
               • DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall
have occurred and be continuing either (x) an Event of Default under
Section 11.05 of the Credit Agreement or (y) any other Event of Default and the
Pledgee has otherwise notified Holdings or the Borrower, all cash dividends,
cash distributions, cash Proceeds and other cash amounts payable in respect of
the Collateral shall be paid to the respective Pledgor. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:
          • all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash dividends other than
as set forth above) paid or distributed by way of dividend or otherwise in
respect of the Collateral;
          • all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash (although such cash
may be paid directly to the respective Pledgor so long as no Event of Default
then exists)) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and
          • all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash but only if an Event
of Default then exists) which may be paid in respect of the Collateral by reason
of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate or other reorganization.
                    Nothing contained in this Section 6 shall limit or restrict
in any way the Pledgee’s right to receive the proceeds of the Collateral in any
form in accordance with Section 3 of this Agreement. All dividends,
distributions or other payments which are received by any Pledgor contrary to
the provisions of this Section 6 or Section 7 hereof shall be received in trust
for the benefit of the Pledgee, shall be segregated from other property or funds
of such Pledgor and shall be forthwith paid over to the Pledgee as Collateral in
the same form as so received (with any necessary endorsement).

 



--------------------------------------------------------------------------------



 



Page 14
                • REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have
occurred and be continuing an Event of Default, then and in every such case, the
Pledgee shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Secured Debt Agreement or by
law) for the protection and enforcement of its rights in respect of the
Collateral, and the Pledgee shall be entitled to exercise all the rights and
remedies of a secured party under the UCC as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:
          • to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 hereof to the respective Pledgor;
          • to transfer all or any part of the Collateral into the Pledgee’s
name or the name of its nominee or nominees;
          • to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Note (including, without limitation, to make any demand for payment
thereon);
          • to vote (and exercise all rights and powers in respect of voting)
all or any part of the Collateral (whether or not transferred into the name of
the Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
          • at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or, notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise purchase or dispose (all of which
are hereby waived by each Pledgor), for cash, on credit or for other property,
for immediate or future delivery without any assumption of credit risk, and for
such price or prices and on such terms as the Pledgee in its absolute discretion
may determine, provided that at least 10 days’ written notice of the time and
place of any such sale shall be given to the respective Pledgor. The Pledgee
shall not be obligated to make any such sale of Collateral regardless of whether
any such notice of sale has theretofore been given. Each Pledgor hereby waives
and releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor

 



--------------------------------------------------------------------------------



 



Page 15
shall any of them be under any obligation to take any action whatsoever with
regard thereto; and
          • to set-off any and all Collateral against any and all Obligations,
and to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
               • REMEDIES, CUMULATIVE, ETC. Each and every right, power and
remedy of the Pledgee provided for in this Agreement or in any other Secured
Debt Agreement, or now or hereafter existing at law or in equity or by statute
shall be cumulative and concurrent and shall be in addition to every other such
right, power or remedy. The exercise or beginning of the exercise by the Pledgee
or any other Secured Creditor of any one or more of the rights, powers or
remedies provided for in this Agreement or any other Secured Debt Agreement or
now or hereafter existing at law or in equity or by statute or otherwise shall
not preclude the simultaneous or later exercise by the Pledgee or any other
Secured Creditor of all such other rights, powers or remedies, and no failure or
delay on the part of the Pledgee or any other Secured Creditor to exercise any
such right, power or remedy shall operate as a waiver thereof. No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand. The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case, acting upon the instructions of the Required Secured
Creditors, and that no other Secured Creditor shall have any right individually
to seek to enforce or to enforce this Agreement or to realize upon the security
to be granted hereby, it being understood and agreed that such rights and
remedies may be exercised by the Pledgee for the benefit of the Secured
Creditors upon the terms of this Agreement and the Security Agreement.
               • APPLICATION OF PROCEEDS.

               • All monies collected by the Pledgee upon any sale or other
disposition of the Collateral pursuant to the terms of this Agreement, together
with all other monies received by the Pledgee hereunder, shall be applied in the
manner provided in the Security Agreement.
               • It is understood and agreed that each Pledgor shall remain
jointly and severally liable with respect to its Obligations to the extent of
any deficiency between the amount of the proceeds of the Collateral pledged by
it hereunder and the aggregate amount of such Obligations.
               • PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by
the Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making such sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.

 



--------------------------------------------------------------------------------



 



Page 16
               • INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Pledgee and each other Secured Creditor (in
their capacity as such) and their respective successors, assigns, employees,
advisors, agents and affiliates (as to any Indemnitee, its “Related Parties”)
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses (limited, in the case of any Event of
Default, to one counsel to the Administrative Agent, one additional counsel for
all Issuing Lenders and Lenders, taken as a whole, one local counsel for the
Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction, and, solely in the case of an actual or perceived conflict of
interests, one additional counsel in each relevant jurisdiction to each group of
affected Lenders similarly situated, taken as a whole), in each case arising out
of or resulting from this Agreement or the exercise by any Indemnitee of any
right or remedy granted to it hereunder (but excluding any obligations, damages,
injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) or expenses of
whatever kind or nature to the extent incurred or arising by reason of gross
negligence or willful misconduct of such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). In no event shall the Pledgee hereunder be liable, in the absence of
gross negligence or willful misconduct on its part (as determined by a court of
competent jurisdiction in a final and non-appealable decision), for any matter
or thing in connection with this Agreement other than to account for monies or
other property actually received by it in accordance with the terms hereof. If
and to the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. The indemnity obligations of each Pledgor
contained in this Section 11 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Interest Rate Protection Agreements and Other
Hedging Agreements and Letters of Credit, and the payment of all other
Obligations and notwithstanding the discharge thereof.
               • PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. •
Nothing herein shall be construed to make the Pledgee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Pledgee nor any other Secured Creditor by virtue
of this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto and is admitted as a member or partner of the
respective Limited Liability Company or Partnership, this Agreement shall not be
construed as creating a partnership or joint venture among the Pledgee, any
other Secured Creditor, any Pledgor and/or any other Person.
               • Except as provided in the last sentence of paragraph (a) of
this Section 12, the Pledgee, by accepting this Agreement, did not intend to
become a member of any limited liability company or a partner of any partnership
or otherwise be deemed to be a co-venturer with

 



--------------------------------------------------------------------------------



 



Page 17
respect to any Pledgor, any limited liability company, partnership and/or any
other Person either before or after an Event of Default shall have occurred. The
Pledgee shall have only those powers set forth herein and the Secured Creditors
shall assume none of the duties, obligations or liabilities of a member of any
limited liability company or as a partner of any partnership or any Pledgor
except as provided in the last sentence of paragraph (a) of this Section 12.
               • The Pledgee and the other Secured Creditors shall not be
obligated to perform or discharge any obligation of any Pledgor as a result of
the pledge hereby effected.
               • The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.
               • FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees
that it will join with the Pledgee in executing and, at such Pledgor’s own
expense, file and refile under the UCC or other applicable law such financing
statements, continuation statements and other documents, in form reasonably
acceptable to the Pledgee, in such offices as the Pledgee (acting on its own or
on the instructions of the Required Secured Creditors) may deem reasonably
necessary or appropriate and wherever required or permitted by law in order to
perfect and preserve the Pledgee’s security interest in the Collateral hereunder
and hereby authorizes the Pledgee to file financing statements and amendments
thereto relative to all or any part of the Collateral (including, without
limitation, financing statements which list the Collateral specifically and/or
“all assets” as collateral) without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Pledgee such additional conveyances, assignments, agreements
and instruments as the Pledgee may reasonably require or deem reasonably
necessary to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.
               (b) Each Pledgor hereby constitutes and appoints the Pledgee its
true and lawful attorney-in-fact, irrevocably, with full authority in the place
and stead of such Pledgor and in the name of such Pledgor or otherwise, from
time to time solely after the occurrence and during the continuance of an Event
of Default, in the Pledgee’s reasonable discretion, to act, require, demand,
receive and give acquittance for any and all monies and claims for monies due or
to become due to such Pledgor under or arising out of the Collateral, to endorse
any checks or other instruments or orders in connection therewith and to file
any claims or take any action or institute any proceedings and to execute any
instrument which the Pledgee may deem necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.
               • THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood, acknowledged and agreed by
each Secured Creditor that

 



--------------------------------------------------------------------------------



 



Page 18
by accepting the benefits of this Agreement, each such Secured Creditor
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Section 12 of the Credit Agreement. The Pledgee shall act
hereunder on the terms and conditions set forth herein and in Section 12 of the
Credit Agreement.
               • TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein, except as permitted by
the Credit Agreement.
               • REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. •
Each Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:
          (i) it is the legal, beneficial and record owner of, and has good
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement and nonconsensual Liens
permitted by Section 10.01(i) of the Credit Agreement);
          (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
          (iii) this Agreement has been duly authorized, executed and delivered
by such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
          (iv) except to the extent already obtained or made, no consent of any
other party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral, or (d) except for compliance
with or as may be required by applicable securities laws, the exercise by the
Pledgee of any of its rights or remedies provided herein;

 



--------------------------------------------------------------------------------



 



Page 19
          (v) neither the execution, delivery or performance by such Pledgor of
this Agreement, nor compliance by it with the terms and provisions hereof nor
the consummation of the transactions contemplated herein: (i) will contravene
any provision of any applicable law, statute, rule or regulation, or any
applicable order, writ, injunction or decree of any court, arbitrator or
governmental instrumentality, domestic or foreign, applicable to such Pledgor;
(ii) will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the properties
or assets of such Pledgor or any of its Subsidiaries pursuant to the terms of
any indenture, lease, mortgage, deed of trust, credit agreement, loan agreement
or any other material agreement, contract or other instrument to which such
Pledgor or any of its Subsidiaries is a party or is otherwise bound, or by which
it or any of its properties or assets is bound or to which it may be subject; or
(iii) will violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Pledgor or any of its Subsidiaries;
          (vi) all of such Pledgor’s Collateral (consisting of Securities,
Limited Liability Company Interests or Partnership Interests) has been duly and
validly issued and acquired, is fully paid and non-assessable and is subject to
no options to purchase or similar rights, except pursuant to a sale or other
disposition transaction permitted by the Credit Agreement;
          (vii) each of such Pledgor’s Pledged Notes constitutes, or when
executed by the obligor thereof will constitute, the legal, valid and binding
obligation of such obligor, enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
          (viii) the pledge, collateral assignment and delivery to the Pledgee
of such Pledgor’s Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement creates a valid and perfected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities and the Pledgee is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral; and
          (ix) to the extent required by Section 3.2 hereof, “control” (as
defined in Section 8-106 of the UCC) has been obtained by the Pledgee over all
of such Pledgor’s Collateral consisting of Securities (including, without
limitation, Notes which are Securities) with respect to which such “control” may
be obtained pursuant to Section 8-106 of the UCC except to the extent that the
obligation of the applicable Pledgor to

 



--------------------------------------------------------------------------------



 



Page 20
provide the Pledgee with “control” of such Collateral has not yet arisen under
this Agreement.
               (b) Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to such Pledgor’s Collateral
and the proceeds thereof against the claims and demands of all persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Pledgee by such Pledgor as Collateral hereunder and will likewise defend the
right thereto and security interest therein of the Pledgee and the other Secured
Creditors.
               (c) Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Secured Debt Agreement.
               • LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, the organizational identification number (if any) of such Pledgor,
and whether or not such Pledgor is a Transmitting Utility, is listed on Annex A
hereto for such Pledgor. No Pledgor shall change its legal name, its type of
organization (including without limitation its status as (x) a Registered
Organization, in the case of each Registered Organization or (y) a Transmitting
Utility or a Person which is not a Transmitting Utility, as the case may be),
its jurisdiction of organization, or its organizational identification number
(if any) from that listed on Annex A hereto for such Pledgor or those that may
have been established after the date of this Agreement in accordance with the
immediately succeeding sentence of this Section 17. No Pledgor shall change its
legal name, its type of organization, its status as a Registered Organization
(in the case of a Registered Organization), its status as a Transmitting Utility
or as a Person which is not a Transmitting Utility, as the case may be, its
jurisdiction of organization, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) any Pledgor changing its jurisdiction of organization from the
United States or a State thereof to a jurisdiction of organization outside the
United States or a State thereof) if (i) it shall have given to the Pledgee not
less than 15 days’ prior written notice of each change to the information listed
on Annex A (or such shorter notice as is acceptable to the Pledgee) (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex A which shall correct all
information contained therein for the respective Pledgor, and (ii) in connection
with such respective change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interests of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter notify the Pledgee
of such organizational identification number and shall take all actions
reasonably satisfactory to the Pledgee to the extent necessary to maintain the

 



--------------------------------------------------------------------------------



 



Page 21
security interest of the Pledgee in the Collateral intended to be granted hereby
fully perfected and in full force and effect.
               • PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. Prior to the Termination
Date, the obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by any circumstance or occurrence whatsoever, including, without limitation:
(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof (except to the extent that any such modification expressly and
directly relates to such Pledgor’s obligations under this Agreement); (ii) any
waiver, consent, extension, indulgence or other action or inaction under or in
respect of any such agreement or instrument including, without limitation, this
Agreement; (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee; (iv) any limitation on any party’s liability or obligations
under any such instrument or agreement or any invalidity or unenforceability, in
whole or in part, of any such instrument or agreement or any term thereof; or
(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
               • TERMINATION; RELEASE. • After the Termination Date, this
Agreement and the security interest created hereby shall automatically terminate
(provided that all indemnities set forth herein including, without limitation,
in Section 11 hereof shall survive any such termination), and the Pledgee, at
the request and expense of such Pledgor, will execute and deliver to such
Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and, and will duly assign, transfer and deliver
to such Pledgor (without recourse and without any representation or warranty)
such of the Collateral as may be in the possession of the Pledgee and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2).
               • In the event that any part of the Collateral is sold or
otherwise disposed of (to a Person other than a Credit Party in accordance with
the Credit Agreement) or any other transaction expressly permitted by the Credit
Agreement requires a release of the relevant Collateral (x) at any time prior to
the time at which all Credit Document Obligations have been

 



--------------------------------------------------------------------------------



 



Page 22
paid in full and all Commitments and Letters of Credit under the Credit
Agreement have been terminated, in connection with a sale or other disposition
permitted by Section 10.02 of the Credit Agreement or is otherwise released at
the direction of the Required Lenders (or all the Lenders if required by
Section 13.12 of the Credit Agreement) or (y) at any time thereafter, to the
extent permitted by the other Secured Debt Agreements, and in the case of
clauses (x) and (y), the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement or
such other Secured Debt Agreement, as the case may be, to the extent required to
be so applied, the Pledgee, at the request and expense of such Pledgor, will
duly release from the security interest created hereby (and will execute and
deliver such documentation, including termination or partial release statements
and the like in connection therewith) and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or released and as may be
in the possession of the Pledgee (or, in the case of Collateral held by any
sub-agent designated pursuant to Section 4 hereto, such sub-agent) and has not
theretofore been released pursuant to this Agreement.
               • At any time that any Pledgor desires that Collateral be
released as provided in the foregoing Section 19(a) or (b), it shall deliver to
the Pledgee (and the relevant sub-agent, if any, designated pursuant to
Section 4 hereof) a certificate signed by an authorized officer of such Pledgor
stating that the release of the respective Collateral is permitted pursuant to
Section 19(a) or (b) hereof.
               • The Pledgee shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Section 19.
               • NOTICES, ETC. All notices and communications hereunder shall be
in writing and sent or delivered by mail, telecopy or overnight courier service
and all such notices and communications shall, when mailed, telecopied or sent
by overnight courier, be effective when deposited in the mails, delivered to the
overnight courier or sent by telecopier, except that notices and communications
to the Pledgee or any Pledgor shall not be effective until received by the
Pledgee or such Pledgor, as the case may be. All such notices and other
communications shall be in writing and addressed as follows:

  •   if to any Pledgor, at:         c/o Town Sports International, LLC
5 Penn Plaza
4th Floor
New York, New York 10001
Attention: Dan Gallagher
Telephone No.: (212) 246-6700
Telecopier No.: (212) 246-8422     •   if to the Pledgee, at:

 



--------------------------------------------------------------------------------



 



Page 23

    60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 797-5690

               • if to any Lender Creditor, at such address as such Lender
Creditor shall have specified in the Credit Agreement;
               • if to any Other Creditor, at such address as such Other
Creditor shall have specified in writing to the Borrower and the Pledgee;
               • or at such other address or addressed to such other individual
as shall have been furnished in writing by any Person described above to the
party required to give notice hereunder.
               • WAIVER; AMENDMENT. Except as provided in Sections 29 and 31
hereof, none of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever except in accordance with
the requirements specified in Section 10.2 of the Security Agreement.
               • MISCELLANEOUS. This Agreement shall and shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of and be enforceable by each of the parties hereto and their
respective successors and assigns, provided that no Pledgor may assign any of
its rights or obligations hereunder without the prior written consent of the
Pledgee (with the prior written consent of the Required Secured Creditors). All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
               • HEADINGS DESCRIPTIVE. The headings of the several Sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
               • GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.
               • THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR HEREBY

 



--------------------------------------------------------------------------------



 



Page 24
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN
SECTION 20 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR ANY
SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER
JURISDICTION.
               • EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
               • EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
               • PLEDGOR’S DUTIES. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Pledgor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and the Pledgee shall not have any obligations or liabilities with
respect to any Collateral by reason of or arising out of this Agreement, nor
shall the Pledgee be required or obligated in any manner to perform or fulfill
any of the obligations of any Pledgor under or with respect to any Collateral.
               • COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the

 



--------------------------------------------------------------------------------



 



Page 25
same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with each Pledgor and the Pledgee.
               • SEVERABILITY. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
               • RECOURSE. This Agreement is made with full recourse to each
Pledgor and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of such Pledgor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
               • ADDITIONAL PLEDGORS. It is understood and agreed that any
Wholly-Owned Domestic Subsidiary of Holdings that is required to execute a
counterpart of this Agreement after the date hereof pursuant to the Credit
Agreement or any other Credit Document shall become a Pledgor hereunder by (x)
executing a counterpart hereof or a Joinder Agreement and delivering the same to
the Pledgee, (y) delivering supplements to Annexes A through G hereto as are
necessary to cause such annexes to be complete and accurate with respect to such
additional Pledgor on such date and (z) taking all actions as specified in this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.
               • LIMITED OBLIGATIONS. It is the desire and intent of each
Pledgor and the Secured Creditors that this Agreement shall be enforced against
each Pledgor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, in furtherance of the foregoing, it is noted that the
obligations of each Pledgor constituting a Subsidiary Guarantor have been
limited as provided in the Subsidiaries Guaranty.
               • RELEASE OF PLEDGORS. If at any time all of the Equity Interests
of any Pledgor owned by the Borrower or any of its Subsidiaries are sold to a
Person other than a Credit Party in a transaction permitted pursuant to the
Credit Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 31, the Borrower shall deliver to the Pledgee a
certificate signed by a principal executive officer of the Borrower stating that
the release of such Pledgor is permitted pursuant to this Section 31. If
requested by Pledgee (although the Pledgee shall have no obligation to make any
such request), the Borrower shall furnish legal opinions (from counsel
reasonably acceptable

 



--------------------------------------------------------------------------------



 



Page 26
to the Pledgee) to the effect set forth in the immediately preceding sentence.
The Pledgee shall have no liability whatsoever to any other Secured Creditor as
a result of the release of any Pledgor by it in accordance with, or which it
believes to be in accordance with, this Section 31.
* * * *

 



--------------------------------------------------------------------------------



 



Page 27
               IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

            TOWN SPORTS INTERNATIONAL, LLC,
   as a Pledgor
      By:           Name:           Title:        

            TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
   as a Pledgor
      By:           Name:           Title:        

[LIST OF PLEDGORS TO BE UPDATED BY COMPANY]

     
 
  TSI 217 BROADWAY, LLC
 
  TSI ALEXANDRIA, LLC
 
  TSI ALLSTON, LLC
 
  TSI ANDOVER, LLC
 
  TSI ARDMORE, LLC
 
  TSI ARTHRO-FITNESS SERVICES, LLC
 
  TSI ASTORIA, LLC
 
  TSI BATTERY PARK, LLC
 
  TSI BETHESDA, LLC
 
  TSI BAY RIDGE 86TH STREET, LLC
 
  TSI BAYONNE, LLC
 
  TSI BAYRIDGE, LLC
 
  TSI BENSONHURST, LLC
 
  TSI BOYLSTON, LLC
 
  TSI BROADWAY, LLC
 
  TSI BROOKLYN BELT, LLC
 
  TSI BRUNSWICK, LLC
 
  TSI BULFINCH, LLC
 
  TSI BUTLER, LLC
 
  TSI CARMEL, LLC
 
  TSI CASH MANAGEMENT, LLC
 
  TSI CENTRAL SQUARE, LLC
 
  TSI CHERRY HILL, LLC
 
  TSI CHEVY CHASE, LLC

 



--------------------------------------------------------------------------------



 



Page 28

     
 
  TSI CLARENDON, LLC
 
  TSI CLIFTON, LLC
 
  TSI COBBLE HILL, LLC
 
  TSI COLONIA, LLC
 
  TSI COLUMBIA HEIGHTS, LLC
 
  TSI COMMACK, LLC
 
  TSI CONNECTICUT AVENUE, LLC
 
  TSI COURT STREET, LLC
 
  TSI CROTON, LLC
 
  TSI DANBURY, LLC
 
  TSI DOBBS FERRY, LLC
 
  TSI DAVIS SQUARE, LLC
 
  TSI DOWNTOWN CROSSING, LLC
 
  TSI DUPONT CIRCLE, INC.
 
  TSI DUPONT II, INC.
 
  TSI EAST 23, LLC
 
  TSI EAST 31, LLC
 
  TSI EAST 34, LLC
 
  TSI EAST 36, LLC
 
  TSI EAST 41, LLC
 
  TSI EAST 48, LLC
 
  TSI EAST 51, LLC
 
  TSI EAST 59, LLC
 
  TSI EAST 76, LLC
 
  TSI EAST 86, LLC
 
  TSI EAST 91, LLC
 
  TSI EAST BRUNSWICH, LLC
 
  TSI EAST MEADOW, LLC
 
  TSI ENGLEWOOD, LLC
 
  TSI F STREET, LLC
 
  TSI FAIRFAX, LLC
 
  TSI FENWAY, LLC
 
  TSI FIRST AVENUE, LLC
 
  TSI FOREST HILLS, LLC
 
  TSI FORT LEE, LLC
 
  TSI FRAMINGHAM, LLC
 
  TSI FRANKLIN (MA), LLC
 
  TSI FRANKLIN PARK, LLC
 
  TSI FREEHOLD, LLC
 
  TSI GALLERY PLACE, LLC
 
  TSI GARDEN CITY, LLC
 
  TSI GARNERVILLE, LLC
 
  TSI GEORGETOWN, LLC
 
  TSI GERMANTOWN, LLC
 
  TSI GLENDALE, LLC
 
  TSI GLOVER, LLC

 



--------------------------------------------------------------------------------



 



Page 29

     
 
  TSI GRAND CENTRAL, LLC
 
  TSI GREAT NECK, LLC
 
  TSI GREENWICH, LLC
 
  TSI HARTSDALE, LLC
 
  TSI HAWTHORNE, LLC
 
  TSI HERALD, LLC
 
  TSI HICKSVILLE, LLC
 
  TSI HIGHPOINT, LLC
 
  TSI HOBOKEN, LLC
 
  TSI HOBOKEN NORTH, LLC
 
  TSI HOLDINGS (CIP), LLC
 
  TSI HOLDINGS (DC), LLC
 
  TSI HOLDINGS (IP), LLC
 
  TSI HOLDINGS (MA), LLC
 
  TSI HOLDINGS (MD), LLC
 
  TSI HOLDINGS (NJ), LLC
 
  TSI HOLDINGS (PA), LLC
 
  TSI HOLDINGS (VA), LLC
 
  TSI HUNTINGTON, LLC
 
  TSI INTERNATIONAL, INC.
 
  TSI IRVING PLACE, LLC
 
  TSI JAMAICA ESTATES, LLC
 
  TSI JERSEY CITY, LLC
 
  TSI K STREET, LLC
 
  TSI LARCHMONT, LLC
 
  TSI LEXINGTON (MA), LLC
 
  TSI LINCOLN, LLC
 
  TSI LIVINGSTON, LLC
 
  TSI LONG BEACH, LLC
 
  TSI LYNNFIELD, LLC
 
  TSI M STREET, LLC
 
  TSI MAHWAH, LLC
 
  TSI MAMARONECK, LLC
 
  TSI MARKET STREET, LLC
 
  TSI MARLBORO, LLC
 
  TSI MATAWAN, LLC
 
  TSI MERCER STREET, LLC
 
  TSI MIDWOOD, LLC
 
  TSI MONTCLAIR, LLC
 
  TSI MORRIS PARK, LLC
 
  TSI MURRAY HILL, LLC
 
  TSI NANUET, LLC
 
  TSI NATICK, LLC
 
  TSI NEW ROCHELLE, LLC
 
  TSI NEWARK, LLC
 
  TSI NEWBURY STREET, LLC

 



--------------------------------------------------------------------------------



 



Page 30

     
 
  TSI NEWTON, LLC
 
  TSI NO SWEAT, LLC
 
  TSI NORTH BETHESDA, LLC
 
  TSI NORWALK, LLC
 
  TSI OCEANSIDE, LLC
 
  TSI OLD BRIDGE, LLC
 
  TSI PARSIPPANY, LLC
 
  TSI PLAINSBORO, LLC
 
  TSI PORT JEFFERSON, LLC
 
  TSI PRINCETON, LLC
 
  TSI PRINCETON NORTH, LLC
 
  TSI RADNOR, LLC
 
  TSI RAMSEY, LLC
 
  TSI READE STREET, LLC
 
  TSI REGO PARK, LLC
 
  TSI RIDGEWOOD, LLC
 
  TSI RODIN PLACE, LLC
 
  TSI SCARSDALE, LLC
 
  TSI SEAPORT, LLC
 
  TSI SHERIDAN, LLC
 
  TSI SILVER SPRING, LLC
 
  TSI SMITHTOWN, LLC
 
  TSI SOCIETY HILL, LLC
 
  TSI SOHO, LLC
 
  TSI SOMERS, LLC
 
  TSI SOMERSET, LLC
 
  TSI SOUTH BETHESDA, LLC
 
  TSI SOUTH END, LLC
 
  TSI SOUTH PARK SLOPE, LLC
 
  TSI SOUTH STATION, LLC
 
  TSI SPRINGFIELD, LLC
 
  TSI STAMFORD DOWNTOWN, LLC
 
  TSI STAMFORD POST, LLC
 
  TSI STAMFORD RINKS, LLC
 
  TSI STATEN ISLAND, LLC
 
  TSI STERLING, LLC
 
  TSI SYOSSET, LLC
 
  TSI UNIVERSITY MANAGEMENT, LLC
 
  TSI VARICK STREET, LLC
 
  TSI WALL STREET, LLC
 
  TSI WALTHAM, LLC
 
  TSI WASHINGTON, INC.
 
  TSI WATER STREET, LLC
 
  TSI WATERTOWN, LLC
 
  TSI WAYLAND, LLC
 
  TSI WELLESLEY, LLC

 



--------------------------------------------------------------------------------



 



Page 31

     
 
  TSI WELLINGTON CIRCLE, LLC
 
  TSI WEST 14, LLC
 
  TSI WEST 16, LLC
 
  TSI WEST 23, LLC
 
  TSI WEST 38, LLC
 
  TSI WEST 41, LLC
 
  TSI WEST 44, LLC
 
  TSI WEST 48, LLC
 
  TSI WEST 52, LLC
 
  TSI WEST 73, LLC
 
  TSI WEST 76, LLC
 
  TSI WEST 80, LLC
 
  TSI WEST 94, LLC
 
  TSI WEST 115TH STREET, LLC
 
  TSI WEST 125, LLC
 
  TSI WEST 145TH STREET, LLC
 
  TSI WEST CALDWELL, LLC
 
  TSI WEST HARTFORD, LLC
 
  TSI WEST NEWTON, LLC
 
  TSI WEST NYACK, LLC
 
  TSI WEST SPRINGFIELD, LLC
 
  TSI WESTBOROUGH, LLC
 
  TSI WESTPORT, LLC
 
  TSI WESTWOOD, LLC
 
  TSI WEYMOUTH, LLC
 
  TSI WHITE PLAINS, LLC
 
  TSI WHITE PLAINS CITY CENTER, LLC
 
  TSI WHITESTONE, LLC
 
  TSI WOBURN, LLC
 
  TSI WOODMERE, LLC
 
      each as a Pledgor

                  By:           Name:           Title:        

4.

 



--------------------------------------------------------------------------------



 



Page 32
Accepted and Agreed to:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
     as Collateral Agent

          By:         Name:         Title:             By:         Name     
Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
to
PLEDGE AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
Town Sports International Holdings, Inc.
  Corporation   Yes   Delaware     3754592     No
Town Sports International, LLC
  Limited Liability Company   Yes   New York     None     No
TSI 217 Broadway, LLC
  Limited Liability Company   Yes   Delaware     4268991     No
TSI Alexandria, LLC
  Limited Liability Company   Yes   Delaware     2901743     No
TSI Alexandria West, LLC
  Limited Liability Company   Yes   Delaware     4330291     No
TSI Allston, LLC
  Limited Liability Company   Yes   Delaware     3899539     No
TSI Andover, LLC
  Limited Liability Company   Yes   Delaware     4269134     No
TSI Ardmore, LLC
  Limited Liability Company   Yes   Delaware     3387908     No
TSI Arthro-Fitness Services, LLC
  Limited Liability Company   Yes   Delaware     4268994     No
TSI Astoria, LLC
  Limited Liability Company   Yes   Delaware     4268995     No
TSI Battery Park, LLC
  Limited Liability Company   Yes   Delaware     4268998     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company   Yes   Delaware     4269108     No
TSI Bayonne, LLC
  Limited Liability Company   Yes   Delaware     4536496     No
TSI Bayridge, LLC
  Limited Liability Company   Yes   Delaware     4269001     No
TSI Bensonhurst, LLC
  Limited Liability Company   Yes   Delaware     4416091     No
TSI Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3018449     No
TSI Boylston, LLC
  Limited Liability Company   Yes   Delaware     4269330     No
TSI Broadway, LLC
  Limited Liability Company   Yes   Delaware     4269002     No
TSI Brooklyn Belt, LLC
  Limited Liability Company   Yes   Delaware     4269004     No
TSI Brunswick, LLC
  Limited Liability Company   Yes   Delaware     4282150     No
TSI Bulfinch, LLC
  Limited Liability Company   Yes   Delaware     3899536     No
TSI Butler, LLC
  Limited Liability Company   Yes   Delaware     4239615     No
TSI Carmel, LLC
  Limited Liability Company   Yes   Delaware     4269111     No
TSI Cash Management, LLC
  Limited Liability Company   Yes   Delaware     4269009     No
TSI Central Square, LLC
  Limited Liability Company   Yes   Delaware     3899543     No
TSI Cherry Hill, LLC
  Limited Liability Company   Yes   Delaware     3040637     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Chevy Chase, LLC
  Limited Liability Company   Yes   Delaware     4269632     No
TSI Clarendon, LLC
  Limited Liability Company   Yes   Delaware     3317876     No
TSI Clifton, LLC
  Limited Liability Company   Yes   Delaware     4195613     No
TSI Cobble Hill, LLC
  Limited Liability Company   Yes   Delaware     4269013     No
TSI Colonia, LLC
  Limited Liability Company   Yes   Delaware     2928572     No
TSI Columbia Heights, LLC
  Limited Liability Company   Yes   Delaware     4269691     No
TSI Commack, LLC
  Limited Liability Company   Yes   Delaware     4269015     No
TSI Connecticut Avenue, LLC
  Limited Liability Company   Yes   Delaware     4269736     No
TSI Court Street, LLC
  Limited Liability Company   Yes   Delaware     4269017     No
TSI Croton, LLC
  Limited Liability Company   Yes   Delaware     4269019     No
TSI Danbury, LLC
  Limited Liability Company   Yes   Delaware     4269758     No
TSI Davis Square, LLC
  Limited Liability Company   Yes   Delaware     4160261     No
TSI Dedham, LLC
  Limited Liability Company   Yes   Delaware     4510871     No
TSI Deer Park, LLC
  Limited Liability Company   Yes   Delaware     4364946     No
TSI Dobbs Ferry, LLC
  Limited Liability Company   Yes   Delaware     4269114     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Downtown Crossing, LLC
  Limited Liability Company   Yes   Delaware     4269741     No
TSI Dupont Circle, Inc.
  Corporation   Yes   Delaware     2220114     No
TSI Dupont II, Inc.
  Corporation   Yes   Delaware     2439444     No
TSI East 23, LLC
  Limited Liability Company   Yes   Delaware     4269027     No
TSI East 31, LLC
  Limited Liability Company   Yes   Delaware     4269030     No
TSI East 34, LLC
  Limited Liability Company   Yes   Delaware     4269032     No
TSI East 36, LLC
  Limited Liability Company   Yes   Delaware     4269035     No
TSI East 41, LLC
  Limited Liability Company   Yes   Delaware     4269039     No
TSI East 48, LLC
  Limited Liability Company   Yes   Delaware     4269115     No
TSI East 51, LLC
  Limited Liability Company   Yes   Delaware     4269041     No
TSI East 59, LLC
  Limited Liability Company   Yes   Delaware     4269047     No
TSI East 76, LLC
  Limited Liability Company   Yes   Delaware     4269049     No
TSI East 86, LLC
  Limited Liability Company   Yes   Delaware     4269119     No
TSI East 91, LLC
  Limited Liability Company   Yes   Delaware     4269051     No
TSI East Brunswick, LLC
  Limited Liability Company   Yes   Delaware     4343405     No
TSI East Meadow, LLC
  Limited Liability Company   Yes   Delaware     4269024     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Englewood, LLC
  Limited Liability Company   Yes   Delaware     4099792      
TSI F Street, LLC
  Limited Liability Company   Yes   Delaware     4269753     No
TSI Fairfax, LLC
  Limited Liability Company   Yes   Delaware     2951887     No
TSI Fenway, LLC
  Limited Liability Company   Yes   Delaware     3899546     No
TSI First Avenue, LLC
  Limited Liability Company   Yes   Delaware     4269053     No
TSI Forest Hills, LLC
  Limited Liability Company   Yes   Delaware     4269055     No
TSI Fort Lee, LLC
  Limited Liability Company   Yes   Delaware     2900457     No
TSI Framingham, LLC
  Limited Liability Company   Yes   Delaware     4269136     No
TSI Franklin (MA), LLC
  Limited Liability Company   Yes   Delaware     4269138     No
TSI Franklin Park, LLC
  Limited Liability Company   Yes   Delaware     2928574     No
TSI Freehold, LLC
  Limited Liability Company   Yes   Delaware     3057259     No
TSI Gallery Place, LLC
  Limited Liability Company   Yes   Delaware     4269770     No
TSI Garden City, LLC
  Limited Liability Company   Yes   Delaware     4269057     No
TSI Garnerville, LLC
  Limited Liability Company   Yes   Delaware     4376082     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Georgetown, LLC
  Limited Liability Company   Yes   Delaware     4269763     No
TSI Germantown, LLC
  Limited Liability Company   Yes   Delaware     2916539     No
TSI Glendale, LLC
  Limited Liability Company   Yes   Delaware     4269128     No
TSI Glover, LLC
  Limited Liability Company   Yes   Delaware     4269240     No
TSI Grand Central, LLC
  Limited Liability Company   Yes   Delaware     4269060     No
TSI Great Neck, LLC
  Limited Liability Company   Yes   Delaware     4269061     No
TSI Greenwich, LLC
  Limited Liability Company   Yes   Delaware     4269761     No
TSI Hartsdale, LLC
  Limited Liability Company   Yes   Delaware     4269062     No
TSI Hawthorne, LLC
  Limited Liability Company   Yes   Delaware     4269066     No
TSI Herald, LLC
  Limited Liability Company   Yes   Delaware     4269068     No
TSI Hicksville, LLC
  Limited Liability Company   Yes   Delaware     4257117     No
TSI Highpoint, LLC
  Limited Liability Company   Yes   Delaware     3140945     No
TSI Hoboken, LLC
  Limited Liability Company   Yes   Delaware     3057253     No
TSI Hoboken North, LLC
  Limited Liability Company   Yes   Delaware     3773429     No
TSI Holdings (CIP), LLC
  Limited Liability Company   Yes   Delaware     4269773     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Holdings (DC), LLC
  Limited Liability Company   Yes   Delaware     4268598     No
TSI Holdings (MA), LLC
  Limited Liability Company   Yes   Delaware     4268036     No
TSI Holdings (MD), LLC
  Limited Liability Company   Yes   Delaware     4268623     No
TSI Holdings (NJ), LLC
  Limited Liability Company   Yes   Delaware     3744923     No
TSI Holdings (PA), LLC
  Limited Liability Company   Yes   Delaware     4268627     No
TSI Holdings (VA), LLC
  Limited Liability Company   Yes   Delaware     4268618     No
TSI Huntington, LLC
  Limited Liability Company   Yes   Delaware     4268974     No
TSI International, Inc.
  Corporation   Yes   Delaware     2141083     No
TSI Irving Place, LLC
  Limited Liability Company   Yes   Delaware     4268978     No
TSI Jamaica Estates, LLC
  Limited Liability Company   Yes   Delaware     4402223     No
TSI Jersey City, LLC
  Limited Liability Company   Yes   Delaware     3525625     No
TSI K Street, LLC
  Limited Liability Company   Yes   Delaware     4269781     No
TSI Larchmont, LLC
  Limited Liability Company   Yes   Delaware     4268983     No
TSI Lexington (MA), LLC
  Limited Liability Company   Yes   Delaware     4269142     No
TSI Lincoln, LLC
  Limited Liability Company   Yes   Delaware     4268985     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Livingston, LLC
  Limited Liability Company   Yes   Delaware     3305800     No
TSI Long Beach, LLC
  Limited Liability Company   Yes   Delaware     4268987     No
TSI Lynnfield, LLC
  Limited Liability Company   Yes   Delaware     4269143     No
TSI M Street, LLC
  Limited Liability Company   Yes   Delaware     4269776     No
TSI Mahwah, LLC
  Limited Liability Company   Yes   Delaware     2905457     No
TSI Mamaroneck, LLC
  Limited Liability Company   Yes   Delaware     4268989     No
TSI Market Street, LLC
  Limited Liability Company   Yes   Delaware     3123380     No
TSI Marlboro, LLC
  Limited Liability Company   Yes   Delaware     3057264     No
TSI Matawan, LLC
  Limited Liability Company   Yes   Delaware     3057208     No
TSI Mercer Street, LLC
  Limited Liability Company   Yes   Delaware     4268990     No
TSI Midwood, LLC
  Limited Liability Company   Yes   Delaware     4268993     No
TSI Montclair, LLC
  Limited Liability Company   Yes   Delaware     3235308     No
TSI Morris Park, LLC
  Limited Liability Company   Yes   Delaware     4269130     No
TSI Murray Hill, LLC
  Limited Liability Company   Yes   Delaware     4269000     No
TSI Nanuet, LLC
  Limited Liability Company   Yes   Delaware     4269005     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Natick, LLC
  Limited Liability Company   Yes   Delaware     4269786     No
TSI New Rochelle, LLC
  Limited Liability Company   Yes   Delaware     4290057     No
TSI Newark, LLC
  Limited Liability Company   Yes   Delaware     3548397     No
TSI Newbury Street, LLC
  Limited Liability Company   Yes   Delaware     4269793     No
TSI Newton, LLC
  Limited Liability Company   Yes   Delaware     4188428     No
TSI No Sweat, LLC
  Limited Liability Company   Yes   Delaware     4071998     No
TSI North Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3018427     No
TSI Norwalk, LLC
  Limited Liability Company   Yes   Delaware     4269791     No
TSI Oceanside, LLC
  Limited Liability Company   Yes   Delaware     4269012     No
TSI Old Bridge, LLC
  Limited Liability Company   Yes   Delaware     3057213     No
TSI Parsippany, LLC
  Limited Liability Company   Yes   Delaware     2928568     No
TSI Plainsboro, LLC
  Limited Liability Company   Yes   Delaware     2928573     No
TSI Port Jefferson, LLC
  Limited Liability Company   Yes   Delaware     4269018     No
TSI Princeton, LLC
  Limited Liability Company   Yes   Delaware     2750867     No
TSI Princeton North, LLC
  Limited Liability Company   Yes   Delaware     3946066     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Providence Downtown, LLC
  Limited Liability Company   Yes   Delaware     4411647     No
TSI Providence Eastside, LLC
  Limited Liability Company   Yes   Delaware     4411648     No
TSI Radnor, LLC
  Limited Liability Company   Yes   Delaware     4034032     No
TSI Ramsey, LLC
  Limited Liability Company   Yes   Delaware     3138497     No
TSI Reade Street, LLC
  Limited Liability Company   Yes   Delaware     4269021     No
TSI Rego Park, LLC
  Limited Liability Company   Yes   Delaware     4269031     No
TSI Ridgewood, LLC
  Limited Liability Company   Yes   Delaware     3386883     No
TSI Rodin Place, LLC
  Limited Liability Company   Yes   Delaware     3026591     No
TSI Scarsdale, LLC
  Limited Liability Company   Yes   Delaware     4269037     No
TSI Seaport, LLC
  Limited Liability Company   Yes   Delaware     4269040     No
TSI Sheridan, LLC
  Limited Liability Company   Yes   Delaware     4269043     No
TSI Silver Spring, LLC
  Limited Liability Company   Yes   Delaware     3296686     No
TSI Smithtown, LLC
  Limited Liability Company   Yes   Delaware     4269048     No
TSI Society Hill, LLC
  Limited Liability Company   Yes   Delaware     3026597     No
TSI Soho, LLC
  Limited Liability Company   Yes   Delaware     4269052     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Somers, LLC
  Limited Liability Company   Yes   Delaware     4269058     No
TSI Somerset, LLC
  Limited Liability Company   Yes   Delaware     2928575     No
TSI South Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3854033     No
TSI South End, LLC
  Limited Liability Company   Yes   Delaware     4269795     No
TSI South Park Slope, LLC
  Limited Liability Company   Yes   Delaware     4269064     No
TSI South Station, LLC
  Limited Liability Company   Yes   Delaware     4269797     No
TSI Springfield, LLC
  Limited Liability Company   Yes   Delaware     2928570     No
TSI Stamford Downtown, LLC
  Limited Liability Company   Yes   Delaware     4269799     No
TSI Stamford Post, LLC
  Limited Liability Company   Yes   Delaware     4269803     No
TSI Stamford Rinks, LLC
  Limited Liability Company   Yes   Delaware     4269807     No
TSI Staten Island, LLC
  Limited Liability Company   Yes   Delaware     4269070     No
TSI Sterling, LLC
  Limited Liability Company   Yes   Delaware     2978316     No
TSI Sunnyside, LLC
  Limited Liability Company   Yes   Delaware     4324681     No
TSI Syosset, LLC
  Limited Liability Company   Yes   Delaware     4269074     No
TSI University Management, LLC
  Limited Liability Company   Yes   Delaware     4269811     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Varick Street, LLC
  Limited Liability Company   Yes   Delaware     4269076     No
TSI Wall Street, LLC
  Limited Liability Company   Yes   Delaware     4269078     No
TSI Waltham, LLC
  Limited Liability Company   Yes   Delaware     3584187     No
TSI Washington, Inc.
  Corporation   Yes   Delaware     2195425     No
TSI Water Street, LLC
  Limited Liability Company   Yes   Delaware     4269087     No
TSI Watertown, LLC
  Limited Liability Company   Yes   Delaware     4269336     No
TSI Wayland, LLC
  Limited Liability Company   Yes   Delaware     4554568     No
TSI Wellesley, LLC
  Limited Liability Company   Yes   Delaware     4269148     No
TSI Wellington Circle, LLC
  Limited Liability Company   Yes   Delaware     4160262     No
TSI West 14, LLC
  Limited Liability Company   Yes   Delaware     4269093     No
TSI West 16, LLC
  Limited Liability Company   Yes   Delaware     4269096     No
TSI West 23, LLC
  Limited Liability Company   Yes   Delaware     4269098     No
TSI West 38, LLC
  Limited Liability Company   Yes   Delaware     4269038     No
TSI West 41, LLC
  Limited Liability Company   Yes   Delaware     4269045     No
TSI West 44, LLC
  Limited Liability Company   Yes   Delaware     4269054     No
TSI West 48, LLC
  Limited Liability Company   Yes   Delaware     4269067     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI West 52, LLC
  Limited Liability Company   Yes   Delaware     4269073     No
TSI West 73, LLC
  Limited Liability Company   Yes   Delaware     4269077     No
TSI West 76, LLC
  Limited Liability Company   Yes   Delaware     4269080     No
TSI West 80, LLC
  Limited Liability Company   Yes   Delaware     4269085     No
TSI West 94, LLC
  Limited Liability Company   Yes   Delaware     4269086     No
TSI West 115th Street, LLC
  Limited Liability Company   Yes   Delaware     4269131     No
TSI West 125, LLC
  Limited Liability Company   Yes   Delaware     4269090     No
TSI West 145th Street, LLC
  Limited Liability Company   Yes   Delaware     4239620     No
TSI West Caldwell, LLC
  Limited Liability Company   Yes   Delaware     2928566     No
TSI West Hartford, LLC
  Limited Liability Company   Yes   Delaware     4411640     No
TSI West Newton, LLC
  Limited Liability Company   Yes   Delaware     4269593     No
TSI West Nyack, LLC
  Limited Liability Company   Yes   Delaware     4269089     No
TSI West Springfield, LLC
  Limited Liability Company   Yes   Delaware     3131927     No
TSI Westborough, LLC
  Limited Liability Company   Yes   Delaware     4311117     No
TSI Westport, LLC
  Limited Liability Company   Yes   Delaware     4269809     No

 



--------------------------------------------------------------------------------



 



                              Type of           Pledgor’s           Organization
          Organization           (or, if the           Identification          
Pledgor is an   Registered       Number     Transmitting Exact Legal Name of  
Individual, so   Organization?   Jurisdiction of   (or, if none, so     Utility?
Each Pledgor   indicate)   (Yes/No)   Organization   indicate)     (Yes/No)
TSI Westwood, LLC
  Limited Liability Company   Yes   Delaware     3478988     No
TSI Weymouth, LLC
  Limited Liability Company   Yes   Delaware     4269814     No
TSI White Plains City Center, LLC
  Limited Liability Company   Yes   Delaware     4269095     No
TSI White Plains, LLC
  Limited Liability Company   Yes   Delaware     4269100     No
TSI Whitestone, LLC
  Limited Liability Company   Yes   Delaware     4269102     No
TSI Woburn, LLC
  Limited Liability Company   Yes   Delaware     4411649     No
TSI Woodmere, LLC
  Limited Liability Company   Yes   Delaware     4269106     No

 



--------------------------------------------------------------------------------



 



ANNEX B
to
PLEDGE AGREEMENT
SCHEDULE OF SUBSIDIARIES

                  Jurisdiction of Entity   Ownership   Organization
Town Sports International, LLC
  Town Sports International Holdings, Inc.   New York
TSI 217 Broadway, LLC
  Town Sports International, LLC   Delaware
TSI Alexandria West, LLC
  Town Sports International, LLC   Delaware
TSI Allston, LLC
  Town Sports International, LLC   Delaware
TSI Arthro-Fitness Services, LLC
  Town Sports International, LLC   Delaware
TSI Astoria, LLC
  Town Sports International, LLC   Delaware
TSI Battery Park, LLC
  Town Sports International, LLC   Delaware
TSI Bay Ridge 86th Street, LLC
  Town Sports International, LLC   Delaware
TSI Bayridge, LLC
  Town Sports International, LLC   Delaware
TSI Bensonhurst, LLC
  Town Sports International, LLC   Delaware
TSI Boylston, LLC
  Town Sports International, LLC   Delaware
TSI Broadway, LLC
  Town Sports International, LLC   Delaware
TSI Brooklyn Belt, LLC
  Town Sports International, LLC   Delaware
TSI Brunswick, LLC
  Town Sports International, LLC   Delaware
TSI Bulfinch, LLC
  Town Sports International, LLC   Delaware
TSI Carmel, LLC
  Town Sports International, LLC   Delaware
TSI Cash Management, LLC
  Town Sports International, LLC   Delaware
TSI Central Square, LLC
  Town Sports International, LLC   Delaware
TSI Cobble Hill, LLC
  Town Sports International, LLC   Delaware
TSI Commack, LLC
  Town Sports International, LLC   Delaware
TSI Court Street, LLC
  Town Sports International, LLC   Delaware
TSI Croton, LLC
  Town Sports International, LLC   Delaware
TSI Danbury, LLC
  Town Sports International, LLC   Delaware
TSI Deer Park, LLC
  Town Sports International, LLC   Delaware
TSI Dobbs Ferry, LLC
  Town Sports International, LLC   Delaware
TSI Downtown Crossing, LLC
  Town Sports International, LLC   Delaware
TSI East 23, LLC
  Town Sports International, LLC   Delaware
TSI East 31, LLC
  Town Sports International, LLC   Delaware
TSI East 34, LLC
  Town Sports International, LLC   Delaware
TSI East 36, LLC
  Town Sports International, LLC   Delaware
TSI East 41, LLC
  Town Sports International, LLC   Delaware
TSI East 48, LLC
  Town Sports International, LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of Entity   Ownership   Organization
TSI East 51, LLC
  Town Sports International, LLC   Delaware
TSI East 59, LLC
  Town Sports International, LLC   Delaware
TSI East 76, LLC
  Town Sports International, LLC   Delaware
TSI East 86, LLC
  Town Sports International, LLC   Delaware
TSI East 91, LLC
  Town Sports International, LLC   Delaware
TSI East Brunswick, LLC
  Town Sports International, LLC   Delaware
TSI East Meadow, LLC
  Town Sports International, LLC   Delaware
TSI Fenway, LLC
  Town Sports International, LLC   Delaware
TSI First Avenue, LLC
  Town Sports International, LLC   Delaware
TSI Forest Hills, LLC
  Town Sports International, LLC   Delaware
TSI Garden City, LLC
  Town Sports International, LLC   Delaware
TSI Garnerville, LLC
  Town Sports International, LLC   Delaware
TSI Glendale, LLC
  Town Sports International, LLC   Delaware
TSI Grand Central, LLC
  Town Sports International, LLC   Delaware
TSI Great Neck, LLC
  Town Sports International, LLC   Delaware
TSI Greenwich, LLC
  Town Sports International, LLC   Delaware
TSI Hartsdale, LLC
  Town Sports International, LLC   Delaware
TSI Hawthorne, LLC
  Town Sports International, LLC   Delaware
TSI Herald, LLC
  Town Sports International, LLC   Delaware
TSI Hicksville, LLC
  Town Sports International, LLC   Delaware
TSI Holdings (CIP), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (DC), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (MA), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (MD), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (NJ), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (PA), LLC
  Town Sports International, LLC   Delaware
TSI Holdings (VA), LLC
  Town Sports International, LLC   Delaware
TSI Huntington, LLC
  Town Sports International, LLC   Delaware
TSI Insurance, Inc.
  Town Sports International, LLC   New York
TSI International, Inc.
  Town Sports International, LLC   Delaware
TSI Irving Place, LLC
  Town Sports International, LLC   Delaware
TSI Jamaica Estates, LLC
  Town Sports International, LLC   Delaware
TSI Larchmont, LLC
  Town Sports International, LLC   Delaware
TSI Lincoln, LLC
  Town Sports International, LLC   Delaware
TSI Long Beach, LLC
  Town Sports International, LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of Entity   Ownership   Organization
TSI Mamaroneck, LLC
  Town Sports International, LLC   Delaware
TSI Mercer Street, LLC
  Town Sports International, LLC   Delaware
TSI Midwood, LLC
  Town Sports International, LLC   Delaware
TSI Morris Park, LLC
  Town Sports International, LLC   Delaware
TSI Murray Hill, LLC
  Town Sports International, LLC   Delaware
TSI Nanuet, LLC
  Town Sports International, LLC   Delaware
TSI Natick, LLC
  Town Sports International, LLC   Delaware
TSI New Rochelle, LLC
  Town Sports International, LLC   Delaware
TSI Newbury Street, LLC
  Town Sports International, LLC   Delaware
TSI Norwalk, LLC
  Town Sports International, LLC   Delaware
TSI Oceanside, LLC
  Town Sports International, LLC   Delaware
TSI Port Jefferson, LLC
  Town Sports International, LLC   Delaware
TSI Providence Downtown, LLC
  Town Sports International, LLC   Delaware
TSI Providence Eastside, LLC
  Town Sports International, LLC   Delaware
TSI Reade Street, LLC
  Town Sports International, LLC   Delaware
TSI Rego Park, LLC
  Town Sports International, LLC   Delaware
TSI Scarsdale, LLC
  Town Sports International, LLC   Delaware
TSI Seaport, LLC
  Town Sports International, LLC   Delaware
TSI Sheridan, LLC
  Town Sports International, LLC   Delaware
TSI Smithtown, LLC
  Town Sports International, LLC   Delaware
TSI Soho, LLC
  Town Sports International, LLC   Delaware
TSI Somers, LLC
  Town Sports International, LLC   Delaware
TSI South Park Slope, LLC
  Town Sports International, LLC   Delaware
TSI Stamford Downtown, LLC
  Town Sports International, LLC   Delaware
TSI Stamford Post, LLC
  Town Sports International, LLC   Delaware
TSI Stamford Rinks, LLC
  Town Sports International, LLC   Delaware
TSI Staten Island, LLC
  Town Sports International, LLC   Delaware
TSI Sunnyside, LLC
  Town Sports International, LLC   Delaware
TSI Syosset, LLC
  Town Sports International, LLC   Delaware
TSI Varick Street, LLC
  Town Sports International, LLC   Delaware
TSI Wall Street, LLC
  Town Sports International, LLC   Delaware
TSI Water Street, LLC
  Town Sports International, LLC   Delaware
TSI West 14, LLC
  Town Sports International, LLC   Delaware
TSI West 16, LLC
  Town Sports International, LLC   Delaware
TSI West 23, LLC
  Town Sports International, LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of Entity   Ownership   Organization
TSI West 38, LLC
  Town Sports International, LLC   Delaware
TSI West 41, LLC
  Town Sports International, LLC   Delaware
TSI West 44, LLC
  Town Sports International, LLC   Delaware
TSI West 48, LLC
  Town Sports International, LLC   Delaware
TSI West 52, LLC
  Town Sports International, LLC   Delaware
TSI West 73, LLC
  Town Sports International, LLC   Delaware
TSI West 76, LLC
  Town Sports International, LLC   Delaware
TSI West 80, LLC
  Town Sports International, LLC   Delaware
TSI West 94, LLC
  Town Sports International, LLC   Delaware
TSI West 115th Street, LLC
  Town Sports International, LLC   Delaware
TSI West 125, LLC
  Town Sports International, LLC   Delaware
TSI West 145th Street, LLC
  Town Sports International, LLC   Delaware
TSI West Hartford, LLC
  Town Sports International, LLC   Delaware
TSI West Newton, LLC
  Town Sports International, LLC   Delaware
TSI West Nyack, LLC
  Town Sports International, LLC   Delaware
TSI Westborough, LLC
  Town Sports International, LLC   Delaware
TSI Westport, LLC
  Town Sports International, LLC   Delaware
TSI Weymouth, LLC
  Town Sports International, LLC   Delaware
TSI White Plains City Center, LLC
  Town Sports International, LLC   Delaware
TSI White Plains, LLC
  Town Sports International, LLC   Delaware
TSI Whitestone, LLC
  Town Sports International, LLC   Delaware
TSI Woodmere, LLC
  Town Sports International, LLC   Delaware
TSI Princeton, LLC
  TSI Brunswick, LLC   Delaware
TSI Chevy Chase, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Columbia Heights, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Connecticut Avenue, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Dupont Circle, Inc.
  TSI Holdings (DC), LLC   Delaware
TSI Dupont II, Inc.
  TSI Holdings (DC), LLC   Delaware
TSI F Street, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Gallery Place, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Georgetown, LLC
  TSI Holdings (DC), LLC   Delaware
TSI Glover, LLC
  TSI Holdings (DC), LLC   Delaware
TSI K Street, LLC
  TSI Holdings (DC), LLC   Delaware
TSI M Street, LLC
  TSI Holdings (DC), LLC   Delaware
TSI University Management, LLC
  TSI Holdings (DC), LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of Entity   Ownership   Organization
TSI Washington, Inc.
  TSI Holdings (DC), LLC   Delaware
TSI Andover, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Davis Square, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Dedham, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Framingham, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Franklin (MA), LLC
  TSI Holdings (MA), LLC   Delaware
TSI Lexington (MA), LLC
  TSI Holdings (MA), LLC   Delaware
TSI Lynnfield, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Newton, LLC
  TSI Holdings (MA), LLC   Delaware
TSI South End, LLC
  TSI Holdings (MA), LLC   Delaware
TSI South Station, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Waltham, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Watertown, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Wayland, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Wellesley, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Wellington Circle, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Woburn, LLC
  TSI Holdings (MA), LLC   Delaware
TSI Bethesda, LLC
  TSI Holdings (MD), LLC   Delaware
TSI Germantown, LLC
  TSI Holdings (MD), LLC   Delaware
TSI North Bethesda, LLC
  TSI Holdings (MD), LLC   Delaware
TSI Silver Spring, LLC
  TSI Holdings (MD), LLC   Delaware
TSI South Bethesda, LLC
  TSI Holdings (MD), LLC   Delaware
TSI Bayonne, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Butler, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Cherry Hill, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Clifton, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Colonia, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Englewood, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Fort Lee, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Franklin Park, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Freehold, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Hoboken, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Hoboken North, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Jersey City, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Livingston, LLC
  TSI Holdings (NJ), LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of Entity   Ownership   Organization
TSI Mahwah, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Marlboro, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Matawan, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Montclair, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Newark, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI No Sweat, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Old Bridge, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Parsippany, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Plainsboro, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Princeton North, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Ramsey, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Ridgewood, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Somerset, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Springfield, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI West Caldwell, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Westwood, LLC
  TSI Holdings (NJ), LLC   Delaware
TSI Ardmore, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Highpoint, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Market Street, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Radnor, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Rodin Place, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Society Hill, LLC
  TSI Holdings (PA), LLC   Delaware
TSI Alexandria, LLC
  TSI Holdings (VA), LLC   Delaware
TSI Clarendon, LLC
  TSI Holdings (VA), LLC   Delaware
TSI Fairfax, LLC
  TSI Holdings (VA), LLC   Delaware
TSI Sterling, LLC
  TSI Holdings (VA), LLC   Delaware
TSI West Springfield, LLC
  TSI Holdings (VA), LLC   Delaware
Town Sports AG
  TSI International, Inc.   Switzerland

 



--------------------------------------------------------------------------------



 



ANNEX C
to
PLEDGE AGREEMENT
SCHEDULE OF STOCK

1.   Town Sports International, LLC

                                          Type of   Number of     Certificate  
  Percentage     Sub-clause of Section 3.2(a)   Name of Issuing Corporation  
Shares   Shares     No.     Owned     of Pledge Agreement  
TSI Insurance, Inc.
  Common     100,000       2       100 %     3.2 (a)(i)
TSI International, Inc.
  Common     100       2       100 %     3.2 (a)(i)

2.   TSI Holdings (DC), LLC

                                          Type of   Number of     Certificate  
  Percentage     Sub-clause of Section 3.2(a)   Name of Issuing Corporation  
Shares   Shares     No.     Owned     of Pledge Agreement  
TSI Dupont Circle, Inc.
  Common     100       3       100 %     3.2 (a)(i)
TSI Dupont II, Inc.
  Common     100       2       100 %     3.2 (a)(i)
TSI Washington, Inc.
  Common     100       3       100 %     3.2 (a)(i)

3.   TSI International, Inc.

                                          Type of   Number of     Certificate  
  Percentage     Sub-clause of Section 3.2(a)   Name of Issuing Corporation  
Shares   Shares     No.     Owned     of Pledge Agreement  
Town Sports AG
  Common     1298       7       65 %     3.2 (a)(i)

 



--------------------------------------------------------------------------------



 



ANNEX D
to
PLEDGE AGREEMENT
SCHEDULE OF NOTES
None.

 



--------------------------------------------------------------------------------



 



ANNEX E
to
PLEDGE AGREEMENT
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

1.   Town Sports International Holdings, Inc.

                                      Sub-clause of   Name of Issuing Limited
Liability       Percentage     Section 3.2(a) of   Company   Type of Interest  
Owned     Pledge Agreement  
Town Sports International, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

2.   Town Sports International, LLC

                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI Alexandria West, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Arthro-Fitness Services, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Astoria, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Battery Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bayridge, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bensonhurst, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Broadway, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI 217 Broadway, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Brooklyn Belt, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Carmel, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Cash Management, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI Cobble Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Commack, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Court Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Croton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Deer Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Dobbs Ferry, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East Brunswick, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East Meadow, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 23, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 31, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 34, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 36, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 41, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 48, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 51, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 59, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 76, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 86, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI East 91, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI First Avenue, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Forest Hills, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Garden City, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Garnerville, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Grand Central, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Great Neck, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Glendale, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hartsdale, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hawthorne, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Herald, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hicksville, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Huntington, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Irving Place, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Jamaica Estates, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Larchmont, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Lincoln, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Long Beach, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Mamaroneck, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI Mercer Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Midwood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Morris Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Murray Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Nanuet, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI New Rochelle, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Oceanside, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Port Jefferson, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Providence Downtown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Providence Eastside, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Reade Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Rego Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Scarsdale, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Seaport, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Sheridan, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Smithtown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Soho, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Somers, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South Park Slope, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI Staten Island, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Sunnyside, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Syosset, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Varick Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wall Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Water Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 14, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 16, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 23, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 38, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 41, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 44, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 48, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 52, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 73, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 76, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 80, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 94, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI West 115th Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 125, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West 145th Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Nyack, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Westborough, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI White Plains, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI White Plains City Center, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Whitestone, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Woodmere, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Allston, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Boylston, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Bulfinch, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Central Square, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Downtown Crossing, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Fenway, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Natick, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Newbury Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Newton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Weymouth, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of                   Section
3.2(a)   Name of Issuing Limited       Percentage     of Pledge   Liability
Company   Type of Interest   Owned     Agreement  
TSI Danbury, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Greenwich, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Norwalk, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Stamford Downtown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Stamford Post, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Stamford Rinks, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Hartford, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Westport, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (DC), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (MA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (MD), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (NJ), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Brunswick, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (CIP), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (PA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Holdings (VA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



3.    TSI Holdings (MD), LLC

                                      Sub-clause of   Name of Issuing Limited
Liability       Percentage     Section 3.2(a) of   Company   Type of Interest  
Owned     Pledge Agreement  
TSI Bethesda, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Germantown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI North Bethesda, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Silver Spring, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South Bethesda, LLC
  Limited Liability Company     100 %   3.2(a)(ii)   4.   TSI Holdings (VA), LLC
                  Sub-clause of   Name of Issuing Limited Liability      
Percentage     Section 3.2(a) of   Company   Type of Interest   Owned     Pledge
Agreement  
TSI Alexandria, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Clarendon, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Fairfax, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Springfield, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Sterling, LLC
  Limited Liability Company     100 %   3.2(a)(ii)   5.   TSI Holdings (PA), LLC
                  Sub-clause of   Name of Issuing Limited Liability      
Percentage     Section 3.2(a) of   Company   Type of Interest   Owned     Pledge
Agreement  
TSI Ardmore, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Highpoint, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Market Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Radnor, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Rodin Place, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Society Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)   6.   TSI Holdings (NJ), LLC
                  Sub-clause of   Name of Issuing Limited Liability      
Percentage     Section 3.2(a) of   Company   Type of Interest   Owned     Pledge
Agreement  
TSI Bayonne, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Butler, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Cherry Hill, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Clifton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Colonia, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Englewood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Fort Lee, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Franklin Park, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Freehold, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hoboken, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Hoboken North, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Jersey City, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



                                      Sub-clause of   Name of Issuing Limited  
            Section 3.2(a) of   Liability Company   Type of Interest  
Percentage Owned     Pledge Agreement  
TSI Livingston, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Mahwah, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Marlboro, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Matawan, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Montclair, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Newark, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI No Sweat, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Old Bridge, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Parsippany, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Plainsboro, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Princeton North LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Ramsey, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Ridgewood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Somerset, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Springfield, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI West Caldwell, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Westwood, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

7.   TSI Holdings (MA), LLC

                                      Sub-clause of   Name of Issuing Limited  
            Section 3.2(a) of   Liability Company   Type of Interest  
Percentage Owned     Pledge Agreement  
TSI Andover, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Davis Square, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Dedham, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Framingham, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Franklin (MA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Lexington (MA), LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Lynnfield, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Newton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South End, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI South Station, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Waltham, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Watertown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wayland, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wellesley, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Wellington Circle, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Woburn, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

8.   TSI Brunswick, LLC

                                      Sub-clause of   Name of Issuing Limited  
            Section 3.2(a) of   Liability Company   Type of Interest  
Percentage Owned     Pledge Agreement  
TSI Princeton, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

9.   TSI Holdings (DC), LLC

                                      Sub-clause of   Name of Issuing Limited  
            Section 3.2(a) of   Liability Company   Type of Interest  
Percentage Owned     Pledge Agreement  
TSI Chevy Chase, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Columbia Heights, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Connecticut Avenue, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI F Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Gallery Place, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Georgetown, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI Glover, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI K Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI M Street, LLC
  Limited Liability Company     100 %   3.2(a)(ii)
TSI University Management, LLC
  Limited Liability Company     100 %   3.2(a)(ii)

 



--------------------------------------------------------------------------------



 



ANNEX F
to
PLEDGE AGREEMENT
SCHEDULE OF PARTNERSHIP INTERESTS

1.   TSI Dupont, Inc.

                                      Sub-clause of                   Section
3.2(a)           Percentage     of Pledge   Name of Issuing Partnership   Type
of Interest   Owned17     Agreement  
Kalorama Sports Management Associates
  Partnership Interest     45 %   3.2(a)(ii)

2.   TSI Washington, Inc.

                                      Sub-clause of                   Section
3.2(a)           Percentage     of Pledge   Name of Issuing Partnership   Type
of Interest   Owned     Agreement  
Capitol Hill Squash Club Associates
  Limited Partnership Interest     20 %   3.2(a)(ii)

 

17   Percentage is reflective of the estimated profit sharing percentage related
to these Limited Partnership Investments.

 



--------------------------------------------------------------------------------



 



ANNEX G
to
PLEDGE AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

      Name of Pledgor   Address(es) of Chief Executive Office
Town Sports International Holdings, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
Town Sports International, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI 217 Broadway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Alexandria, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Alexandria West, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Allston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Andover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ardmore, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Arthro-Fitness Services, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Astoria, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Battery Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bay Ridge 86th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bayonne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bayridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bensonhurst, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Boylston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Broadway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Brooklyn Belt, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Brunswick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bulfinch, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Butler, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Carmel, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cash Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Central Square, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cherry Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Chevy Chase, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Clarendon, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Clifton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cobble Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Colonia, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Columbia Heights, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Commack, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Connecticut Avenue, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Court Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Croton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Danbury, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Davis Square, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dedham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Deer Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dobbs Ferry, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Downtown Crossing, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dupont Circle, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dupont II, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East Brunswick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East Meadow, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 31, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 34, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 36, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI East 51, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 59, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 86, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 91, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Englewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI F Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fairfax, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fenway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI First Avenue, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Forest Hills, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fort Lee, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Framingham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Franklin (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Franklin Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Freehold, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Gallery Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Garden City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Garnersville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Georgetown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Germantown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Glendale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Glover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Grand Central, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Great Neck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Greenwich, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hartsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hawthorne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Herald, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hicksville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Highpoint, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hoboken, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hoboken North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (CIP), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Holdings (DC), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (MD), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (NJ), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (PA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (VA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Huntington, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI International, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Irving Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Jamaica Estates, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Jersey City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI K Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Larchmont, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lexington (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lincoln, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Livingston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Long Beach, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lynnfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI M Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mahwah, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mamaroneck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Market Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Marlboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Matawan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mercer Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Midwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Montclair, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Morris Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Murray Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Nanuet, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Natick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI New Rochelle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newark, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newbury Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI No Sweat, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI North Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Norwalk, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Oceanside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Old Bridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Parsippany, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Plainsboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Port Jefferson, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Eastside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Radnor, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ramsey, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Reade Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rego Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ridgewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rodin Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Scarsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Seaport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sheridan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Silver Spring, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Smithtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Society Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Soho, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somers, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somerset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South End, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Park Slope, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Station, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Post, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Rinks, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Staten Island, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Sterling, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sunnyside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Syosset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI University Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Varick Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wall Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Waltham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Washington, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Water Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Watertown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wayland, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellesley, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellington Circle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Caldwell, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Hartford, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Nyack, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI West Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 14, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 16, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 38, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 44, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 52, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 73, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 80, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 94, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 115th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 125, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 145th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westborough, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Address(es) of Chief Executive Office
TSI Westwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Weymouth, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains City Center, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Whitestone, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Woburn, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Woodmere, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX H
to
PLEDGE AGREEMENT
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
     AGREEMENT (as amended, modified, restated and/or supplemented from time to
time, this “Agreement”), dated as of                     , among the undersigned
pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
                    , as the issuer of the [Uncertificated Securities] [Limited
Liability Company Interests] [Partnership Interests] (defined below) (the
“Issuer”).
W I T N E S S E T H :
     WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have
entered into a Pledge Agreement, dated as of May [___], 2011 (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge Agreement), the Pledgor has or will
pledge to the Pledgee for the benefit of the Secured Creditors (as defined in
the Pledge Agreement), and grant a security interest in favor of the Pledgee for
the benefit of the Secured Creditors in, all of the right, title and interest of
the Pledgor in and to any and [all “uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”)] [Partnership Interests (as defined in
the Pledge Agreement)] [Limited Liability Company Interests (as defined in the
Pledge Agreement)] issued from time to time by the Issuer, whether now existing
or hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and
     WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in
order to protect and perfect the security interest of the Pledgee under the
Pledge Agreement in the Issuer Pledged Interests, to vest in the Pledgee control
of the Issuer Pledged Interests and to provide for the rights of the parties
under this Agreement;
     NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
     1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and
the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its permitted successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, after receiving a notice from the
Pledgee stating that an “Event of Default” has occurred and is

 



--------------------------------------------------------------------------------



 



Page 2
continuing, not to comply with any instructions or orders regarding any or all
of the Issuer Pledged Interests originated by any person or entity other than
the Pledgee (and its permitted successors and assigns) or a court of competent
jurisdiction.
     2. The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.
     3. The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests fully paid and
nonassessable.
     4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 797-5690
     5. Until the Pledgee shall have delivered written notice to the Issuer that
all of the Obligations have been paid in full (other than contingent
indemnification obligations which are not then due and payable) and this
Agreement is terminated, the Issuer will, upon receiving notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, send any and
all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Pledgor only by
wire transfers to the following address:

                           
 
                         
 
                         
 
               
 
  ABA No.:                          
 
  Account in the Name of:        
 
         
 
   
 
  Account No.:                        

     6. Except as expressly provided otherwise in Sections 4 and 5 above, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company, cable company or
overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Pledgee, the Pledgor or the Issuer shall
not be effective until received by

 



--------------------------------------------------------------------------------



 



Page 3
the Pledgee, the Pledgor or the Issuer, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

         
(a)
  if to the Pledgor, at:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Attention:                                                                 
 
  Telephone No.:    
 
  Telecopier No.:    
 
       
(b)
  if to the Pledgee, at:    
 
 
60 Wall Street    
 
  New York, New York 10005    
 
  Attention: Carin Keegan    
 
  Telephone No.: (212) 250-6083    
 
  Telecopier No.: (212) 797-5690    
 
       
(c)
  if to the Issuer, at:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

17. or at such other address as shall have been furnished in writing by any
Person described above to the party required to give notice hereunder. As used
in this Section 6, “Business Day” means any day other than a Saturday, Sunday,
or other day in which banks in New York are authorized to remain closed.
     7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
     8. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.

 



--------------------------------------------------------------------------------



 



Page 4
     IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

                      [                                        ],         as
Pledgor    
 
               
 
  By                          
 
      Name:        
 
      Title:        
 
                    DEUTSCHE BANK TRUST COMPANY AMERICAS,
     not in its individual capacity but solely as
     Collateral Agent and Pledgee    
 
               
 
               
 
  By                          
 
      Name:        
 
      Title:        
 
               
 
               
 
  By                          
 
      Name:        
 
      Title:        
 
                    [                                        ],         as
Issuer    
 
               
 
  By                          
 
      Name:        
 
      Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT G

         
1. SECURITY FOR OBLIGATIONS
    2  
2. DEFINITIONS
    3  
3. PLEDGE OF SECURITIES, ETC.
    7  
3.1 Pledge
    7  
3.2 Procedures
    10  
3.3 Subsequently Acquired Collateral
    11  
3.4 Transfer Taxes
    12  
3.5 Definition of Pledged Notes
    12  
3.6 Certain Representations and Warranties Regarding the Collateral
    12  
4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC
    12  
5. VOTING, ETC., WHILE NO EVENT OF DEFAULT
    12  
6. DIVIDENDS AND OTHER DISTRIBUTIONS
    13  
7. REMEDIES IN CASE OF AN EVENT OF DEFAULT
    14  
8. REMEDIES, CUMULATIVE, ETC
    15  
9. APPLICATION OF PROCEEDS
    15  
10. PURCHASERS OF COLLATERAL
    15  
11. INDEMNITY
    16  
12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER
    16  
13. FURTHER ASSURANCES; POWER-OF-ATTORNEY
    17  
14. THE PLEDGEE AS COLLATERAL AGENT
    17  
15. TRANSFER BY THE PLEDGORS
    18  
16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS
    18  
17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A   TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION   NUMBERS; CHANGES THERETO; ETC
    20  
18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC
    21  
19. TERMINATION; RELEASE
    21  
20. NOTICES, ETC
    22  

 



--------------------------------------------------------------------------------



 



         
21. WAIVER; AMENDMENT
    23  
22. MISCELLANEOUS
    23  
23. HEADINGS DESCRIPTIVE
    23  
24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    23  
25. PLEDGOR’S DUTIES
    24  
26. COUNTERPARTS
    24  
27. SEVERABILITY
    25  
28. RECOURSE
    25  
29. ADDITIONAL PLEDGORS
    25  
30. LIMITED OBLIGATIONS
    25  
31. RELEASE OF PLEDGORS
    25  

         
ANNEX A
  —   SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS
ANNEX B
  —   SCHEDULE OF SUBSIDIARIES
ANNEX C
  —   SCHEDULE OF STOCK
ANNEX D
  —   SCHEDULE OF NOTES
ANNEX E
  —   SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
ANNEX F
  —   SCHEDULE OF PARTNERSHIP INTERESTS
ANNEX G
  —   SCHEDULE OF CHIEF EXECUTIVE OFFICES
ANNEX H
  —   FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF SECURITY AGREEMENT
among
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
TOWN SPORTS INTERNATIONAL, LLC,
CERTAIN OTHER SUBSIDIARIES OF TOWN SPORTS INTERNATIONAL HOLDINGS,
INC.
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
 

Dated as of May 11, 2011

 

 



--------------------------------------------------------------------------------



 



FORM OF SECURITY AGREEMENT
          SECURITY AGREEMENT, dated as of May 11, 2011, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Deutsche Bank Trust Company Americas, as collateral
agent (together with any successor collateral agent, the “Collateral Agent”),
for the benefit of the Secured Creditors (as defined below). Certain capitalized
terms as used herein are defined in Article IX hereof. Except as otherwise
defined herein, all other capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H :
          WHEREAS, Town Sports International Holdings, LLC (“Holdings”), Town
Sports International, LLC (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
May 11, 2011 (as amended, modified, restated, extended, restructured and/or
supplemented from time to time, together with any agreement refinancing in full
the Indebtedness under such agreement or successor agreements to the extent such
agreement provides that it is to be the “Credit Agreement” hereunder, the
“Credit Agreement”), providing for the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Collateral Agent are herein called the “Lender Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries may at
any time and from time to time enter into one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
          WHEREAS, pursuant to the Credit Agreement Party Guaranty, each Credit
Agreement Party has guaranteed to the Guaranteed Creditors the payment when due
of all Guaranteed Obligations as described (and defined) therein;
          WHEREAS, pursuant to the Subsidiaries Guaranty, each Assignor (other
than Holdings and the Borrower) has jointly and severally guaranteed the payment
and performance when due of all Guaranteed Obligations as described (and
defined) therein;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower, and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Assignor shall have executed and delivered to the Collateral Agent
this Agreement; and

 



--------------------------------------------------------------------------------



 



Page 2
          WHEREAS, each Assignor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to execute this Agreement in order to satisfy the condition described in the
preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Assignor, the receipt and sufficiency of which are hereby
acknowledged, each Assignor hereby makes the following representations and
warranties to the Collateral Agent for the benefit of the Secured Creditors and
hereby covenants and agrees with the Collateral Agent for the benefit of the
Secured Creditors as follows:
SECURITY INTERESTS
          Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, in each case for the benefit of
the Secured Creditors, a continuing security interest in all of the right, title
and interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:
          each and every Account;
          all cash;
the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);
all Commercial Tort Claims (including all Commercial Tort Claims described in
Annex D hereto);
all Domain Names, Trade Secrets, and other proprietary information, including
financial data, personal information, customer lists, supplier lists, business
plans, and data collections;
all Contracts, together with all Contract Rights arising thereunder;

 



--------------------------------------------------------------------------------



 



Page 3
          all Copyrights;
          all Equipment;
all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;
          all Documents;
          all General Intangibles;
          all Goods;
          all Instruments;
          all Inventory;
          all Investment Property and Securities Accounts;
all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);
all Marks, together with the registrations and right to all renewals thereof,
the goodwill of the business of such Assignor symbolized by the Marks and all
causes of action arising prior to or after the date hereof for infringement of
any of the Marks or unfair competition regarding the same;
all Patents, together with all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same;
all Permits;
all Software and all recorded data of any kind or nature, and any media on which
the foregoing is recorded;
all Supporting Obligations; and
all Proceeds and products of any and all of the foregoing (all of the above,
including this clause (xxiii), the “Collateral”);
provided that no Assignor shall be required to grant a security interest
hereunder in (and the term “Collateral” shall not include) any Excluded
Collateral (so long as same remains “Excluded Collateral” in accordance with the
definition thereof).

 



--------------------------------------------------------------------------------



 



Page 4
          (b) The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Assignors shall not be required to take any actions to perfect
the Collateral Agent’s security interest hereunder in motor vehicles,
Letter-of-Credit Rights, cash, Deposit Accounts and Securities Accounts, in each
case except to the extent that a security interest in such types of Collateral
can be perfected by (i) the filings of a UCC-1 (or similar) financing statement
under the applicable UCC, (ii) in the case of Designated Deposit Accounts, by
the execution and delivery of a Deposit Account Control Agreement in accordance
with Section 9.18 of the Credit Agreement and (iii) in the case of Letter of
Credit Rights, by taking the respective actions described in Section 3.8 hereof
(and the representations, warranties and covenants contained in this Agreement
with respect to a perfected security interest in such Collateral shall be
qualified to the extent provided in this Section 1.1(c)).
          (d) Notwithstanding anything to the contrary contained in this
Agreement, no security interest is assigned, transferred, pledged or granted in
any “intent-to-use” application for registration of a Mark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing with
respect thereto of a verified “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act, to the extent that, and during the period in which, the assignment,
transfer, pledge or grant of a security interest in such intent-to-use
application would impair the validity or enforceability of any registration that
issues from that intent-to-use application under applicable federal law.
          Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
          Necessary Filings. (i) All filings, registrations, recordings and
other actions necessary or appropriate to create, preserve and perfect the
security interest granted by such Assignor to the Collateral Agent hereby in
respect of the Collateral have been accomplished (or will be accomplished within
the time periods set forth in the first sentence of Section 8.11(a) of

 



--------------------------------------------------------------------------------



 



Page 5
the Credit Agreement) and (ii) the security interest granted to the Collateral
Agent pursuant to this Agreement in and to the Collateral creates (or upon such
filings will create) a valid and, together with all such filings, registrations,
recordings and other actions, a perfected security interest therein prior to the
rights of all other Persons therein and subject to no other Liens (other than
Permitted Liens) and is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfected security interests, in each case to the extent that
the Collateral consists of the type of property in which a security interest may
be perfected and is required to be perfected hereunder (x) by possession or
control (within the meaning of the UCC as in effect on the date hereof in the
State of New York), (y) by filing a financing statement under the UCC as enacted
in any relevant jurisdiction or (z) by a filing of a Grant of Security Interest
in the respective form attached hereto in the United States Patent and Trademark
Office or in the United States Copyright Office.
          No Liens. Such Assignor is, and as to all Collateral acquired by it
from time to time after the date hereof such Assignor will be, the owner or
holder of all Collateral free from any Lien (other than Permitted Liens), and
such Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent.
          Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.
          Chief Executive Office. The chief executive office of such Assignor
is, on the date of this Agreement, located at the address indicated on Annex A
hereto for such Assignor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such
Assignor has not been located at any address other than that indicated on Annex
A in accordance with the immediately preceding sentence, in each case unless
each such other address is also indicated on Annex A hereto for such Assignor.
          Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Organizational Identification Numbers; Changes Thereto; etc. As of the date
hereof, the exact legal name of each Assignor, the type of organization of such
Assignor, whether or not such Assignor is a Registered Organization, the
jurisdiction of organization of such Assignor, the organizational identification
number (if any) of such Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex B hereto for such Assignor. Such
Assignor shall not change its legal name, its type of organization, its status
as a Registered Organization (in the case of a Registered Organization), its
status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, or its
organizational identification number (if any) from that listed on Annex B
hereto, except that any such changes shall be

 



--------------------------------------------------------------------------------



 



Page 6
permitted (so long as not in violation of the applicable requirements of the
Credit Documents and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) such Assignor changing its
jurisdiction of organization from the United States or a State thereof to a
jurisdiction of organization outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not more than 10 days’ written
notice (or such shorter period as shall be acceptable to the Collateral Agent)
after each change to the information listed on Annex B (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex B which shall correct all information
contained therein for such Assignor, and (ii) in connection with such respective
change or changes, it shall have taken all action reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. In addition, to the extent that such Assignor does not
have an organizational identification number on the date hereof and later
obtains one, such Assignor shall promptly thereafter notify the Collateral Agent
of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
          Trade Names; Etc. Such Assignor does not have nor does it operate in
any jurisdiction under, nor in the preceding five years has it had or operated
in any jurisdiction under, any trade names, fictitious names or other names
except its legal name as specified in Annex B and such other trade or fictitious
names as are listed on Annex C hereto for such Assignor. Such Assignor may
assume or operate in any jurisdiction under any new trade, fictitious or other
name if (i) it shall have given to the Collateral Agent not more than 10 days’
written notice (or such shorter period as shall be acceptable to the Collateral
Agent) after any such assumption or operation, clearly describing such new name
and the jurisdictions in which such new name will be used and providing such
other information in connection therewith as the Collateral Agent may reasonably
request and (ii) with respect to such new name, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
          Maintenance of Records. Upon the occurrence and during the continuance
of an Event of Default and at the request of the Collateral Agent, such Assignor
shall, at its own cost and expense, deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner satisfactory to the Collateral
Agent, the Accounts and the Contracts, as well as books, records and documents
(if any) of such Assignor evidencing or pertaining to such

 



--------------------------------------------------------------------------------



 



Page 7
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein.
          Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 7.4 of this Agreement. The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor. The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.2 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.
          Collection. Except as otherwise directed by the Collateral Agent after
the occurrence and during the continuation of an Event of Default, any Assignor
may allow as adjustments to amounts owing under its Accounts and Contracts
(i) an extension or renewal of the time or times of payment, or settlement for
less than the total unpaid balance, which such Assignor finds appropriate, and
(ii) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Assignor finds
appropriate. The reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) of collection, whether incurred by an Assignor or
the Collateral Agent, shall be borne by the relevant Assignor.
          Instruments. If any Assignor owns or acquires any Instrument in excess
of $1,000,000 constituting Collateral (other than (x) checks and other payment
instruments received and collected in the ordinary course of business and
(y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Assignor will within 10 Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral Agent
as further security hereunder.
          Assignors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any

 



--------------------------------------------------------------------------------



 



Page 8
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured
Creditor of any payment relating to such Account pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.
          Assignors Remain Liable Under Contracts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of each Contract. Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
          Designated Deposit Accounts. With respect to each Designated Deposit
Account maintained by such Assignor from time to time, such Assignor shall
comply with the requirements of Section 9.18 of the Credit Agreement.
          Letter-of-Credit Rights. If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $1,000,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof and, at the request
of the Collateral Agent, such Assignor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, use its
commercially reasonable efforts to either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under such letter of credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of such letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.
          Commercial Tort Claims. All Commercial Tort Claims of, and known to,
each Assignor in existence on the date of this Agreement are described in Annex
D hereto (but only to the extent that the amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of an individual Commercial Tort Claim is $1,000,000 or more). If any Assignor
shall at any time after the date of this Agreement acquire a Commercial Tort
Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Assignor shall promptly notify

 



--------------------------------------------------------------------------------



 



Page 9
the Collateral Agent thereof in a writing signed by such Assignor and describing
the details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
          Chattel Paper. Upon the request of the Collateral Agent made at any
time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper in each case in respect
of goods with a value greater than $1,000,000 held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC. Each Assignor will promptly (and in
any event within 10 days) following any request by the Collateral Agent, deliver
an original of all of its Tangible Chattel Paper in each case in respect of
goods with a value greater than $1,000,000 to the Collateral Agent.
SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
          Additional Representations and Warranties. Each Assignor represents
and warrants that it is the true and lawful owner of or otherwise has the right
to use the registered Marks and Domain Names listed in Annex E hereto for such
Assignor and that said listed Marks and Domain Names include all (a) United
States trademarks and service marks registered in the United States Patent and
Trademark Office, (b) applications to register United States trademarks and
service marks in the United States Patent and Trademark Office, and (c) Internet
domain names, in each case of (a)-(c), that such Assignor owns in connection
with its business as of the date hereof. Each Assignor represents and warrants
that it owns, is licensed to use or otherwise has the right to use, all Marks
and Domain Names that are necessary for the conduct of its business as currently
conducted. Each Assignor further warrants that it has no knowledge of any
written or other material third party claim received by it that any aspect of
such Assignor’s present business operations infringe or will infringe any
trademark, service mark or trade name of any other Person which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor represents and warrants that the
registrations listed in Annex E are subsisting and have not been canceled and,
to such Assignor’s knowledge, are valid, and such Assignor is not aware, except
as would not have a Material Adverse Effect, of any third-party claim that any
of said registrations is invalid or unenforceable. Each Assignor hereby grants
to the Collateral Agent an absolute power of attorney to sign, solely upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office or similar
registrar in order to effect, in accordance with Section 7.1 hereof, an absolute
assignment of all right, title and interest in each Mark and/or Domain Name, and
record the same.
          Infringements. Except as each Assignor otherwise determines in its
reasonable business judgment, each Assignor agrees to prosecute diligently in
accordance with reasonable business practices any Person infringing any Mark or
Domain Name in any manner that could reasonably be expected to have a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



Page 10
          Preservation of Marks and Domain Names. Except as otherwise permitted
by the Credit Agreement, each Assignor agrees to use its United States federally
registered Marks that are material to such Assignor’s business in interstate
commerce during the time in which this Agreement is in effect and to take all
such other actions as are reasonably necessary to preserve such Marks as
trademarks or service marks under the laws of the United States (in each case,
other than as such Assignor determines that the preservation or continued
effectiveness thereof is no longer desirable in the conduct of the business).
          Maintenance of Registration. Except as otherwise permitted by the
Credit Agreement, each Assignor shall, at its own expense, diligently process
all documents reasonably required to maintain all Mark and/or Domain Name
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
for all of its material registered Marks, and shall pay all fees and
disbursements in connection therewith and shall not abandon such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld (in each
case, other than as such Assignor determines that the preservation or continued
effectiveness thereof is no longer desirable in the conduct of the business).
          Future Registered Marks. If any Mark registration is issued hereafter
to any Assignor as a result of any application now or hereafter pending before
the United States Patent and Trademark Office, at the end of the calendar
quarter in which such certificate or similar indicia of ownership was received,
such Assignor shall deliver to the Collateral Agent a copy of such registration
certificate or similar indicia of ownership, and a grant of a security interest
in such Mark, to the Collateral Agent and at the expense of such Assignor,
confirming the grant of a security interest in such Mark to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex H
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.
SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
          Additional Representations and Warranties. Each Assignor represents
and warrants that it is the true and lawful owner of (i) all rights in (x) the
Patents listed in Annex F hereto for such Assignor and that said Patents include
all the United States patents and applications for United States patents that
such Assignor owns as of the date hereof and (y) the Copyrights listed in Annex
G hereto for such Assignor and that said Copyrights constitute all the United
States copyrights registered with the United States Copyright Office and
applications to register United States copyrights that such Assignor owns as of
the date hereof and (ii) all rights in, or otherwise has the right to use, all
Trade Secrets and other proprietary information necessary to operate the
business of such Assignor as currently operated. Each Assignor further warrants
that it has no knowledge of any written or other material third party claim
received by it that any aspect of such Assignor’s present business operations
infringes or will infringe any patent and/or copyright of any other Person, or
that such Assignor has misappropriated any trade secret or other proprietary
information, in each case which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor

 



--------------------------------------------------------------------------------



 



Page 11
hereby grants to the Collateral Agent an absolute power of attorney to sign,
solely upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the United States Patent and Trademark
Office or the United States Copyright Office in order to effect, in accordance
with Section 7.1 hereof, an absolute assignment of all right, title and interest
in each Patent or Copyright, and to record the same.
          Infringements. Except as each Assignor otherwise determines in its
reasonable business judgment, each Assignor agrees to diligently prosecute any
Person infringing any Patent or Copyright or any Person misappropriating any
Trade Secret, for which such Assignor has a right of action for
misappropriation, in each case to the extent that such infringement or
misappropriation, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          Maintenance of Patents or Copyrights. Except as otherwise permitted by
the Credit Agreement, at its own expense, each Assignor shall make timely
payment of all post-issuance fees required to maintain in force its rights under
each issued Patent or registered Copyright (other than as such Assignor
determines that the preservation or continued effectiveness thereof is no longer
desirable in the conduct of the business).
          Prosecution of Patent or Copyright Applications. At its own expense,
each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex H hereto and (ii) United States
Copyrights listed on Annex I hereto, in each case for such Assignor and shall
not abandon any such application prior to exhaustion of all administrative and
judicial remedies (in each case, other than as such Assignor determines that the
preservation or continued effectiveness thereof is no longer desirable in the
conduct of the business).
          Other Patents and Copyrights. At the end of each calendar quarter
following the acquisition or issuance of a United States Patent, registration of
a Copyright, or acquisition of a registered Copyright, or of filing of an
application for a United States Patent or Copyright, the relevant Assignor shall
deliver to the Collateral Agent a copy of said Copyright or Patent, or
certificate or registration of, or application therefor, as the case may be,
with a grant of a security interest as to such Patent or Copyright, as the case
may be, to the Collateral Agent and at the expense of such Assignor, confirming
the grant of a security interest, the form of such grant of a security interest
to be substantially in the form of Annex I or J hereto, as appropriate, or in
such other form as may be reasonably satisfactory to the Collateral Agent.
PROVISIONS CONCERNING ALL COLLATERAL
          Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Credit Documents, each Assignor will do nothing to impair the
rights of the Collateral Agent in the Collateral. Each Assignor will at all
times keep its Inventory and Equipment insured in favor of the Collateral Agent,
at such Assignor’s own expense to the extent and in the manner required by the
Credit Documents. Except to the extent otherwise permitted to be retained by
such Assignor or applied by such Assignor pursuant to the terms of the Credit
Documents, during the existence of an Event of Default the Collateral Agent
shall, at the time any proceeds of such

 



--------------------------------------------------------------------------------



 



Page 12
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with Section 7.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.
          Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 Business Days after its receipt of the respective
request) furnish to the Collateral Agent such information with respect to the
Collateral (including with reasonable specificity and in summary form, the
identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be reasonably requested by the Collateral Agent.
Without limiting the forgoing, each Assignor agrees that it shall promptly (and
in any event within 10 Business Days after its receipt of the respective
request) furnish to the Collateral Agent such updated Annexes hereto as may from
time to time be reasonably requested by the Collateral Agent.
          Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, take such further steps relating to
the Collateral, which the Collateral Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its security interest in the
Collateral.
          Financing Statements. Each Assignor agrees to authorize and deliver to
the Collateral Agent such financing statements, in form reasonably acceptable to
the Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor).
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
          Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:
     personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such

 



--------------------------------------------------------------------------------



 



Page 12
Assignor’s premises where any of the Collateral is located and remove the same
and use in connection with such removal any and all services, supplies, aids and
other facilities of such Assignor;
     instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;
     instruct all depository banks and other depository institutions which have
entered into a Deposit Account Control Agreement with the Collateral Agent to
transfer all monies, securities and instruments held by such depositary bank or
other depository institution to the Cash Collateral Account in accordance with
the terms of the respective Deposit Account Control Agreement (including by
issuing a “Notice of Exclusive Control” in accordance with the terms thereof);
     withdraw all monies, securities and instruments in the Cash Collateral
Account and/or in any other Deposit Account maintained with the Collateral Agent
or any other Secured Creditor (or any affiliate thereof) for application to the
Obligations in accordance with Section 7.4 hereof;
     sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
     take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
     (x) forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;
     (y) store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 7.2 hereof; and
     (z) while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
     license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine;

 



--------------------------------------------------------------------------------



 



Page 14
     apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4;
     take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;
     declare the entire right, title and interest of any Assignor in and to any
Patents, Copyrights, Domain Names, and Marks included in the Collateral, in
which event such rights, title and interest shall immediately vest in the
Collateral Agent for the benefit of the Secured Creditors, and the Collateral
Agent shall be entitled to exercise the power of attorney referred to in
Sections 4.1 and 5.1 to execute, cause to be acknowledged and notarized and
record said absolute assignment with the applicable agency or registrar;
     use or practice any Patents, Copyrights, Trade Secrets or other proprietary
information, Marks, and Domain Names included in the Collateral and the goodwill
of any Assignor’s business symbolized by such Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and
     direct any Assignor to refrain, in which event such Assignor shall refrain,
from using or practicing any Patents, Copyrights, Trade Secrets or other
proprietary information, Marks, and Domain Names included in the Collateral in
any manner whatsoever, directly or indirectly, and such Assignor shall execute
such further documents that the Collateral Agent may reasonably request to
further confirm this and to transfer ownership and any registrations and pending
applications to the Collateral Agent for the benefit of the Secured Creditors;
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.
          Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such

 



--------------------------------------------------------------------------------



 



Page 15
terms as the Collateral Agent may, in compliance with any mandatory requirements
of applicable law, determine to be commercially reasonable. Any of the
Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Collateral Agent or after any overhaul
or repair at the expense of the relevant Assignor which the Collateral Agent
shall determine to be commercially reasonable. Any disposition which shall be a
private sale or other private proceedings permitted by such requirements shall
be made upon not less than 10 days’ prior written notice to the relevant
Assignor specifying the time at which such disposition is to be made and the
intended sale price or other consideration therefor, and shall be subject, for
the 10 days after the giving of such notice, to the right of the relevant
Assignor or any nominee of such Assignor to acquire the Collateral involved at a
price or for such other consideration at least equal to the intended sale price
or other consideration so specified. Any such sale, lease or other disposition
may be effected by means of a public disposition or private disposition,
effected in accordance with the applicable requirements (in each case if and to
the extent applicable) of Sections 9-610 through 9-613 of the UCC and/or such
other mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for sale in accordance
with this Section 7.2 without accountability to the relevant Assignor. If, under
applicable law, the Collateral Agent shall be permitted to make disposition of
the Collateral within a period of time which does not permit the giving of
notice to the relevant Assignor as hereinabove specified, the Collateral Agent
need give such Assignor only such notice of disposition as shall be reasonably
practicable in view of such applicable law. Each Assignor agrees to do or cause
to be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.
          Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:
     all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

 



--------------------------------------------------------------------------------



 



Page 16
     except as otherwise expressly provided in this Agreement, all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder; and
     all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
          Application of Proceeds. (a) All moneys collected by the Collateral
Agent upon any sale or other disposition of the Collateral (and, to the extent
the Pledge Agreement or any other Security Document requires proceeds of
collateral under such other Security Document to be applied in accordance with
the provisions of this Agreement, all monies collected by the Pledgee or
collateral agent under such other Security Document upon any sale or other
disposition of the collateral under any such Security Document), together with
all other moneys received by the Collateral Agent hereunder and under each other
Security Document, shall be applied as follows:
     first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iii), (iv) and (v) of the definition of “Obligations”;
     second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(e) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of such amount remaining to be distributed;
     third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of such amount remaining to be
distributed; and
     fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

 



--------------------------------------------------------------------------------



 



Page 17
     (b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans, all Unpaid Drawings, all contingent reimbursement obligations equal
to the Stated Amount of all outstanding Letters of Credit and all Fees, and
(ii) in the case of the Other Obligations, all amounts due under each Interest
Rate Protection Agreement and each Other Hedging Agreement with an Other
Creditor (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.
          (c) When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor entitled to distribution and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.
          (d) Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors are to receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued under the Credit Agreement (which shall
only occur after all outstanding Revolving Loans and Swingline Loans under the
Credit Agreement and Unpaid Drawings have been paid in full), such amounts shall
be paid to the Administrative Agent under the Credit Agreement and held by it,
for the equal and ratable benefit of the Lender Creditors, as cash security for
the repayment of Obligations owing to the Lender Creditors as such. If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit under
the Credit Agreement, and after the application of all such cash security to the
repayment of all Obligations owing to the Lender Creditors after giving effect
to the termination of all such Letters of Credit, if there remains any excess
cash, such excess cash shall be returned by the Administrative Agent to the
Collateral Agent for distribution in accordance with Section 7.4(a) hereof.
          (e) All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a

 



--------------------------------------------------------------------------------



 



Page 18
“Representative”) for the Other Creditors or, in the absence of such a
Representative, directly to the Other Creditors.
          (f) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Secured Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be. Unless it has received written notice from a Lender Creditor or an Other
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding. Unless it has written notice from an Other Creditor
to the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Interest Rate Protection Agreements or Other Hedging Agreements
are in existence.
          (g) This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith. It is
understood that each Assignor shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Obligations.
          Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
          Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall

 



--------------------------------------------------------------------------------



 



Page 19
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
INDEMNITY
          Indemnity. (a) Without limiting the provisions of the other Secured
Debt Agreements, each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor (in its
capacity as such) and their respective successors, assigns, employees,
affiliates, advisors and agents (as to any Indemnitee, its “Related Parties”)
(hereinafter in this Section 8.1 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, expenses or disbursements (including reasonable
attorneys’ fees and expenses (limited, in the case of any Event of Default, to
one counsel to the Collateral Agent, one additional counsel for all Issuing
Lenders and Lenders, taken as a whole, one local counsel for the Collateral
Agent and the Lenders, taken as a whole, in each relevant jurisdiction, and,
solely in the case of an actual or perceived conflict of interests, one
additional counsel in each relevant jurisdiction to each group of affected
Lenders similarly situated, taken as a whole)) (for the purposes of this
Section 8.1 the foregoing are collectively called “expenses”) of whatsoever kind
and nature imposed on, asserted against or incurred by any of the Indemnitees in
any way relating to or arising out of this Agreement or the enforcement of any
of the terms hereof, or the preservation of any rights hereunder, or in any way
relating to or arising out of the manufacture, ownership, ordering, purchase,
delivery, control, acceptance, lease, financing, possession, operation,
condition, sale, return or other disposition, or use of the Collateral
(including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee or its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision). Each Assignor agrees that upon written notice by
any Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, the relevant Assignor shall
assume full responsibility for the defense thereof. Each Indemnitee agrees to
use its best efforts to promptly notify the relevant Assignor of any such
assertion of which such Indemnitee has knowledge.
          (b) Without limiting the application of Section 8.1(a) hereof, each
Assignor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in all applicable public
offices, payment or discharge of any

 



--------------------------------------------------------------------------------



 



Page 20
taxes or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Collateral
Agent’s interest therein, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.
          (c) Without limiting the application of Section 8.1(a) or (b) hereof,
each Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement.
          (d) If and to the extent that the obligations of any Assignor under
this Section 8.1 are unenforceable for any reason, such Assignor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article VIII shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
and Loans made, under the Credit Agreement, the termination of all Letters of
Credit issued under the Credit Agreement, the termination of all Interest Rate
Protection Agreements and Other Hedging Agreements entered into with the Other
Creditors and the payment of all other Obligations and notwithstanding the
discharge thereof and the occurrence of the Termination Date.
DEFINITIONS
          The following terms shall have the meanings herein specified. Such
definitions shall be equally applicable to the singular and plural forms of the
terms defined.
          “Account” shall mean any “account” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, (iv) for energy provided or to be provided, (v) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (vi) as winnings in a lottery or other game of chance operated
or sponsored by a State, governmental unit of a State, or person licensed or
authorized to operate the game by a State or governmental unit of a State.
Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.

 



--------------------------------------------------------------------------------



 



Page 21
          “Administrative Agent” shall have the meaning provided in the recitals
of this Agreement.
          “Agreement” shall mean this Security Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.
          “As-Extracted Collateral” shall mean “as-extracted collateral” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Assignor” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrower” shall have the meaning provided in the recitals of this
Agreement.
          “Cash Collateral Account” shall mean a non-interest bearing cash
collateral account maintained with, and in the sole dominion and control of, the
Collateral Agent for the benefit of the Secured Creditors.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
the UCC as in effect on the date hereof in the State of New York. Without
limiting the foregoing, the term “Chattel Paper” shall in any event include all
Tangible Chattel Paper and all Electronic Chattel Paper.
          “Class” shall have the meaning provided in Section 10.2 of this
Agreement.
          “Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
          “Collateral Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Commercial Tort Claims” shall mean “commercial tort claims” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Contract Rights” shall mean all rights of any Assignor under each
Contract, including, without limitation, (i) any and all rights to receive and
demand payments under any or all Contracts, (ii) any and all rights to receive
and compel performance under any or all Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
          “Contracts” shall mean all contracts between any Assignor and one or
more additional parties (including, without limitation, any Interest Rate
Protection Agreements, Other Hedging Agreements, licensing agreements and any
partnership agreements, joint venture agreements and limited liability company
agreements).
          “Copyrights” shall mean any United States or foreign copyright owned
by any Assignor, including any registrations of any copyrights, in the United
States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration made with the United States Copyright
Office or any foreign equivalent office by any Assignor.

 



--------------------------------------------------------------------------------



 



Page 22
          “Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.
          “Credit Document Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Credit Documents” shall have the meaning provided in the Credit
Agreement, as such documents may be amended, modified, restated and/or
supplemented from time to time in connection with the Credit Agreement.
          “Deposit Accounts” shall mean all “deposit accounts” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Documents” shall mean “documents” as such term is defined in the UCC
as in effect on the date hereof in the State of New York.
          “Domain Names” shall mean all Internet domain names and associated URL
addresses in or to which any Assignor has any right, title or interest.
          “Electronic Chattel Paper” shall mean “electronic chattel paper” as
such term is defined in the UCC as in effect on the date hereof in the State of
New York.
          “Equipment” shall mean any “equipment” as such term is defined in the
UCC as in effect on the date hereof in the State of New York now or hereafter
owned by any Assignor, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings, fixtures and vehicles now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing and all accessions thereto, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
          “Event of Default” shall mean any Event of Default under, and as
defined in, the Credit Agreement or, after the Credit Document Obligations have
been paid in full and all Letters of Credit and Commitments have terminated, an
Event of Default (or similar term) under any Interest Rate Protection Agreement
or Other Hedging Agreement entered into with an Other Creditor.
          “Excluded Collateral” shall mean (i) any Contract that validly
prohibits, restricts or requires the consent not obtained of a third party
(other than Holdings or a Subsidiary thereof) for the creation by such Assignor
of a security interest in such Contract (or in any rights or property obtained
by such Assignor under such Contracts) except to the extent that any such
prohibition or restriction would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 and 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code),
(ii) any property subject to a Lien permitted by Section 10.01(vi), (vii),
(xiv) or (xv) of the Credit Agreement, to the extent that the contractual
arrangements governing such Lien expressly prohibit the granting of a security
interest hereunder in such property, (iii) any property to the extent that such
grant of a security interest is prohibited by a governmental authority, or
requires a consent not obtained of any governmental authority

 



--------------------------------------------------------------------------------



 



Page 23
and (iv) the Equity Interests in Persons that are not Wholly-Owned Subsidiaries
of Holdings but only to the extent that the pledge of such Equity Interests is
not permitted hereunder by the terms of any agreement or organizational document
of such Person and only so long as such contractual prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC,
the Bankruptcy Code or any other requirement of law.
          “General Intangibles” shall mean “general intangibles” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Goods” shall mean “goods” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
          “Holdings” shall have the meaning provided in the recitals hereto.
          “Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.
          “Instrument” shall mean “instruments” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of whatever sort and wherever located any portion thereof
which may be returned, rejected, reclaimed or repossessed by the Collateral
Agent from any Assignor’s customers, and shall specifically include all
“inventory” as such term is defined in the UCC as in effect on the date hereof
in the State of New York.
          “Investment Property” shall mean “investment property” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Lender Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Lenders” shall have the meaning provided in the recitals of this
Agreement.
          “Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Marks” shall mean any trademarks, service marks and trade names owned
by any Assignor, including any registration or application for registration of
any trademarks and service marks owned by any Assignor, which are registered or
filed in the United States Patent

 



--------------------------------------------------------------------------------



 



Page 24
and Trademark Office or the equivalent thereof in any state of the United States
or any equivalent foreign office or agency, as well as any unregistered
trademarks and service marks owned by any Assignor and any trade dress owned by
any Assignor.
     “Obligations” shall mean and include, as to any Assignor, all of the
following:
     (i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Letters of Credit, fees, cost and
indemnities (including, in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding) of
such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Guarantor, all such obligations,
liabilities and indebtedness of such Assignor under its Guaranty) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in the Credit Agreement and in such other Credit
Documents (all such obligations, liabilities and indebtedness under this clause
(i), except to the extent consisting of obligations or indebtedness with respect
to Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, in each case, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) owing by each
Assignor to the Other Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Protection Agreement or
Other Hedging Agreement, whether such Interest Rate Protection Agreement or
Other Hedging Agreement is now in existence or hereinafter arising (including,
without limitation, in the case of an Assignor that is a Guarantor, all
obligations, liabilities and indebtedness of such Assignor under its Guaranty in
respect of the Interest Rate Protection Agreements and Other Hedging
Agreements), and the due performance and compliance by such Assignor with all of
the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii) being herein collectively
called the “Other Obligations”);
     (iii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral;



 



--------------------------------------------------------------------------------



 



Page 25
     (iv) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and
     (v) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 8.1 of this Agreement;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
          “Other Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Other Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.
          “Patents” shall mean any United States or foreign patent owned by any
Assignor, and any divisions, continuations (including, but not limited to,
continuations-in-parts) and improvements thereof.
          “Permits” shall mean, to the extent permitted to be assigned by the
terms thereof or by applicable law, all licenses, permits, rights, orders,
variances, franchises or authorizations of or from any governmental authority or
agency.
          “Primary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Pro Rata Share” shall have the meaning provided in Section 7.4(b) of
this Agreement.
          “Proceeds” shall mean all “proceeds” as such term is defined in the
UCC as in effect in the State of New York on the date hereof and, in any event,
shall also include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Assignor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any
Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
          “Registered Organization” shall have the meaning provided in the UCC
as in effect in the State of New York.

 



--------------------------------------------------------------------------------



 



Page 26
          “Representative” shall have the meaning provided in Section 7.4(e) of
this Agreement.
          “Required Secured Creditors” shall mean (i) at any time when any
Credit Document Obligations are outstanding (other than contingent indemnity
obligations that are not then due and payable) or any Commitments or Letters of
Credit under the Credit Agreement exist, the Required Lenders (or, to the extent
provided in Section 13.12 of the Credit Agreement, each of the Lenders) and
(ii) at any time after all of the Credit Document Obligations have been paid in
full in cash (other than contingent indemnity obligations that are not then due
and payable) and all Commitments and Letters of Credit under the Credit
Agreement have been terminated and no further Commitments or Letters of Credit
may be provided thereunder, the holders of a majority of the Other Obligations.
          “Requisite Creditors” shall have the meaning provided in Section 10.2
of this Agreement.
          “Secondary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Secured Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Secured Debt Agreements” shall mean and include (i) this Agreement
and the other Credit Documents and (ii) the Interest Rate Protection Agreements
and Other Hedging Agreements entered into with an Other Creditor.
          “Securities Accounts” shall mean all “securities accounts” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Software” shall mean “software” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC as in effect on the date hereof in the State of
New York, now or hereafter owned by any Assignor, or in which any Assignor has
any rights, and, in any event, shall include, but shall not be limited to, all
of such Assignor’s rights in any Letter-of-Credit Right or secondary obligation
that supports the payment or performance of, and all security for, any Account,
Chattel Paper, Document, General Intangible, Instrument or Investment Property.
          “Tangible Chattel Paper” shall mean “tangible chattel paper” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Termination Date” shall have the meaning provided in Section 10.8(a)
of this Agreement.
          “Trade Secrets” shall mean any trade secrets or other proprietary and
confidential information including financial data, personal information,
customer lists, supplier lists, business

 



--------------------------------------------------------------------------------



 



Page 27
plans, and data collections, to the extent each of the foregoing constitute
trade secrets, to which any Assignor has any right, title or interest therein.
          “Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
MISCELLANEOUS
          Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mails, delivered to the overnight courier, or
sent by telecopier, except that notices and communications to the Collateral
Agent or any Assignor shall not be effective until received by the Collateral
Agent or such Assignor, as the case may be. All notices and other communications
shall be in writing and addressed as follows:

  (a)   if to any Assignor, at:         c/o Town Sports International, LLC
5 Penn Plaza
4th Floor
New York, New York 10001
Attention: Dan Gallagher
Telephone No.: (212) 246-6700
Telecopier No.: (212) 246-8422
    (b)   if to the Collateral Agent, at:
        60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 250-5690

     (c) if to any Lender Creditor (other than the Collateral Agent), at such
address as such Lender Creditor shall have specified in the Credit Agreement;
     (d) if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Borrower and the Collateral Agent;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 



--------------------------------------------------------------------------------



 



Page 28
          Waiver; Amendment. Except as provided in Sections 10.8 and 10.12
hereof and Section 13.12(c) of the Credit Agreement, none of the terms and
conditions of this Agreement or any other Security Document may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Assignor directly affected thereby (it being understood that the
addition or release of any Assignor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Assignor other than the Assignor
so added or released) and the Collateral Agent (with the written consent of the
Required Secured Creditors); provided, however, (i) that any change, waiver,
modification or variance affecting the rights and benefits of a single Class of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
also shall require the written consent of the Requisite Creditors of such
affected Class, (ii) supplements to the Annexes hereto and to the other Security
Documents may be made without the consent of any Secured Creditor, other than
the Collateral Agent, as provided herein or therein, and (iii) Assignors may be
released from their obligations hereunder and under the other Security Documents
and new Assignors may be added hereto and to the other Security Documents
without the consent of any Secured Creditors other than the Collateral Agent, as
provided herein or therein. For the purpose of this Agreement and each other
Security Document, the term “Class” shall mean each class of Secured Creditors,
i.e., whether (x) the Lender Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as the holders of the Other Obligations.
For the purpose of this Agreement, the term “Requisite Creditors” of any Class
shall mean each of (x) with respect to the Credit Document Obligations, the
Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (y) with respect to the Other Obligations,
the holders of at least a majority of all Other Obligations outstanding from
time to time.
          Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.
          Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 10.8
hereof, (ii) be binding upon each Assignor, its successors and assigns;
provided, however, that no Assignor shall assign any of its rights or
obligations hereunder or under the other Credit Documents without the prior
written consent of the Collateral Agent (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.

 



--------------------------------------------------------------------------------



 



Page 29
          Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER
JURISDICTION.
          (b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 



--------------------------------------------------------------------------------



 



Page 30
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          Assignor’s Duties. It is expressly agreed, anything herein contained
to the contrary notwithstanding, that, prior to the Termination Date, each
Assignor shall remain liable to perform all of the obligations, if any, assumed
by it with respect to the Collateral and, except as otherwise provided in
Section 10.11 hereof, the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.
          Termination; Release. (a) After the Termination Date, this Agreement
shall terminate (provided that all indemnities set forth herein including,
without limitation in Section 8.1 hereof, shall survive such termination) and
the Collateral Agent, at the request and expense of the respective Assignor,
will promptly execute and deliver to such Assignor a proper instrument or
instruments (including UCC termination statements on form UCC-3) acknowledging
the satisfaction and termination of this Agreement, and will duly assign,
transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which both (A) the Total Commitment
under the Credit Agreement has been terminated, no Note under the Credit
Agreement is outstanding and all Loans thereunder have been repaid in full, all
Letters of Credit issued under the Credit Agreement have been terminated and all
other Credit Document Obligations then due and payable have been paid in full
and (B) unless the respective Interest Rate Protection Agreements and Other
Hedging Agreements specifically provide otherwise, all Interest Rate Protection
Agreements and Other Hedging Agreements entered into with any Other Creditor
have been terminated and all Other Obligations then due and payable have been
paid in full.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party in accordance with the Credit
Agreement) or any other transaction expressly permitted by the Credit Agreement
requires a release of the relevant Collateral (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by the Secured
Debt Agreements or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or other disposition (or from such release) are applied in accordance
with the terms of the Credit Agreement or such other Secured Debt Agreements, as
the case may be, to the extent required to be so applied, the Collateral Agent,
at the request and expense of such Assignor, will duly release from the security
interest created hereby (and will execute and deliver such documentation,
including termination or partial release statements and the like in connection

 



--------------------------------------------------------------------------------



 



Page 31
therewith) and assign, transfer and deliver to such Assignor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or otherwise disposed of, or released, and as may be
in the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Subsidiary
Guarantor from the Subsidiaries Guaranty in accordance with the provisions
thereof, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.
          (c) At any time that an Assignor desires that the Collateral Agent
take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing Section 10.8(a) or (b), such Assignor shall deliver to
the Collateral Agent a certificate signed by a senior officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b). At any time that the Borrower or the respective
Assignor desires that a Subsidiary of the Borrower which has been released from
the Subsidiaries Guaranty be released hereunder as provided in the last sentence
of Section 10.8(b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 10.8(b).
          (d) The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as the result of any release of Collateral by it in
accordance with (or which the Collateral Agent in the absence of gross
negligence and willful misconduct believes to be in accordance with) this
Section 10.8.
          Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Collateral Agent.
          Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.
          Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
respective Secured Debt Agreements, shall

 



--------------------------------------------------------------------------------



 



Page 32
become an Assignor hereunder by executing a counterpart hereof and delivering
same to the Collateral Agent, or by executing a Joinder Agreement,
(y) delivering supplements to Annexes A through G, inclusive, hereto as are
necessary to cause such Annexes to be complete and accurate with respect to such
additional Assignor on such date, and (z) taking all actions as specified in
this Agreement as would have been taken by such Assignor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.
[Remainder of this page intentionally left blank; signature page follows]

 



--------------------------------------------------------------------------------



 



Page 33
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date first
above written.

            TOWN SPORTS INTERNATIONAL, LLC,
                     as an Assignor
      By:             Name:           Title:           TOWN SPORTS INTERNATIONAL
HOLDINGS, INC.,
    as an Assignor
      By:             Name:           Title:           TSI 217 BROADWAY, LLC
TSI ALEXANDRIA, LLC
TSI ALEXANDRIA WEST, LLC
TSI ALLSTON, LLC
TSI ANDOVER, LLC
TSI ARDMORE, LLC
TSI ARTHRO-FITNESS SERVICES, LLC
TSI ASTORIA, LLC
TSI BATTERY PARK, LLC
TSI BETHESDA, LLC
TSI BAYONNE, LLC
TSI BAY RIDGE 86TH STREET, LLC
TSI BAYONNE, LLC
TSI BAYRIDGE, LLC
TSI BENSONHURST, LLC
TSI BOYLSTON, LLC
TSI BROADWAY, LLC
TSI BROOKLYN BELT, LLC
TSI BRUNSWICK, LLC
TSI BULFINCH, LLC
TSI BUTLER, LLC
TSI CARMEL, LLC
TSI CASH MANAGEMENT, LLC
TSI CENTRAL SQUARE, LLC
TSI CHERRY HILL, LLC
                       

 



--------------------------------------------------------------------------------



 



Page 34

            TSI CHEVY CHASE, LLC
TSI CLARENDON, LLC
TSI CLIFTON, LLC
TSI COBBLE HILL, LLC
TSI COLONIA, LLC
TSI COLUMBIA HEIGHTS, LLC
TSI COMMACK, LLC
TSI CONNECTICUT AVENUE, LLC
TSI COURT STREET, LLC
TSI CROTON, LLC
TSI DANBURY, LLC
TSI DAVIS SQUARE, LLC
TSI DEDHAM, LLC
TSI DEER PARK, LLC
TSI DOBBS FERRY, LLC
TSI DOWNTOWN CROSSING, LLC
TSI DUPONT CIRCLE, INC.
TSI DUPONT II, INC.
TSI EAST 23, LLC
TSI EAST 31, LLC
TSI EAST 34, LLC
TSI EAST 36, LLC
TSI EAST 41, LLC
TSI EAST 48, LLC
TSI EAST 51, LLC
TSI EAST 59, LLC
TSI EAST 76, LLC
TSI EAST 86, LLC
TSI EAST 91, LLC
TSI EAST BRUNSWICK, LLC
TSI EAST MEADOW, LLC
TSI ENGLEWOOD, LLC
TSI F STREET, LLC
TSI FAIRFAX, LLC
TSI FENWAY, LLC
TSI FIRST AVENUE, LLC
TSI FOREST HILLS, LLC
TSI FORT LEE, LLC
TSI FRAMINGHAM, LLC
TSI FRANKLIN (MA), LLC
TSI FRANKLIN PARK, LLC
TSI FREEHOLD, LLC
TSI GALLERY PLACE, LLC
TSI GARDEN CITY, LLC
                       

 



--------------------------------------------------------------------------------



 



Page 35

            TSI GARNERVILLE, LLC
TSI GEORGETOWN, LLC
TSI GERMANTOWN, LLC
TSI GLENDALE, LLC
TSI GLOVER, LLC
TSI GRAND CENTRAL, LLC
TSI GREAT NECK, LLC
TSI GREENWICH, LLC,
TSI HARTSDALE, LLC
TSI HAWTHORNE, LLC
TSI HERALD, LLC
TSI HICKSVILLE, LLC
TSI HIGHPOINT, LLC
TSI HOBOKEN, LLC
TSI HOBOKEN NORTH, LLC
TSI HOLDINGS (CIP), LLC
TSI HOLDINGS (DC), LLC
TSI HOLDINGS (IP), LLC
TSI HOLDINGS (MA), LLC
TSI HOLDINGS (MD), LLC
TSI HOLDINGS (NJ), LLC
TSI HOLDINGS (PA), LLC
TSI HOLDINGS (VA), LLC
TSI HUNTINGTON, LLC
TSI INTERNATIONAL, INC.
TSI IRVING PLACE, LLC
TSI JAMAICA ESTATES, LLC
TSI JERSEY CITY, LLC
TSI K STREET, LLC
TSI LARCHMONT, LLC
TSI LEXINGTON (MA), LLC
TSI LINCOLN, LLC
TSI LIVINGSTON, LLC
TSI LONG BEACH, LLC
TSI LYNNFIELD, LLC
TSI M STREET, LLC
TSI MAHWAH, LLC
TSI MAMARONECK, LLC
TSI MARKET STREET, LLC
TSI MARLBORO, LLC
TSI MATAWAN, LLC
TSI MERCER STREET, LLC
TSI MIDWOOD, LLC
TSI MONTCLAIR, LLC
TSI MORRIS PARK, LLC
TSI MURRAY HILL, LLC
                       

 



--------------------------------------------------------------------------------



 



Page 36

            TSI NANUET, LLC
TSI NATICK, LLC
TSI NEW ROCHELLE, LLC
TSI NEWARK, LLC
TSI NEWBURY STREET, LLC
TSI NEWTON, LLC
TSI NO SWEAT, LLC
TSI NORTH BETHESDA, LLC
TSI NORWALK, LLC
TSI OCEANSIDE, LLC
TSI OLD BRIDGE, LLC
TSI PARSIPPANY, LLC
TSI PLAINSBORO, LLC
TSI PORT JEFFERSON, LLC
TSI PRINCETON, LLC
TSI PRINCETON NORTH, LLC
TSI PROVIDENCE DOWNTOWN, LLC
TSI PROVIDENCE EASTSIDE, LLC
TSI RADNOR, LLC
TSI RAMSEY, LLC
TSI READE STREET, LLC
TSI REGO PARK, LLC
TSI RIDGEWOOD, LLC
TSI RODIN PLACE, LLC
TSI SCARSDALE, LLC
TSI SEAPORT, LLC
TSI SHERIDAN, LLC
TSI SILVER SPRING, LLC
TSI SMITHTOWN, LLC
TSI SOCIETY HILL, LLC
TSI SOHO, LLC
TSI SOMERS, LLC
TSI SOMERSET, LLC
TSI SOUTH BETHESDA, LLC
TSI SOUTH END, LLC
TSI SOUTH PARK SLOPE, LLC
TSI SOUTH STATION, LLC
TSI SPRINGFIELD, LLC
TSI STAMFORD DOWNTOWN, LLC
TSI STAMFORD POST, LLC
TSI STAMFORD RINKS, LLC
TSI STATEN ISLAND, LLC
TSI STERLING, LLC
TSI SUNNYSIDE, LLC
TSI SYOSSET, LLC,
TSI UNIVERSITY MANAGEMENT, LLC
                       

 



--------------------------------------------------------------------------------



 



Page 37

            TSI VARICK STREET, LLC
TSI WALL STREET, LLC
TSI WALTHAM, LLC
TSI WASHINGTON, INC.
TSI WATER STREET, LLC
TSI WATERTOWN, LLC
TSI WAYLAND, LLC
TSI WELLESLEY, LLC
TSI WELLINGTON CIRCLE, LLC
TSI WEST 14, LLC
TSI WEST 16, LLC
TSI WEST 23, LLC
TSI WEST 38, LLC
TSI WEST 41, LLC
TSI WEST 44, LLC
TSI WEST 48, LLC
TSI WEST 52, LLC
TSI WEST 73, LLC
TSI WEST 76, LLC
TSI WEST 80, LLC
TSI WEST 94, LLC
TSI WEST 115TH STREET, LLC
TSI WEST 125, LLC
TSI WEST 145TH STREET, LLC
TSI WEST CALDWELL, LLC
TSI WEST HARTFORD, LLC
TSI WEST NEWTON, LLC
TSI WEST NYACK, LLC
TSI WEST SPRINGFIELD, LLC
TSI WESTBOROUGH, LLC
TSI WESTPORT, LLC
TSI WESTWOOD, LLC
TSI WEYMOUTH, LLC
TSI WHITE PLAINS, LLC
TSI WHITE PLAINS CITY CENTER, LLC
TSI WHITESTONE, LLC
TSI WOBURN, LLC
TSI WOODMERE, LLC,
                    each as an Assignor
      By:             Name:           Title:        

 



--------------------------------------------------------------------------------



 



Page 38
Accepted and Agreed to:
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Title:    

 



--------------------------------------------------------------------------------



 



ANNEX A
to
SECURITY AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

      Name of Assignor   Address(es) of Chief Executive Office
Town Sports International Holdings, Inc.
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
Town Sports International, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI 217 Broadway, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Alexandria, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Alexandria West, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Allston, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Andover, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Ardmore, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Arthro-Fitness Services, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Astoria, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Battery Park, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Bay Ridge 86th Street, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Bayonne, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Bayridge, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Bensonhurst, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Bethesda, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
TSI Boylston, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Broadway, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Brooklyn Belt, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Brunswick, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Bulfinch, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Butler, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Carmel, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Cash Management, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Central Square, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Cherry Hill, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Chevy Chase, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Clarendon, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Clifton, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Cobble Hill, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Colonia, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Columbia Heights, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Commack, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Connecticut Avenue, LLC
  5 Penn Plaza, 4th Floor

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
 
  New York, NY 10001
 
   
TSI Court Street, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Croton, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Danbury, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Davis Square, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Dedham, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Deer Park, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Dobbs Ferry, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Downtown Crossing, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Dupont Circle, Inc.
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Dupont II, Inc.
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East Brunswick, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East Meadow, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 23, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 31, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 34, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 36, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 41, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
TSI East 48, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 51, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 59, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 76, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 86, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI East 91, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Englewood, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI F Street, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Fairfax, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Fenway, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI First Avenue, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Forest Hills, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Fort Lee, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Framingham, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Franklin (MA), LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Franklin Park, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Freehold, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001
 
   
TSI Gallery Place, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
TSI Garden City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Garnersville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Georgetown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Germantown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Glendale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Glover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Grand Central, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Great Neck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Greenwich, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Hartsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Hawthorne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Herald, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Hicksville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Highpoint, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Hoboken, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Hoboken North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
 
   
TSI Holdings (CIP), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
 
  5 Penn Plaza, 4th Floor
TSI Holdings (DC), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Holdings (MA), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Holdings (MD), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Holdings (NJ), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Holdings (PA), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Holdings (VA), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Huntington, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI International, Inc.
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Irving Place, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Jamaica Estates, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Jersey City, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI K Street, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Larchmont, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Lexington (MA), LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Lincoln, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Livingston, LLC
  New York, NY 10001
 
   
 
  5 Penn Plaza, 4th Floor
TSI Long Beach, LLC
  New York, NY 10001
 
   
TSI Lynnfield, LLC
  5 Penn Plaza, 4th Floor
 
  New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
 
  New York, NY 10001
TSI M Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mahwah, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mamaroneck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Market Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Marlboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Matawan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mercer Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Midwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Montclair, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Morris Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Murray Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Nanuet, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Natick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI New Rochelle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newark, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newbury Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
TSI No Sweat, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI North Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Norwalk, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Oceanside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Old Bridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Parsippany, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Plainsboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Port Jefferson, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Eastside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Radnor, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ramsey, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Reade Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rego Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ridgewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rodin Place, LLC
  5 Penn Plaza, 4th Floor

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
 
  New York, NY 10001
TSI Scarsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Seaport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sheridan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Silver Spring, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Smithtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Society Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Soho, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somers, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somerset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South End, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Park Slope, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Station, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Post, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Rinks, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
TSI Staten Island, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sterling, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sunnyside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Syosset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI University Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Varick Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wall Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Waltham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Washington, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Water Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Watertown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wayland, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellesley, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellington Circle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Caldwell, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Hartford, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Nyack, LLC
  5 Penn Plaza, 4th Floor

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
 
  New York, NY 10001
TSI West Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 14, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 16, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 38, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 44, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 52, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 73, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 80, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 94, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 115th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 125, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 145th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westborough, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



      Name of Assignor   Address(es) of Chief Executive Office
TSI Westport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Weymouth, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains City Center, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Whitestone, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Woburn, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Woodmere, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX B
to
SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
Town Sports International Holdings, Inc.
  Corporation   Yes   Delaware     3754592     No
Town Sports International, LLC
  Limited Liability Company   Yes   New York   None   No
TSI 217 Broadway, LLC
  Limited Liability Company   Yes   Delaware     4268991     No
TSI Alexandria, LLC
  Limited Liability Company   Yes   Delaware     2901743     No
TSI Alexandria West, LLC
  Limited Liability Company   Yes   Delaware     4330291     No
TSI Allston, LLC
  Limited Liability Company   Yes   Delaware     3899539     No
TSI Andover, LLC
  Limited Liability Company   Yes   Delaware     4269134     No
TSI Ardmore, LLC
  Limited Liability Company   Yes   Delaware     3387908     No
TSI Arthro-Fitness Services, LLC
  Limited Liability Company   Yes   Delaware     4268994     No
TSI Astoria, LLC
  Limited Liability Company   Yes   Delaware     4268995     No
TSI Battery Park, LLC
  Limited Liability Company   Yes   Delaware     4268998     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company   Yes   Delaware     4269108     No
TSI Bayonne, LLC
  Limited Liability Company   Yes   Delaware     4536496     No
TSI Bayridge, LLC
  Limited Liability Company   Yes   Delaware     4269001     No
TSI Bensonhurst, LLC
  Limited Liability Company   Yes   Delaware     4416091     No
TSI Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3018449     No
TSI Boylston, LLC
  Limited Liability Company   Yes   Delaware     4269330     No
TSI Broadway, LLC
  Limited Liability Company   Yes   Delaware     4269002     No
TSI Brooklyn Belt, LLC
  Limited Liability Company   Yes   Delaware     4269004     No
TSI Brunswick, LLC
  Limited Liability Company   Yes   Delaware     4282150     No
TSI Bulfinch, LLC
  Limited Liability Company   Yes   Delaware     3899536     No
TSI Butler, LLC
  Limited Liability Company   Yes   Delaware     4239615     No
TSI Carmel, LLC
  Limited Liability Company   Yes   Delaware     4269111     No
TSI Cash Management, LLC
  Limited Liability Company   Yes   Delaware     4269009     No
TSI Central Square, LLC
  Limited Liability Company   Yes   Delaware     3899543     No
TSI Cherry Hill, LLC
  Limited Liability Company   Yes   Delaware     3040637     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Chevy Chase, LLC
  Limited Liability Company   Yes   Delaware     4269632     No
TSI Clarendon, LLC
  Limited Liability Company   Yes   Delaware     3317876     No
TSI Clifton, LLC
  Limited Liability Company   Yes   Delaware     4195613     No
TSI Cobble Hill, LLC
  Limited Liability Company   Yes   Delaware     4269013     No
TSI Colonia, LLC
  Limited Liability Company   Yes   Delaware     2928572     No
TSI Columbia Heights, LLC
  Limited Liability Company   Yes   Delaware     4269691     No
TSI Commack, LLC
  Limited Liability Company   Yes   Delaware     4269015     No
TSI Connecticut Avenue, LLC
  Limited Liability Company   Yes   Delaware     4269736     No
TSI Court Street, LLC
  Limited Liability Company   Yes   Delaware     4269017     No
TSI Croton, LLC
  Limited Liability Company   Yes   Delaware     4269019     No
TSI Danbury, LLC
  Limited Liability Company   Yes   Delaware     4269758     No
TSI Davis Square, LLC
  Limited Liability Company   Yes   Delaware     4160261     No
TSI Dedham, LLC
  Limited Liability Company   Yes   Delaware     4510871     No
TSI Deer Park, LLC
  Limited Liability Company   Yes   Delaware     4364946     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Dobbs Ferry, LLC
  Limited Liability Company   Yes   Delaware     4269114     No
TSI Downtown Crossing, LLC
  Limited Liability Company   Yes   Delaware     4269741     No
TSI Dupont Circle, Inc.
  Corporation   Yes   Delaware     2220114     No
TSI Dupont II, Inc.
  Corporation   Yes   Delaware     2439444     No
TSI East 23, LLC
  Limited Liability Company   Yes   Delaware     4269027     No
TSI East 31, LLC
  Limited Liability Company   Yes   Delaware     4269030     No
TSI East 34, LLC
  Limited Liability Company   Yes   Delaware     4269032     No
TSI East 36, LLC
  Limited Liability Company   Yes   Delaware     4269035     No
TSI East 41, LLC
  Limited Liability Company   Yes   Delaware     4269039     No
TSI East 48, LLC
  Limited Liability Company   Yes   Delaware     4269115     No
TSI East 51, LLC
  Limited Liability Company   Yes   Delaware     4269041     No
TSI East 59, LLC
  Limited Liability Company   Yes   Delaware     4269047     No
TSI East 76, LLC
  Limited Liability Company   Yes   Delaware     4269049     No
TSI East 86, LLC
  Limited Liability Company   Yes   Delaware     4269119     No
TSI East 91, LLC
  Limited Liability Company   Yes   Delaware     4269051     No
TSI East Brunswick, LLC
  Limited Liability Company   Yes   Delaware     4343405     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI East Meadow, LLC
  Limited Liability Company   Yes   Delaware     4269024     No
TSI Englewood, LLC
  Limited Liability Company   Yes   Delaware     4099792      
TSI F Street, LLC
  Limited Liability Company   Yes   Delaware     4269753     No
TSI Fairfax, LLC
  Limited Liability Company   Yes   Delaware     2951887     No
TSI Fenway, LLC
  Limited Liability Company   Yes   Delaware     3899546     No
TSI First Avenue, LLC
  Limited Liability Company   Yes   Delaware     4269053     No
TSI Forest Hills, LLC
  Limited Liability Company   Yes   Delaware     4269055     No
TSI Fort Lee, LLC
  Limited Liability Company   Yes   Delaware     2900457     No
TSI Framingham, LLC
  Limited Liability Company   Yes   Delaware     4269136     No
TSI Franklin (MA), LLC
  Limited Liability Company   Yes   Delaware     4269138     No
TSI Franklin Park, LLC
  Limited Liability Company   Yes   Delaware     2928574     No
TSI Freehold, LLC
  Limited Liability Company   Yes   Delaware     3057259     No
TSI Gallery Place, LLC
  Limited Liability Company   Yes   Delaware     4269770     No
TSI Garden City, LLC
  Limited Liability Company   Yes   Delaware     4269057     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Garnerville, LLC
  Limited Liability Company   Yes   Delaware     4376082     No
TSI Georgetown, LLC
  Limited Liability Company   Yes   Delaware     4269763     No
TSI Germantown, LLC
  Limited Liability Company   Yes   Delaware     2916539     No
TSI Glendale, LLC
  Limited Liability Company   Yes   Delaware     4269128     No
TSI Glover, LLC
  Limited Liability Company   Yes   Delaware     4269240     No
TSI Grand Central, LLC
  Limited Liability Company   Yes   Delaware     4269060     No
TSI Great Neck, LLC
  Limited Liability Company   Yes   Delaware     4269061     No
TSI Greenwich, LLC
  Limited Liability Company   Yes   Delaware     4269761     No
TSI Hartsdale, LLC
  Limited Liability Company   Yes   Delaware     4269062     No
TSI Hawthorne, LLC
  Limited Liability Company   Yes   Delaware     4269066     No
TSI Herald, LLC
  Limited Liability Company   Yes   Delaware     4269068     No
TSI Hicksville, LLC
  Limited Liability Company   Yes   Delaware     4257117     No
TSI Highpoint, LLC
  Limited Liability Company   Yes   Delaware     3140945     No
TSI Hoboken, LLC
  Limited Liability Company   Yes   Delaware     3057253     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Hoboken North, LLC
  Limited Liability Company   Yes   Delaware     3773429     No
TSI Holdings (CIP), LLC
  Limited Liability Company   Yes   Delaware     4269773     No
TSI Holdings (DC), LLC
  Limited Liability Company   Yes   Delaware     4268598     No
TSI Holdings (MA), LLC
  Limited Liability Company   Yes   Delaware     4268036     No
TSI Holdings (MD), LLC
  Limited Liability Company   Yes   Delaware     4268623     No
TSI Holdings (NJ), LLC
  Limited Liability Company   Yes   Delaware     3744923     No
TSI Holdings (PA), LLC
  Limited Liability Company   Yes   Delaware     4268627     No
TSI Holdings (VA), LLC
  Limited Liability Company   Yes   Delaware     4268618     No
TSI Huntington, LLC
  Limited Liability Company   Yes   Delaware     4268974     No
TSI International, Inc.
  Corporation   Yes   Delaware     2141083     No
TSI Irving Place, LLC
  Limited Liability Company   Yes   Delaware     4268978     No
TSI Jamaica Estates, LLC
  Limited Liability Company   Yes   Delaware     4402223     No
TSI Jersey City, LLC
  Limited Liability Company   Yes   Delaware     3525625     No
TSI K Street, LLC
  Limited Liability Company   Yes   Delaware     4269781     No
TSI Larchmont, LLC
  Limited Liability Company   Yes   Delaware     4268983     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Lexington (MA), LLC
  Limited Liability Company   Yes   Delaware     4269142     No
TSI Lincoln, LLC
  Limited Liability Company   Yes   Delaware     4268985     No
TSI Livingston, LLC
  Limited Liability Company   Yes   Delaware     3305800     No
TSI Long Beach, LLC
  Limited Liability Company   Yes   Delaware     4268987     No
TSI Lynnfield, LLC
  Limited Liability Company   Yes   Delaware     4269143     No
TSI M Street, LLC
  Limited Liability Company   Yes   Delaware     4269776     No
TSI Mahwah, LLC
  Limited Liability Company   Yes   Delaware     2905457     No
TSI Mamaroneck, LLC
  Limited Liability Company   Yes   Delaware     4268989     No
TSI Market Street, LLC
  Limited Liability Company   Yes   Delaware     3123380     No
TSI Marlboro, LLC
  Limited Liability Company   Yes   Delaware     3057264     No
TSI Matawan, LLC
  Limited Liability Company   Yes   Delaware     3057208     No
TSI Mercer Street, LLC
  Limited Liability Company   Yes   Delaware     4268990     No
TSI Midwood, LLC
  Limited Liability Company   Yes   Delaware     4268993     No
TSI Montclair, LLC
  Limited Liability Company   Yes   Delaware     3235308     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Morris Park, LLC
  Limited Liability Company   Yes   Delaware     4269130     No
TSI Murray Hill, LLC
  Limited Liability Company   Yes   Delaware     4269000     No
TSI Nanuet, LLC
  Limited Liability Company   Yes   Delaware     4269005     No
TSI Natick, LLC
  Limited Liability Company   Yes   Delaware     4269786     No
TSI New Rochelle, LLC
  Limited Liability Company   Yes   Delaware     4290057     No
TSI Newark, LLC
  Limited Liability Company   Yes   Delaware     3548397     No
TSI Newbury Street, LLC
  Limited Liability Company   Yes   Delaware     4269793     No
TSI Newton, LLC
  Limited Liability Company   Yes   Delaware     4188428     No
TSI No Sweat, LLC
  Limited Liability Company   Yes   Delaware     4071998     No
TSI North Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3018427     No
TSI Norwalk, LLC
  Limited Liability Company   Yes   Delaware     4269791     No
TSI Oceanside, LLC
  Limited Liability Company   Yes   Delaware     4269012     No
TSI Old Bridge, LLC
  Limited Liability Company   Yes   Delaware     3057213     No
TSI Parsippany, LLC
  Limited Liability Company   Yes   Delaware     2928568     No
TSI Plainsboro, LLC
  Limited Liability Company   Yes   Delaware     2928573     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Port Jefferson, LLC
  Limited Liability Company   Yes   Delaware     4269018     No
TSI Princeton, LLC
  Limited Liability Company   Yes   Delaware     2750867     No
TSI Princeton North, LLC
  Limited Liability Company   Yes   Delaware     3946066     No
TSI Providence Downtown, LLC
  Limited Liability Company   Yes   Delaware     4411647     No
TSI Providence Eastside, LLC
  Limited Liability Company   Yes   Delaware     4411648     No
TSI Radnor, LLC
  Limited Liability Company   Yes   Delaware     4034032     No
TSI Ramsey, LLC
  Limited Liability Company   Yes   Delaware     3138497     No
TSI Reade Street, LLC
  Limited Liability Company   Yes   Delaware     4269021     No
TSI Rego Park, LLC
  Limited Liability Company   Yes   Delaware     4269031     No
TSI Ridgewood, LLC
  Limited Liability Company   Yes   Delaware     3386883     No
TSI Rodin Place, LLC
  Limited Liability Company   Yes   Delaware     3026591     No
TSI Scarsdale, LLC
  Limited Liability Company   Yes   Delaware     4269037     No
TSI Seaport, LLC
  Limited Liability Company   Yes   Delaware     4269040     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Sheridan, LLC
  Limited Liability Company   Yes   Delaware     4269043     No
TSI Silver Spring, LLC
  Limited Liability Company   Yes   Delaware     3296686     No
TSI Smithtown, LLC
  Limited Liability Company   Yes   Delaware     4269048     No
TSI Society Hill, LLC
  Limited Liability Company   Yes   Delaware     3026597     No
TSI Soho, LLC
  Limited Liability Company   Yes   Delaware     4269052     No
TSI Somers, LLC
  Limited Liability Company   Yes   Delaware     4269058     No
TSI Somerset, LLC
  Limited Liability Company   Yes   Delaware     2928575     No
TSI South Bethesda, LLC
  Limited Liability Company   Yes   Delaware     3854033     No
TSI South End, LLC
  Limited Liability Company   Yes   Delaware     4269795     No
TSI South Park Slope, LLC
  Limited Liability Company   Yes   Delaware     4269064     No
TSI South Station, LLC
  Limited Liability Company   Yes   Delaware     4269797     No
TSI Springfield, LLC
  Limited Liability Company   Yes   Delaware     2928570     No
TSI Stamford Downtown, LLC
  Limited Liability Company   Yes   Delaware     4269799     No
TSI Stamford Post, LLC
  Limited Liability Company   Yes   Delaware     4269803     No
TSI Stamford Rinks, LLC
  Limited Liability Company   Yes   Delaware     4269807     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI Staten Island, LLC
  Limited Liability Company   Yes   Delaware     4269070     No
TSI Sterling, LLC
  Limited Liability Company   Yes   Delaware     2978316     No
TSI Sunnyside, LLC
  Limited Liability Company   Yes   Delaware     4324681     No
TSI Syosset, LLC
  Limited Liability Company   Yes   Delaware     4269074     No
TSI University Management, LLC
  Limited Liability Company   Yes   Delaware     4269811     No
TSI Varick Street, LLC
  Limited Liability Company   Yes   Delaware     4269076     No
TSI Wall Street, LLC
  Limited Liability Company   Yes   Delaware     4269078     No
TSI Waltham, LLC
  Limited Liability Company   Yes   Delaware     3584187     No
TSI Washington, Inc.
  Corporation   Yes   Delaware     2195425     No
TSI Water Street, LLC
  Limited Liability Company   Yes   Delaware     4269087     No
TSI Watertown, LLC
  Limited Liability Company   Yes   Delaware     4269336     No
TSI Wayland, LLC
  Limited Liability Company   Yes   Delaware     4554568     No
TSI Wellesley, LLC
  Limited Liability Company   Yes   Delaware     4269148     No
TSI Wellington Circle, LLC
  Limited Liability Company   Yes   Delaware     4160262     No
TSI West 14, LLC
  Limited Liability Company   Yes   Delaware     4269093     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI West 16, LLC
  Limited Liability Company   Yes   Delaware     4269096     No
TSI West 23, LLC
  Limited Liability Company   Yes   Delaware     4269098     No
TSI West 38, LLC
  Limited Liability Company   Yes   Delaware     4269038     No
TSI West 41, LLC
  Limited Liability Company   Yes   Delaware     4269045     No
TSI West 44, LLC
  Limited Liability Company   Yes   Delaware     4269054     No
TSI West 48, LLC
  Limited Liability Company   Yes   Delaware     4269067     No
TSI West 52, LLC
  Limited Liability Company   Yes   Delaware     4269073     No
TSI West 73, LLC
  Limited Liability Company   Yes   Delaware     4269077     No
TSI West 76, LLC
  Limited Liability Company   Yes   Delaware     4269080     No
TSI West 80, LLC
  Limited Liability Company   Yes   Delaware     4269085     No
TSI West 94, LLC
  Limited Liability Company   Yes   Delaware     4269086     No
TSI West 115th Street, LLC
  Limited Liability Company   Yes   Delaware     4269131     No
TSI West 125, LLC
  Limited Liability Company   Yes   Delaware     4269090     No
TSI West 145th Street, LLC
  Limited Liability Company   Yes   Delaware     4239620     No





--------------------------------------------------------------------------------



 



                                      Type of           Assignor’s              
  Organization           Organization                 (or, if the   Registered  
    Identification   Transmit             Assignor is an   Organiza       Number
  ting         Exact Legal Name of   Individual, so   tion?   Jurisdiction of  
(or, if none, so   Utility?         Each Assignor   indicate)   (Yes/No)  
Organization   indicate)   (Yes/No)        
 
                       
TSI West Caldwell, LLC
  Limited Liability Company   Yes   Delaware     2928566     No
TSI West Hartford, LLC
  Limited Liability Company   Yes   Delaware     4411640     No
TSI West Newton, LLC
  Limited Liability Company   Yes   Delaware     4269593     No
TSI West Nyack, LLC
  Limited Liability Company   Yes   Delaware     4269089     No
TSI West Springfield, LLC
  Limited Liability Company   Yes   Delaware     3131927     No
TSI Westborough, LLC
  Limited Liability Company   Yes   Delaware     4311117     No
TSI Westport, LLC
  Limited Liability Company   Yes   Delaware     4269809     No
TSI Westwood, LLC
  Limited Liability Company   Yes   Delaware     3478988     No
TSI Weymouth, LLC
  Limited Liability Company   Yes   Delaware     4269814     No
TSI White Plains City Center, LLC
  Limited Liability Company   Yes   Delaware     4269095     No
TSI White Plains, LLC
  Limited Liability Company   Yes   Delaware     4269100     No
TSI Whitestone, LLC
  Limited Liability Company   Yes   Delaware     4269102     No
TSI Woburn, LLC
  Limited Liability Company   Yes   Delaware     4411649     No
TSI Woodmere, LLC
  Limited Liability Company   Yes   Delaware     4269106     No





--------------------------------------------------------------------------------



 



ANNEX C
to
SECURITY AGREEMENT
SCHEDULE OF TRADE AND FICTITIOUS NAMES
The Company and its Subsidiaries operate fitness clubs under the names “New York
Sports Clubs”, “Washington Sports Clubs”, “Boston Sports Club”, and
“Philadelphia Sports Clubs” and use the abbreviations “NYSC”, “WSC”, “BSC” and
“PSC”, respectively, generally within an oval logo. Set out below is a list of
the Company and its Subsidiaries and the trade or fictitious name(s) each
operates under:

      Name of Assignor   Trade and/or Fictitious Names
 
   
Town Sports International, LLC
  None
TSI 217 Broadway, LLC
  NYSC
TSI Alexandria, LLC
  WSC
TSI Alexandria West, LLC
  None
TSI Allston, LLC
  BSC
TSI Andover, LLC
  BSC
TSI Ardmore, LLC
  PSC
TSI Arthro-Fitness Services, LLC
  NYSC
TSI Astoria, LLC
  NYSC
TSI Battery Park, LLC
  NYSC
TSI Bay Ridge 86th Street, LLC
  NYSC
TSI Bayonne, LLC
  NYSC
TSI Bayridge, LLC
  NYSC
TSI Bensonhurst, LLC
  NYSC
TSI Bethesda, LLC
  WSC
TSI Boylston, LLC
  BSC
TSI Broadway, LLC
  NYSC
TSI Brooklyn Belt, LLC
  NYSC
TSI Brunswick, LLC
  NYSC
TSI Bulfinch, LLC
  BSC
TSI Butler, LLC
  NYSC
TSI Carmel, LLC
  NYSC
TSI Cash Management, LLC
  None





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI Central Square, LLC
  BSC
TSI Cherry Hill, LLC
  PSC
TSI Chevy Chase, LLC
  WSC
TSI Clarendon, LLC
  WSC
TSI Clifton, LLC
  NYSC
TSI Cobble Hill, LLC
  NYSC
TSI Colonia, LLC
  NYSC
TSI Columbia Heights, LLC
  WSC
TSI Commack, LLC
  NYSC
TSI Connecticut Avenue, LLC
  WSC
TSI Court Street, LLC
  NYSC
TSI Croton, LLC
  NYSC
TSI Danbury, LLC
  NYSC
TSI Davis Square, LLC
  BSC
TSI Dedham, LLC
  BSC
TSI Deer Park, LLC
  NYSC
TSI Dobbs Ferry, LLC
  NYSC
TSI Downtown Crossing, LLC
  BSC
TSI Dupont Circle, Inc.
  None
TSI Dupont II, Inc.
  None
TSI East Brunswick, LLC
  NYSC
TSI East Meadow, LLC
  NYSC
TSI East 23, LLC
  NYSC
TSI East 31, LLC
  NYSC
TSI East 34, LLC
  NYSC
TSI East 36, LLC
  NYSC
TSI East 41, LLC
  NYSC
TSI East 48, LLC
  NYSC
TSI East 51, LLC
  NYSC





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI East 59, LLC
  NYSC
TSI East 76, LLC
  NYSC
TSI East 86, LLC
  NYSC
TSI East 91, LLC
  NYSC
TSI Englewood, LLC
  NYSC
TSI F Street, LLC
  WSC
TSI Fairfax, LLC
  WSC
TSI Fenway, LLC
  BSC
TSI First Avenue, LLC
  NYSC
TSI Forest Hills, LLC
  NYSC
TSI Fort Lee, LLC
  NYSC
TSI Framingham, LLC
  BSC
TSI Franklin (MA), LLC
  BSC
TSI Franklin Park, LLC
  NYSC
TSI Freehold, LLC
  NYSC
TSI Gallery Place, LLC
  WSC
TSI Garden City, LLC
  NYSC
TSI Garnerville, LLC
  NYSC
TSI Georgetown, LLC
  WSC
TSI Germantown, LLC
  WSC
TSI Glendale, LLC
  NYSC
TSI Glover, LLC
  WSC
TSI Grand Central, LLC
  NYSC
TSI Great Neck, LLC
  NYSC
TSI Greenwich, LLC
  NYSC
TSI Hartsdale, LLC
  NYSC
TSI Hawthorne, LLC
  NYSC
TSI Herald, LLC
  NYSC
TSI Hicksville, LLC
  NYSC





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI Highpoint, LLC
  PSC
TSI Hoboken, LLC
  NYSC
TSI Hoboken North, LLC
  NYSC
TSI Holdings (CIP), LLC
  None
TSI Holdings (DC), LLC
  None
TSI Holdings (MA), LLC
  None
TSI Holdings (MD), LLC
  None
TSI Holdings (NJ), LLC
  None
TSI Holdings (PA), LLC
  None
TSI Holdings (VA), LLC
  None
TSI Huntington, LLC
  NYSC
TSI International, Inc.
  None
TSI Irving Place, LLC
  NYSC
TSI Jamaica Estates, LLC
  NYSC
TSI Jersey City, LLC
  NYSC
TSI K Street, LLC
  WSC
TSI Larchmont, LLC
  NYSC
TSI Lexington (MA), LLC
  BSC
TSI Lincoln, LLC
  NYSC
TSI Livingston, LLC
  NYSC
TSI Long Beach, LLC
  NYSC
TSI Lynnfield, LLC
  BSC
TSI M Street, LLC
  WSC
TSI Mahwah, LLC
  NYSC
TSI Mamaroneck, LLC
  NYSC
TSI Market Street, LLC
  PSC
TSI Marlboro, LLC
  NYSC
TSI Matawan, LLC
  NYSC
TSI Mercer Street, LLC
  NYSC





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI Midwood, LLC
  NYSC
TSI Montclair, LLC
  NYSC
TSI Morris Park, LLC
  NYSC
TSI Murray Hill, LLC
  NYSC
TSI Nanuet, LLC
  NYSC
TSI Natick, LLC
  BSC
TSI New Rochelle, LLC
  NYSC
TSI Newark, LLC
  NYSC
TSI Newbury Street, LLC
  BSC
TSI Newton, LLC
  BSC
TSI No Sweat, LLC
  No Sweat
TSI North Bethesda, LLC
  WSC
TSI Norwalk, LLC
  NYSC
TSI Oceanside, LLC
  NYSC
TSI Old Bridge, LLC
  NYSC
TSI Parsippany, LLC
  NYSC
TSI Plainsboro, LLC
  NYSC
TSI Port Jefferson, LLC
  NYSC
TSI Princeton, LLC
  NYSC
TSI Princeton North, LLC
  NYSC
TSI Providence Downtown, LLC
  BSC I
TSI Providence Eastside, LLC
  BSC II
TSI Radnor, LLC
  PSC
TSI Ramsey, LLC
  NYSC
TSI Reade Street, LLC
  NYSC
TSI Rego Park, LLC
  NYSC
TSI Ridgewood, LLC
  NYSC
TSI Rodin Place, LLC
  PSC
TSI Scarsdale, LLC
  NYSC





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI Seaport, LLC
  NYSC
TSI Sheridan, LLC
  NYSC
TSI Silver Spring, LLC
  WSC
TSI Smithtown, LLC
  NYSC
TSI Society Hill, LLC
  PSC
TSI Soho, LLC
  NYSC
TSI Somers, LLC
  NYSC
TSI Somerset, LLC
  NYSC
TSI South Bethesda, LLC
  WSC
TSI South End, LLC
  BSC
TSI South Park Slope, LLC
  NYSC
TSI South Station, LLC
  BSC
TSI Springfield, LLC
  NYSC
TSI Stamford Downtown, LLC
  NYSC
TSI Stamford Post, LLC
  NYSC
TSI Stamford Rinks, LLC
  NYSC
TSI Staten Island, LLC
  NYSC
TSI Sterling, LLC
  WSC
TSI Sunnyside, LLC
  NYSC
TSI Syosset, LLC
  NYSC
TSI University Management, LLC
  None
TSI Varick Street, LLC
  NYSC
TSI Wall Street, LLC
  NYSC
TSI Waltham, LLC
  BSC
TSI Washington, Inc.
  WSC
TSI Water Street, LLC
  NYSC
TSI Watertown, LLC
  BSC
TSI Wayland, LLC
  None
TSI Wellesley, LLC
  BSC





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI Wellington Circle, LLC
  BSC
TSI West Caldwell, LLC
  NYSC
TSI West Hartford, LLC
  NYSC
TSI West Newton, LLC
  BSC
TSI West Nyack, LLC
  NYSC
TSI West Springfield, LLC
  WSC
TSI West 14, LLC
  NYSC
TSI West 16, LLC
  NYSC
TSI West 23, LLC
  NYSC
TSI West 38, LLC
  NYSC
TSI West 41, LLC
  NYSC
TSI West 44, LLC
  NYSC
TSI West 48, LLC
  NYSC
TSI West 52, LLC
  NYSC
TSI West 73, LLC
  NYSC
TSI West 76, LLC
  NYSC
TSI West 80, LLC
  NYSC
TSI West 94, LLC
  NYSC
TSI West 115th Street, LLC
  NYSC
TSI West 125, LLC
  NYSC
TSI West 145th Street, LLC
  NYSC
TSI Westport, LLC
  NYSC
TSI Westborough, LLC
  BSC
TSI Westwood, LLC
  NYSC
TSI Weymouth, LLC
  BSC
TSI White Plains City Center, LLC
  NYSC
TSI White Plains, LLC
  NYSC
TSI Whitestone, LLC
  NYSC
TSI Woburn, LLC
  BSC





--------------------------------------------------------------------------------



 



      Name of Assignor   Trade and/or Fictitious Names
 
   
TSI Woodmere, LLC
  NYSC





--------------------------------------------------------------------------------



 



ANNEX D
to
SECURITY AGREEMENT
DESCRIPTION OF COMMERCIAL TORT CLAIMS

      Name of Assignor   Description of Commercial Tort Claims
 
   
Town Sports International, LLC
  On September 22, 2009, in an action styled Town Sports International, LLC v.
Ajilon Solutions, a division of Ajilon Professional Staffing LLC (Supreme Court
of the State of New York, New York County, 602911-09), Town Sports
International, LLC (“TSI”) brought an action in the Supreme Court of the State
of New York, New York County, against Ajilon for breach of contract, conversion,
and replevin, seeking, among other things, money damages against Ajilon for
breaching its agreement to design and deliver to TSI a new sports club
enterprise management system known as GIMS, including failing to provide copies
of the computer source code written for GIMS, related documentation, properly
identified requirements documents and other property owned and licensed by TSI.
Subsequently, on October 14, 2009, Ajilon brought a counterclaim against TSI
alleging, among other things, failure to pay outstanding invoices in the amount
of $2.9 million. On March 7, 2011, TSI amended its complaint to add claims
against Ajilon for fraud, negligent misrepresentation, and breach of the
covenant of good faith and fair dealing.





--------------------------------------------------------------------------------



 



ANNEX E
to
SECURITY AGREEMENT
SCHEDULE OF MARKS AND APPLICATIONS;
INTERNET DOMAIN NAME REGISTRATIONS
1. Marks and Applications: None.
2. Internet Domain Name Registrations:

                  Domain   Date Created   Date Expires   Registrant   Vendor
 
               
ACTIVTRAXPRO.COM
  06/20/2007   06/202014   Doreen Sussman   Domain Registry of America
AMILLIONREASONSTOJOIN.COM
  01/3/2001   01/3/2015   Doreen Sussman   Domain Registry of America
ATLANTASPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
BOSTONSPORTSCLUBS.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
BOSTONSPORTSCLUB.COM
  05/14/1998   05/13/2013   Doreen Sussman   Domain Registry of Americas
BOSTONSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
BOSTONSPORTSCLUBS.COM
  05/14/1998   05/13/2013   Doreen Sussman   Domain Registry of America
BOSTONSPORTSCLUBSSUCK.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
BOSTONSPORTSCLUBSSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
BSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
BSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
CHICAGOSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
COMPANIESGETFIT.COM
  08/23/2004   08/23/2011   Doreen Sussman   Domain Registry of America
DENVERSPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
JOINBSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
JOINMYSPORTSCLUB.COM
  07/24/2008   07/24/2017   Doreen Sussman   Domain Registry of America
JOINMYSPORTSCLUBS.COM
  07/24/2008   07/24/2017   Doreen Sussman   Domain Registry of America
JOINNYSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America





--------------------------------------------------------------------------------



 



75

                  Domain   Date Created   Date Expires   Registrant   Vendor
 
               
JOINPSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
JOINWSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
KUBYGETSFIT.COM
  02/13/2006   02/13/2013   Doreen Sussman   Domain Registry of America
MIAMISPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
MYREASONTOJOIN.COM
  01/3/2001   01/3/2015   Doreen Sussman   Domain Registry of America
MYSPORTCLUB.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
MYSPORTSCLUB.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
MYSPORTSCLUBS.COM
  06/27/2000   06/27/2018   Doreen Sussman   Domain Registry of America
MYSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
MYSPORTSCO.COM
  07/17/2001   07/17/2013   Doreen Sussman   Domain Registry of America
MYSPORTSCOMPANY.COM
  07/18/2001   07/18/2013   Doreen Sussman   Domain Registry of America
MYSPORTSCOMPANY.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
MYTSISUMMIT.COM
  02/15/2007   02/15/2012   Doreen Sussman   Domain Registry of America
MYTSISUMMIT.INFO
  02/15/2007   02/15/2012   Doreen Sussman   Domain Registry of America
NEWYORKSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry Of America
NEWYORKSPORTSCLUBS.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
NEWYORKSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
NEWYORKSPORTSCLUBSSUCK.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
NEWYORKSPORTSCLUBSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
NOSWEATFIT.BIZ
  04/20/2005   04/19/2012   Doreen Sussman   Domain Registry of America
NOSWEATFIT.COM
  04/20/2005   04/20/2012   Doreen Sussman   Domain Registry of America
NOSWEATFIT.NET
  04/20/2005   04/20/2012   Doreen Sussman   Domain Registry of America
NOSWEATFITNESS.BIZ
  04/20/2005   04/19/2012   Doreen Sussman   Domain Registry of America





--------------------------------------------------------------------------------



 



76

                  Domain   Date Created   Date Expires   Registrant   Vendor
 
               
NOSWEATFITNESS.NET
  04/20/2005   04/20/2012   Doreen Sussman   Domain Registry of America
NYSC.COM
  12/02/1995   12/01/2014   Doreen Sussman   Domain Registry of America
NYSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
NYSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
NYSPORTCLUB.COM
  10/19/2001   10/19/2013   Francine Hancock   Domain Registry of America
PHILADELPHIASPORTS.COM
  05/14/1998   05/13/2013   Doreen Sussman   Domain Registry of America
PHILADELPHIASPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
PHILADELPHIASPORTSCLUBS.CO
  07./29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
PHILADELPHIASPORTSCLUBS.COM
  01/18/2005   01/18/2016   Doreen Sussman   Domain Registry of America
PHILADELPHIASPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
PORTLANDSPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
POUNDSOFFCLUB.COM
  04/26/2006   04/26/2015   Doreen Sussman   Domain Registry of America
PSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
PSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
ROCKTHESCALES.COM
  11/22/2006   11/22/2013   Doreen Sussman   Domain Registry of America
SANFRANCISCOSPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
SEATTLESPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
SPORTCLUBNETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBNETWORK.COM
  03/20/2002   03/20/2014   Doreen Sussman   Domain Registry of America
SPORTS-CLUB-NETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America





--------------------------------------------------------------------------------



 



77

                  Domain   Date Created   Date Expires   Registrant   Vendor
 
               
SPORTSCLUBSFORKIDS.COM
  10/31/2000   10/31/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBSNETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTS-CLUBS-NETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBSNETWORKS.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTS-CLUBS-NETWORKS.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
TORONTOSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
TOWN-SPORTS.COM
  05/27/1998   05/26/2012   Town Sports
International   Network Solutions, LLC
TOWNSPORTSINTL.COM
  05/27/1998   05/26/2013   Doreen Sussman   Domain Registry of America
TSAG.COM
  02/20/1997   02/21/2013   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTS.COM
  08/3/1996   08/2/2013   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTSCLUBS.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
WASHINGTONSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
WASHINGTONSPORTSSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
WSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
WSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America





--------------------------------------------------------------------------------



 



ANNEX F
to
SECURITY AGREEMENT
SCHEDULE OF PATENTS
None.





--------------------------------------------------------------------------------



 



ANNEX G
to
SECURITY AGREEMENT
SCHEDULE OF COPYRIGHTS
None.





--------------------------------------------------------------------------------



 



ANNEX H
to
SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
          FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which
are hereby acknowledged, [Name of Grantor], a __________ _________ (the
“Grantor”) with principal offices at ____________________________, hereby grants
to Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s right, title and
interest in and to the United States trademarks, trademark registrations and
trademark applications (the “Marks”) set forth on Schedule A attached hereto,
(ii) all Proceeds (as such term is defined in the Security Agreement referred to
below) and products of the Marks, (iii) the goodwill of the businesses with
which the Marks are associated and (iv) all causes of action arising prior to or
after the date hereof for infringement of any of the Marks or unfair competition
regarding the same.
          THIS GRANT is made to secure the satisfactory performance and payment
of all the Obligations of the Grantor, as such term is defined in the Security
Agreement among the Grantor, the other assignors from time to time party thereto
and the Grantee, dated as of May 11, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”). Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Marks acquired under this Grant.
          Notwithstanding anything herein to the contrary, no security interest
is granted in “intent-to-use” applications for registration of a Mark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the

 



--------------------------------------------------------------------------------



 



Page 2
Lanham Act with respect thereto, to the extent that, and during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.
          This Grant has been granted in conjunction with the security interest
granted to the Grantee under the Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.
*     *     *

 



--------------------------------------------------------------------------------



 



Page 3
          IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
____ day of ____________, __.

            [NAME OF GRANTOR], Grantor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
     as Collateral Agent and Grantee
      By           Name:           Title:                 By           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



           
STATE OF
  )      
 
 
     
 
 
)     ss.:
COUNTY OF 
  )      
 
 
       

          On this ____ day of _________, ____, before me personally came
________ ________________ who, being by me duly sworn, did state as follows:
that [s]he is ______________ of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said ____________ and that [s]he did so
by authority of the [Board of Directors] of said __________.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



           
STATE OF
  )      
 
 
     
 
 
)     ss:
COUNTY OF 
  )      
 
 
       

          On this ____ day of _________, ____, before me personally came
________ _____________________ who, being by me duly sworn, did state as
follows: that [s]he is __________________ of Deutsche Bank Trust Company
Americas, that [s]he is authorized to execute the foregoing Grant on behalf of
said corporation and that [s]he did so by authority of the Board of Directors of
said corporation.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          MARK   REG. NO.   REG. DATE
 
       

 



--------------------------------------------------------------------------------



 



ANNEX I
to
SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
          FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which
are hereby acknowledged, [Name of Grantor], a __________ _________ (the
“Grantor”) with principal offices at ____________________________, hereby grants
to Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s rights, title and
interest in and to the United States patents (the “Patents”) set forth on
Schedule A attached hereto, in each case together with (ii) all Proceeds (as
such term is defined in the Security Agreement referred to below) and products
of the Patents, and (iii) all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same.
          THIS GRANT is made to secure the satisfactory performance and payment
of all the Obligations of the Grantor, as such term is defined in the Security
Agreement among the Grantor, the other assignors from time to time party thereto
and the Grantee, dated as of May 11, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”). Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patents acquired under this Grant.

 



--------------------------------------------------------------------------------



 



Page 2
          This Grant has been granted in conjunction with the security interest
granted to the Grantee under the Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.
*      *      *

 



--------------------------------------------------------------------------------



 



Page 3
          IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
____ day of ____________, __.

            [NAME OF GRANTOR], Grantor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
     as Collateral Agent and Grantee
      By           Name:           Title:                 By           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



           
STATE OF
  )      
 
 
     
 
 
)     ss:
COUNTY OF 
  )      
 
 
       

          On this ____ day of _________, ____, before me personally came
________ ________________ who, being by me duly sworn, did state as follows:
that [s]he is ______________ of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said ____________ and that [s]he did so
by authority of the Board of Directors of said __________.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



           
STATE OF
  )      
 
 
     
 
 
)     ss:
COUNTY OF 
  )      
 
 
       

          On this ____ day of _________, ____, before me personally came
________ _____________________ who, being by me duly sworn, did state as
follows: that [s]he is __________________ of Deutsche Bank Trust Company
Americas, that [s]he is authorized to execute the foregoing Grant on behalf of
said corporation and that [s]he did so by authority of the Board of Directors of
said corporation.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          PATENT   PATENT NO.   ISSUE DATE          

 



--------------------------------------------------------------------------------



 



ANNEX J
to
SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
          WHEREAS, [Name of Grantor], a _______________ _____________ (the
“Grantor”), having its chief executive office at _____________, _____________,
is the owner of all right, title and interest in and to the United States
copyrights and associated United States copyright registrations and applications
for registration set forth in Schedule A attached hereto;
          WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent,
having its principal offices at 60 Wall Street, New York, New York 10005 (the
“Grantee”), desires to acquire a security interest in said copyrights and
copyright registrations and applications therefor; and
          WHEREAS, the Grantor is willing to grant to the Grantee a security
interest in and lien upon the copyrights and copyright registrations and
applications therefor described above.
          NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and subject to the terms and conditions of the
Security Agreement, dated as of May 11, 2011, made by the Grantor, the other
assignors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”), the
Grantor hereby assigns to the Grantee as collateral security, and grants to the
Grantee a continuing security interest in, the copyrights and copyright
registrations and applications therefor set forth in Schedule A attached hereto.
          Upon the occurrence of the Termination Date (as defined in the
Security Agreement), the Grantee shall execute, acknowledge, and deliver to the
Grantor an instrument in writing releasing the security interest in the
Copyrights acquired under this Grant.
          This Grant has been granted in conjunction with the security interest
granted to the Grantee under the Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.
*      *      *

 



--------------------------------------------------------------------------------



 



Page 2
          EXECUTED AT __________________, ________________ the ____ day of
____________, __.

            [NAME OF GRANTOR], Grantor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
     as Collateral Agent and Grantee
      By           Name:           Title:                 By           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



           
STATE OF
  )      
 
 
     
 
 
)     ss:
COUNTY OF 
  )      
 
 
       

          On this __ day of _________, ____, before me personally came
___________ ______________, who being duly sworn, did depose and say that [s]he
is ___________________ of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said corporation and that [s]he did so by
authority of the Board of Directors of said corporation.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



           
STATE OF
  )      
 
 
     
 
 
)     ss.:
COUNTY OF 
  )      
 
 
       

          On this ____ day of _________, ____, before me personally came
________ __________________ who, being by me duly sworn, did state as follows:
that [s]he is __________________ of Deutsche Bank Trust Company Americas, that
[s]he is authorized to execute the foregoing Grant on behalf of said __________
and that [s]he did so by authority of the Board of Directors of said
___________.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TABLE OF CONTENTS

              Page  
 
       
ARTICLE I SECURITY INTERESTS
    2  
 
       
1.1 Grant of Security Interests
    2  
1.2 Power of Attorney
    4  
 
       
ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
    4  
 
       
2.1 Necessary Filings
    4  
2.2 No Liens
    5  
2.3 Other Financing Statements
    5  
2.4 Chief Executive Office
    5  
2.5 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Organizational
Identification Numbers; Changes Thereto; etc.
    5  
2.6 Trade Names; Etc.
    6  
 
       
ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
    6  
 
       
3.1 Maintenance of Records
    6  
3.2 Direction to Account Debtors; Contracting Parties; etc.
    7  
3.3 Collection
    7  
3.4 Instruments
    7  
3.5 Assignors Remain Liable Under Accounts
    7  
3.6 Assignors Remain Liable Under Contracts
    8  
3.7 Designated Deposit Accounts
    8  
3.8 Letter-of-Credit Rights
    8  
3.9 Commercial Tort Claims
    8  
3.10 Chattel Paper
    9  
 
       
ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
    9  
 
       
4.1 Additional Representations and Warranties
    9  
4.2 Infringements
    9  
4.3 Preservation of Marks and Domain Names
    10  
4.4 Maintenance of Registration
    10  
4.5 Future Registered Marks
    10  
 
       
ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
    10  
 
       
5.1 Additional Representations and Warranties
    10  

 



--------------------------------------------------------------------------------



 



              Page  
 
       
5.2 Infringements
    11  
5.3 Maintenance of Patents or Copyrights
    11  
5.4 Prosecution of Patent or Copyright Applications
    11  
5.5 Other Patents and Copyrights
    11  
 
       
ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL
    11  
 
       
6.1 Protection of Collateral Agent’s Security
    11  
6.2 Additional Information
    12  
6.3 Further Actions
    12  
6.4 Financing Statements
    12  
 
       
ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
    12  
 
       
7.1 Remedies; Obtaining the Collateral Upon Default
    12  
7.2 Remedies; Disposition of the Collateral
    14  
7.3 Waiver of Claims
    15  
7.4 Application of Proceeds
    16  
7.5 Remedies Cumulative
    18  
7.6 Discontinuance of Proceedings
    18  
 
       
ARTICLE VIII INDEMNITY
    19  
 
       
8.1 Indemnity
    19  
8.2 Indemnity Obligations Secured by Collateral; Survival
    20  
 
       
ARTICLE IX DEFINITIONS
    20  
 
       
ARTICLE X MISCELLANEOUS
    27  
 
       
10.1 Notices
    27  
10.2 Waiver; Amendment
    28  
10.3 Obligations Absolute
    28  
10.4 Successors and Assigns
    28  
10.5 Headings Descriptive
    29  
10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    29  
10.7 Assignor’s Duties
    30  
10.8 Termination; Release
    30  
10.9 Counterparts
    31  
10.10 Severability
    31  
10.11 The Collateral Agent and the other Secured Creditors
    31  
10.12 Additional Assignors
    31  

     
ANNEX A
  Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B
  Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization and
Organizational Identification Numbers

 



--------------------------------------------------------------------------------



 



     
ANNEX C
  Schedule of Trade and Fictitious Names
ANNEX D
  Schedule of Commercial Tort Claims
ANNEX E
  Schedule of Marks and Applications; Internet Domain Name Registrations
ANNEX F
  Schedule of Patents
ANNEX G
  Schedule of Copyrights
ANNEX H
  Grant of Security Interest in United States Trademarks
ANNEX I
  Grant of Security Interest in United States Patents
ANNEX J
  Grant of Security Interest in United States Copyrights

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
SUBSIDIARIES GUARANTY
     SUBSIDIARIES GUARANTY, dated as of February 27, 2007 (as amended, modified
or supplemented from time to time, this “Guaranty”), made by each of the
undersigned guarantors (each a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 26 hereof, the
“Guarantors”). Except as otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
W I T N E S S E T H :
     WHEREAS, Town Sports International Holdings, Inc., Town Sports
International, LLC (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank Trust Company Americas, as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), have entered into a Credit Agreement, dated as of February 27, 2007 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower as
contemplated therein (the Lenders, the Collateral Agent, the Issuing Lenders and
the Administrative Agent are herein called the “Lender Creditors”);
     WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any
time and from time to time enter into one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
     WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
     WHEREAS, it is a condition precedent to the making of Loans to the
Borrower, and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Guarantor shall have executed and delivered to the Administrative
Agent this Guaranty; and
     WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans
to the Borrower, and the issuance of, and participation in, Letters of Credit
for the account of the Borrower under the Credit Agreement and the entering into
by the Borrower and/or one or more of its Subsidiaries of Interest Rate
Protection Agreements or Other Hedging Agreements and, accordingly, desires to
execute this Guaranty in order to satisfy the condition described in the
preceding paragraph;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Secured Creditors and hereby covenants and agrees with each
Secured Creditor as follows:
     1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as a surety:
(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under the Credit Agreement and each other Credit Document to
which the Borrower is a party (including, without limitation, indemnities, Fees
and interest thereon (including, without limitation, any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the Credit Agreement, whether or not such
interest is an allowed claim in any such proceeding), whether now existing or
hereafter incurred under, arising out of or in connection with the Credit
Agreement and any such other Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions, covenants and
agreements contained in all such Credit Documents (all such principal, premium,
interest, liabilities, indebtedness and obligations under this clause (i),
except to the extent consisting of obligations or liabilities with respect to
Interest Rate Protection Agreements and Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”); and (ii) to each Other
Creditor the full and prompt payment when due (whether at the stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise) of all
obligations (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including, without limitation, any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the respective Interest Rate
Protection Agreements or Other Hedging Agreements, whether or not such interest
is an allowed claim in any such proceeding) owing by the Borrower and/or one or
more of its Subsidiaries under any Interest Rate Protection Agreement or Other
Hedging Agreement, whether now in existence or hereafter arising, and the due
performance and compliance by the Borrower and such Subsidiaries with all of the
terms, conditions, covenants and agreements contained in each Interest Rate
Protection Agreement and Other Hedging Agreement to which it is a party (all
such obligations, liabilities and indebtedness being herein collectively called
the “Other Obligations” and, together with the Credit Document Obligations, the
“Guaranteed Obligations”). As used herein, the term “Guaranteed Party” shall
mean the Borrower and each Subsidiary thereof party to any Interest Rate
Protection Agreement or Other Hedging Agreement with an Other Creditor. Each
Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, the
Borrower, any other Guaranteed Party, against any

 



--------------------------------------------------------------------------------



 



security for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations.
     2. Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any such
other Guaranteed Party of any of the events specified in Section 10.05 of the
Credit Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand. This Guaranty shall constitute a guaranty of payment and
performance, and not of collection.
     3. The liability of each Guarantor hereunder is primary, absolute, joint
and several, and unconditional and is exclusive and independent of any security
for or other guaranty of the indebtedness of the Borrower or any other
Guaranteed Party whether executed by such Guarantor, any other Guarantor, any
other guarantor or by any other party, and the liability of each Guarantor
hereunder shall not be affected or impaired by any circumstance or occurrence
whatsoever, including, without limitation: (a) any direction as to application
of payment by the Borrower or any other Guaranteed Party or by any other party,
(b) any other continuing or other guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower or any other Guaranteed Party, (e) the failure of a Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 6 hereof or (h) any invalidity, recission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.
     4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by applicable law, the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or any other Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to the
Borrower or any other Guaranteed Party shall operate to toll the statute of
limitations as to each Guarantor.

 



--------------------------------------------------------------------------------



 



     5. Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Guaranty and notice of the
existence, creation or incurrence of any new or additional liability to which it
may apply, and waives promptness, diligence, presentment, demand of payment,
demand for performance, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Secured Creditor against, and any other notice to, any party liable
thereon (including such Guarantor, any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party) and each Guarantor further hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Secured Creditor
upon this Guaranty, and the Guaranteed Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.
     6. Any Secured Creditor may (except as shall be required by applicable
statute and cannot be waived) at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations or liabilities of
such Guarantor hereunder, upon or without any terms or conditions and in whole
or in part:
     (a) change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including, without limitation, any increase
or decrease in the rate of interest thereon or the principal amount thereof),
any security therefor, or any liability incurred directly or indirectly in
respect thereof, and the guaranty herein made shall apply to the Guaranteed
Obligations as so changed, extended, increased, accelerated, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property or other collateral by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Guaranteed Obligations or others or otherwise act or
refrain from acting;
     (d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party, or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

 



--------------------------------------------------------------------------------



 



     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any other Guaranteed Party to the
Secured Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, any of the Interest Rate Protection Agreements or Other Hedging
Agreements, the Credit Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the
Interest Rate Protection Agreements or Other Hedging Agreements, the Credit
Documents or any of such other instruments or agreements;
     (h) act or fail to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against the Borrower or any
other Guaranteed Party to recover full indemnity for any payments made pursuant
to this Guaranty; and/or
     (i) take any other action or omit to take any other action which would,
under otherwise applicable principles of common law, give rise to a legal or
equitable discharge of such Guarantor from its liabilities under this Guaranty.
     No invalidity, illegality, irregularity or unenforceability of all or any
part of the Guaranteed Obligations, the Credit Documents, the Interest Rate
Protection Agreements and Other Hedging Agreements or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.
     7. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Secured Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Secured Creditor would otherwise have. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Creditor to any other or further action in
any circumstances without notice or demand. It is not necessary for any Secured
Creditor to inquire into the capacity or powers of the Borrower or any other
Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
     8. Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party to the Secured Creditors, and such
indebtedness of the Borrower or

 



--------------------------------------------------------------------------------



 



such other Guaranteed Party to any Guarantor, if the Administrative Agent or the
Collateral Agent, after the occurrence and during the continuance of an Event of
Default, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Secured Creditors and be paid over to the Secured
Creditors on account of the indebtedness of the Borrower or the other Guaranteed
Parties to the Secured Creditors, but without affecting or impairing in any
manner the liability of such Guarantor under the other provisions of this
Guaranty. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of the Borrower or any other Guaranteed
Party to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Secured Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash (other than
contingent indemnification obligations that are not then due and payable);
provided, that if any amount shall be paid to such Guarantor on account of such
subrogation rights at any time prior to the irrevocable payment in full in cash
of all the Guaranteed Obligations, such amount shall be held in trust for the
benefit of the Secured Creditors and shall forthwith be paid to the Secured
Creditors to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Documents or,
if the Credit Documents do not provide for the application of such amount, to be
held by the Secured Creditors as collateral security for any Guaranteed
Obligations thereafter existing.
     9. a. Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations in
accordance with the terms thereof, including, without limitation, any defense
based on or arising out of the disability of the Borrower, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower or any other Guaranteed Party other than payment in full of the
Guaranteed Obligations in cash. The Secured Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or the other Secured Creditors by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, or
exercise any other right or remedy the Secured Creditors may have against the
Borrower, any other Guaranteed Party or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash in accordance with the terms thereof. Each Guarantor waives any defense
arising out of any such election by the

 



--------------------------------------------------------------------------------



 



Secured Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrower, any other Guaranteed Party or any other party or
any security.
     (b) Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Guaranteed Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding such circumstances or risks.
     10. Notwithstanding anything to the contrary contained elsewhere in this
Guaranty, the Secured Creditors agree that this Guaranty may be enforced only by
the action of the Administrative Agent or the Collateral Agent, in each case
acting upon the instructions of the Required Lenders (or, after the date on
which all Credit Document Obligations have been paid in full, the holders of at
least a majority of the outstanding Other Obligations) and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty or to realize upon the security to be granted by the Security
Documents, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or the Collateral Agent or, after all the
Credit Document Obligations have been paid in full (other than contingent
indemnification obligations that are not then due and payable), by the holders
of at least a majority of the outstanding Other Obligations, as the case may be,
for the benefit of the Secured Creditors upon the terms of this Guaranty and the
Security Documents. The Secured Creditors further agree that this Guaranty may
not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder). It is understood and agreed that the
agreement in this Section 10 is among and solely for the benefit of the Secured
Creditors and that, if the Required Lenders (or, after the date on which all
Credit Document Obligations have been paid in full, the holders of at least a
majority of the outstanding Other Obligations) so agree (without requiring the
consent of any Guarantor), this Guaranty may be directly enforced by any Secured
Creditor.
     11. In order to induce the Lenders to make Loans to, and issue Letters of
Credit for the account of, the Borrower pursuant to the Credit Agreement, and in
order to induce the Other Creditors to execute, deliver and perform the Interest
Rate Protection Agreements and Other Hedging Agreements, each Guarantor
represents, warrants and covenants that:
     (a) Such Guarantor (i) is a duly organized and validly existing
corporation, partnership or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate, partnership or limited liability company power and authority, as
the case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is

 



--------------------------------------------------------------------------------



 



authorized to do business and is in good standing in each jurisdiction where the
nature of its business requires such qualification except for failures to be so
qualified which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
     (b) Such Guarantor has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Guaranty and each other Credit Document to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of this Guaranty and each such other
Credit Document. Such Guarantor has duly executed and delivered this Guaranty
and each other Credit Document to which it is a party, and this Guaranty and
each such other Credit Document constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except to
the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     (c) Neither the execution, delivery or performance by such Guarantor of
this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will
(i) contravene any provision of any applicable law, statute, rule or regulation
or any applicable order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the property or
assets of such Guarantor or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement, or any
other material agreement, contract or instrument to which such Guarantor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation or by-laws (or equivalent
organizational documents) of such Guarantor or any of its Subsidiaries.
     (d) No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required for, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other Credit
Document to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of this Guaranty or any other Credit Document
to which such Guarantor is a party.
     (e) There are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     12. Each Guarantor covenants and agrees that on and after the Effective
Date and until the termination of the Total Commitment and all Interest Rate
Protection Agreements and Other Hedging Agreements and until such time as no
Note or Letter of Credit remains outstanding and all Guaranteed Obligations have
been paid in full (other than contingent indemnification obligations that are
not then due and payable), such Guarantor will comply, and will cause each of
its Subsidiaries to comply, with all of the applicable provisions, covenants and
agreements contained in Sections 8 and 9 of the Credit Agreement, and will take,
or will refrain from taking, as the case may be, all actions that are necessary
to be taken or not taken so that it is not in violation of any provision,
covenant or agreement contained in Section 8 or 9 of the Credit Agreement, and
so that no Default or Event of Default is caused by the actions of such
Guarantor or any of its Subsidiaries.
     13. The Guarantors hereby jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses of each Secured Creditor in connection with the
enforcement of this Guaranty and of the Administrative Agent in connection with
any amendment, waiver or consent relating hereto (including, in each case,
without limitation, the reasonable fees and disbursements of counsel employed by
each Secured Creditor).
     14. This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.
     15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of either (x) the
Required Lenders (or, to the extent required by Section 13.12 of the Credit
Agreement, with the written consent of each Lender) at all times prior to the
time on which all Credit Document Obligations have been paid in full (other than
contingent indemnification obligations that are not then due and payable) or
(y) the holders of at least a majority of the outstanding Other Obligations at
all times after the time on which all Credit Document Obligations have been paid
in full (other than contingent indemnification obligations that are not then due
and payable); provided, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class (as defined below) of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
shall also require the written consent of the Requisite Creditors (as defined
below) of such Class of Secured Creditors (it being understood that the addition
or release of any Guarantor hereunder in accordance with the terms hereof or the
Credit Agreement shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released and shall
not require the consent of any Secured Creditor other than the Administrative
Agent). For the purpose of this Guaranty, the term “Class” shall mean each class
of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of the
Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent required by Section 13.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a

 



--------------------------------------------------------------------------------



 



majority of all obligations outstanding from time to time under the Interest
Rate Protection Agreements and Other Hedging Agreements.
     16. Each Guarantor acknowledges that an executed (or conformed) copy of
each of the Credit Documents and Interest Rate Protection Agreements or Other
Hedging Agreements has been made available to a senior officer of such Guarantor
and such officer is familiar with the contents thereof.
     17. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” (or similar term) as defined in the Credit
Agreement or in any Interest Rate Protection Agreement or Other Hedging
Agreement entered into with any Other Creditor and shall in any event include,
without limitation, any payment default under any of the Obligations continuing
after any applicable grace period), each Secured Creditor is hereby authorized,
at any time or from time to time, without notice to any Guarantor or to any
other Person, any such notice being expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Secured Creditor (including,
without limitation, by branches and agencies of such Secured Creditor wherever
located) to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under this Guaranty, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured.
     18. Except as otherwise provided herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by overnight courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Lender Creditor, as provided
in the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature page below, and (iii) in the case of any Other
Creditor, at such address as such Other Creditor shall have specified in writing
to the Borrower; or in any case at such other address as any of the Persons
listed above may hereafter notify the others in writing.
     19. If any claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by

 



--------------------------------------------------------------------------------



 



such payee with any such claimant (including, without limitation, the Borrower
or any other Guaranteed Party) then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Interest Rate Protection Agreement, any Other Hedging Agreement or any
other instrument evidencing any liability of the Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.
     20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which any
Guarantor is a party may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York in each case
which are located in the County of New York, and, by execution and delivery of
this Guaranty, each Guarantor hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each Guarantor hereby further irrevocably waives any claim
that any such court lacks personal jurisdiction over such Guarantor, and agrees
not to plead or claim in any legal action or proceeding with respect to this
Guaranty or any other Credit Document to which such Guarantor is a party brought
in any of the aforesaid courts that any such court lacks personal jurisdiction
over such Guarantor. Each Guarantor further irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such Guarantor at its address set forth opposite its
signature below, such service to become effective 30 days after such mailing.
Each Guarantor hereby irrevocably waives any objection to such service of
process and further irrevocably waives and agrees not to plead or claim in any
action or proceeding commenced hereunder or under any other Credit Document to
which such Guarantor is a party that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any of the
Secured Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Guarantor in any
other jurisdiction.
     (b) Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.
     (c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER

 



--------------------------------------------------------------------------------



 



CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     21. In the event that all of the capital stock of one or more Guarantors is
sold or otherwise disposed of or liquidated in compliance with the requirements
of Section 9.02 of the Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 13.12 of the Credit Agreement)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the Credit Agreement, to the extent applicable, such Guarantor
shall upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to Holdings or another Subsidiary thereof) be
released from this Guaranty automatically and without further action and this
Guaranty shall, as to each such Guarantor or Guarantors, terminate, and have no
further force or effect (it being understood and agreed that the sale of one or
more Persons that own, directly or indirectly, all of the capital stock or other
equity interests of any Guarantor shall be deemed to be a sale of such Guarantor
for the purposes of this Section 21).
     22. At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty. At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been irrevocably paid
in full in cash and the Total Commitment and all Letters of Credit have been
terminated, it being expressly recognized and agreed by all parties hereto that
any Guarantor’s right of contribution arising pursuant to this Section 22
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 22: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such

 



--------------------------------------------------------------------------------



 



Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
or any guaranteed obligations arising under any guaranty of the Senior Notes) on
such date. Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guaranty pursuant to Section 21 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 22, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 22, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash (other than contingent indemnification obligations that are not
then due and payable). Each of the Guarantors recognizes and acknowledges that
the rights to contribution arising hereunder shall constitute an asset in favor
of the party entitled to such contribution. In this connection, each Guarantor
has the right to waive its contribution right against any Guarantor to the
extent that after giving effect to such waiver such Guarantor would remain
solvent, in the reasonable determination of the Required Lenders.
     23. Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law. To effectuate the foregoing intention, each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Guaranteed Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
     24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

 



--------------------------------------------------------------------------------



 



     25. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 4.03 and 4.04 of the Credit Agreement.
     26. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall become a Guarantor hereunder by
(x) executing and delivering a counterpart hereof (or a Joinder Agreement) to
the Administrative Agent and (y) taking all actions as specified in this
Guaranty as would have been taken by such Guarantor had it been an original
party to this Guaranty, in each case with all documents and actions required to
be taken above to be taken to the reasonable satisfaction of the Administrative
Agent.
*    *    *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

     
Address:
  TSI 217 BROADWAY, LLC
c/o Town Sports International, LLC
  TSI ALEXANDRIA, LLC
888 Seventh Avenue, 25th Floor
  TSI ALLSTON, LLC
New York, NY 10106
  TSI ANDOVER, LLC
Attention: Richard Pyle
  TSI ARDMORE, LLC
Tel. No.: (212) 246-6700
  TSI ARTHRO-FITNESS SERVICES, LLC
Fax No.: (212) 664-8906
  TSI ASTORIA, LLC
 
  TSI BATTERY PARK, LLC
 
  TSI BETHESDA, LLC
 
  TSI BAY RIDGE 86TH STREET, LLC
 
  TSI BAYRIDGE, LLC
 
  TSI BOYLSTON, LLC
 
  TSI BROADWAY, LLC
 
  TSI BROOKLYN BELT, LLC
 
  TSI BRUNSWICK, LLC
 
  TSI BULFINCH, LLC
 
  TSI BUTLER, LLC
 
  TSI CARMEL, LLC
 
  TSI CASH MANAGEMENT, LLC
 
  TSI CENTRAL SQUARE, LLC
 
  TSI CHERRY HILL, LLC
 
  TSI CHEVY CHASE, LLC
 
  TSI CLARENDON, LLC
 
  TSI CLIFTON, LLC
 
  TSI COBBLE HILL, LLC
 
  TSI COLONIA, LLC
 
  TSI COLUMBIA HEIGHTS, LLC
 
  TSI COMMACK, LLC
 
  TSI CONNECTICUT AVENUE, LLC
 
  TSI COURT STREET, LLC
 
  TSI CROTON, LLC
 
  TSI DANBURY, LLC
 
  TSI DOBBS FERRY, LLC
 
  TSI DAVIS SQUARE, LLC
 
  TSI DOWNTOWN CROSSING, LLC
 
  TSI DUPONT CIRCLE, INC.
 
  TSI DUPONT II, INC.,
     each as a Guarantor

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Richard Pyle         Title: Chief Financial Officer 
         

 



--------------------------------------------------------------------------------



 



         

     
Address:
  TSI EAST MEADOW, LLC
c/o Town Sports International, LLC
  TSI EAST 23, LLC
888 Seventh Avenue, 25th Floor
  TSI EAST 31, LLC
New York, NY 10106
  TSI EAST 34, LLC
Attention: Richard Pyle
  TSI EAST 36, LLC
Tel. No.: (212) 246-6700
  TSI EAST 41, LLC
Fax No.: (212) 664-8906
  TSI EAST 48, LLC
 
  TSI EAST 51, LLC
 
  TSI EAST 59, LLC
 
  TSI EAST 76, LLC
 
  TSI EAST 86, LLC
 
  TSI EAST 91, LLC
 
  TSI ENGLEWOOD, LLC
 
  TSI F STREET, LLC
 
  TSI FAIRFAX, LLC
 
  TSI FENWAY, LLC
 
  TSI FIFTH AVENUE, INC.
 
  TSI FIRST AVENUE, LLC
 
  TSI FOREST HILLS, LLC
 
  TSI FORT LEE, LLC
 
  TSI FRAMINGHAM, LLC
 
  TSI FRANKLIN (MA), LLC
 
  TSI FRANKLIN PARK, LLC
 
  TSI FREEHOLD, LLC
 
  TSI GALLERY PLACE, LLC
 
  TSI GARDEN CITY, LLC
 
  TSI GEORGETOWN, LLC
 
  TSI GERMANTOWN, LLC
 
  TSI GLENDALE, LLC
 
  TSI GLOVER, LLC
 
  TSI GRAND CENTRAL, LLC
 
  TSI GREAT NECK, LLC
 
  TSI GREENWICH, LLC
 
  TSI HARTSDALE, LLC
 
  TSI HAWTHORNE, LLC
 
  TSI HERALD, LLC
 
  TSI HICKSVILLE, LLC
 
  TSI HIGHPOINT, LLC
TSI HOBOKEN, LLC
 
  TSI HOBOKEN NORTH, LLC,
 
  each as a Guarantor

                  By:   /s/ Richard Pyle         Title: Chief Financial Officer 
         

 



--------------------------------------------------------------------------------



 



         

     
Address:
  TSI HOLDINGS (CIP), LLC
c/o Town Sports International, LLC
  TSI HOLDINGS (DC), LLC
888 Seventh Avenue, 25th Floor
  TSI HOLDINGS (IP), LLC
New York, NY 10106
  TSI HOLDINGS (MA), LLC
Attention: Richard Pyle
  TSI HOLDINGS (MD), LLC
Tel. No.: (212) 246-6700
  TSI HOLDINGS (NJ), LLC
Fax No.: (212) 664-8906
  TSI HOLDINGS (PA), LLC
 
  TSI HOLDINGS (VA), LLC
 
  TSI HUNTINGTON, LLC
 
  TSI INSURANCE, INC.
 
  TSI INTERNATIONAL, INC.
 
  TSI IRVING PLACE, LLC
 
  TSI JERSEY CITY, LLC
 
  TSI K STREET, LLC
 
  TSI LARCHMONT, LLC
 
  TSI LEXINGTON (MA), LLC
 
  TSI LINCOLN, LLC
 
  TSI LIVINGSTON, LLC
 
  TSI LONG BEACH, LLC
 
  TSI LYNNFIELD, LLC
 
  TSI M STREET, LLC
 
  TSI MADISON, INC.
 
  TSI MAHWAH, LLC
 
  TSI MAMARONECK, LLC
 
  TSI MARKET STREET, LLC
 
  TSI MARLBORO, LLC
 
  TSI MATAWAN, LLC
 
  TSI MERCER STREET, LLC
 
  TSI MIDWOOD, LLC
 
  TSI MONTCLAIR, LLC
 
  TSI MORRIS PARK, LLC
 
  TSI MURRAY HILL, LLC
 
  TSI NANUET, LLC
 
  TSI NATICK, LLC
 
  TSI NEW ROCHELLE, LLC
 
  TSI NEWARK, LLC
 
  TSI NEWBURY STREET, LLC
 
  TSI NEWTON, LLC
 
  TSI NO SWEAT, LLC
 
  TSI NORTH BETHESDA, LLC
 
  TSI NORWALK, LLC,
     each as a Guarantor

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Richard Pyle         Title: Chief Financial Officer 
           

 



--------------------------------------------------------------------------------



 



     
Address:
  TSI OCEANSIDE, LLC
c/o Town Sports International, LLC
  TSI OLD BRIDGE, LLC
888 Seventh Avenue, 25th Floor
  TSI PARSIPPANY, LLC
New York, NY 10106
  TSI PLAINSBORO, LLC
Attention: Richard Pyle
  TSI PORT JEFFERSON, LLC
Tel. No.: (212) 246-6700
  TSI PRINCETON, LLC
Fax No.: (212) 664-8906
  TSI PRINCETON NORTH, LLC
 
  TSI RADNOR, LLC
 
  TSI RAMSEY, LLC
 
  TSI READE STREET, LLC
 
  TSI REGO PARK, LLC
 
  TSI RIDGEWOOD, LLC
 
  TSI RODIN PLACE, LLC
 
  TSI RYE, INC.
 
  TSI SCARSDALE, LLC
 
  TSI SEAPORT, LLC
 
  TSI SHERIDAN, LLC
 
  TSI SILVER SPRING, LLC
 
  TSI SMITHTOWN, LLC
 
  TSI SOCIETY HILL, LLC
 
  TSI SOHO, LLC
 
  TSI SOMERS, LLC
 
  TSI SOMERSET, LLC
 
  TSI SOUTH BETHESDA, LLC
 
  TSI SOUTH END, LLC
 
  TSI SOUTH PARK SLOPE, LLC
 
  TSI SOUTH STATION, LLC
 
  TSI SPRINGFIELD, LLC
 
  TSI STAMFORD DOWNTOWN, LLC
 
  TSI STAMFORD POST, LLC
 
  TSI STAMFORD RINKS, LLC
 
  TSI STATEN ISLAND, LLC
 
  TSI STERLING, LLC
 
  TSI SYOSSET, LLC
 
  TSI UNIVERSITY MANAGEMENT, LLC
 
  TSI VARICK STREET, LLC
 
  TSI WALL STREET, LLC
 
  TSI WALTHAM, LLC
 
  TSI WASHINGTON, INC.
 
  TSI WATER STREET, LLC
 
  TSI WATERTOWN, LLC,
 
  each as a Guarantor

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Richard Pyle         Title: Chief Financial Officer 
           

 



--------------------------------------------------------------------------------



 



     
Address:
  TSI WELLESLEY, LLC
c/o Town Sports International, LLC
  TSI WELLINGTON CIRCLE, LLC
888 Seventh Avenue, 25th Floor
  TSI WEST CALDWELL, LLC
New York, NY 10106
  TSI WEST NEWTON, LLC
Attention: Richard Pyle
  TSI WEST NYACK, LLC
Tel. No.: (212) 246-6700
  TSI WEST SPRINGFIELD, LLC
Fax No.: (212) 664-8906
  TSI WEST 14, LLC
 
  TSI WEST 16, LLC
 
  TSI WEST 23, LLC
 
  TSI WEST 38, LLC
 
  TSI WEST 41, LLC
 
  TSI WEST 44, LLC
 
  TSI WEST 48, LLC
 
  TSI WEST 52, LLC
 
  TSI WEST 73, LLC
 
  TSI WEST 76, LLC
 
  TSI WEST 80, LLC
 
  TSI WEST 94, LLC
 
  TSI WEST 115TH STREET, LLC
 
  TSI WEST 125, LLC
 
  TSI WEST 145TH STREET, LLC
 
  TSI WESTPORT, LLC
 
  TSI WESTWOOD, LLC
 
  TSI WEYMOUTH, LLC
 
  TSI WHITE PLAINS CITY CENTER, LLC
 
  TSI WHITE PLAINS, LLC
 
  TSI WHITESTONE, LLC
 
  TSI WOODMERE, LLC,
     each as a Guarantor

                  By:   /s/ Richard Pyle         Title: Chief Financial Officer 
           

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent

         
By:
  /s/ Carin Keegan
 
Title: Vice President    
 
       
By:
  /s/ Mary Kay Coyle
 
Title: Managing Director    

 



--------------------------------------------------------------------------------



 



EXHIBIT J
SOLVENCY CERTIFICATE
To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:
     I, the undersigned, the Chief Financial Officer of Town Sports
International Holdings, Inc. (“Holdings”), a Delaware corporation, in that
capacity only and not in my individual capacity (and without personal
liability), do hereby certify on behalf of Holdings as of the date hereof that,
based upon current assumptions which I do not believe to be unreasonable in
light of the circumstances applicable thereto:
     1. This Certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section 6.13(i) of the Credit Agreement, dated as of May
[__], 2011 among Holdings, Town Sports International, LLC (the “Borrower”), the
lenders from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) and Deutsche Bank Trust Company Americas, as Administrative Agent
(the “Administrative Agent”) (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.
     2. For purposes of this Certificate, the terms below shall have the
following definitions:

  (a)   “Fair Value”         The amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries (taken as a
whole) would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.     (b)  
“Present Fair Salable Value”         The amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries (taken as a whole) are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises.     (c)   “New Financing”         All
Indebtedness incurred or to be incurred by Holdings and its Subsidiaries in
connection with the Transaction (including Indebtedness under the Credit
Documents (assuming the full utilization by the Borrower of the Commitments
(except for any Incremental Term Loan

 



--------------------------------------------------------------------------------



 



      Commitment) under the Credit Agreement) and all other financings
contemplated by the other Credit Documents), in each case after giving effect to
the Transaction and the incurrence of all financings, redemptions and repayments
in connection therewith.     (d)   “Stated Liabilities”         The recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Holdings and its Subsidiaries (taken as a whole) as of
the date hereof after giving effect to the consummation of the Transaction
(which, for purposes of this Certificate, shall include the retirement and
repayment on the Initial Borrowing Date of indebtedness in respect of the
Refinancing and the Existing Holdings Notes Redemption Date, in each case with
the proceeds of the New Financing), determined in accordance with GAAP
consistently applied, together with the amount of the New Financing.     (e)  
“Identified Contingent Liabilities”         The maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities
(other than such contingent liabilities included within the term “Stated
Liabilities”) of Holdings and its Subsidiaries (taken as a whole), after giving
effect to the Transaction (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of Holdings and the Borrower or that have been
identified as such by an officer of Holdings or the Borrower, determined in
accordance with GAAP.     (f)   “will be able to pay its or their respective
Stated Liabilities and Identified Contingent Liabilities as they mature or
otherwise become payable”         For the period from the date hereof through
the stated maturity of all New Financing, Holdings and its Subsidiaries (taken
as a whole) will have sufficient assets and cash flow to pay its or their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or otherwise become payable.     (g)   “does or do not have
Unreasonably Small Capital”         For the period from the date hereof through
the stated maturity of all New Financing, Holdings and its Subsidiaries (taken
as a whole) after consummation of the Transaction and all Indebtedness
(including the Loans) being incurred, issued (including the Loans and Letters of
Credit)

 



--------------------------------------------------------------------------------



 



      and Liens created by Holdings and its Subsidiaries in connection
therewith, are a going concern and have sufficient capital to ensure that they
will continue to be a going concern (as such term is determined in accordance
with GAAP) for such period and to remain a going concern.

     3. For purposes of this Certificate, I, or officers of Holdings and/or its
Subsidiaries under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.

  (a)   Reviewed the financial statements (including the pro forma financial
statements) referred to in Section 8.05 of the Credit Agreement.     (b)   Made
inquiries of certain officials of Holdings and its Subsidiaries who have
responsibility for financial and accounting matters regarding (i) the existence
and amount of Identified Contingent Liabilities associated with the business of
Holdings and its Subsidiaries and (ii) whether the financial statements referred
to in paragraph (a) above are in conformity with GAAP applied on a basis
consistent with that of Holdings’ audited financial statements as of
December 31, 2010.     (c)   Reviewed to my satisfaction the Credit Documents
and the respective Schedules and Exhibits thereto.     (d)   With respect to
Identified Contingent Liabilities:

  1.   inquired of certain officials of Holdings and/or its Subsidiaries who
have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
associated with the business of Holdings and its Subsidiaries;     2.  
confirmed with officers of Holdings and/or its Subsidiaries that, to the best of
such officers’ knowledge, (i) all appropriate items were included in Stated
Liabilities or Identified Contingent Liabilities and that (ii) the amounts
relating thereto were the maximum estimated amount of liabilities reasonably
likely to result therefrom as of the date hereof; and     3.   to the best of my
knowledge, in making the certification set forth in paragraph 4 below,
considered all material Identified Contingent Liabilities that may arise from
any pending litigation, asserted claims and assessments, guarantees, uninsured
risks and other Identified Contingent Liabilities of Holdings and its
Subsidiaries (exclusive of such Identified Contingent Liabilities to the extent
reflected in Stated Liabilities) (after giving effect to the Transaction) and
with respect to each such Identified Contingent

 



--------------------------------------------------------------------------------



 



      Liability the estimable maximum amount of liability with respect thereto
was used in making such certification.

  (e)   Made inquiries of certain officers of Holdings and/or its Subsidiaries
who have responsibility for financial reporting and accounting matters regarding
whether they were aware of any events or conditions that, as of the date hereof,
would cause Holdings and its Subsidiaries (taken as a whole), after giving
effect to the consummation of the Transaction and the related financing
transactions (including the incurrence of the New Financing), to (i) have assets
with a Fair Value or Present Fair Salable Value that are less than the sum of
its or their Stated Liabilities and Identified Contingent Liabilities; (ii) have
Unreasonably Small Capital; or (iii) not be able to pay its or their respective
Stated Liabilities and Identified Contingent Liabilities as they mature or
otherwise become payable.     (f)   Had the Projections relating to Holdings
and/or its Subsidiaries which have been previously delivered to the
Administrative Agent and the Lenders, prepared under my direction based on good
faith estimates and assumptions, and have re-examined the Projections on the
date hereof and considered the effect thereon of any changes since the date of
the preparation thereof on the results projected therein.     4.   Based on and
subject to the foregoing, I hereby certify on behalf of Holdings that, on and as
of the date hereof and after giving effect to the consummation of the
Transaction and the related financing transactions (including the incurrence of
the New Financing), it is my opinion that (i) the Fair Value and Present Fair
Salable Value of Holdings and its Subsidiaries (taken as a whole) exceed their
respective Stated Liabilities and Identified Contingent Liabilities;
(ii) Holdings and its Subsidiaries (taken as a whole) do not have Unreasonably
Small Capital; and (iii) Holdings and its Subsidiaries (taken as a whole) intend
to and believes that they will be able to pay their respective Stated
Liabilities and Identified Contingent Liabilities as they mature or otherwise
become payable.     5.   Holdings and the Borrower do not intend, in
consummating the transactions contemplated by the New Financing, to delay,
hinder, or defraud either present or future creditors.

     IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on
its behalf by the Chief Financial Officer of Holdings this [___]th day of April,
2011.

 



--------------------------------------------------------------------------------



 



                  TOWN SPORTS INTERNATIONAL HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
Name: Dan Gallagher    
 
      Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT K
COMPLIANCE CERTIFICATE
     This Compliance Certificate is delivered to you pursuant to Section 9.01(e)
of the Credit Agreement, dated as of May [__], 2011 (as amended, restated,
supplemented and/or modified from time to time, the “Credit Agreement”), among
Town Sports International Holdings, Inc., Town Sports International, LLC, the
lenders from time to time party thereto and Deutsche Bank Trust Company
Americas, as Administrative Agent. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.
     1. I am the duly elected, qualified and acting [Insert title of the
Authorized Financial Officer] and deliver this Compliance Certificate in such
capacity and not in my individual capacity.
     2. I have reviewed and am familiar with the contents of this Compliance
Certificate. The matters set forth herein are true to the best of my knowledge
after due inquiry.
     3. I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of Holdings and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default [, except as set forth below].
     4. Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein.
     5. Attached hereto as ANNEX 3 is the information required by
Section 9.01(e)(iii) of the Credit Agreement as of the date of this Compliance
Certificate and Holdings and its Subsidiaries have taken all actions required to
be taken by them pursuant to the respective Security Documents in connection
with the information set forth on ANNEX 3.
     6. Attached hereto as ANNEX 4 is the information required to establish
compliance with Sections 5.02(d) and (f) of the Credit Agreement for the
Relevant Period (as defined in Annex 2 hereto).
     [7. Attached hereto as ANNEX 5 is the information required by
Section 9.01(e)(ii) of the Credit Agreement as of the date of this Compliance
Certificate.]1
 

1   Insert only for a Relevant Period ending on December 31 in any fiscal year
of Holdings (commencing with the fiscal year ending December 31, 2012).

 



--------------------------------------------------------------------------------



 



Page 2
     IN WITNESS WHEREOF, I have executed this Compliance Certificate this ____
day of 20_.

                  TOWN SPORTS INTERNATIONAL HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



ANNEX 1
[Applicable Financial Statements To Be Attached]

 



--------------------------------------------------------------------------------



 



ANNEX 2
     The information described herein is as of
                                        ,                      (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
[the Initial Borrowing Date] [                                        ,
20                    ]19 through the Computation Date (the “Relevant Period”).

              Period or Date of Determination   Amount Negative and Financial
Covenants        
 
       
A. Liens (Section 10.01)
       
(i) Section 10.01(x)
  Amount outstanding on Computation Date   $                    
(ii) Section 10.01(xvi)
  Amount outstanding on Computation Date   $                    
 
       
B. Asset Sales, etc. (Section 10.02)
       
Section 10.02(iv)
  Aggregate proceeds received during Relevant Period   $                    
 
       
C. Dividends (Section 10.03)
       
(i) Section 10.03(iii)
  Aggregate amount made during Relevant Period   $                     (of which
(x) $                     represents amounts funded with proceeds from the
issuance of Holdings’ common stock to officers, directors or employees of
Holdings and its Subsidiaries and (y) $                     represents amounts
funded with key-man life insurance proceeds)
(ii) Section 10.03(v)
  Aggregate amount made during Relevant Period   $                    
(iii) Section 10.03(vi)
  Aggregate amount made since the Initial Borrowing Date   $                    
(iv) Section 10.03(vii)
  Aggregate amount made since the Initial Borrowing Date   $                    
(v) Section 10.03(viii)
  Aggregate amount made since the Initial Borrowing Date   $                    
 
       
D. Indebtedness (Section 10.04)
       
(i) Section 10.04(iii)
  Amount outstanding on Computation Date   $                    
(ii) Section 10.04(v)
  Amount outstanding on Computation Date   $                    
(iii) Section 10.04(x)
  Amount outstanding on Computation Date   $                    

 

19   Insert the first day of Holdings’ respective fiscal year; provided that,
with respect to the Compliance Certificates delivered in respect of each
Relevant Period ending on or prior to December 31, 2011, insert the Initial
Borrowing Date.

 



--------------------------------------------------------------------------------



 



Page 2

              Period or Date of Determination   Amount Negative and Financial
Covenants        
E. Investments (Section 10.05)
       
(i) Section 10.05(vii)
       
(a) Non-Guarantor Subsidiaries
  Amount outstanding on Computation Date   $                    
(b) Captive Insurance Company
  Amount outstanding on Computation Date   $                    
(ii) Section 10.05(viii)
       
(a) Captive Insurance Company
  Amount outstanding on Computation Date   $                    
(b) Non-Guarantor Subsidiaries
  Amount outstanding on Computation Date   $                    
(iii) Section 10.05(xiii)
  Amount outstanding on Computation Date   $                    
(iv) Section 10.05(xiv)
  Amount made since the Initial Borrowing Date   $                    
(v) Section 10.05(xv)
  Amount made since the Initial Borrowing Date   $                    
F. Financial Covenant
       
Interest Expense Coverage Ratio
(Section 10.07(a))
       
(a) Consolidated EBITDA20 for the Test Period ended on the Computation Date
      $                    
(b) Consolidated Interest Expense21 for the Test Period ended on the Computation
Date
      $                    
(c) Ratio of line (a) to (b)
                 :1.00
(d) Required Covenant Level
                 :1.00
Total Leverage Ratio (Section 10.07(b))
       
(a) Consolidated Indebtedness22 as at Computation Date
      $                    
(b) Consolidated EBITDA23 for the Test Period ended on the Computation Date
      $                    
(c) Ratio of line (a) to (b)
                 :1.00
(d) Required Covenant Level
                 :1.00
G. Limitations on Payment of Permitted Unsecured Debt (Section 10.08(i))
       

 

20   Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA for purposes of the Interest Expense Coverage Ratio.   21  
Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Interest Expense.   22   Attach hereto in reasonable detail the
calculations required to arrive at Consolidated Indebtedness.   23   Attach
hereto in reasonable detail the calculations required to arrive at Consolidated
EBITDA for purposes of the Total Leverage Ratio.  

 



--------------------------------------------------------------------------------



 



Page 3

              Period or Date of Determination   Amount           Negative and
Financial Covenants        
(i) Section 10.08(i)(x)
  Aggregate amount made since the Initial Borrowing Date   $                    
(ii) Section 10.08(i)(y)
  Aggregate amount made since the Initial Borrowing Date   $                    
(iii) Section 10.08(i)(z)
  Aggregate amount made since the Initial Borrowing Date   $                    
H. Limitations on Capital Expenditures (Section 10.13)
       
(i) Section 10.13(a)
  Aggregate amount made during Relevant Period   $                    
(ii) Section 10.13(b)
  Aggregate amount made during Relevant Period   $                    
(iii) Section 10.13(c)
  Aggregate amount made during Relevant Period   $                    
(iv) Section 10.13(d)
  Aggregate amount made during Relevant Period   $                    
(v) Section 10.13(e)
  Aggregate amount made during Relevant Period   $                    
I. Secured Leverage Ratio
       
(a) Consolidated Secured
      $                    
Indebtedness24 as at Computation Date
       
(b) Consolidated EBITDA25 for the Test Period  ended on the Computation Date
      $                    
(c) Ratio of line (a) to (b)
                :1.00

 

24   Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Secured Indebtedness.   25   Attach hereto in reasonable detail the
calculations required to arrive at Consolidated EBITDA for purposes of the
Secured Leverage Ratio.

 



--------------------------------------------------------------------------------



 



ANNEX 3
     1. It is hereby certified that no changes are required to be made pursuant
to the terms of the Security Documents to any of Annexes B through G, inclusive,
in each case of the Security Agreement, Annexes A through F of the Pledge
Agreement, in each case so as to make the information set forth therein accurate
and complete as of date of this Certificate[, except as specifically set forth
below:
                         
                         
                         

 



--------------------------------------------------------------------------------



 



ANNEX 4
     1. [During the Relevant Period, (i) the aggregate sale proceeds and Net
Sale Proceeds received by Holdings and its Subsidiaries from all Asset Sales
were $                     and $                    , respectively, of which (x)
$                     has been applied as a mandatory repayment pursuant to
Section 5.02(d) of the Credit Agreement, (y) $                     has been
reinvested as permitted by Section 5.02(d) of the Credit Agreement, and (z)
$                     has not yet been applied as a mandatory repayment or
reinvestment.]26 [During the Relevant Period, neither Holdings nor any of its
Subsidiaries has made any Asset Sale.]
     2. [During the Relevant Period, the aggregate cash proceeds and Net Cash
Proceeds received by Holdings and its Subsidiaries from all Recovery Events were
$                     and $                    , respectively, of which (x)
$                     has been applied as a mandatory repayment pursuant to
Section 5.02(f) of the Credit Agreement, (y) $                     has been
reinvested as permitted by Section 5.02(f) of the Credit Agreement, and (z)
$                     has not yet been applied as a mandatory repayment or
reinvestment.]27 [During the Relevant Period, neither Holdings nor any of its
Subsidiaries has received any cash proceeds from any Recovery Event.]
 

26   If Holdings or any of its Subsidiaries has received such Net Sale Proceeds
during the Relevant Period, the certificate should describe the amounts and
dates of the receipt thereof, as well as the amounts and dates of the required
mandatory repayments pursuant to Section 5.02(d) of the Credit Agreement,
together with the certification that such payments have in fact been made.   27
  If Holdings or any of its Subsidiaries has received any such applicable
proceeds from any Recovery Event during the Relevant Period, the certificate
should describe same and state the date of each receipt thereof and the amount
of such proceeds received on each such date, together with sufficient
information as to mandatory repayments and/or reinvestments thereof to determine
compliance with Section 5.02(f) of the Credit Agreement, together with a
statement that the Borrower is in compliance with the requirements of said
Section 5.02(f).

 



--------------------------------------------------------------------------------



 



EXHIBIT K
     1. For the applicable Excess Cash Flow Payment Period, the Excess Cash Flow
is $_____________ and the Applicable Excess Cash Flow Repayment Percentage is
__%.28
     2. As of the Computation Date, the Cumulative Retained Excess Cash Flow
Amount is $_____________ .29
 

28   This certification is only required in the case of a compliance certificate
delivered with annual financial statements pursuant to Section 9.01(b) of the
Credit Agreement. The certificate should describe in reasonable detail the
calculations necessary to determine the amount of Excess Cash Flow for the
applicable Excess Cash Flow Payment Period as well as the Applicable Excess Cash
Flow Repayment Percentage and the amount and dates of the required mandatory
repayments pursuant to Section 5.02(e) of the Credit Agreement, together with
the certification that the required mandatory repayments have been (or will be)
made on the Excess Cash Flow Payment Date.   29   The certificate should
describe in reasonable detail the calculation necessary to determine the amount
of Cumulative Retained Excess Cash Flow as of the Computation Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT30
     This Assignment and Assumption Agreement (this “Assignment”), is dated as
of the Effective Date set forth below, and is entered into by and between [the]
[each] Assignor identified in item [1] [2] below ([the] [each, an] “Assignor”)
and [[the] [each] Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
such [Assignees] [and Assignors] hereunder are several and not joint.]
Capitalized terms used herein but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”). The Standard Terms and Conditions for this Assignment set forth in
Annex 1 hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.
     For an agreed consideration, [the] [each] Assignor hereby irrevocably sells
and assigns to [the] [each] Assignee, and [the] [each] Assignee hereby
irrevocably purchases and assumes from [the] [each] Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, the interest in and to all of [the] [each] Assignor’s rights and
obligations under the Credit Agreement and any other documents or instruments
delivered pursuant thereto that represent the amount and percentage interest
identified below of all of the respective Assignor’s outstanding rights and
obligations under the respective Tranches identified below (including, to the
extent included in any such Tranches, Letters of Credit and Swingline Loans)
([the] [each, an] “Assigned Interest”). [Such] [Each] sale and assignment is
without recourse to [the] [any] Assignor and, except as expressly provided in
this Assignment, without representation or warranty by [the] [any] Assignor.

         
[1. Assignor:
       
 
 
 
   
 
       
2. Assignee:
   
 
]31 
 
       

[1.][3.] Credit Agreement:   Credit Agreement, dated as of May [__], 2011, among
Town Sports International Holdings, Inc., Town Sports International, LLC, the
Lenders party thereto from time to time and Deutsche

 

30   This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.   31   If the form is used for a single Assignor
and Assignee, items 1 and 2 should list the Assignor and Assignee, respectively.
In the case of an assignment to funds managed by the same or related investment
managers, or an assignment by multiple Assignors, the Assignors and the
Assignees should be listed in the table under bracketed item 2 below.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Bank Trust Company Americas, as Administrative Agent (such Credit Agreement, as
in affect on the date of this Assignment, being herein called the “Credit
Agreement”).
[2. Assigned Interest:32

                      Aggregate Amount of   Amount of Commitment/Loan Tranche  
Commitment/Loans under Relevant   under Relevant Tranche Assigned33   Tranche
for all Lenders   Assigned
[Name of       [Name of
       
Assignor]      Assignee]
  $                          $                       
 
               
[Name of       [Name of
       
Assignor]      Assignee]
  $                          $                       

[4.      Assigned Interest:34

                      Aggregate Amount of Commitment/Loans   Amount of
Commitment/Loan under Tranche Assigned   under Relevant Tranche for all Lenders
  Relevant Tranche Assigned
Initial Term Loan
  $                          $                       
 
               
Incremental Term Loans
  $                          $                       
 
               
Revolving Loan Commitment/ Revolving Loans
  $                          $                       

Effective Date ___________, ____, 20_.
 

32   Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.   33   For complex multi-Tranche assignments a separate chart for each
Tranche should be used for ease of reference.   34   Insert this chart if this
Form of Assignment and Assumption is being used by a single Assignor for an
assignment to a single Assignee.

 



--------------------------------------------------------------------------------



 



EXHIBIT L

                  Assignor[s] Information       Assignee[s] Information        
Payment Instructions:
      Payment Instructions:        
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
  Reference:
 
      Reference:                           
 
               
Notice Instructions:
      Notice Instructions:        
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
 
 
     
 
   
 
               
 
  Reference:
 
      Reference:                         

The terms set forth in this Assignment are hereby agreed to:

                  ASSIGNOR   ASSIGNEE     [NAME OF ASSIGNOR]   [NAME OF
ASSIGNEE]35    
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

 

35   Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
[Consented to and]36 Accepted:
DEUTSCHE BANK TRUST COMPANY AMERICAS,

              as Administrative Agent
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        [TOWN SPORTS INTERNATIONAL, LLC]
 
       
By:
       
 
 
 
Name:         Title:]37
 
        [DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Swingline Lender
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[NAME OF EACH ISSUING LENDER]
 

36   Insert only if assignment is being made to an Eligible Transferee pursuant
to Section 13.04(b)(y) of the Credit Agreement. Consent of the Administrative
Agent shall not be unreasonably withheld or delayed.   37   Insert only if
(i) no Event of Default under Section 11.01 or 11.05 of the Credit Agreement
(other than with respect to an Immaterial Subsidiary) is then in existence and
(ii) the assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement. Consent of the Borrower shall not
be unreasonably withheld or delayed, provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 5 Business Days of receiving
notice thereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT L

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:]38    

 

38   Insert for any assignment of Revolving Loan Commitments (and related
Obligations) pursuant to Section 13.04(b)(y) of the Credit Agreement. Consent of
the Swingline Lender and each Issuing Lender not to be unreasonably withheld or
delayed.

 



--------------------------------------------------------------------------------



 



EXHIBIT M
JOINDER AGREEMENT
     THIS JOINDER IN SUBSIDIARIES GUARANTY, SECURITY AGREEMENT AND PLEDGE
AGREEMENT (this “Joinder”) is executed as of [DATE] by [NAME OF NEW SUBSIDIARY],
a __________ [corporation] [limited liability company] [partnership] (“Joining
Party”), and delivered to DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and Collateral Agent, for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.
W I T N E S S E T H :
     WHEREAS, Town Sports International Holdings, Inc. (“Holdings”), Town Sports
International, LLC (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), and Deutsche Bank Trust Company Americas, as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), have entered into a Credit Agreement, dated as of May [__], 2011 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower and the issuance
of, and participation in, Letters of Credit for the account of the Borrower, all
as contemplated therein (the Lenders, the Issuing Lenders, the Administrative
Agent and the Collateral Agent are herein called the “Lender Creditors”);
     WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any
time and from time to time enter into one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
     WHEREAS, the Joining Party is a direct or indirect Wholly-Owned Domestic
Subsidiary of the Borrower and desires, or is required pursuant to the
provisions of the Credit Agreement, to become a Subsidiary Guarantor under the
Subsidiaries Guaranty, an Assignor under, and as defined in, the Security
Agreement (an “Assignor”), and a Pledgor under, and as defined in, the Pledge
Agreement (a “Pledgor”); and
     WHEREAS, the Joining Party will obtain benefits from the incurrence of
Loans by, and the issuance of Letters of Credit for the account of, the
Borrower, in each case pursuant to the Credit Agreement and the entering into by
the Borrower and/or one or more of its other Subsidiaries of Interest Rate
Protection Agreements and Other Hedging Agreements and, accordingly, desires to
execute this Joinder in order to satisfy the requirements described in the
preceding recital;
     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the

 



--------------------------------------------------------------------------------



 



EXHIBIT M
Joining Party hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:
     NOW, THEREFORE, the Joining Party agrees as follows:
     1. By this Joinder, the Joining Party becomes (i) a Subsidiary Guarantor
for all purposes under the Subsidiaries Guaranty, pursuant to Section 25
thereof, (ii) an Assignor for all purposes under the Security Agreement,
pursuant to Section 10.12 thereof, and (iii) a Pledgor for all purposes under
the Pledge Agreement, pursuant to Section 29 thereof.
     2. The Joining Party agrees that, upon its execution hereof, it will become
a Subsidiary Guarantor under the Subsidiaries Guaranty with respect to all
Guaranteed Obligations (as defined in the Subsidiaries Guaranty), and will be
bound by all terms, conditions and duties applicable to a Subsidiary Guarantor
under the Subsidiaries Guaranty and the other Credit Documents. Without
limitation of the foregoing, and in furtherance thereof, the Joining Party
unconditionally, absolutely and irrevocably guarantees on a joint and several
basis the due and punctual payment and performance of all Guaranteed Obligations
(on the same basis as the other Subsidiary Guarantors under the Subsidiaries
Guaranty).
     3. The Joining Party agrees that, upon its execution hereof, it will become
a Pledgor under the Pledge Agreement, and will be bound by all terms, conditions
and duties applicable to a Pledgor under the Pledge Agreement. Without
limitation of the foregoing and in furtherance thereof, as security for the due
and punctual payment of the Obligations (as defined in the Pledge Agreement),
the Joining Party hereby grants, pledges and assigns to the Collateral Agent for
the benefit of the Secured Creditors and hereby grants to the Collateral Agent
for the benefit of the Secured Creditors a continuing security interest in all
Pledge Agreement Collateral, if any, now owned or, to the extent provided in the
Pledge Agreement, hereafter acquired by it.
     4. The Joining Party agrees that, upon its execution hereof, it will become
an Assignor under the Security Agreement, and will be bound by all terms,
conditions and duties applicable to an Assignor under the Security Agreement.
Without limitation of the foregoing and in furtherance thereof, as security for
the due and punctual payment of the Obligations (as defined in the Security
Agreement), the Joining Party hereby assigns and transfers unto the Collateral
Agent for the benefit of the Secured Creditors and hereby pledges and grants to
the Collateral Agent for the benefit of the Secured Creditors, a continuing
security interest in all Security Agreement Collateral, if any, now owned or, to
the extent provided in the Security Agreement, hereafter acquired by it.
     5. In connection with the grant by the Joining Party, pursuant to paragraph
3 above, of a security interest in all of its right, title and interest in the
Pledge Agreement Collateral in favor of the Collateral Agent, the Joining Party
agrees to deliver to the Collateral Agent for the benefit of the Secured
Creditors, together with the delivery of this Joinder, each of the items
required to be delivered by it pursuant to Section 3.2 of the Pledge Agreement.
     6. Without limiting the foregoing, the Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as

 



--------------------------------------------------------------------------------



 



EXHIBIT M
(i) each Subsidiary Guarantor pursuant to Section 11 of the Subsidiaries
Guaranty, (ii) each Assignor pursuant to Articles II, III, IV, V and VI of the
Security Agreement and (iii) each Pledgor pursuant to Section 16 of the Pledge
Agreement, and agrees to be bound by all covenants, agreements and obligations
of a Subsidiary Guarantor, Assignor and Pledgor pursuant to the Subsidiaries
Guaranty, the Security Agreement and the Pledge Agreement, respectively, and all
other Credit Documents to which it is or becomes a party.
     7. Annexes A, B, C, D, E, F and G to the Pledge Agreement are hereby
amended by supplementing such Annexes with the information for the Joining Party
contained on Annexes A, B, C, D, E, F and G attached hereto as Annex I. In
addition, Annexes A, B, C, D, E, F and G to the Security Agreement are hereby
amended by supplementing such Annexes with the information for the Joining Party
contained on Annexes A, B, C, D, E, F and G attached hereto as Annex II.
     8. This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns. THIS
JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. In the event that any provision of this Joinder shall
prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.
     9. From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.
     10. The effective date of this Joinder is [DATE].
* * *

 



--------------------------------------------------------------------------------



 



EXHIBIT M
     IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

            [NAME OF NEW SUBSIDIARY]
      By:           Name:           Title:        

Accepted and Acknowledged by:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and as
Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX I
to
JOINDER AGREEMENT
SCHEDULES A, B, C, D, E, F and G TO THE PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX A
to
PLEDGE AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                          Registered             Pledgor’s    
Transmitting   Exact Legal Name of Each     Organization?     Jurisdiction of  
  Organization Identification Number (or, if     Utility?   Pledgor     (Yes/No)
    Organization     it has none, so indicate)     (Yes/No)  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX B
to
PLEDGE AGREEMENT
SCHEDULE OF SUBSIDIARIES

                  Entity     Ownership     Jurisdiction of                  
Organization  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX C
to
PLEDGE AGREEMENT
SCHEDULE OF STOCK

1.   [PLEDGOR]

                                                                               
  Sub-clause of   Name of                                     Section 3.2(a)  
Issuing     Type of     Number of     Certificate     Percentage     of Pledge  
Corporation     Shares     Shares     No.     Owned     Agreement  

2.   [ADDITIONAL PLEDGOR(S)]

                                                                               
  Sub-clause of Name of                                   Section 3.2(a) Issuing
  Type of   Number of   Certificate   Percentage   of Pledge Corporation  
Shares   Shares   No.   Owned   Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX D
to
PLEDGE AGREEMENT
SCHEDULE OF NOTES

1.   [PLEDGOR]

                                                  Sub-clause of                
          Section 3.2(a)   Amount     Maturity Date     Obligor     of Pledge
Agreement  

2.   [ADDITIONAL PLEDGOR(S)]

                                                  Sub-clause of                
          Section 3.2(a)   Amount     Maturity Date     Obligor     of Pledge
Agreement  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX E
to
PLEDGE AGREEMENT
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

1.   [PLEDGOR]

                          Name of                     Sub-clause of   Issuing
Limited     Type of             Section 3.2(a)   Liability Company     Interest
    Percentage Owned     of Pledge Agreement  

2.   [ADDITIONAL PLEDGOR(S)]

                          Name of                     Sub-clause of   Issuing
Limited     Type of             Section 3.2(a)   Liability Company     Interest
    Percentage Owned     of Pledge Agreement  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX F
to
PLEDGE AGREEMENT
SCHEDULE OF PARTNERSHIP INTERESTS

1.   [PLEDGOR]

                                                  Sub-clause of   Name of    
Type of             Section 3.2(a)   Issuing Partnership     Interest    
Percentage Owned     of Pledge Agreement  

2.   [ADDITIONAL PLEDGOR(S)]

                                                  Sub-clause of   Name of    
Type of             Section 3.2(a)   Issuing Partnership     Interest    
Percentage Owned     of Pledge Agreement  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX G
to
PLEDGE AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

          Name of Pledgor     Address(es) of Chief Executive Office  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX II
to
JOINDER AGREEMENT
SCHEDULES A, B, C, D, E, F and G TO THE SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX A
to
SECURITY AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

          Name of Assignor     Address(es) of Chief Executive Office  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX B
to
SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                                  Type of Organization (or, if  
                  Exact Legal Name   the Assignor is an   Registered          
Assignor's Organization   Transmitting of Each   Individual, so   Organization?
  Jurisdiction of   Identification Number (or,   Utility? Assignor   indicate)  
(Yes/No)   Organization   if it has none, so indicate)   (Yes/No)

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX C
to
SECURITY AGREEMENT
SCHEDULE OF TRADE AND FICTITIOUS NAMES

          Name of     Trade and/or   Assignor     Fictitious Names  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX D
to
SECURITY AGREEMENT
DESCRIPTION OF COMMERCIAL TORT CLAIMS

          Name of Assignor     Description of Commercial Tort Claims  

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX E
to
SECURITY AGREEMENT
SCHEDULE OF MARKS AND APPLICATIONS;
INTERNET DOMAIN NAME REGISTRATIONS

1.   Marks and Applications:

                  Marks   Country   Registration No.   2.      Internet Domain
Name Registrations: Internet Domain Names   Country   Registration No. (or other
applicable identifier)

 



--------------------------------------------------------------------------------



 



EXHIBIT M: ANNEX F
to
SECURITY AGREEMENT
SCHEDULE OF PATENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT M
SCHEDULE OF COPYRIGHTS

                  NUMBERS   PUBLICATION   COPYRIGHT REGISTRATION   DATE   TITLE

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF SUBORDINATION PROVISIONS
     Section 1.01. Subordination of Liabilities. [Name of Payor] (the “Payor”),
for itself, its successors and assigns, covenants and agrees, and each holder of
the Note to which this Annex A is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of,
interest on, and all other amounts owing in respect of, the Note (the
“Subordinated Indebtedness”) is hereby expressly subordinated, to the extent and
in the manner set forth below, to the prior payment in full in cash of all
Senior Indebtedness (as defined in Section 1.07 of this Annex A). The provisions
of this Annex A shall constitute a continuing offer to all persons or other
entities who, in reliance upon such provisions, become holders of, or continue
to hold, Senior Indebtedness, and such holders are made obligees hereunder the
same as if their names were written herein as such, and they and/or each of them
may proceed to enforce such provisions.
     Section 1.02. Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex A) owing in respect of the
Senior Indebtedness shall first be paid in full in cash in accordance with the
terms thereof, before any payment of any kind or character, whether in cash,
property, securities or otherwise, is made on account of the Subordinated
Indebtedness.
     (b) The Payor may not, directly or indirectly (and no person or other
entity on behalf of the Payor may), make any payment of any Subordinated
Indebtedness and may not acquire any Subordinated Indebtedness for cash or
property until all Senior Indebtedness has been paid in full in cash if any
event of default under the Credit Agreement (as defined in Section 1.07 of this
Annex A) or any other issue of Senior Indebtedness is then in existence or would
result therefrom. Each holder of the Note hereby agrees that, so long as any
such event of default in respect of any issue of Senior Indebtedness exists, it
will not sue for, or otherwise take any action to enforce the Payor’s
obligations to pay, amounts owing in respect of the Note. Each holder of the
Note understands and agrees that to the extent that clause (a) of this
Section 1.02 or this clause (b) prohibits the payment of any Subordinated
Indebtedness, such unpaid amount shall not constitute a payment default under
the Note and the holder of the Note may not sue for, or otherwise take action to
enforce the Payor’s obligation to pay such amount, provided that such unpaid
amount shall remain an obligation of the Payor to the holder of the Note
pursuant to the terms of the Note.
     (c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Payor (or any Person on behalf
of the Payor) shall make (or the holder of the Note shall receive) any payment
on account of the Subordinated Indebtedness at a time when payment is not
permitted by said subsection (a) or (b), such payment shall be held by the
holder of the Note, in trust for the benefit of, and shall be paid forthwith
over and delivered to, the holders of Senior Indebtedness or their
representative or the trustee under the indenture or other agreement pursuant to
which any instruments evidencing any

 



--------------------------------------------------------------------------------



 



EXHIBIT N:
ANNEX C to SECURITY AGREEMENT
Senior Indebtedness may have been issued, as their respective interests may
appear (including by giving effect to any intercreditor or subordination
arrangements among such holders), for application pro rata to the payment of all
Senior Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in cash in accordance with the terms of such Senior
Indebtedness, after giving effect to any concurrent payment or distribution to
or for the holders of Senior Indebtedness. Without in any way modifying the
provisions of this Annex A or affecting the subordination effected hereby if
such notice is not given, the Payor shall give the holder of the Note prompt
written notice of any maturity of Senior Indebtedness after which such Senior
Indebtedness remains unsatisfied.
     Section 1.03. Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Payor. (a) Upon any distribution
of assets of the Payor upon dissolution, winding up, liquidation or
reorganization of the Payor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
     (i) the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness in accordance with
the terms thereof (including, without limitation, post-petition interest at the
rate provided in the documentation with respect to the Senior Indebtedness,
whether or not such post-petition interest is an allowed claim against the
debtor in any bankruptcy or similar proceeding) before the holder of the Note is
entitled to receive any payment of any kind or character on account of the
Subordinated Indebtedness;
     (ii) any payment or distributions of assets of the Payor of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders), to the extent necessary to make payment in full in cash of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness; and
     (iii) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash in accordance with the terms thereof, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders)

 



--------------------------------------------------------------------------------



 



EXHIBIT N:
ANNEX C to SECURITY AGREEMENT
for application to the payment of such Senior Indebtedness until all such Senior
Indebtedness shall have been paid in full in cash in accordance with the terms
thereof, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness.
     (b) To the extent any payment of Senior Indebtedness (whether by or on
behalf of any Payor, as proceeds of security or enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to any receiver, trustee in bankruptcy, liquidating trustee,
agent or other similar person under any bankruptcy, insolvency, receivership,
fraudulent conveyance or similar law, then, if such payment is recovered by, or
paid over to, such receiver, trustee in bankruptcy, liquidating trustee, agent
or other similar person, the Senior Indebtedness or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment has not occurred.
     (c) If the holder of the Note does not file a proper claim or proof of debt
in the form required in any proceeding or other action referred to in the
introduction paragraph of this Section 1.03 prior to 30 days before the
expiration of the time to file such claim or claims, then any of the holders of
the Senior Indebtedness or their representative is hereby authorized to file an
appropriate claim for and on behalf of the holder of the Note.
     (d) Without in any way modifying the provisions of this Annex A or
affecting the subordination effected hereby if such notice is not given, the
Payor shall give prompt written notice to the holder of the Note of any
dissolution, winding up, liquidation or reorganization of the Payor (whether in
bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).
     Section 1.04. Subrogation. Subject to the prior payment in full in cash of
all Senior Indebtedness in accordance with the terms thereof, the holder of the
Note shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the Payor applicable to the
Senior Indebtedness until all amounts owing on the Note shall be paid in full,
and for the purpose of such subrogation no payments or distributions to the
holders of the Senior Indebtedness by or on behalf of the Payor or by or on
behalf of the holder of the Note by virtue of this Annex A which otherwise would
have been made to the holder of the Note shall, as between the Payor, its
creditors other than the holders of Senior Indebtedness, and the holder of the
Note, be deemed to be payment by the Payor to or on account of the Senior
Indebtedness, it being understood that the provisions of this Annex A are and
are intended solely for the purpose of defining the relative rights of the
holder of the Note, on the one hand, and the holders of the Senior Indebtedness,
on the other hand.
     Section 1.05. Obligation of the Payor Unconditional. Nothing contained in
this Annex A or in the Note is intended to or shall impair, as between the Payor
and the holder of the Note, the obligation of the Payor, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Payor other than the holders of the Senior
Indebtedness, nor shall anything herein or therein prevent the holder of the
Note from exercising all remedies otherwise permitted by applicable law upon an
event of default under the Note, subject to the

 



--------------------------------------------------------------------------------



 



EXHIBIT N:
ANNEX C to SECURITY AGREEMENT
provisions of this Annex A and the rights, if any, under this Annex A of the
holders of Senior Indebtedness in respect of cash, property, or securities of
the Payor received upon the exercise of any such remedy. Upon any distribution
of assets of the Payor referred to in this Annex A, the holder of the Note shall
be entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Note, for the purpose of ascertaining the persons entitled to participate in
such distribution, the holders of the Senior Indebtedness and other indebtedness
of the Payor, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Annex A.
     Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of
Payor or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Payor or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Payor with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Note with respect hereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time of payment of, or renew, increase or otherwise alter, any Senior
Indebtedness or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the Note.
     Section 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall
mean all Obligations (as defined below) (i) of the Payor under, or in respect
of, (x) the Credit Agreement (as amended, modified, supplemented, extended,
restated, refinanced, replaced or refunded from time to time, the “Credit
Agreement”), dated as of May [__], 2011, by and among Town Sports International
Holdings, Inc., [the Payor] [Town Sports International, LLC], the lenders from
time to time party thereto and Deutsche Bank Trust Company Americas, as
Administrative Agent, and any renewal, extension, restatement, refinancing or
refunding thereof, and (y) each other Credit Document (as defined in the Credit
Agreement) to which the Payor is a party and (ii) of the Payor under, or in
respect of (including by reason of its Guaranty (as defined in the Credit
Agreement) to the extent that the Payor is a party thereto), any Interest Rate
Protection Agreements or Other Hedging Agreements (each as defined in the Credit
Agreement). As used herein, the term “Obligation” shall mean any principal,
interest, premium, penalties, fees, expenses, indemnities and other liabilities
and obligations (including guaranties of the foregoing liabilities and
obligations) payable under the documentation governing any Senior Indebtedness
(including post-petition interest at the rate provided in the documentation with
respect to such Senior Indebtedness, whether or not such interest is an allowed
claim against the debtor in any bankruptcy or similar proceeding).

 



--------------------------------------------------------------------------------



 



EXHIBIT N:
ANNEX C to SECURITY AGREEMENT
     Section 1.08. Miscellaneous. If, at any time, all or part of any payment
with respect to Senior Indebtedness theretofore made by the Payor or any other
Person or entity is rescinded or must otherwise be returned by the holders of
Senior Indebtedness for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Payor or such other Person
or entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
_____________, ______
Town Sports International, LLC
5 Penn Plaza
4th Floor
New York, New York 10001

Re:   Incremental Term Loan Commitments

Ladies and Gentlemen:
     Reference is hereby made to the Credit Agreement, dated as of May [__],
2011, (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Town Sports International Holdings, Inc.
(“Holdings”), Town Sports International, LLC (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings set forth in the Credit Agreement.
     Each Lender (each an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Sections 2.01(c) and 2.14 thereof.
     Each Incremental Term Loan Lender, the Borrower and the Administrative
Agent acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Credit
Documents. Each Incremental Term Loan Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental Term
Loan Commitment provided by each Incremental Term Loan Lender pursuant to this
Agreement, such Incremental Term Loan Lender shall receive from the Borrower
such upfront fees, unutilized commitment fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrower and the Incremental Term
Loan Lenders (and which fees have been identified by the Borrower to the
Administrative Agent), all of which fees shall be due and payable to such
Incremental Term Loan Lender on the terms and conditions set forth in each such
separate agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
Page 2
     Furthermore, each of the parties to this Agreement hereby agree to the
terms and conditions set forth on Annex I hereto in respect of each Incremental
Term Loan Commitment provided pursuant to this Agreement.
     Each Incremental Term Loan Lender party to this Agreement, to the extent
not already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and to become
a Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents, as are delegated to the Administrative Agent and
the Collateral Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender, and (v) in the case of each Incremental Term Loan
Lender that is a Foreign Lender, attaches the forms and/or Certificates referred
to in Section 5.04(b) of the Credit Agreement, certifying as to its entitlement
as of the date hereof to a complete exemption from United States withholding
taxes with respect to all payments to be made to it by the Borrower under the
Credit Agreement and the other Credit Documents.
     Upon the date of (i) the execution of a counterpart of this Agreement by
each Incremental Term Loan Lender, the Administrative Agent, the Borrower,
Holdings and each Subsidiary Guarantor, (ii) the delivery to the Administrative
Agent of a fully executed counterpart (including by way of facsimile) hereof,
(iii) the payment of any fees then due and payable in connection herewith and
(iv) the satisfaction of any other conditions precedent set forth in Section 8
of Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Term Loan Lender party hereto (i) shall be obligated to make the Incremental
Term Loans provided to be made by it as provided in this Agreement on the terms,
and subject to the conditions, set forth in the Credit Agreement and in this
Agreement, and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents.
     The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby including, without limitation, all Incremental Term Loans made pursuant
thereto, and (ii) all such Obligations (including all such Incremental Term
Loans) shall constitute (and be included in the definition of) “Guaranteed
Obligations” under each Guaranty and be entitled to the benefits of the
respective Security Documents and each Guaranty as, and to the extent, provided
in the Credit Agreement and in such other Credit Documents.
     Holdings and each Subsidiary Guarantor acknowledges and agrees that all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby and all Incremental Term Loans made pursuant thereto shall (i) be fully
guaranteed pursuant to the Guaranties as, and to the extent, provided in the
respective Guaranties and in the Credit

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
Page 3
Agreement, and (ii) be entitled to the benefits of the respective Security
Documents as, and to the extent, provided therein and in the Credit Agreement.
     Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement certifying as to compliance with
clauses (i) and (ii) of such definition and containing the calculations (in
reasonable detail) required by such clause (ii) thereof.
     Attached hereto as Annex III [is an opinion] [are opinions] of [insert name
or names of counsel, including in-house counsel, who will be delivering
opinions], counsel to the respective Credit Parties required to be delivered
pursuant to clause (v) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement.
     Attached hereto as Annex IV are true and correct copies of the applicable
officers’ certificates and board of directors resolutions of the Credit Parties
and, solely with respect to the Borrower, good standing certificate, required to
be delivered pursuant to clause (vi) of the definition of “Incremental
Commitment Requirements” appearing in the Credit Agreement.
     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on ____________, ____. If you do not so accept this Agreement by such
time, our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.
     After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by
facsimile transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.
     In the event of any conflict between the terms of this Agreement and those
of the Credit Agreement, the terms of the Credit Agreement shall control.
*****

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
Page 4
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PRINCIPLES.

                  Very truly yours,    
 
                [NAME OF EACH INCREMENTAL TERM LOAN LENDER]  
 
           
 
  By        
 
           
 
      Name:    
 
      Title    

Agreed and Accepted
this ___ day of __________, ____:

          TOWN SPORTS INTERNATIONAL, LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
Page 5

          DEUTSCHE BANK TRUST COMPANY AMERICAS,    
 
  as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
Page 6
Each of Holdings and each Subsidiary Guarantor acknowledges and agrees to each
the foregoing provisions of this Incremental Term Loan Commitment Agreement and
to the incurrence of the Incremental Term Loans to be made pursuant thereto.
[INSERT SIGNATURE BLOCK FOR HOLDINGS AND SUBSIDIARY GUARANTORS]

 



--------------------------------------------------------------------------------



 



EXHIBIT O-1
TERMS AND CONDITIONS FOR
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT
Dated as of _____________, ____
1. Name of Borrower and jurisdiction of organization: Town Sports International,
LLC, a New York limited liability company.
2. Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):

                  Amount of Incremental Term Loan   Names of Incremental Term
Loan Lenders     Commitment stated Dollars  

Total:39

3.   Designation of Tranche of Incremental Term Loan Commitments (and
Incremental Term Loans to be funded thereunder)40:   4.   Indicate the
Incremental Term Loan Borrowing Date:   5.   Incremental Term Loan Maturity
Date:41   6.   Dates for, and amounts of, Incremental Term Loan Scheduled
Repayments:42

 

39   The aggregate amount of each Tranche of Incremental Term Loan Commitments
must be at least $25,000,000 (or such lower amount as may be acceptable to the
Administrative Agent) and in integral multiples of $5,000,000 in excess thereof.
  2   Designate the respective Tranche for such Incremental Term Loan
Commitments or indicate that it is to be added to (and form part of) an existing
Tranche of Term Loans.   3   Insert Maturity Date for the Incremental Term Loans
to be incurred pursuant to the Incremental Term Loan Commitments provided
hereunder, provided that (i) such Incremental Term Loan Maturity Date shall be
no earlier than the Initial Term Loan Maturity Date, and (ii) in the event the
Incremental Term Loan Commitments to be provided pursuant to this Agreement are
to be added to (and form a part of ) an existing Tranche of Term Loans, the
Incremental Term Loan Maturity Date for the Incremental Term Loans to be
incurred pursuant to such Incremental Term Loan Commitments shall be the same
Maturity Date as for such existing Tranche of Term Loans.   4   Set forth the
Scheduled Incremental Term Loan Repayment Dates and the principal amount
(expressed as a numerical amount or as a percentage of the aggregate amount of
Incremental Term Loans to be incurred

(continued...)

 



--------------------------------------------------------------------------------



 



Exhibit O-1
Page 2

7.   Applicable Margins, Base Rate floor and Eurodollar Rate floor:43   8.  
Other Conditions Precedent:44   [9.   The Borrower agrees to pay compensation
as, and to the extent, provided in the last paragraph of Section 2.14(c) of the
Credit
Agreement.]45

 

 (...continued)        pursuant to the Incremental Term Loan Commitments
provided hereunder), provided that (i) to the extent the Incremental Term Loan
Commitments being provided hereunder constitute a new Tranche of Term Loans, the
Weighted Average Life to Maturity of such new Tranche shall be no less than the
Weighted Average Life to Maturity as then in effect for the Initial Term Loans,
and (ii) in the event the Incremental Term Loan Commitments to be provided
hereunder are to be added to (and form a part of) an existing Tranche of Term
Loans, (x) the Scheduled Incremental Term Loan Repayments for such Incremental
Term Loans shall be the same (on a proportionate basis) as is theretofore
applicable to the existing Tranche of Term Loans to which such new Incremental
Term Loans are being added, and (y) such Incremental Term Loans shall have the
same Scheduled Incremental Term Loan Repayment Dates.   43   Insert the
Applicable Margins, Base Rate floor and Eurodollar Rate floor that shall apply
to the Incremental Term Loans being provided hereunder, provided in the event
the Incremental Term Loan Commitments to be provided hereunder are to be made
under (and form a part of) an existing Tranche of Term Loans, the Incremental
Term Loans to be incurred pursuant to such Incremental Term Loan Commitments
shall have the same Applicable Margins applicable to such existing Tranche of
Term Loans.   7   Insert any additional conditions precedent which may be
required to be satisfied prior to the Agreement Effective Date.   45   Insert if
the respective Incremental Term Loan Commitments are to be added to (and form a
part of) an existing Tranche of Term Loans and to the extent any related
breakage type compensation is required to be paid by the Borrower.

 



--------------------------------------------------------------------------------



 



EXHIBIT O-2
INCREMENTAL RL COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
_____________, ______
Town Sports International, LLC
5 Penn Plaza
4th Floor
New York, New York 10001

Re:   Incremental RL Commitments

Ladies and Gentlemen:
     Reference is hereby made to the Credit Agreement, dated as of May [__],
2011, (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Town Sports International Holdings, Inc.
(“Holdings”), Town Sports International, LLC (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings set forth in the Credit Agreement.
     Each Lender (each an “Incremental RL Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
RL Commitment set forth opposite its name on Annex I attached hereto (for each
such Incremental RL Lender, its “Incremental RL Commitment”). Each Incremental
RL Commitment provided pursuant to this Agreement shall be subject to all of the
terms and conditions set forth in the Credit Agreement, including, without
limitation, Sections 2.01(b) and 2.15 thereof.
     Each Incremental RL Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Revolving Loans incurred pursuant to the
Incremental RL Commitments provided pursuant to this Agreement shall constitute
Revolving Loans for all purposes of the Credit Agreement and the other
applicable Credit Documents. Each Incremental RL Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental RL
Commitment provided by each Incremental RL Lender pursuant to this Agreement,
such Incremental RL Lender shall receive from the Borrower such upfront fees,
unutilized commitment fees and/or other fees, if any, as may be separately
agreed to in writing with the Borrower and the Incremental RL Lenders (and which
fees have been identified by the Borrower to the Administrative Agent), all of
which fees shall be due and payable to such Incremental RL Lender on the terms
and conditions set forth in each such separate agreement.
     Furthermore, each of the parties to this Agreement hereby agree to the
terms and conditions set forth on Annex I hereto in respect of each Incremental
RL Commitment provided pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit O-2
Page 2
     Each Incremental RL Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and to become
a Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents, as are delegated to the Administrative Agent and
the Collateral Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender, and (v) in the case of each Incremental RL Lender
that is a Foreign Lender, attaches the forms and/or Certificates referred to in
Section 5.04(b) of the Credit Agreement, certifying as to its entitlement as of
the date hereof to a complete exemption from United States withholding taxes
with respect to all payments to be made to it by the Borrower under the Credit
Agreement and the other Credit Documents.
     Upon the date of (i) the execution of a counterpart of this Agreement by
each Incremental RL Lender, the Administrative Agent, the Borrower, Holdings and
each Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a
fully executed counterpart (including by way of facsimile) hereof, (iii) the
payment of any fees then due and payable in connection herewith and (iv) the
satisfaction of any other conditions precedent set forth in Section 5 of Annex I
hereto (such date, the “Agreement Effective Date”), each Incremental RL Lender
party hereto (i) shall be obligated to make the Revolving Loans provided to be
made by it as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement, and (ii) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender thereunder and under the other applicable Credit Documents.
     The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental RL Commitments provided hereby
including, without limitation, all Revolving Loans made pursuant thereto, and
(ii) all such Obligations (including all such Revolving Loans) shall constitute
(and be included in the definition of) “Guaranteed Obligations” under each
Guaranty and be entitled to the benefits of the respective Security Documents
and each Guaranty as, and to the extent, provided in the Credit Agreement and in
such other Credit Documents.
     Holdings and each Subsidiary Guarantor acknowledges and agrees that all
Obligations with respect to the Incremental RL Commitments provided hereby and
all Revolving Loans made pursuant thereto shall (i) be fully guaranteed pursuant
to the Guaranties as, and to the extent, provided in the respective Guaranties
and in the Credit Agreement, and (ii) be entitled to the benefits of the
respective Security Documents as, and to the extent, provided therein and in the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit O-2
Page 3
     Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement certifying as to compliance with
clauses (i) and (ii) of such definition and containing the calculations (in
reasonable detail) required by such clause (ii) thereof.
     Attached hereto as Annex III [is an opinion] [are opinions] of [insert name
or names of counsel, including in-house counsel, who will be delivering
opinions], counsel to the respective Credit Parties required to be delivered
pursuant to clause (v) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement.
     Attached hereto as Annex IV are true and correct copies of the applicable
officers’ certificates and board of directors resolutions of the Credit Parties
and, solely with respect to the Borrower, good standing certificate, required to
be delivered pursuant to clause (vi) of the definition of “Incremental
Commitment Requirements” appearing in the Credit Agreement.
     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on ____________, ____. If you do not so accept this Agreement by such
time, our Incremental RL Commitments set forth in this Agreement shall be deemed
canceled.
     After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by
facsimile transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.
     In the event of any conflict between the terms of this Agreement and those
of the Credit Agreement, the terms of the Credit Agreement shall control.
*****

 



--------------------------------------------------------------------------------



 



Exhibit O-2
Page 4
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PRINCIPLES.

                  Very truly yours,         [NAME OF EACH INCREMENTAL RL LENDER]
     
 
  By  
 
Name:    
 
      Title    

Agreed and Accepted
this ___ day of __________, ____:
TOWN SPORTS INTERNATIONAL, LLC

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit O-2
Page 5

          DEUTSCHE BANK TRUST COMPANY AMERICAS,    
 
  as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit O-2
Page 6
Each of Holdings and each Subsidiary Guarantor acknowledges and agrees to each
the foregoing provisions of this Incremental RL Commitment Agreement and to the
incurrence of the Revolving Loans to be made pursuant thereto.
[INSERT SIGNATURE BLOCK FOR HOLDINGS AND SUBSIDIARY GUARANTORS]

 



--------------------------------------------------------------------------------



 



EXHIBIT O-2
TERMS AND CONDITIONS FOR
INCREMENTAL RL COMMITMENT AGREEMENT
Dated as of _____________, ____
1. Name of Borrower and jurisdiction of organization: Town Sports International,
LLC, a New York limited liability company.
2. Incremental RL Commitment Amounts (as of the Agreement Effective Date):

                  Amount of Incremental RL Commitment stated Names of
Incremental RL Lenders   Dollars

Total:46

3.   Indicate the Incremental RL Commitment Date:   4.   Applicable Margins:47  
5.   Other Conditions Precedent:48   [6.   The Borrower agrees to pay
compensation as, and to the extent, provided in Section 2.15(c) of the Credit
Agreement.]49

 

46   The aggregate amount of Incremental RL Commitments must be at least
$25,000,000 (or such lower amount as may be acceptable to the Administrative
Agent) and in integral multiples of $5,000,000 in excess thereof.   47   Insert
the Applicable Margins that shall apply to the Revolving Loans to be incurred
pursuant to the Incremental RL Commitments being provided hereunder.   48  
Insert any additional conditions precedent which may be required to be satisfied
prior to the Agreement Effective Date.   49   Insert to the extent any related
breakage type compensation is required to be paid by the Borrower.

 